Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23191 Page 1 of
                                     168




                EXHIBIT 1




                                    Exhibit 1
                                      24
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23192 Page 2 of
                                     168

                                                                       Page 1
    1                     UNITED STATES DISTRICT COURT
    2                   SOUTHERN DISTRICT OF CALIFORNIA
    3

    4   SAN DIEGO UNIFIED PORT DISTRICT,
        a public corporation; and
    5   CITY OF SAN DIEGO, a municipal
        corporation,
    6                             Plaintiff,
    7                       vs.                      Case No. 3:15-cv-
                                                     00578-WQH-AGS
    8   MONSANTO COMPANY, SOLUTIA INC. and
        PHARMACIA CORPORATION,
    9

                                  Defendant.
   10   ________________________________
   11

   12

   13

   14                    VIDEOTAPED 30(b)(6) DEPOSITION OF
   15                       DAVID MICHAEL JOHNS, PH.D.
   16            ON BEHALF OF THE SAN DIEGO UNIFIED PORT DISTRICT
   17                         SAN DIEGO, CALIFORNIA
   18                               APRIL 30, 2019
   19

   20   Reported by:
   21   Lorie Rhyne
   22   RPR, CRR, CSR No. 12905
   23   Job No.: 160067
   24

   25


                     TSG Reporting - Worldwide   877-702-9580

                                    Exhibit 1
                                      25
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23193 Page 3 of
                                     168
                                                   Page 2                                                                          Page 3
   1                                                                  1       A P P E A R A N C E S:
   2                                                                  2
   3                                                                  3           KELLEY DRYE & WARREN
   4                April 30, 2019                                    4           Attorneys for Plaintiff, San Diego Unified
   5                10:02 a.m.                                        5           Port District
   6                                                                  6              7825 Fay Avenue
   7                                                                  7              La Jolla, California 92037
   8          DEPOSITION OF DAVID MICHAEL JOHNS, PH.D.,               8           BY: ANDREW HOMER, ESQ.
   9   held at the offices of Port of San Diego Administration        9
  10   Building, 3165 Pacific Highway, San Diego, California,    10               KELLEY DRYE & WARREN
  11   before Lorie Rhyne, Certified Realtime Reporter,          11               Attorneys for Plaintiff, San Diego Unified
  12   Certified Shorthand Reporter No. 12905.                   12               Port District
  13                                                             13                  515 Post Oak Boulevard
  14                                                             14                  Houston, Texas 77027
  15                                                             15               BY: MICHAEL DOBBS, ESQ.
  16                                                             16                  NANCY YANOCHIK, ESQ.
  17                                                             17
  18                                                             18               BARON & BUDD
  19                                                             19               Attorneys for Plaintiff, City of San Diego
  20                                                             20                  11440 West Bernardo Court
  21                                                             21                  San Diego, California 92127
  22                                                             22               BY: JASON JULIUS, ESQ.
  23                                                             23
  24                                                             24
  25                                                             25


                                                   Page 4                                                                          Page 5
   1                                                              1
        A P P E A R A N C E S (Continued):
   2                                                              2
          WHITE AND WILLIAMS
   3                                                              3          IT IS HEREBY STIPULATED AND AGREED, by and between
          Attorneys for Defendants
   4          101 Arch Street                                     4       the attorneys for the respective parties herein, that
   5          Boston, Massachusetts 02110                         5       filing and sealing and the same are hereby waived.
   6      BY: MELISSA DAVIS, ESQ.                                 6

   7                                                              7          IT IS FURTHER STIPULATED AND AGREED that all
   8       LATHAM & WATKINS                                       8       objections, except as to the form of the question,
   9       Attorneys for Defendants                               9       shall be reserved to the time of the trial.
  10          12670 High Bluff Drive                             10

  11          San Diego, California 92130                        11          IT IS FURTHER STIPULATED AND AGREED that the
  12       BY: ROBERT HOWARD, ESQ.                               12       within deposition may be sworn to and signed before
  13          SHAWN COBB, ESQ.                                   13       any officer authorized to administer an oath, with the
  14                                                             14       same force and effect as if signed and sworn to before
  15       CAPES, SOKOL, GOODMAN & SARACHAN                      15       the Court.
  16       Attorneys for Defendants                              16
  17          Pierre Laclede Center                              17
  18          7701 Forsyth Boulevard                             18
  19          St. Louis, Missouri 63105                          19
  20       BY: ADAM MILLER, ESQ.                                 20                    - oOo -
  21                                                             21
  22       VIDEOGRAPHER:                                         22
  23         MICHAEL DUARTE                                      23
  24                                                             24
  25                                                             25




                                                                                                                                        2
                               TSG Reporting - Worldwide                         877-702-9580

                                                        Exhibit 1
                                                          26
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23194 Page 4 of
                                     168
                                                   Page 6                                                         Page 7
   1          THE VIDEOGRAPHER: This is the start of              1   plaintiff.
   2   media labeled Number 1 in the video-recorded deposition    2           MR. DOBBS: Michael Dobbs on behalf of
   3   of San Diego Unified Port District in the matter of        3   plaintiff.
   4   San Diego Unified Port District et al. versus Monsanto     4           MR. HOMER: Andrew Homer, Kelley Drye &
   5   Company, et al., in the United States District Court,      5   Warren, on behalf of the Plaintiff, San Diego Unified
   6   Southern District of California,                           6   Port District. And we have --
   7   Number 3:15-cv-00578-WQH-AGS.                              7           MR. JULIUS: Jason Julius on behalf of the
   8          This deposition is being held at                    8   Plaintiff, City of San Diego.
   9   3165 Pacific Highway, San Diego, California 92101, on      9           THE VIDEOGRAPHER: Will the court reporter
  10   April 30th, 2019, at approximately 10:02 a.m.             10   please swear in the witness?
  11          My name is Michael Duarte. I am the legal          11
  12   video specialist from TSG Reporting Inc., headquartered   12   D A V I D M I C H A E L J O H N S, P H. D.,
  13   at 747 Third Avenue, New York, New York. The court        13      called as a witness, having been duly sworn
  14   reporter is Lorie Rhyne in association with               14      by the certified shorthand reporter, was
  15   TSG Reporting.                                            15      examined and testified as follows:
  16          Counsel, please introduce yourselves.              16   EXAMINATION BY
  17          MR. HOWARD: Robert Howard of                       17   MR. HOWARD:
  18   Latham & Watkins on behalf of the defendants.             18       Q. Mr. Johns, could you state your full name
  19          MR. COBB: Shawn Cobb, Latham & Watkins, on         19   for the record, please?
  20   behalf of the defendants.                                 20       A. Yes. My full name is David Michael Johns.
  21          MR. MILLER: Adam Miller on behalf of               21       Q. Okay. Have you been deposed before,
  22   defendants.                                               22   Mr. Johns?
  23          MS. DAVIS: Melissa Davis with White and            23       A. I have.
  24   Williams on behalf of the defendants.                     24       Q. How many times?
  25          MS. YANOCHIK: Nancy Yanochik on behalf of          25       A. Probably five.


                                                   Page 8                                                         Page 9
   1       Q. Do you know -- so if you've been deposed            1          THE WITNESS: That's all right.
   2   five times, you understand that there's sort of rules      2          MR. HOWARD: So are these the documents that
   3   of these depositions that I'd like to go over just so      3   Dr. Johns relied upon for purposes of today's
   4   that we have a common understanding of how to proceed      4   deposition?
   5   for the next couple days. Is that okay if I go through     5          MR. HOMER: Yeah. We have a few things. So
   6   them briefly?                                              6   this designation lists a lot of documents by Bates
   7       A. Yes, that's fine.                                   7   number, as well as the topics he's been put up on.
   8       Q. You understand --                                   8   Then we have some additional documents that Dr. Johns
   9           MR. HOMER: Bob, before you do that, can I          9   collected himself in preparing that don't have Bates
  10   just interject for a moment?                              10   numbers, and so we were going to turn those over to you
  11           MR. HOWARD: Sure.                                 11   now as well.
  12           MR. HOMER: So last night we served                12          MR. HOWARD: So as to those other
  13   objections to the notice and said -- and those            13   documents -- and they -- safe to assume that they
  14   objections that we've produced at the deposition,         14   haven't been produced and -- through discovery yet?
  15   documents that Mr. Johns considered -- Dr. Johns          15          MS. YANOCHIK: Some of them have.
  16   considered, as well as a designation, including his       16          MR. HOMER: Yeah.
  17   resume. So I want to pass those out to you if you         17          MS. YANOCHIK: We can identify the ones that
  18   like.                                                     18   have been.
  19           MR. HOWARD: Yeah. So let me understand            19          MR. HOWARD: Okay.
  20   what the -- are these the documents that have been        20          MR. HOMER: And let me take that. So some
  21   relied upon -- did you refer to the witness as            21   of them have, but of course, he was preparing on
  22   Dr. Jones?                                                22   relatively short notice and right up to the last
  23           MR. HOMER: Dr. Johns.                             23   minute, so there's some documents we haven't
  24           MR. HOWARD: Dr. Johns. I'm sorry. Sorry           24   cross-checked against the production set yet.
  25   about Mr. Johns.                                          25          MR. HOWARD: Can I see --



                                                                                                                           3
                              TSG Reporting - Worldwide                   877-702-9580

                                                        Exhibit 1
                                                          27
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23195 Page 5 of
                                     168
                                                 Page 10                                                        Page 11
   1           MR. HOMER: Yeah.                                   1           MR. HOMER: But as I said, we haven't had
   2           MR. HOWARD: The first document -- is this a        2   the chance to catch that up to the last minute.
   3   list of Bates numbers of the documents that he relied      3           MS. DAVIS: Andrew, do these Redwelds
   4   upon?                                                      4   include the transcripts?
   5           MR. HOMER: Among other things. It's a              5           MS. YANOCHIK: Yes.
   6   designation identifying Dr. Johns, the topics he's here    6           MR. HOMER: Yeah.
   7   for and the documents he's relied on -- they're in         7           MS. DAVIS: So these are the fiveish
   8   Bates -- as well as including other responses to the       8   transcripts?
   9   RFPs that were included with the notice.                   9           MS. YANOCHIK: Fiveish?
  10           So in addition to the documents that we have      10           MS. DAVIS: Just heard the witness say he
  11   that Dr. Johns gathered for himself and relied upon to    11   had been deposed five times, so are these the
  12   prepare, we have his, for example, current resume in      12   transcripts from those depositions?
  13   response to Request for Production Number 1.              13           MR. HOMER: Well, the request for production
  14           MR. HOWARD: All right. And then we have --        14   for transcripts doesn't cover all testimony.
  15   well, I'm looking at this -- I see two Redwelds of        15           MS. DAVIS: So how many transcripts are
  16   additional documents that are being produced to us        16   here?
  17   today.                                                    17           MS. YANOCHIK: It's one. We have five
  18           MR. HOMER: Correct.                               18   copies here.
  19           MR. HOWARD: And we don't know whether             19           MR. HOMER: It's a transcript of Dr. Johns
  20   they've been produced through the course of discovery     20   testifying before the San Diego Regional Water Quality
  21   or not, at this point.                                    21   Control Board related to the shipyard sediment site.
  22           MR. HOMER: Correct. Those that we could           22   And just for posterity, the request for production
  23   quickly identify had been produced through the course     23   reads, Transcripts of all prior testimony given by the
  24   of discovery are listed in there by Bates.                24   Court District's Rule 30(b)(6) designees that relate in
  25           MR. HOWARD: Um-hum.                               25   any way to PCBs, water quality in the bay or


                                                 Page 12                                                        Page 13
   1   contamination in the bay or to any deposition topics       1          MS. YANOCHIK: They've already pulled one
   2   set forth in Attachment A of this deposition notice        2   copy out.
   3   other than those that have been previously produced in     3          MR. HOMER: So --
   4   the litigation.                                            4          MR. HOWARD: Are those extra copies?
   5           (Court reporter interruption.)                     5          MR. HOMER: That's right. So Mr. Miller has
   6           MR. HOWARD: Okay. So let's -- let me               6   one copy of this already. This is a document labeled
   7   recommend this as a way to proceed. I ordinarily would     7   "California Regional Water Quality Control Board,
   8   want to mark this, but I don't want to lose -- I want      8   San Diego Region, Transcript of Proceedings, San Diego
   9   our defense counsel to review this. I think we're          9   California, Tuesday, November 15th, 2011."
  10   going to want to mark a couple of these --                10          Is there something else in here?
  11           MR. HOMER: Okay.                                  11          MS. YANOCHIK: They're all --
  12           MR. HOWARD: -- for purposes of the                12          MR. HOMER: Okay.
  13   deposition. I'm not going to do it immediately, but I     13          MS. YANOCHIK: -- copies of that.
  14   want -- I want to be able to -- so I think you have       14          MR. HOWARD: Okay.
  15   some break to take a look at these and figure out what    15          MS. YANOCHIK: That just shows the starting
  16   we have and which ought to be marked and what ought not   16   point of his testimony.
  17   to be marked for purposes of the deposition.              17          MR. HOWARD: Thank you.
  18           Okay. So I'm going to pass that to counsel.       18          MR. HOMER: So you have five copies of that
  19           MR. HOMER: Sounds good. You have five             19   now. The one that has this flag on it just indicates
  20   copies there. I have extra. That's just the               20   where Dr. Johns' testimony begins.
  21   designation.                                              21          MR. HOWARD: These are two different
  22           MR. HOWARD: Okay.                                 22   transcripts? Oh, I see what you're saying.
  23           MR. HOMER: Do you want these now as well?         23          MR. HOMER: Yeah.
  24           MR. HOWARD: Yeah. We'll take those because        24          MR. HOWARD: Okay. That's just the part
  25   we're going to need to understand.                        25   relating to his testimony.



                                                                                                                           4
                              TSG Reporting - Worldwide                   877-702-9580

                                                        Exhibit 1
                                                          28
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23196 Page 6 of
                                     168
                                                 Page 14                                                         Page 15
   1           Very well. We'll take -- at a break we'll          1   need to --
   2   take a look at this and assess how to proceed in terms     2          MR. HOWARD: Just want to make sure that
   3   of whether these need to be marked or not, but it's on     3   understanding is okay with our co-counsel?
   4   the record at this point.                                  4          MS. DAVIS: Yes.
   5           MR. HOMER: And the one other preliminary           5          MR. MILLER: That's fine.
   6   thing I wanted to do -- and sorry to cut you off so        6          MR. HOWARD: All right. We'll move forward
   7   quickly -- is just to discuss the stipulation that you     7   with that stipulation.
   8   and I discussed beforehand, that all objections can be     8          MR. HOMER: Thank you.
   9   stated as "objection to the form" unless we're going to    9          MR. HOWARD: Any other housecleaning --
  10   instruct the witness not to answer based on privilege     10   housekeeping matters we need to discuss?
  11   or scope.                                                 11          MR. HOMER: I think that's it for me.
  12           MR. HOWARD: And is the concept here that          12          MR. HOWARD: All right.
  13   that objection would apply to all forms of objections     13   BY MR. HOWARD:
  14   other than legal privilege?                               14       Q. Dr. Johns, you've been deposed five times.
  15           MR. HOMER: That's correct, unless you want        15   Let me -- you understand that now you're under oath as
  16   to alter that in any way.                                 16   if we're testifying in a courtroom and before a jury?
  17           MR. HOWARD: No, I don't -- I think that's         17       A. I do.
  18   consistent with the Federal Rules. I'm comfortable        18       Q. I'd ask you to listen carefully to my
  19   with that. Just want to make sure that we're not, at      19   questions. If you don't understand a specific
  20   the time of trial, waiving our ability to be more         20   question, please ask me to rephrase it. Is that all
  21   specific on the -- on the form of the objection.          21   right?
  22           MR. HOMER: Likewise. Yeah, we'd like to           22       A. Correct.
  23   just state form here. And I think in most cases, we'll    23       Q. I'd also ask that we resist the temptation
  24   probably understand the objection that each other are     24   to speak over each other. The court reporter has a
  25   making. But just to keep things moving along, we don't    25   tough job, and I ask that you allow me to finish my


                                                 Page 16                                                         Page 17
   1   question and I'll do my very best to allow you to          1   I'd like to mark as Exhibit Number 1 a document
   2   finish your answer before we talk over each other. Is      2   entitled "Pharmacia's Amended Notice of Videotaped
   3   that all right?                                            3   Rule 30(b)(6) Deposition of San Diego Unified Port
   4       A. That's correct.                                     4   District."
   5       Q. You're also here -- as we discussed on the          5               (Port Exhibit 1, Pharmacia's     11:49
   6   record, objections for the record -- once those are        6          Amended Notice of Videotaped Rule 30(B)(6)
   7   made, unless you're instructed not to answer, you would    7          Deposition of San Diego Unified Port
   8   be required to answer. Do you understand that?             8          District, marked for identification, as of
   9       A. I understand.                                       9          this date.)
  10       Q. At the end of this process, you will have an       10        Q. Ask the witness if you've seen that before?
  11   opportunity to sign -- review, sign and, if necessary,    11        A. Yes, I have.
  12   make any corrections to your testimony. But if you do     12        Q. You understand -- you understand that today
  13   make any substantive changes, I'll be able to comment     13   you're here to testify on behalf of the San Diego
  14   upon that at the time of trial. Do you understand         14   Unified Port District as its designated representative
  15   that?                                                     15   as to certain topics?
  16       A. I understand.                                      16        A. I am. I understand.
  17       Q. The purpose being that we're entitled to           17        Q. And I understand that the topics that you've
  18   your best testimony as you sit here today.                18   been assigned to cover are 18 in number, and I just
  19       A. Yes.                                               19   want to read the topics into the record -- not the
  20       Q. All right. Is there any reason why this            20   descriptions, but the topic numbers, and make sure that
  21   deposition should not proceed today? Are you under any    21   we're on the same page. And there's one I have a
  22   medication or anything that will impair your ability to   22   follow-up question with respect to.
  23   give good testimony?                                      23           MR. HOWARD: So the topics I understand that
  24       A. I am not.                                          24   Dr. Johns will cover as the Port representative are
  25       Q. All right. You're here under subpoena, and         25   topics 28, 31, 33, 34, 38, 43, 46, 47, 65, 75, 83, 84,



                                                                                                                            5
                              TSG Reporting - Worldwide                   877-702-9580

                                                        Exhibit 1
                                                          29
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23197 Page 7 of
                                     168
                                                 Page 18                                                        Page 19
   1   93, 95, 96, 97, 98 and 99.                                 1   conveyance at a -- with a different witness on a
   2        Q. Is that consistent with your understanding         2   different day.
   3   of the topics you've been assigned --                      3           MR. HOMER: Object to the form.
   4        A. Can I take a look at that?                         4       A. Yes. I -- at some level I'll be able to
   5        Q. -- to testify with respect to?                     5   talk about the data that are available and some of the
   6        A. I'd like to just take a quick look. I could        6   test methods that were used. But I'm not an analytical
   7   not track all the way through. It sounded right, but       7   chemist, so I can go only so deep on those issues.
   8   let me just verify.                                        8       Q. What are you a doctor of? What's your
   9            MR. HOMER: Turn back here.                        9   specialty or expertise?
  10            THE WITNESS: Oh, there. Thank you.               10       A. I have a doctorate in marine science, a
  11        A. Yes, that's -- that's my understanding.           11   specialist -- or focus on marine biology.
  12        Q. I want to follow up on topic 33 just because      12       Q. All right. So thank you for that
  13   I -- I want to make sure that there's not a               13   clarification.
  14   misunderstanding. But topic 33 pertains to Port           14           You testified that you've been deposed five
  15   evidence of PCBs in the conveyance system or bay as       15   prior times. Were those all in connection with Port
  16   being manufactured by Monsanto. And I want to             16   matters?
  17   understand.                                               17           MR. HOMER: Objection; vague.
  18            Is -- will you be testifying or able to          18           MR. HOWARD: I thought we had a stipulation
  19   testify as to specific tests that the Port performed or   19   that we were going to go as to form.
  20   others performed, the test methods used? I'm trying to    20           MR. HOMER: We did.
  21   get a sense on your understanding of the substantive      21           MR. HOWARD: Was that just an honest mistake
  22   depth of -- that you're prepared to testify as to that    22   or?
  23   specific topic, because they seem to be sort of a         23           MR. HOMER: That was an honest mistake. And
  24   little bit out of character with the general tone of      24   what I was getting at is are you asking about the
  25   the other topics. And we're talking about storm           25   Port of San Diego or other ports?


                                                 Page 20                                                        Page 21
   1           MR. HOWARD: Oh. Well, that's a fair -- all         1       Q. Are you working with Dr. Toll on --
   2   right.                                                     2       A. No.
   3        Q. Have you worked for more than one port?            3       Q. -- or -- excuse me. That was -- I paused.
   4        A. I have worked for multiple ports.                  4          Are you working with Dr. Toll in any way in
   5        Q. I see. Can you tell me the various ports           5   this case?
   6   that you've worked for?                                    6       A. I am not.
   7        A. I have worked for the Port of Seattle,             7       Q. Have you consulted with Dr. Toll for
   8   Port of San Diego, Port of L.A. Our company worked for     8   purposes of developing his expert report?
   9   the Port of Everett, Washington, and I have contributed    9       A. I did not.
  10   some effort to that.                                      10       Q. How is it that you work -- you and Dr. Toll
  11        Q. You said "our company." Are you not a Port        11   work at the same company but you haven't consulted for
  12   employee?                                                 12   purposes of this case? How does that -- how does that
  13        A. I am not a Port employee.                         13   work? Do you have a wall, separate -- ethics wall
  14        Q. That explains why I didn't recognize you.         14   between you, or how is that set up?
  15           So who do you work for? I mean, who -- you        15       A. No, we just don't talk about it. Just...
  16   say you don't work for the Port. Who do you work for?     16       Q. You haven't participated in any joint
  17        A. A company called Windward Environmental.          17   meetings with Dr. Toll on San Diego Bay?
  18        Q. Now, I understand Woodward [sic]                  18       A. I have.
  19   Environmental is also serving as an -- as a litigation    19       Q. Okay. Can you describe those joint
  20   expert in this case; correct?                             20   meetings?
  21        A. There is a member of the company serving as       21       A. Yes. I've met with several of the experts,
  22   a litigation expert, yes.                                 22   along with counsel.
  23        Q. And who's that -- who's that member of the        23          MR. HOMER: I'm going to assert a privilege
  24   company serving as a litigation expert?                   24   objection here and instruct the witness not to talk
  25        A. Dr. John Toll.                                    25   about the substance of conversations with counsel.



                                                                                                                           6
                              TSG Reporting - Worldwide                   877-702-9580

                                                        Exhibit 1
                                                          30
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23198 Page 8 of
                                     168
                                                  Page 22                                                       Page 23
   1       Q. I'm not going to probe into the discussions         1   the question.
   2   with counsel, but give me a sense of -- or please be       2        Q. Let me rephrase it. You're saying that none
   3   specific as to the experts in this case that you have      3   of the staff members that have -- are working with
   4   met with for any reason.                                   4   Dr. Toll in any capacity in connection with his work in
   5       A. I've met Dr. Toll, Dr. Douglas, Golightly.          5   this case are separate and apart from any staff members
   6   I've met Dr. Bedient and Dr. Cicchetti and Dr. Jones.      6   who are working with you for purposes of this case and
   7       Q. So I count six experts who are working for          7   those staff members have not communicated?
   8   the Port in this litigation that you've met with at        8           MR. HOMER: Object to the form.
   9   some point in time about this -- about San Diego Bay;      9        A. There may be one staff member who -- who
  10   correct?                                                  10   is -- who has communicated with Dr. Toll, but I'm not
  11       A. That's correct.                                    11   familiar with any communications that she may have had.
  12       Q. Have you worked with any of the six that           12   But I can think of one as a possibility, yes.
  13   you've enumerated for purposes of developing their        13        Q. What's her name, please?
  14   expert report?                                            14        A. Jennifer Parker.
  15       A. I did not.                                         15        Q. And what does Jennifer Parker do?
  16       Q. Did you work with any of the staff members         16        A. Jennifer is just one of our senior
  17   of those six experts you've enumerated for purposes of    17   associates. So she does a variety of --
  18   developing any of their expert reports?                   18        Q. But what's her -- what's her specialty?
  19       A. Not on this case.                                  19        A. She came from analytical chemistry.
  20       Q. Okay. So the staff members that Dr. Toll           20        Q. She's an analytical chemist?
  21   has used for purposes of working on this case and         21        A. Yes.
  22   developing his expert report are in no way                22        Q. And what does -- what is Ms. Parker doing
  23   communicating with staff members at Windward              23   for you as an analytical chemist in connection with the
  24   Environmental that are supporting you; correct?           24   San Diego Bay matter?
  25       A. Could you repeat that? I've lost track of          25        A. Well, she is -- she has worked with me for a


                                                  Page 24                                                       Page 25
   1   number of years on a variety of my projects, and she       1   task and a job to do and I had one to do as well. And
   2   works with me on projects that I have.                     2   we just felt that was -- that was sufficient to keep
   3           MR. HOMER: I'm going to object as to being         3   our efforts separate -- separated.
   4   outside of the scope of the topics. To the extent that     4       Q. So it's an informal agreement?
   5   you want to pursue this line of questioning, Dr. Johns     5       A. Yes.
   6   is not speaking in a binding sense on behalf of the        6       Q. Do you both work in the same office?
   7   Port District.                                             7       A. The same building, yes.
   8           MR. HOWARD: Well, I don't expect him to            8       Q. And where is that located?
   9   bind the Port District, but I'm entitled to understand     9       A. Seattle, Washington.
  10   sort of the -- as foundation the nature of his work for   10       Q. And you said it was a small firm. How many
  11   the Port. And to the extent there's overlap going on      11   people work for west -- Windward Environmental?
  12   with Port experts, I'm entitled to understand that.       12       A. Thirty-five.
  13   But I -- your point is taken that I'm not asking him to   13       Q. Do you work on the same floor as Mr. -- as
  14   bind the Port as to some of the communications that       14   Dr. Toll?
  15   he's having right now with -- with other individuals.     15       A. I do.
  16        Q. All right. Is there a document that               16       Q. Is your office located close to Dr. Toll's?
  17   Windward Environmental has prepared that identifies       17       A. It's probably five or six offices apart.
  18   that your work, Dr. Johns, shall at all times be          18       Q. Do you have access to any of Dr. Toll's
  19   separate from the work that Dr. Tolls [sic] is doing as   19   documents that he's using in this case?
  20   a litigation consultant for the Port in this case?        20       A. I -- I don't know for sure because I've not
  21        A. No, there is not.                                 21   looked or asked. But given the fact that I've worked
  22           MR. HOMER: Same objection.                        22   on issues in San Diego Bay for a number of years, then
  23        Q. And why is that?                                  23   I would assume that there's some documents that would
  24        A. We understood going in that as a -- we're a       24   be the same.
  25   small firm, so we understood going in that he had a       25       Q. Does Dr. Toll have access to your records



                                                                                                                           7
                              TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           31
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23199 Page 9 of
                                     168
                                                 Page 26                                                        Page 27
   1   that you used in this case?                                1       Q. When was that secured database set up for
   2        A. No.                                                2   purposes of your work in this case?
   3        Q. And how do you know that?                          3       A. Well, when I was -- when I was asked to be
   4        A. Because they're -- the file is locked down         4   designated a 30(b)(6) witness.
   5   to privilege to only certain people can use it.            5       Q. And when was that?
   6        Q. Describe that. What file is locked down as         6       A. Early December of last -- well, 2018 I was
   7   to privilege?                                              7   asked to consider if I would do it.
   8        A. Well, I have a project file for this               8       Q. December 2018?
   9   particular work, and it's privileged to only certain       9       A. Yes.
  10   people can sign into that, that file. So if you don't     10       Q. So you've known that you'd be designated as
  11   have that sign-in privilege, you can't open the file.     11   a Port corporate representative for the last four to
  12        Q. So are you saying that the records that you       12   five months; correct?
  13   have developed -- your work product that you've           13       A. I had agreed to do it. We had following
  14   developed for purposes of San Diego Bay are kept in a     14   conversations, and then it wasn't until we saw the list
  15   secured database of some form?                            15   that I did a final agreement that I would -- I would do
  16          MR. HOMER: Object to form.                         16   it.
  17        A. It's not a secured database. Within our --        17       Q. How is -- how are you being compensated for
  18   within our file server, the administrator can lock        18   your testimony today? Does Windward have a global
  19   privilege on files. Only certain people can gain          19   contract of some sort with the Port?
  20   access to them. An example is only the partners can       20       A. No.
  21   access a file called Partner Business. It doesn't         21       Q. So how -- how are you being compensated
  22   matter if you sign in. You go to the administrative       22   today for your testimony?
  23   file. Even if you see that file, you can't -- you         23       A. I have a contract with the Port.
  24   can't access it. You're denied access unless you have     24       Q. Is it a separate contract with the Port,
  25   the privilege to do that.                                 25   just specific as to Dr. Johns?

                                                 Page 28                                                        Page 29
   1       A. Solely to Dr. Johns?                                1   discussions, but I'm entitled to know when he started
   2       Q. Correct.                                            2   working for Kelley Drye.
   3       A. I -- I -- I have a retention letter from            3          MR. HOMER: I would say you're entitled to
   4   Kelley Dryer [sic]. And I guess, in reality, my            4   know when he started working for Kelley Drye in the
   5   invoices go to Kelley Dryer, right? They don't go to       5   Port District in his capacity to serve as a 30(b)(6)
   6   the Port. So I guess my contract is really with Kelley     6   witness.
   7   Dryer.                                                     7          MR. HOWARD: I couldn't disagree more with
   8       Q. So your -- to be clear, your contract for           8   that. So I'm entitled to know when the Port's
   9   the work you're --                                         9   representative here on these 18 topics was retained by
  10       A. Um-hum.                                            10   the Port's litigation firm to work in any capacity on
  11       Q. -- performing in this case is with the             11   the San Diego Bay matter.
  12   Port's outside litigation attorneys?                      12       Q. Is that December of 2018 or some earlier
  13       A. That's correct. Right.                             13   point?
  14       Q. And are you separately retained through            14       A. It's some earlier point.
  15   Kelley Drye separate and apart from Dr. Toll?             15       Q. How much earlier?
  16       A. Yes.                                               16       A. I don't remember. It was -- I -- I think it
  17       Q. So you're both retained by the Port's              17   was in -- sometime in 2018. Could have been early --
  18   outside litigation attorneys through separate retention   18   could have been 2017, like late 2017.
  19   agreements?                                               19       Q. And when you were first retained, that was
  20       A. Um-hum. That's my understanding. Yes.              20   not for purposes of serving as the Port's 30(b)(6)
  21       Q. And were you retained by Kelley Drye in            21   witness; correct?
  22   December of 2018?                                         22       A. It was not.
  23           MR. HOMER: Objection; privilege. I don't          23       Q. It was for some other purpose?
  24   know how far you want to go down this path, Bob, but --   24       A. It was.
  25           MR. HOWARD: I'm not asking him about              25       Q. So if I understand the chronology, you've



                                                                                                                            8
                              TSG Reporting - Worldwide                   877-702-9580

                                                        Exhibit 1
                                                          32
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23200 Page 10 of
                                     168
                                                   Page 30                                                       Page 31
    1   been working for the Port in connection with this          1   to instruct the witness not to answer.
    2   lawsuit sometime starting in the beginning of 2018,        2           MR. HOWARD: It's not -- it doesn't have
    3   which is basically for the last year and a few months;     3   anything to do with attorney communications.
    4   correct?                                                   4           MR. HOMER: You're talking about --
    5        A. Year, year and a half, yes.                        5           MR. HOWARD: This is witness-to-witness
    6        Q. And during --                                      6   discussions.
    7        A. I think that's correct.                            7           MR. HOMER: I think you've asked if he was
    8        Q. Okay. During that year, year and a half,           8   retained by the Port District's counsel and he's
    9   it's your testimony that you've never talked with          9   answered that he was to assist with this litigation,
   10   Dr. Toll about any subject in connection with             10   and now you're asking about the substance of his
   11   San Diego Bay --                                          11   conversations with others on the litigation team.
   12           MR. HOMER: Object to the form.                    12           MR. HOWARD: I'm just asking him about his
   13        Q. -- correct?                                       13   conversations with Dr. Toll, who he works with at the
   14        A. Other than earlier you had asked me if I          14   same firm in connection with San Diego Bay.
   15   ever met with them, and I said, yes, I had.               15           MR. HOMER: And I'm going to again object on
   16        Q. On one occasion or more than one occasion?        16   the basis of privilege and instruct the witness not to
   17        A. With Dr. Toll, I think one time in person         17   give any information about the content of his
   18   and one time on the phone.                                18   conversations with Dr. Toll, the Port District in
   19        Q. So you recall two -- two interactions with        19   connection with this case, the Port District's lawyers
   20   Dr. Toll about some issue in connection with              20   in connection with this case or any other consulting
   21   San Diego Bay?                                            21   expert in connection with this case.
   22        A. That's correct.                                   22           MR. HOWARD: So let me understand the
   23        Q. Can you tell me the content of those              23   instruction. You're instructing the Port's
   24   discussions?                                              24   representative here not to speak about the content of
   25           MR. HOMER: Objection; privilege. I'm going        25   any discussions that they've had with any other


                                                   Page 32                                                       Page 33
    1   litigation expert that the Port has employed for this      1   representative of the Port to talk about substantive
    2   lawsuit?                                                   2   topics?
    3           MR. MILLER: And disclosed.                         3           MR. HOMER: He's here as a representative of
    4           MR. HOMER: I'm instructing the Port's              4   the Port to talk about substantive topics, including
    5   30(b)(6) witness on these discrete topics that you read    5   those you listed earlier in the deposition, and that's
    6   into the record earlier today to not talk about the        6   the extent of it.
    7   substance of his conversations with other experts          7           MR. HOWARD: But you're treating him as if
    8   retained in this case, testifying or otherwise, or with    8   he's a litigation expert.
    9   counsel or with Port District employees or other agents    9           MR. HOMER: You asked about his role in the
   10   of the Port District, all in connection with this case.   10   case prior to being selected and asked to perform this
   11           MR. HOWARD: That's completely overbroad.          11   task as a 30(b)(6) witness. And that all is a
   12   That is completely overbroad. You're telling -- you're    12   different subject matter, and I would assert privilege
   13   instructing the witness not to talk about any             13   over the content of all of those cases.
   14   communications that this witness has had with any Port    14           MR. MILLER: And will there be an
   15   employees.                                                15   opportunity for us to ask questions about what
   16           MR. HOMER: Outside of preparing for the           16   Dr. Johns has shared with Dr. Toll regarding his
   17   30(b)(6) deposition that he's here for today. And I       17   experiences in the San Diego Bay and for the Port that
   18   would say it's not actually that broad. I'm asking for    18   Dr. Toll might have relied upon?
   19   him not to discuss conversations he's had and the         19           MR. HOMER: I think that the opportunity for
   20   content of those conversations with Port District         20   you to do that is at Dr. Toll's expert deposition and
   21   employees to the extent he was doing so under his         21   that -- today we're here to talk about the topics that
   22   retention agreement with our firm, Kelley Drye &          22   you listed into the record earlier today.
   23   Warren, in connection with this case.                     23           MR. MILLER: Okay. So you understand
   24           MR. HOWARD: So is this witness here as a          24   there's going to be an opportunity for us to serve a
   25   port litigation expert, or is this witness here as a      25   subpoena on Dr. Johns to understand more fully what



                                                                                                                            9
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           33
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23201 Page 11 of
                                     168
                                                   Page 34                                                       Page 35
    1   information has been provided to Dr. Toll? And -- just     1       A. Since 2007.
    2   so you understand, that will be forthcoming.               2       Q. And I'll get into that in a second.
    3           MR. DOBBS: I'd expect that you start with          3           The -- the five depositions that you
    4   Dr. Toll.                                                  4   referenced -- were those in connection with Port of
    5           MR. MILLER: It doesn't matter what you             5   San Diego or some other matter?
    6   expect. We're entitled to take the discovery in the        6       A. I won't count -- I'm not counting speaking
    7   order in which we think is appropriate.                    7   in front of the commissioners as a deposition, so none.
    8           MR. HOWARD: So we'll do it any way you -- I        8       Q. Okay. None of those five depositions were
    9   mean, if that's what you're instructing, we'll adjust      9   testimony in connection with any Port of San Diego
   10   accordingly. But if -- if you're not allowing us in       10   matter; right?
   11   this deposition to understand the nature of the           11       A. No.
   12   communications with Dr. Toll, then we'll -- we'll have    12       Q. How many times did you testify on behalf of
   13   to serve a subpoena and seek that testimony separately,   13   the San Diego Port District in front of administrative
   14   outside the framework of this 30(b)(6) deposition.        14   agencies?
   15           MR. HOMER: Okay. Understood. And I think          15       A. One time.
   16   that's a fair working assumption. When we take a          16       Q. And that one time is the testimony that you
   17   break, we'll discuss, and if it's all right with you,     17   just produced to us today; correct?
   18   we'll get back to you and confirm that or talk about      18       A. That's correct.
   19   any variation we think is appropriate.                    19       Q. Let me take a step back. I just want to be
   20   BY MR. HOWARD:                                            20   clear in terms of the boundaries of today's deposition.
   21       Q. So, Dr. Johns, I counted four separate port        21           In your communications with Dr. Douglas,
   22   districts that you've worked for; correct?                22   Mr. Golightly, Bedient, Dr. Cicchetti, Dr. Jones, did
   23       A. That's correct.                                    23   you have conversations with those experts in connection
   24       Q. And how long have you been performing any          24   with this lawsuit?
   25   work for the Port of San Diego?                           25       A. Yes.


                                                   Page 36                                                       Page 37
    1           MR. HOWARD: And, Counsel, are you saying           1       Q. When was the larger group discussion?
    2   that those communications are also outside -- you're       2       A. It was this year, and I believe it was
    3   going to instruct the witness not to testify as to         3   probably January. Could have been February, but I --
    4   those communications as well?                              4   it was one of the -- near late January/early February.
    5           MR. HOMER: As to the substance of those            5       Q. And that was specifically for purposes for
    6   communications, unless they were used for the purpose      6   preparing for this deposition?
    7   of preparing for this 30(b)(6) deposition, we're going     7       A. That is correct.
    8   to instruct the witness not to answer on the basis of      8       Q. Did you ask for that meeting, or did the
    9   privilege.                                                 9   Port -- or did the -- Mr. Brown, Karen Holman and
   10       Q. Did you talk with any of the six experts           10   Eileen Maher ask for that meeting?
   11   you've outlined for purposes of preparing for today's     11           MR. HOMER: Object to the form.
   12   30(b)(6) deposition?                                      12       A. I asked for the meeting.
   13       A. No.                                                13       Q. And what did you discuss at that meeting?
   14       Q. Did you talk with any -- putting your -- the       14           MR. HOMER: Objection; privilege.
   15   lawyers aside, did you talk with anyone else to prepare   15           MR. HOWARD: For purposes of preparing for
   16   for your deposition?                                      16   this deposition.
   17       A. I talked to several Port staff.                    17           MR. HOMER: To the extent the conversation
   18       Q. Who would they be?                                 18   covered any topics other than preparing for this
   19       A. Paul Brown, Karen Holman, Eileen Maher.            19   30(b)(6) deposition and assignment of topics for this
   20       Q. Did you talk with those three Port employees       20   30(b)(6) deposition and involved counsel, I would
   21   collectively or separately?                               21   assert privilege and ask the -- instruct the witness
   22       A. I think it's a combination of both. I think        22   not to answer.
   23   they were all in the room at one time, and then I may     23       Q. Did the meeting that you had with
   24   have talked -- had a follow-on conversation with one      24   Paul Brown, Karen Holman and Eileen Maher involve any
   25   individuals -- one of the -- as individuals.              25   attorneys?




                                                                                                                          10
                                TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            34
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23202 Page 12 of
                                     168
                                                  Page 38                                                       Page 39
    1       A. Yes.                                               1       Q. How many times?
    2       Q. There was a Port attorney present? Who was         2       A. I believe I said four or five times.
    3   that?                                                     3       Q. Did you give deposition testimony as an
    4       A. Yes. It was -- it would have likely been           4   expert in those matters?
    5   somebody from Kelley Dryer [sic].                         5       A. I did.
    6       Q. Was there just that one group meeting with         6       Q. And did you testify at trial in those
    7   you, the three staff -- Port staff people and the         7   matters?
    8   attorney?                                                 8       A. In two cases I testified at trial.
    9       A. That's correct.                                    9       Q. What were those cases?
   10       Q. And after that meeting, you had follow-up         10       A. The Kalamazoo cost recovery case and
   11   discussions by phone with certain individuals?           11   NL Industries.
   12       A. No. I had -- that same day we met -- you          12       Q. Spell that, please.
   13   asked if we met as a group, and I said yes. And then I   13       A. N-L, just the letters, NL Industries versus
   14   met with them individually or I -- I can't remember      14   Raritan Baykeepers.
   15   exactly who I talked to, but I did ask some follow-on    15       Q. Where were those cases litigated?
   16   questions.                                               16       A. Grand Rapids, Michigan and Trenton,
   17       Q. During that individual meeting or meetings,       17   New Jersey.
   18   was an attorney present?                                 18       Q. And on what topics were you asked to testify
   19       A. Yes.                                              19   as an expert in those four to five cases?
   20       Q. Can you estimate how many hours you've spent      20       A. In the Kalamazoo case, I was -- I testified
   21   preparing for today's deposition?                        21   as to the sufficiency of -- it was a cost recovery
   22       A. Maybe 80.                                         22   case, so I was evaluating whether or not the work that
   23       Q. Have you ever been asked to testify as an         23   was performed by the performing party was consistent
   24   expert in litigation?                                    24   with the NCP.
   25       A. As an expert in litigation? Yes.                  25       Q. Um-hum.


                                                  Page 40                                                       Page 41
    1        A. In the NL Industries case, it was a citizen       1   case did not go to trial. I was deposed in Cleveland.
    2   lawsuit. And I will clarify that that -- the testimony    2   It was State court-level case in Pennsylvania.
    3   at the Trenton case, the NL Industry case, was an         3       Q. Did it involve issues of marine science?
    4   evidentiary hearing.                                      4       A. It was a -- I was providing an opinion as to
    5        Q. Who were the parties in the Kalamazoo case?       5   what the potential natural resource damage claim might
    6        A. Georgia-Pacific. My client was                    6   be against a client in terms of seeking insurance
    7   Weyerhaeuser.                                             7   coverage.
    8        Q. Okay.                                             8       Q. Does your expertise include natural resource
    9        A. There were a variety of others there as           9   damages?
   10   well.                                                    10       A. It does.
   11        Q. That was a CERCLA cost recovery case?            11          MR. HOMER: I'm going to object, again, on
   12        A. It was.                                          12   scope. I understand you want to explore some of this,
   13        Q. Was NL Industries a CERCLA cost recovery         13   Bob, but --
   14   case?                                                    14          MR. HOWARD: Well, we have his CV; right?
   15        A. It is not.                                       15          MR. HOMER: Yes.
   16        Q. You said a citizen suit. A citizen suit in       16       Q. Is that referenced in your CV? Is your
   17   connection with what?                                    17   expert in natural resources damages referenced in your
   18        A. On the Clean Water Act.                          18   CV?
   19        Q. How about the other two to three times that      19          MR. HOWARD: We just saw it, you know, but
   20   you've been deposed?                                     20   haven't been able to review it. I'm just trying to
   21        A. Okay. Deposed in an insurance coverage           21   understand the nature of the witness's expertise.
   22   case.                                                    22          MR. HOMER: Yeah. And again, I'm just
   23        Q. Do you recall the name of that case or where     23   objecting that right now you're asking a lot of
   24   it was located?                                          24   questions about the witness's personal background and
   25        A. It was in the state of Pennsylvania. The         25   not about the topics that he's been designated for. So



                                                                                                                         11
                               TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           35
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23203 Page 13 of
                                     168
                                                  Page 42                                                        Page 43
    1   to the extent we're covering this stuff, it's not in a     1   experience in other cases as a --
    2   binding sense as a spokesperson for the Port District.     2           MR. HOWARD: Are we also withdrawing the
    3           MR. HOWARD: I understand all that --               3   stipulation about objections as to form? Because these
    4           MR. HOMER: Okay.                                   4   are -- these are long speaking objections. Are we
    5           MR. HOWARD: -- but I wasn't expecting              5   going to withdraw that?
    6   someone that arguably is a litigation expert in the        6           MR. HOMER: I believe what I said was -- at
    7   role of a -- the Port representative. So I'm trying to     7   the beginning was that to the extent counsel wants to
    8   understand exactly the witness -- and to be fair, we       8   add to the objection to the form, it can, but an
    9   weren't provided -- until this witness walked in today,    9   objection to the form is sufficient.
   10   we weren't provided any information on who this witness   10           MR. HOWARD: I think we're changing the
   11   would be. So a lot of this could have been cleared up     11   stipulation. All right. Let's move on.
   12   in advance if the Port extended us the courtesy of        12           MR. HOMER: All right. Well, let's stop
   13   allowing us to know who Witness Number 1 was.             13   just because I don't want to change the stipulation and
   14           MR. MILLER: Well, notwithstanding that,           14   I don't want to be -- get into long objections. I just
   15   we're entitled, in the 30(b)(6) deposition, to            15   want to make clear -- and I might do it a few more
   16   understand who the witness is, what the nature of that    16   times, but until you're done exploring with Dr. Johns'
   17   witness's experience is, what he did to prepare for the   17   background -- that he's here to testify on behalf of
   18   deposition, et cetera. So that's fair game in any         18   the Port District for the topics designated and that
   19   30(b)(6) deposition.                                      19   were read into the record before.
   20           MR. HOMER: Understood. I'll reaffirm my           20   BY MR. HOWARD:
   21   objection. We're just objecting to the scope and the      21       Q. All right. So we talked about the insurance
   22   fact that, you know, all of this background information   22   coverage matter from Pennsylvania which involved
   23   that you are entitled to or say you're entitled to,       23   natural resources damages. What were the other matters
   24   we're not -- Dr. Johns is not testifying on behalf of     24   that you've given deposition testimony with respect to?
   25   the Port District when you're asking about his            25       A. A cost recovery case for the Port of L.A.


                                                  Page 44                                                        Page 45
    1        Q. Any others that you recall?                        1   referenced in your CV?
    2        A. Yes. It was a natural resource damage              2       A. All the papers I've published are referenced
    3   trial, the Coeur D'Alene Mining District case.             3   in my CV.
    4        Q. Can you give me your best understanding of         4          MR. HOMER: Object to the form.
    5   when that occurred?                                        5       Q. Tell me what the testimony -- excuse me.
    6        A. It'll be in my CV, hopefully, the date, but        6   Tell me what you presented to the San Diego Regional
    7   I -- I'm trying to recall.                                 7   Water Quality Control Board related to.
    8        Q. Can I withdraw -- are all the cases and            8       A. Yes. I spoke on behalf of -- well, as a --
    9   deposition testimony you've just outlined in your CV?      9   I wouldn't say I was a representative of the Port, but
   10        A. They -- they should be, but it's -- it may        10   I spoke on a shipyard case, site case during the
   11   not necessarily show the date that you asked.             11   hearings.
   12        Q. Okay. We'll take a look at that in a -- in        12       Q. Is that the administrative hearings before
   13   a break.                                                  13   the regional board in connection with the NASSCO and
   14            MR. HOWARD: But to counsel's objections,         14   BAE shipyard cleanup and abatement order?
   15   some of this would have been sorted through if we had     15       A. That's correct.
   16   received this in advance of the deposition. So we're      16       Q. And that would have been approximately a
   17   doing this as we go.                                      17   decade ago?
   18            MR. HOMER: Understood. And I'm trying to         18       A. Yes.
   19   leave as much leeway as possible.                         19       Q. And when you testified to the board, were
   20        Q. Have you ever testified as an expert on           20   you in support or in opposition to the proposed cleanup
   21   dredging?                                                 21   standard for the shipyards?
   22        A. No.                                               22       A. I was in support of the -- of the cleanup
   23        Q. Have you ever authored any professional           23   standards for that -- for that site.
   24   articles on -- on the 18 subjects you will be             24       Q. Did you prepare a written presentation?
   25   testifying about for the Port, or is that also            25       A. I prepared a PowerPoint, yes.



                                                                                                                          12
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           36
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23204 Page 14 of
                                     168
                                                  Page 46                                                       Page 47
    1       Q. Has that PowerPoint been produced to the           1           MR. HOWARD: I asked a foundational
    2   defendants?                                               2   question.
    3       A. I don't -- I don't know.                           3       Q. Did any of your work in connection with the
    4       Q. Did you provide that PowerPoint to Port            4   San Diego shipyard site involve the topic of PCBs?
    5   counsel?                                                  5           MR. HOMER: You can answer.
    6       A. I did not.                                         6       A. PCBs were one of multiple contaminants at
    7       Q. Did they ask for that PowerPoint from you?         7   the shipyard site. So, yes, I had to address or
    8       A. I don't believe so.                                8   consider all contaminants.
    9       Q. What else did you use in preparation of your       9       Q. And in connection with that work, you
   10   presentation to the regional board and the shipyard      10   realized that the cleanup level that was adopted by the
   11   site?                                                    11   regional board was 194 parts per billion at the
   12       A. Could you clarify?                                12   shipyard site; correct?
   13       Q. Other than a PowerPoint, was there anything       13           MR. HOMER: Object to form.
   14   else that you prepared in connection with the shipyard   14       A. That was the surface weighted average
   15   site?                                                    15   concentration for the entire site following
   16       A. No.                                               16   remediation; that's correct.
   17       Q. Have you -- were you ever asked in                17       Q. Was your position in support of that level
   18   connection with the shipyard site to do any evaluation   18   or in opposition to that level?
   19   about PCBs and sediments?                                19       A. The conversations I had related to that
   20           MR. HOMER: Objection; privilege.                 20   subject matter were under -- or during the settlement
   21           To the extent you're being asked about work      21   negotiations. I don't know if I'm allowed to answer
   22   that was commissioned by the office of general counsel   22   that.
   23   for the Port and being asked to disclose the substance   23       Q. I'm asking about positions that you've made
   24   of that work, I'm going to instruct the witness not to   24   to the administrative hearing by the regional board.
   25   answer.                                                  25       A. I did -- okay. I'm sorry. I did not

                                                  Page 48                                                       Page 49
    1   support -- or I did not provide any testimony in          1   I'm going to get into this later. Maybe this will
    2   support or against the 194 value number or the 84 for     2   short-circuit it.
    3   background.                                               3       Q. Were you involved in the NASSCO cost
    4       Q. And you were working for the Port during           4   allocation settlement discussions?
    5   that -- during that administrative process; correct?      5       A. No.
    6       A. I was.                                             6       Q. Give me a general sense of what your role
    7       Q. You didn't work for the shipyards as part of       7   was for the Port in connection with the shipyard site.
    8   that process?                                             8       A. Sure. I was first retained to review the
    9       A. I did not.                                         9   documents that were the study documents, the underlying
   10       Q. Did you consult with the shipyards during         10   documents that were done by Exponent. Shortly after
   11   that process?                                            11   that, the parties entered into settlement negotiations.
   12       A. Can you define "consult"?                         12   And I served generally as a technical advisor to the
   13       Q. Did you ever meet with the shipyards about        13   Port during those settlement negotiations, and we set
   14   the cleanup levels that were under evaluation at the     14   the footprint. We evaluated the data; we set the
   15   shipyard site?                                           15   footprint; we set the long-term monitoring program. So
   16       A. Never discussed the cleanup levels, no.           16   really was there for technical advice to the Port.
   17       Q. What did you discuss with the shipyards           17       Q. But you, yourself, didn't participate in the
   18   outside the presence of attorneys?                       18   settlement discussions on behalf of the Port?
   19       A. Outside the presence of attorneys?                19       A. I was there the whole time.
   20       Q. Correct.                                          20       Q. Oh, you participated in those settlement
   21       A. Nothing.                                          21   discussions --
   22           MR. HOMER: Bob, if I may, I think Dr. Johns      22       A. I did.
   23   was involved in matters that involved multiple parties   23       Q. -- with Tim Gallagher?
   24   but were subject to settlement, so --                    24       A. Yes.
   25           MR. HOWARD: Well, let me just -- because         25       Q. Okay. We'll talk about -- a little bit



                                                                                                                         13
                               TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           37
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23205 Page 15 of
                                     168
                                                  Page 50                                                         Page 51
    1   about that later. All right.                               1        A. I'm sorry. Let me -- I was looking at the
    2          So when I want to find out about your               2   question again. Can you define "evaluate"?
    3   educational background, your postgraduate education,       3        Q. Has the Port investigated, sought to
    4   professional schools, are all those set forth in the CV    4   identify, who used and disposed of PCBs around the bay?
    5   we just received this morning?                             5        A. In the course of evaluating sites, there
    6       A. They are.                                           6   have been source analysis studies conducted.
    7       Q. And you've never held any positions with the        7        Q. Anything beyond a site-specific analysis of
    8   Port of San Diego itself; correct?                         8   PCB dischargers?
    9       A. I have not.                                         9        A. Not that I'm aware.
   10       Q. Let me talk -- turn to our first topic             10        Q. As you sit here today, does the Port have
   11   concerning the Port's knowledge of PCBs in the bay.       11   information about how many of its former and current
   12   And I want to ask some -- also some foundational          12   tenants use PCBs or PCB-containing products?
   13   questions.                                                13        A. I do not have that knowledge.
   14          Does the Port have any evidence that the           14        Q. Has the Port ever sought to identify which
   15   three defendants in this lawsuit themselves discharged    15   of its former or current tenants discharged PCBs into
   16   any PCBs into San Diego Bay or any Port trust property    16   the bay?
   17   at any time? * lowercase in part 3                        17        A. As it relates to sites, yes.
   18       A. No, not that I'm aware of.                         18        Q. What sites?
   19       Q. Does the Port have any evidence of any             19        A. As sites that are currently under
   20   regulatory enforcement action taken against Monsanto by   20   investigative orders.
   21   the Regional Water Quality Control Board related to       21        Q. So other than sites that are subject to
   22   PCBs in San Diego Bay?                                    22   investigation, the Port has not sought to identify more
   23       A. I'm not aware.                                     23   broadly PCB dischargers into the bay; correct?
   24       Q. Has the Port ever sought to evaluate who           24        A. As I understand it -- well, as far as the
   25   used and disposed of PCBs around San Diego Bay?           25   testimony for the questions that I've been asked to


                                                  Page 52                                                         Page 53
    1   provide input on, no.                                      1        Q. You said you reviewed expert reports that
    2       Q. You, as part of your work for the Port,             2   have been prepared in this case.
    3   haven't compiled a roster of all known dischargers of      3        A. I have.
    4   PCBs into the bay; correct?                                4        Q. Did you review -- which expert reports did
    5       A. I have not.                                         5   you review?
    6       Q. Is it the Port's position that every single         6        A. Douglas, Golightly, Toll, Jones.
    7   PCB molecule found in San Diego Bay was manufactured by    7        Q. Did you review Bedient's expert report?
    8   Monsanto prior to 1977?                                    8        A. No.
    9       A. I don't believe that's the position.                9        Q. Did you review Dr. Cicchetti's expert
   10       Q. What is the position of the Port?                  10   report?
   11       A. There are some individual congeners that are       11        A. Yes, I did.
   12   produced as byproducts of other manufacturing processes   12        Q. So you reviewed five expert reports that
   13   that also can be detected in San Diego Bay.               13   have been prepared by the Port for purposes of this
   14       Q. Has the Port ever undertaken any evaluation        14   litigation; correct?
   15   to determine how much of the PCBs in the bay relate to    15        A. I did.
   16   non-Monsanto sources?                                     16        Q. No other expert reports that you recall?
   17       A. I've -- I have reviewed the expert reports         17        A. None that I am aware of.
   18   that have been presented in this case, and I believe      18        Q. And what was the purpose of your review?
   19   that Dr. Douglas has done some analysis of that.          19        A. At one time until recently, there were a
   20       Q. So is part of your testimony here today            20   number of other questions that were on the docket that
   21   based on your review of the expert reports that have      21   I was asked to respond to, and every single one of them
   22   been prepared by the Port?                                22   related to the expert reports. So I felt I had to read
   23       A. No.                                                23   the expert reports to respond to your questions on --
   24       Q. You said you reviewed --                           24        Q. Okay. So as you sit here today as the
   25       A. I have.                                            25   representative of the Port, you've reviewed a number of



                                                                                                                           14
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           38
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23206 Page 16 of
                                     168
                                                    Page 54                                                       Page 55
    1    documents, but you've also reviewed the expert reports     1          MR. HOMER: If I may, Bob --
    2    prepared by the plaintiff's experts; correct?              2          MR. HOWARD: Yes.
    3         A. Yes. And let me clarify that statement. I          3          MR. HOMER: -- those are topics that were
    4    would not have reviewed those reports if those             4   rejected by the Court on April 25th that were --
    5    questions had not been pending. So if those questions      5          MR. HOWARD: All of them?
    6    had not shown up, I would not have bothered to review      6          MR. HOMER: -- previously designated for
    7    the reports. I would review them solely to answer the      7   Dr. Jones.
    8    questions that were being posed by --                      8          MR. HOWARD: Oh. Okay.
    9         Q. Whose questions?                                   9       A. That's why I was making the clarification
   10             MR. HOMER: Topic.                                10   that the only reason I read those expert reports was to
   11         A. Topics -- the topics here -- there was a          11   prepare for those topics that were rejected by the
   12    list of topics, 110 topics. There were a number of        12   Court -- ultimately rejected by the Court.
   13    topics in there that were related to material that        13       Q. Okay. So are you -- are you relying upon
   14    appeared to be expert report-driven questions, and so I   14   any of those expert reports for purposes of framing
   15    reviewed their reports in preparation that I would have   15   your testimony for the 18 topics that you'll be
   16    to answer those questions. But those questions are no     16   discussing today?
   17    longer mine to deal with.                                 17       A. No.
   18         Q. Okay. So you've -- when you reviewed those        18       Q. Can you list the tenants which discharge
   19    reports, which topic were you trying to prepare for?      19   PCBs into San Diego Bay or the ones that you know
   20         A. Fifty-two, 72, 73, 74, 76, 77, 78, 79, 80,        20   about?
   21    81 and 109.                                               21       A. The tenants at Tow Basin.
   22         Q. Okay. Now, most of those topics are not           22       Q. That's Lockheed and General Dynamics?
   23    being covered by you, so help me understand the           23       A. That's correct. Teledyne for
   24    discrepancy.                                              24   Convair Lagoon, Teledyne for Laurel Hawthorn,
   25         A. Those --                                          25   General Dynamics for Laurel Hawthorn, Solar Turbine for


                                                    Page 56                                                       Page 57
    1   Laurel Hawthorn, Campbell Shipyard, NASSCO, BAE, SDG&E      1   because those tenants had been instructed by Monsanto
    2   and Rohr and South Bay Power Plant, so -- is at SDG&E,      2   to do so?
    3   I believe.                                                  3       A. I'm not aware.
    4       Q. So you listed 18 -- excuse me -- 11 known            4       Q. Does the Port have any evidence of any
    5   dischargers of PCBs into the bay. Any others that you       5   PCB-related handling or disposal instructions provided
    6   can recall?                                                 6   by Monsanto that directed its customers to dispose of
    7       A. I -- there have been assessments relative to         7   PCBs in any specific fashion?
    8   MS4s, but I don't know if that's a known discharge or       8       A. I'm not aware.
    9   whether that's a conveyance.                                9           MR. HOMER: Bob, I want to object on scope,
   10       Q. Let me ask you from the perspective of the          10   and maybe you can just catch me up on that.
   11   Port. From the perspective of the Port, the Port is        11           MR. HOWARD: It's foundational for topic
   12   not aware of PCB discharges beyond the list of 11 that     12   34 -- this document. That's why I asked him about, you
   13   you've enumerated; correct?                                13   know, the -- the discharges in the conveyance system
   14          MR. HOMER: Object to the form.                      14   being manufactured by Monsanto.
   15       A. I don't know.                                       15           MR. HOMER: Okay. So I just want to be
   16       Q. On the topic of whether every single PCB            16   clear that on 34 we're talking about discharges of PCBs
   17   molecule found in the bay is Monsanto's or not, has the    17   or contaminants onto trust property or into the bay,
   18   Port done any evaluation of inadvertently produced         18   not off-site disposal?
   19   PCBs?                                                      19           MR. HOWARD: I didn't ask about nonsite
   20       A. Other than what I read in the expert report         20   disposal.
   21   of Greg Douglas.                                           21           MR. HOMER: I thought you asked, going back,
   22       Q. Other than that, no?                                22   does the Port have any evidence of any PCB-related
   23       A. Not that I'm aware of, no.                          23   handling or disposal instructions provided by Monsanto
   24       Q. Does the Port have any evidence that its            24   that directed its customers to dispose of PCBs in any
   25   past or current tenants discharged PCBs into the bay       25   specific fashion.



                                                                                                                           15
                                 TSG Reporting - Worldwide                  877-702-9580

                                                           Exhibit 1
                                                             39
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23207 Page 17 of
                                     168
                                                   Page 58                                                       Page 59
    1           MR. HOWARD: Any fashion; that's correct.           1   San Diego Bay?
    2           MR. HOMER: That's outside of the topic.            2          MR. HOMER: Object to the form.
    3   There might be evidence that -- about disposal             3          MR. JULIUS: Join.
    4   instructions to -- you know, something else to do with     4          (Court reporter interruption.)
    5   it other than discharge at the trust property or the       5       A. I believe that there has been identification
    6   bay. So if you're asking him about --                      6   of some MS4 discharges.
    7           MR. HOWARD: I'm asking -- look, I need a --        7       Q. So is that "yes"?
    8   I asked a broad question, all right?                       8          MR. HOMER: Object to the form.
    9           MR. HOMER: Okay.                                   9       A. As to the -- as to if they own that MS4, I
   10           MR. HOWARD: And that's specifically               10   guess that's an answer yes.
   11   designed to any product-related instructions. The         11       Q. Has the Port taken any action with respect
   12   witness answered that he's not -- he's not aware of it.   12   to the City of San Diego to stop those MS4 discharges
   13           MR. HOMER: Okay. And he's not here to bind        13   of PCBs?
   14   the Port with respect to instructions Monsanto may have   14          MR. JULIUS: Object to the form.
   15   given to its customers, Port tenant or otherwise, as to   15          MR. HOMER: Join.
   16   how to dispose of PCBs other than if they fall within     16       A. I'm not aware.
   17   the scope of 34, discharge into the bay or conveyance.    17       Q. Do you know why they have not -- why the
   18   BY MR. HOWARD:                                            18   Port has not taken any action?
   19        Q. Does the Port have any evidence of any            19          MR. JULIUS: Same objection.
   20   PCB-related handling or disposal instructions provided    20          MR. HOMER: Same.
   21   by Monsanto that directed its customers to dispose of     21       A. I'm not providing answers on conveyance
   22   PCBs into San Diego Bay or its conveyance system?         22   system or monitoring of conveyance systems, and so I
   23        A. I'm not aware.                                    23   don't have any knowledge.
   24        Q. Thank you. Does the Port believe the City         24       Q. Does the Port believe the City of
   25   of San Diego is a discharger of PCBs into                 25   Chula Vista is a source of PCBs into San Diego Bay?

                                                   Page 60                                                       Page 61
    1          MR. JULIUS: Object to the form.                     1   time is 11:10 a.m.
    2          MR. HOMER: Object to the form.                      2              (Whereupon, a brief recess was taken
    3       A. Not that I'm aware.                                 3          from 11:10 a.m. to 11:25 a.m.)
    4       Q. So the Port's testimony is it doesn't               4            THE VIDEOGRAPHER: We are back on the
    5   believe the City of Chula Vista is a source of PCBs        5   record. The time is 11:25 a.m.
    6   into the bay?                                              6   BY MR. HOWARD:
    7          MR. HOMER: Object to the form.                      7        Q. Dr. Johns, we just talked about the
    8       A. I am not aware of whether they believe they         8   11 sources known to the Port that have discharged PCBs
    9   were --                                                    9   and MS4 dischargers. What other --
   10       Q. You can't answer the question is what you're       10            MR. HOMER: Object to -- I'm sorry.
   11   saying?                                                   11        Q. -- what other considerations has the Port
   12       A. Yeah, I just -- I think I just answered it.        12   made to try to identify sources beyond the two that we
   13   I'm not aware that they -- that they believe that         13   just discussed?
   14   Chula Vista is --                                         14            MR. HOMER: Object to the form.
   15       Q. What do you --                                     15        A. I'm sorry. What two did we discuss?
   16       A. Not believe.                                       16        Q. The 11 known PCB dischargers and the
   17       Q. I guess there's yes, no or you just -- you         17   separate category was MS4 discharges by municipalities.
   18   just don't know, and that's what I'm trying to figure     18        A. Although it's not a subject matter for me to
   19   out.                                                      19   discuss, I believe that there have been monitoring of
   20       A. Oh, okay. I'm sorry. I don't know.                 20   MS4 -- for its MS4 systems.
   21          MR. MILLER: Why don't we take 10 minutes?          21        Q. By the Port?
   22          MR. HOWARD: Okay. We're a little over an           22        A. That's my understanding, yes.
   23   hour. Why don't we take a five-minute break and go off    23        Q. Has the Port sought to identify sources when
   24   the record?                                               24   it's not under a cleanup and abatement order of PCBs?
   25          THE VIDEOGRAPHER: Going off record. The            25   Has the Port sought to identify sources of the PCBs



                                                                                                                          16
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           40
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23208 Page 18 of
                                     168
                                                   Page 62                                                       Page 63
    1   when not under a cleanup and abatement order or an         1          MR. HOWARD: It's a number of categories.
    2   investigation order?                                       2   The Port's knowledge of the presence of PCBs in the bay
    3        A. There was some work done by the experts to         3   and where it came from. Isn't that foundational?
    4   collect additional data in the bay. I think they're in     4          MR. HOMER: But we -- you just read in where
    5   John Toll's and Greg Douglas's reports. I can think of     5   it came from.
    6   one survey that was done in East Basin in 2017 that I      6          MR. HOWARD: Well, isn't that foundational,
    7   don't believe was under an IO or a CAO.                    7   the Port's knowledge of PCBs in the bay?
    8        Q. And that work was performed by the Port?           8          MR. HOMER: Okay. So I'll just tell you
    9        A. It was.                                            9   now -- and we can go off the record if you want to talk
   10        Q. So other than the actions in the -- outlined      10   about this or we can stay on, but Dr. Johns was not
   11   in the expert reports and the East Basin, no other Port   11   asked to identify an exhaustive list of PCB sources in
   12   actions that you're aware of to identify PCB sources      12   preparing for this.
   13   outside the context of a regional board order; correct?   13          MR. HOWARD: We're going to be talking about
   14        A. Their support and funding -- partial funding      14   CAOs --
   15   of the Regional Harbor Monitoring Program and by          15          MR. HOMER: Yep.
   16   accumulation studies that either are currently underway   16          MR. HOWARD: -- okay? We're talking about
   17   or plan to be underway are also general survey studies.   17   the five sites, the CAOs that the Port's been named on.
   18        Q. Do those general surveys identify with            18   These are all -- these are all fair game.
   19   specificity PCB sources?                                  19          MR. HOMER: Absolutely they're fair game.
   20        A. They do not.                                      20   What's not fair game is to bind the Port to these are
   21           MR. HOMER: Bob, I'm going to object to the        21   the 11 known sources. Dr. Johns wasn't asked to do
   22   form and ask a question if I may. What topic does         22   that.
   23   specific identification as a -- as it's being             23          MR. HOWARD: Well -- okay. Well, then you
   24   characterized, exhaustive identification of sources --    24   need -- this is the witness the Port has provided.
   25   fall under?                                               25          MR. HOMER: But for what -- I'm asking what


                                                   Page 64                                                       Page 65
    1   topic does it say provide --                               1           MR. HOWARD: I'm sorry. In fairness, you
    2           MR. HOWARD: First of all, I don't have to          2   chose the witness.
    3   be here and identify every single question in every        3           MR. HOMER: We did choose the witness and we
    4   particular topic --                                        4   didn't prepare him for that topic --
    5           MR. HOMER: No, I'm --                              5           MR. HOWARD: Okay.
    6           MR. HOWARD: -- okay?                               6           MR. HOMER: -- because we didn't see it
    7           MR. HOMER: Listen, I'm trying to --                7   here.
    8           MR. HOWARD: The Port's -- I understand.            8           MR. HOWARD: All right. Well, I'm moving
    9   The Port's knowledge of PCs in the bay -- PCBs in the      9   on, so...
   10   bay -- where did it come from? What's the                 10           MR. DOBBS: Just object; beyond the scope.
   11   discharger --                                             11           MR. HOWARD: Okay.
   12           MR. HOMER: Okay.                                  12           MR. HOMER: Yeah, we'll leave that as an
   13           MR. HOWARD: -- one. Cleanup and abatement         13   objection. When asked to identify an exhaustive list
   14   orders who are identified, who are the dischargers.       14   of sources, that's beyond the scope of the topics
   15   And I'm asking is there any other thing outside the       15   Dr. Johns was designated for.
   16   context of a CAO where the Port has sought to identify    16   BY MR. HOWARD:
   17   a PCB discharger.                                         17       Q. With respect to understanding PCBs in the
   18           MR. HOMER: Okay. And what I'm concerned           18   bay and who discharged PCBs in the bay, is there anyone
   19   with is this testimony being improperly used to say       19   in the Port that has that information?
   20   that the Port knew of only these 11 dischargers all       20           MR. HOMER: Again, I'm going to object to
   21   time. He wasn't asked to provide an exhaustive list.      21   the scope -- sorry -- object to the form.
   22   I don't know if he's prepared to provide an exhaustive    22       A. I don't know. I will add, by the way, to
   23   list.                                                     23   your list there. Now that we're thinking about it --
   24           MR. HOWARD: I mean, you --                        24   we didn't walk through the sites -- the Navy would also
   25           MR. HOMER: You can ask --                         25   be added to that list.



                                                                                                                          17
                                TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            41
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23209 Page 19 of
                                     168
                                                  Page 66                                                        Page 67
    1       Q. Okay. So added. Thank you.                          1           MR. HOWARD: And Exhibit 3 is a -- entitled
    2           Approximately when did the Port first become       2   "California State Mussel Watch, 1980 to '81," also
    3   aware of PCBs in San Diego Bay?                            3   authored by the State Water Resources Control Board,
    4       A. It is unclear the exact date, but some of           4   dated May 1982. Hand those to the witness.
    5   the early studies that were done in the late '70s to       5              (Port Exhibit 3, Document          11:49
    6   early '80s -- the Mussel Watch Program identified PCBs     6         entitled "California State Mussel Watch
    7   in mussels that were placed in the bay and, in             7         1980-1981" marked for identification, as of
    8   particular, in Convair Lagoon, and the concentrations      8         this date.)
    9   were high enough in Convair Lagoon to exceed the FDA       9       Q. Take a moment to review those. Have you
   10   limit for PCBs in tissue for food sources. And so I       10   seen those two reports before, Dr. Johns?
   11   believe that probably marks the first time that the       11       A. I have.
   12   Port would have been aware that PCBs were in the -- in    12       Q. And these were the -- and these are reports
   13   the bay.                                                  13   in connection with the State Mussel Watch Program that
   14       Q. Sometime in connection with the State Mussel       14   you're referring to as basically the first indication
   15   Watch Program?                                            15   that the Port had of PCBs in San Diego Bay?
   16       A. I believe so, yes.                                 16       A. Yes, that's correct.
   17       Q. Okay. Can I have Exhibits 2 and 3, please?         17       Q. Do you know whether the Port -- this has a
   18           MR. HOWARD: Exhibit 2 is entitled                 18   Port's Bates number on it, but do you know whether the
   19   "California State Mussel Watch," a report prepared by     19   Port received contemporaneously or at the relevant time
   20   the State Water Resource Control Board in March of        20   this 1980 California Mussel Watch report?
   21   1980. That's Exhibit 2. Hand that to the witness.         21       A. I do not know that.
   22              (Port Exhibit 2, Document                      22       Q. These reports evaluated a number of
   23         entitled "California State Mussel Watch,"           23   compounds in mussels around California; correct?
   24         marked for identification, as of this               24       A. That's correct.
   25         date.)                                              25       Q. Do you know where within San Diego Bay the


                                                  Page 68                                                        Page 69
    1   mussels were tested pursuant to this Mussel Watch          1       Q. Shelter Island is not near Convair Lagoon;
    2   Program?                                                   2   correct?
    3       A. Convair Lagoon.                                     3       A. That's correct.
    4       Q. And you base that on what? Because I didn't         4       Q. And then on page 77, it has Mission Bay,
    5   see that specifically in the report.                       5   Shelter Island, G Street and Coronado Bridge; right?
    6       A. It was a history of -- the timeline for the         6       A. That is correct.
    7   Convair Lagoon. I don't remember it was in the CAO for     7       Q. Okay.
    8   that, but I do recall reading it at one time. They         8       A. But they show -- the site where the mussels
    9   identified that as the trigger for listing -- requiring    9   were looks really to be off of Harbor Island.
   10   additional studies in Convair Lagoon. They identified     10       Q. All right. Let's move on to the next
   11   the samples as having been collected there.               11   question. It's not -- I want to turn your attention
   12       Q. "They" being whom?                                 12   to --
   13       A. The water board.                                   13       A. I looked at the map again. It is
   14       Q. The water -- but not the authors of this           14   Shelter Island where they identify the site. I was
   15   particular report; correct? Let me say it differently.    15   looking at it one --
   16           Does -- are you aware as you sit here today       16       Q. That's my understanding, too.
   17   whether these reports indicate that the testing was       17       A. Okay. Yeah.
   18   performed on Convair Lagoon or not?                       18       Q. And Shelter Island is not Convair Lagoon;
   19       A. I think they do, but I'm looking to see --         19   correct?
   20   yeah, that looks like the site is listed as Shelter       20       A. It is not; that's correct.
   21   Island, but it's not Shelter Island either.               21       Q. Is it a fair statement that the Port --
   22       Q. What are you looking at?                           22   Port's first indication of PCBs in the bay was the
   23       A. Exhibit 3, page 77.                                23   result of these -- of these two State Mussel Watch
   24           MR. HOMER: It's the last page, Bob.               24   reports?
   25       A. Last page of that document.                        25       A. I believe that's correct, yes.



                                                                                                                          18
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           42
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23210 Page 20 of
                                     168
                                                   Page 70                                                       Page 71
    1       Q. On page -- I'm turning your attention to            1   that with certainty that's occurred. But I think -- I
    2   Exhibit 2, page 3 on the first paragraph. The second       2   believe the RHMP studies have noted that the bay has
    3   line up states, Similarly, the Mussel Watch Program has    3   generally improved over time. And they do take
    4   shown that levels of polychlorinated biphenyls (PCB)       4   stations. They're not the same exact stations each
    5   along the California coast have also declined between      5   time, but they're randomly selected, by and large,
    6   1971 to 1978.                                              6   stations. And they've come to that conclusion.
    7          Do you see that statement?                          7           But in terms of assuredly saying that the
    8       A. Yes.                                                8   trend has -- has been for reductions is -- is not based
    9       Q. Does the Port have any indication of                9   on a singular study or a time series study, but given
   10   declining PCB levels in San Diego Bay?                    10   the fact that contaminated sites have been cleaned up
   11          MR. HOMER: Object to the form.                     11   and -- and the bay, in toto, has -- is certainly
   12          (Court reporter interruption.)                     12   getting lower concentrations; cleaner.
   13       A. Yeah, I think there's -- there's an                13       Q. Are there other explanations to why there's
   14   indication that they have declined.                       14   a general trend in reduction of PCBs in the bay? For
   15       Q. Can you elaborate on that and what's that          15   example, maintenance dredging?
   16   based on?                                                 16       A. I didn't look at any maintenance dredging
   17       A. Yes. Well, one is the cleanups of sites            17   records, but to the extent that there were some PCBs in
   18   with elevated PCBs have occurred, and so that inventory   18   maintenance dredging, that would certainly remove some
   19   or those concentrations have been removed from the bay    19   of that material.
   20   and replaced with relatively clean cover material.        20       Q. Okay. Has the Port evaluated the extent to
   21       Q. Um-hum.                                            21   which dredging has removed PCBs from the bay?
   22       A. So those areas themselves have improved.           22       A. Not that I'm --
   23       Q. Okay.                                              23           MR. HOMER: Object to the form.
   24       A. There has been no designed trend analysis          24       A. Not that I'm aware.
   25   study done for the bay, so it's very difficult to say     25       Q. Has the Port evaluated the extent that tidal


                                                   Page 72                                                       Page 73
    1   influence has reduced the amount of PCBs in the bay?       1   bay based on the existing data.
    2            MR. HOMER: Object to the form.                    2       Q. Okay. So for answering that question, then,
    3        A. I think they're aware of some of the studies       3   you would turn us to look at the -- to the Dr. Toll
    4   that were done by the -- by contractors, I believe, on     4   report?
    5   behalf of the Navy where they discussed potential          5       A. I think so, yes. Correct.
    6   losses to the -- to the ocean through tidal action and     6       Q. On Exhibit 3, on the back cover of the title
    7   redistribution of PCBs or redistribution of                7   page, there's a date stamp -- if you look -- turn that
    8   contaminants in the bay through tidal action.              8   cover page over, there should be a date stamp, Received
    9        Q. Is the Port tracking the trends in PCB             9   October 28th, 1982, Port of San Diego, Environmental --
   10   concentrations in the bay in 2019?                        10       A. Um-hum.
   11            MR. HOMER: Object to the form.                   11       Q. -- Manager.
   12        A. I'm not aware -- I'm not aware of a program       12           Do you see that date stamp?
   13   that is designed to occupy the same exact stations over   13       A. I do.
   14   time. But through the -- through the work they support    14       Q. By October 20th, 1982, is it fair to say the
   15   through the RHMP -- which comes every five years, I       15   Port is now on notice of PCBs in San Diego Bay?
   16   believe, or on a periodic basis -- that data provides     16       A. I don't understand the term "on notice," but
   17   some insight as to whether or not PCB concentrations in   17   I do believe that they're aware of it, having received
   18   the bay are changing.                                     18   that report.
   19        Q. I understand that. So -- but my question is       19       Q. Okay. Do you have any information that the
   20   a little bit different. Is the Port working to            20   Port was aware of PCBs in the bay prior to this
   21   understand, for example, that in 2019 concentrations      21   October 28th, 1982 report?
   22   around the bay are at a certain quantitative level?       22       A. Not that I could find.
   23        A. I believe that Dr. Toll's expert report has       23       Q. I'm just basically looking at -- something
   24   a heat map in it, called a heat map, and that map         24   that tells me when the Port --
   25   provides a snapshot of concentration gradients in the     25       A. Yes.



                                                                                                                          19
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           43
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23211 Page 21 of
                                     168
                                                   Page 74                                                        Page 75
    1       Q. -- was on notice of PCBs in the bay.                1   Port was first on notice of PCBs in the bay?
    2       A. Yeah. Being able to find somebody who was           2       A. I'm not aware.
    3   here, has a recollection of that in the environmental      3       Q. And you didn't talk to anyone from the Port
    4   group -- I could not find any.                             4   back in 1982 that could answer that?
    5       Q. Did you ask that question of the                    5       A. I did not.
    6   environmental group?                                       6       Q. Now, you're aware that in 1986 the regional
    7       A. I asked if anybody was here in 1982 or in           7   board issued an order to Teledyne-Ryan to investigate
    8   that time, and the answer was no.                          8   storm drains entering into Convair Lagoon?
    9       Q. What did the Port do in response to the             9       A. I am.
   10   disclosure back in 1982 of PCBs in the bay, if            10       Q. And you're aware that Convair Lagoon was
   11   anything?                                                 11   capped in 1998?
   12       A. I'm not aware or I don't know.                     12       A. Correct.
   13       Q. Now, do you consider yourself a bay                13       Q. Okay. So if we take 1982 as generally
   14   historian?                                                14   the -- chronologically the starting point of when the
   15           MR. HOMER: Object to the form.                    15   Port was on formal notice of PCBs in the bay, the next
   16       A. You know, at some level, yes, I kind of -- I       16   major development in San Diego Bay in connection with
   17   generally understand what was going on in the bay at      17   PCBs would be Convair Lagoon; correct?
   18   certain times. But I wouldn't consider myself a           18           MR. HOMER: Object to the form.
   19   historian, no.                                            19       A. There are some other studies that were
   20       Q. The reason I asked is because I'm going to         20   published I guess about -- about that same time.
   21   get into some discussions about CAOs and I want to know   21       Q. What --
   22   how much foundation I'm going to have to provide on       22       A. Ferry [phonetic] conducted a study -- he was
   23   that.                                                     23   also with National Marine Fisheries or NOAA --
   24           Are you aware of anyone who was at the Port       24   conducted a study that he published, I think in '92 or
   25   back in 1982 that could answer the question of when the   25   '98 where they looked at samples from 350 stations in


                                                   Page 76                                                        Page 77
    1   the bay and did some toxicological testing. Then there     1       A. Yes.
    2   was a study by McCain that looked at tissue                2       Q. -- that part of the story of San Diego Bay?
    3   concentrations in fish for both PCBs and at PAHs and       3       A. Yes.
    4   looked at histopathology and liver concentrations and      4       Q. And San Diego Bay was listed as impaired for
    5   concentrations in bile and stuff like that. Those were     5   PCBs in approximately 2006; correct?
    6   published peer-reviewed papers.                            6       A. For fish tissue. Correct.
    7           Without having found anybody from that time        7           MR. HOWARD: I want to introduce Exhibits 4
    8   period, I would assume that they were available in the     8   and 5, please.
    9   literature and they may have been aware of those --        9              (Port Exhibit 4, Letter dated
   10   those studies.                                            10         January 19, 2006 from David Merk to
   11        Q. Okay. All right. So we have -- '82 we have        11         Selica Potter, marked for identification,
   12   the Mussel Watch. And then I want to turn to 1986,        12         as of this date.)
   13   which is Convair Lagoon.                                  13              (Port Exhibit 5, Letter dated
   14           All right. So let me jump ahead -- and            14         October 20, 2006 from David Merk to Song
   15   chronologically, 1982 was sort of the starting point of   15         Her, marked for identification, as of this
   16   Port awareness, and then there was a major PCB            16         date.)
   17   remediation at Convair Lagoon that started in 1986;       17           MR. HOWARD: Let me identify for the record.
   18   correct?                                                  18   Exhibit 4 is an unsigned letter from David Merk,
   19           MR. HOMER: Object to the form.                    19   Director of Environmental Services, to Selica Potter at
   20        A. That is correct.                                  20   the State Water Resources Control Board, dated
   21        Q. I want to talk -- I want to jump ahead just       21   January 19th, 2006. Subject: Proposed 303(d) listing
   22   for a moment to the State Water Resources Control         22   of entire San Diego Bay for polychlorinated biphenyls.
   23   Board's proposed listing of all of San Diego Bay under    23           And Exhibit 5 is a signed letter from
   24   Section 303(d) of the Clean Water Act for PCBs. Okay?     24   David Merk, Director of Environmental Services
   25   Are you familiar with --                                  25   Department, to Ms. Song, S-O-N-G, Her, H-E-R, with the




                                                                                                                           20
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           44
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23212 Page 22 of
                                     168
                                                 Page 78                                                       Page 79
    1   State Water Resources Control Board, dated               1   Port, are you prepared to speak to these two letters?
    2   October 20th, 2006. Subject: Comment letter 2006         2           MR. HOMER: Object to the form. Bob, he's
    3   Federal CWA Section 303(d) list.                         3   stated that he lacks knowledge on --
    4          Hand that to the witness.                         4           MR. HOWARD: He hasn't stated yet. Don't
    5       Q. And ask you if you've seen those two letters      5   tell him what he hasn't stated yet.
    6   before.                                                  6        A. I said earlier I had not read these letters,
    7       A. I have not.                                       7   so I'm not aware of them.
    8       Q. In preparing for this deposition --               8        Q. But my question is different. Are you
    9   Rule 30(b)(6) deposition, did you consult with           9   prepared to testify on the fact that the Port was
   10   Mr. Merk?                                               10   opposed to listing San Diego Bay as 303(d) impaired?
   11       A. I did not.                                       11        A. I am not.
   12       Q. Why not?                                         12           MR. HOMER: Object to the form.
   13       A. I wasn't familiar with them -- him.              13        A. I am not.
   14       Q. Have you ever met Mr. Merk?                      14        Q. Are you aware that San -- that the San Diego
   15       A. I have not.                                      15   Port District filed comments opposing the listing by
   16       Q. Do you know how long he worked at the Port       16   the State of California of the bay as impaired for PCBs
   17   of San Diego?                                           17   under Section 303(d)?
   18       A. I do not.                                        18           MR. HOMER: Object to the form and to the
   19       Q. Do you know when he left the Port of             19   scope, Bob. This is topic 53, which is -- we've
   20   San Diego?                                              20   designated Karen Holman for on May 16th. I mean, it's
   21       A. I do not.                                        21   literally the exact topic.
   22       Q. So Exhibits 4 and 5 -- the first time you've     22           MR. HOWARD: Okay. We'll move on.
   23   seen these -- these two letters?                        23        Q. But as we -- okay. So are you aware, in
   24       A. I have -- yes, it is the first time.             24   terms of your understanding of the bay, that the Port
   25       Q. Okay. Since you're here representing the         25   was opposed to listing the bay as impaired for PCBs?


                                                 Page 80                                                       Page 81
    1        A. I was not.                                       1   May 16th, topic 54.
    2        Q. As a general proposition --                      2          MR. HOWARD: Okay. So noted.
    3           MR. HOMER: Object to the form.                   3       Q. You can answer.
    4        Q. As a general proposition, you're aware that      4       A. I am not aware.
    5   if a water body is listed as impaired under 303(d),      5       Q. Are you aware of an investigation of
    6   there's a follow-on expectation to develop TMDLs to      6   Switzer Creek for PCBs in approximately 2009?
    7   eliminate the impairment; correct?                       7          MR. HOMER: Objection; scope.
    8           MR. HOMER: Object to the form.                   8       A. I am.
    9        A. I am, yes.                                       9          MR. HOWARD: Could I have Exhibit 6, please?
   10        Q. Do you agree that no PCB TMDL has ever been     10              (Port Exhibit 6, Document        11:55
   11   promulgated or issued by the regional board for         11         entitled "Characterization and Assessment
   12   San Diego Bay?                                          12         of Storm Drain Sediments from Switzer
   13           MR. HOMER: Object to the form.                  13         Creek," dated March 20, 2009, marked for
   14        A. I -- I believe they have not.                   14         identification, as of this date.)
   15        Q. So I'm correct that the regional board has      15          MR. HOMER: What number is this, Bob?
   16   not issued --                                           16          MR. HOWARD: Exhibit?
   17        A. I'm sorry. Yes. The regional board --           17          MR. HOMER: Yes.
   18        Q. Oh.                                             18          MR. HOWARD: This is 6.
   19        A. -- has not.                                     19          MR. HOMER: May I just make a clarification?
   20        Q. Let me just make the question clear. So is      20   I think I objected twice and said that Karen Holman was
   21   it correct that the regional board has not issued a     21   designated for topic 54 on this 303(d) listing. It's
   22   TMDL for PCBs anywhere in San Diego Bay?                22   53 on my chart. I'll confirm on the notice.
   23           MR. HOMER: Object to the form, and let me       23          MS. DAVIS: It's correct. Karen Holman is
   24   just make my prior objection to the scope clear. This   24   designated for 53.
   25   is a topic that we've designated Karen Holman for on    25       Q. In the course of your work for the



                                                                                                                        21
                               TSG Reporting - Worldwide                 877-702-9580

                                                       Exhibit 1
                                                         45
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23213 Page 23 of
                                     168
                                                  Page 82                                                        Page 83
    1   Port District, have you had an opportunity to review       1       A. The investigative order is currently
    2   Exhibit 6, which is entitled "Characterization and         2   under- -- undergoing right now, so I don't have a --
    3   Assessment of Storm Drain Sediments from                   3   formed an opinion of it. I do believe that there has
    4   Switzer Creek," dated March 20th, 2009, a City of          4   been some PCBs detected along the banks of
    5   San Diego document?                                        5   Switzer Creek, but I have not formed an opinion as to
    6       A. I am aware of the document, but have not            6   whether there are -- they are a source of PCBs.
    7   reviewed it in detail.                                     7       Q. You haven't formed an opinion whether
    8       Q. Do you remember when you last reviewed it?          8   Switzer Creek is a source of PCBs or not?
    9       A. When we were developing the scope of                9       A. Right.
   10   investigations for the TAMT IO.                           10       Q. What's the Port's position on this same
   11       Q. "IO" being investigative order?                    11   issue?
   12       A. I'm sorry. Investigative order. Some of            12           MR. HOMER: Objection; scope. Again, same
   13   the team members, which include the Port of San Diego     13   one I raised before about specific sources.
   14   and the City of San Diego -- some of the team members     14       Q. How about topic 34, Discharges of PCBs or
   15   were going to continue to sample that area. So I was      15   contaminants onto trust property or into the bay via
   16   aware of the report under those circumstances but did     16   any route, including, but not limited to, discharges
   17   not look at any detail associated with it.                17   via the conveyance system?
   18       Q. Do you understand whether the investigation        18           MR. HOMER: You can answer.
   19   was in response to the regional board's efforts to        19       A. I believe there is a belief or some data
   20   develop a TMDL for Switzer Creek?                         20   that would suggest that's a possibility, but the
   21       A. I am not aware of that.                            21   purpose of the data that's being collected with the
   22       Q. As you sit here today, what's your                 22   investigative order is to better understand whether
   23   assessment of PCB conditions in Switzer Creek?            23   that is the case or not.
   24          MR. HOMER: Object to the form.                     24       Q. As we sit here today, no TMDL has been
   25          MR. JULIUS: Join.                                  25   issued by the regional board for PCBs in connection

                                                  Page 84                                                        Page 85
    1   with Switzer Creek; correct?                               1   Switzer Creek investigation?
    2       A. I am not aware of any.                              2        A. I don't know.
    3       Q. And let me turn your attention to page ES3          3        Q. The reason that the Switzer Creek
    4   of this report under section 1. Do you see that?           4   investigation was performed is because Switzer Creek
    5       A. I do.                                               5   was suspected as being a PCB pathway; correct?
    6       Q. Okay. The very last sentence of that                6            MR. HOMER: Object to the form.
    7   section states, PCBs were rarely detected.                 7            MR. JULIUS: Join.
    8           Do you see that?                                   8        A. I believe that's correct.
    9       A. I do.                                               9        Q. And the results of this study determined
   10       Q. Okay. Do you have any information on behalf        10   that PCBs were rarely detected; correct?
   11   of the Port that would call that conclusion into          11        A. That's correct.
   12   question?                                                 12            MR. JULIUS: Object to form.
   13           MR. HOMER: Object to the form.                    13        Q. Turn next to Exhibit 7, which is fairly
   14       A. No. I believe that's why the data's being          14   lengthy. I'm trying to -- let's see if we can do this
   15   collected as part of the IO for TAMT.                     15   somewhat efficiently. It's actually -- let me read the
   16       Q. I'm talking about the -- let's try to keep         16   title of this.
   17   the Tenth Avenue Marine Terminal investigation separate   17            MR. HOWARD: So Exhibit 7 will be an
   18   from this. I'm just talking about this report.            18   Amec Foster Wheeler report dated March 2018, entitled
   19           Does the Port have any information that           19   "Investigation of Sediment Quality at the Mouth and
   20   would contradict the conclusion of the City's Switzer     20   Tidally Influenced Area of Chollas Creek in
   21   Creek investigation that says PCBs were rarely            21   San Diego Bay."
   22   detected?                                                 22               (Port Exhibit 7, Report
   23           MR. JULIUS: Object to the form.                   23          titled "An Investigation of Sediment
   24       A. I am not aware of any.                             24          Quality at the Mouth and Tidally Influenced
   25       Q. Did the Port participate in any way in the         25          Area of Chollas Creek in San Diego Bay,"



                                                                                                                          22
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           46
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23214 Page 24 of
                                     168
                                                   Page 86                                                       Page 87
    1         marked for identification, as of this                1   contaminants flowing from Switzer Creek into the bay?
    2         date.)                                               2          MR. HOMER: Object to the form.
    3           MR. HOWARD: And I will represent it is not         3       A. Yeah, from the tidally --
    4   the entire report because it had too many data sheets      4          MR. JULIUS: Form.
    5   at the end. We've appended the data sheets that            5       A. Yes, from the tidally influenced portion of
    6   pertain to DDT at the end.                                 6   Chollas Creek, so lower portion of Chollas Creek.
    7           MR. JULIUS: To what, Bob?                          7       Q. Did it also not test the tidally influenced
    8           MR. HOWARD: Appended, at the very end, the         8   areas of Chollas Creek in -- even further upgradient?
    9   Excel data sheets pertaining to PCBs. There were           9       A. I think the majority of the samples were
   10   hundreds of pages of data.                                10   collected in the tidally influenced area, which is
   11       Q. I'll ask the witness whether he has reviewed       11   upgradient in Chollas Creek.
   12   or had an opportunity to review at any time this          12       Q. Okay. Do you have a general understanding
   13   March 2018 report.                                        13   of what the results of this report are in connection
   14       A. I have.                                            14   with PCBs?
   15       Q. And why did you review this report?                15       A. Yes. I believe they -- they found low
   16       A. Working with the Port, reviewing documents         16   detections or little detections of PCBs in the tidally
   17   from various studies.                                     17   influenced portion. But what I would term as the
   18       Q. Was it in connection with this case?               18   "mouth" of Chollas Creek, they did identify and detect
   19       A. No.                                                19   PCBs.
   20       Q. Was it in connection with today's                  20       Q. At what level?
   21   deposition?                                               21       A. I think they were in the range of, in some
   22       A. I was generally familiar with the material.        22   cases, 3- to 400 parts per billion.
   23       Q. Do you understand this report to be in             23       Q. 300 to 400 parts per billion?
   24   response to a regional board-ordered investigation of     24       A. Yes.
   25   Chollas Creek to evaluate a large number of suspect       25       Q. Are you referring to data prior to the Navy


                                                   Page 88                                                       Page 89
    1   dredge of the mouth of Chollas Creek or after the          1        A. It's more out in the bay area. So
    2   dredge of --                                               2   circumscribed by pier 1, the pier on the opposite side
    3       A. Well --                                             3   that's a NASSCO -- I believe that's a NASSCO pier. The
    4       Q. -- after the dredge of Chollas Creek by the         4   samples were collected in that area. The Navy's
    5   Navy?                                                      5   dredging was -- was more confined up to where you see
    6       A. So some of the --                                   6   the name Norman Scott Road. That area was dredged.
    7          MR. HOMER: Object to the form.                      7        Q. Okay. So looking at figure 2-2 and the area
    8       A. So some of the sampling that occurred in            8   that was being investigated, was there significant
    9   Chollas Creek was outside of the dredge print. So          9   amounts of PCBs found at the mouth of Chollas Creek
   10   further bayward in particular.                            10   after the Navy completed this dredge or in the tidally
   11       Q. Could I turn your attention to figure 2-2?         11   influenced areas of Chollas Creek?
   12       A. Can you give me a page?                            12           MR. HOMER: Object to the form.
   13       Q. It's after -- it's after page 2-4.                 13           MR. JULIUS: Join.
   14       A. Okay. I have it.                                   14        A. I believe the samples from the tidally
   15       Q. Okay. Is this the -- does this visually            15   influenced area were fairly low in PCBs, and the area
   16   depict the mouth of Chollas Creek and the tidally         16   that had been dredged by the Navy also were fairly low.
   17   influenced areas that were subject to the investigation   17        Q. Okay. Could you turn to page 4-5 of the
   18   by the City?                                              18   report entitled "PCB Congeners"?
   19       A. Yes, it does appear.                               19        A. Okay.
   20       Q. And are you referring to -- you refer to           20        Q. The first sentence states, Concentrations of
   21   data of 300 and 400 parts per billion somewhere on this   21   total PCBs were uniformly very low at the Navy
   22   map. Where did you -- where were you referring to         22   post-dredge footprint in the TIA -- which I understand
   23   them?                                                     23   is the tidally influenced area sites -- and were
   24          MR. HOMER: Object to the form.                     24   elevated at the mouth's sites and several source sites
   25          MR. JULIUS: Join.                                  25   with concentrations ranging from 1.2 to



                                                                                                                          23
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           47
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23215 Page 25 of
                                     168
                                                   Page 90                                                       Page 91
    1   4.2.1 micrograms per kilogram, what are parts per          1       A. That's correct.
    2   billion; correct?                                          2       Q. Let's talk about the TMDLs that do exist in
    3        A. That's what this sentence says, yes.               3   the bay for chemicals other than PCBs. So I'm going to
    4        Q. Okay. So did any TMDLs result in the               4   transition here.
    5   aftermath of this investigation, or is the Port aware      5           MR. HOWARD: I'm going to mark next in order
    6   of any that are being considered for PCBs in Chollas       6   four exhibits. Exhibit 8 is the August 14, 2002
    7   Creek in response to this investigation?                   7   Regional Board Resolution R9-2002-0123 for
    8           MR. HOMER: Object to the form and scope.           8   Chollas Creek.
    9        A. I'm not aware of any.                              9           MR. HOMER: Bob, to the extent we're going
   10        Q. Does this report indicate that Chollas Creek      10   to talk about what you just said, TMDLs that exist in
   11   is not likely to be subject to a TMDL for PCBs?           11   the bay for chemicals other than PCBs, I'm going to
   12           MR. HOMER: Object to the form and scope.          12   object as to scope. If you want to clarify what topic
   13        A. I don't know.                                     13   you're going under --
   14        Q. Is it fair to say that the data is                14           MR. HOWARD: I'm talking -- let me see --
   15   encouraging if one is evaluating whether Chollas Creek    15   yep -- Discharges of PCBs or contaminants -- topic 34,
   16   is a source of loading of PCBs into the bay?              16   Discharges of PCBs or contaminants -- that's other than
   17           MR. HOMER: Object to the form.                    17   PCBs -- onto trust property or into the bay via any
   18           MR. JULIUS: Same.                                 18   route.
   19        A. Encouraging, yes.                                 19           MR. HOMER: Right. And I -- again, what I'm
   20        Q. So we have a situation here where                 20   taking issue with is the TMDL. We're not talking about
   21   Switzer Creek has fairly good data and Chollas Creek      21   discharges; we're talking about a regulatory step --
   22   had fairly good data and both were under investigation    22           MR. HOWARD: Make the objection.
   23   for purposes of developing a potential TMDL for PCBs;     23           MR. HOMER: Okay.
   24   correct?                                                  24           MR. HOWARD: Okay. So Exhibit 8 is
   25           MR. HOMER: Object to the form.                    25   Resolution 9-2002-0123, Chollas Creek Diazinon Total


                                                   Page 92                                                       Page 93
    1   Maximum Daily Load. That's -- and I'll move through        1         No. R9-2008-0027, marked for
    2   these fairly quickly.                                      2         identification, as of this date.)
    3              (Port Exhibit 8, Resolution                     3   BY MR. HOWARD:
    4         No. R9-2002-0123, marked for                         4       Q. Dr. Johns, have you had any opportunity to
    5         identification, as of this date.)                    5   review these four total maximum daily load resolutions
    6           MR. HOWARD: And I'm trying to do this              6   that were adopted for San Diego Bay?
    7   chronologically. I understand the Chollas Creek TMDL       7       A. I have not.
    8   for this insecticide was the first one developed in the    8          MR. HOMER: Objection; scope.
    9   bay. Three years later, Exhibit 9, 2005, regional          9       Q. You've been working for the Port for
   10   board resolution regarding the Shelter Island yacht       10   12 years, and today is the first time you've had an
   11   basin copper TMDL. Exhibit 9.                             11   opportunity to review the four existing TMDLs for
   12              (Port Exhibit 9, Resolution                    12   San Diego Bay?
   13         No. R9-2005-0019, marked for                        13       A. That's correct.
   14         identification, as of this date.)                   14          MR. HOMER: Objection; scope.
   15           MR. HOWARD: Exhibit 10 is going to be the         15       Q. Is it fair to say that none of the four
   16   June 13th, 2007, two years after, again Chollas Creek,    16   existing TMDLs in San Diego Bay involves PCBs at all?
   17   but this pertains to dissolved copper, lead and zinc.     17          MR. HOMER: Object to the form. And
   18              (Port Exhibit 10, Resolution                   18   objection; scope.
   19         No. R9-2007-0043, marked for                        19       A. That appears to be correct.
   20         identification, as of this date.)                   20       Q. Do you have any information to indicate that
   21           MR. HOWARD: And lastly in this category is        21   any TMDLs are under consideration at the regional board
   22   Exhibit 11. The last that I'm aware of, anyways, is       22   for PCBs anywhere in the bay?
   23   June 11, 2008, TMDL, Resolution R9-2008-0027,             23          MR. HOMER: Objection; scope.
   24   Shelter Island Shoreline Park for bacteria.               24       A. I am not aware of any.
   25              (Port Exhibit 11, Resolution 11:49             25       Q. As you sit here today, is the Port aware of



                                                                                                                          24
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           48
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23216 Page 26 of
                                     168
                                                  Page 94                                                        Page 95
    1   any Regional Water Quality Control Board order for the     1   topics, but now I'm -- I want to talk about historical
    2   Port or anyone else to remediate the bay for PCBs?         2   levels of PCBs in the bay, topic 31.
    3       A. I am not.                                           3           Dr. Johns, have you seen this article before
    4           MR. HOMER: Object to the form.                     4   in the course of your work for the Port District?
    5           MR. JULIUS: Join.                                  5       A. Yes.
    6       Q. Is the Port aware of any baywide cleanup            6       Q. And why did you review this article?
    7   order for PCBs being under any consideration by the        7       A. Just general understanding of the bay and
    8   regional board?                                            8   how material might be transported around the bay. This
    9       A. I am not aware.                                     9   is as a -- correction. This is one of the papers I
   10           MR. HOMER: Object to form.                        10   thought had been produced by the Navy. I think because
   11           MR. HOWARD: Okay. I have 15 minutes before        11   of Zeng and Peng's number. I think there's a Peng
   12   we agree to take a break, so let me move into             12   that's published for the Navy before.
   13   Exhibit 12, which is a Southern California Coastal        13       Q. I don't want to spend too much time on this,
   14   Water Research Project, otherwise known as SCCWRP,        14   really, but the introductory section of this caught my
   15   article entitled "In Situ Measurements of                 15   attention, and I want to see if it's consistent with
   16   Polychlorinated Biphenyls in the Waters of                16   your understanding for the Port. And it basically
   17   San Diego Bay," published in the Environmental Science    17   says, midway through that opening paragraph, The
   18   and Technology Journal, 2002. Presenting that to the      18   highest concentrations of water column PCBs occurred in
   19   witness.                                                  19   the Central Bay, consistent with previous findings, and
   20              (Port Exhibit 12, SCCWRP         11:49         20   sediments in the Central Bay contained higher PCB
   21         article entitled "In Situ Measurements of           21   levels than those in the North and South Bays.
   22         Polychlorinated Biphenyls in the Waters of          22           Do you agree with that assessment?
   23         San Diego Bay, California," marked for              23       A. I believe that would be generally correct.
   24         identification, as of this date.)                   24       Q. Is it also generally correct that PCBs in
   25       Q. I may bounce back and forth in terms of            25   San Diego Bay vary depending upon location in the bay?


                                                  Page 96                                                        Page 97
    1       A. That's correct.                                     1   and Navy bases concentrated in that area?
    2       Q. And that includes even within the                   2           MR. HOMER: Object to the form.
    3   Central Bay; there could be dramatic variations in         3       A. The studies in the data that have been
    4   concentrations of PCBs even within the Central Bay         4   produced to date on sediment concentrations in
    5   area?                                                      5   San Diego Bay would support that argument, yes.
    6           MR. HOMER: Object to the form.                     6           MR. HOWARD: Let me mark as -- some aerial
    7       A. Yes.                                                7   photographs and some photos. Exhibits 13A, B, C, D are
    8       Q. The next sentence states that tidal                 8   some -- oh, I'm sorry. Yeah. These are aerials of
    9   fluctuations remove about 1,000 grams of PCBs annually.    9   San Diego Bay. They may help our discussion here as we
   10   Do you see that?                                          10   talk about general concentrations around the bay. And
   11       A. I do.                                              11   after this, then we'll take a break, take a lunch
   12       Q. Okay. Do you have any disagreement with            12   break.
   13   that statement?                                           13           No, mark it this way. We may have to
   14       A. I don't know if -- the exact amount that           14   re-mark 13A, which shows the complete inversion of the
   15   he's calculated, but the concept of off-bay or            15   orientation of San Diego Bay.
   16   out-of-bay transport of suspended particles that might    16           (Court reporter interruption.)
   17   include PCBs I would generally agree with, yes.           17           MR. HOWARD: I might want to take that one
   18       Q. The Port hasn't undertaken any independent         18   back just so I can re-mark that one.
   19   investigation to assess the amount of PCBs that may be    19               (Port Exhibit 13A, Aerial
   20   removed from the bay because of tidal influence; is       20          photograph, marked for identification, as
   21   that fair?                                                21          of this date.)
   22       A. That is fair. I'm not aware of any.                22           MR. HOWARD: Okay. So the -- 13A was a --
   23       Q. Is the Central Bay area where you would            23   just an aerial photograph of San Diego Bay. 13B is a
   24   expect to find the highest PCB concentrations because     24   photo -- a aerial photo of San Diego Bay with the
   25   of its history of shipbuilding, war plant manufacturing   25   military bases and federal properties.




                                                                                                                          25
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           49
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23217 Page 27 of
                                     168
                                                  Page 98                                                       Page 99
    1               (Port Exhibit 13B, Aerial     11:49           1   concentrations in the bay, would those concentrations
    2         photograph, marked for identification, as           2   be highest in Central Bay, along the shoreline where
    3         of this date.)                                      3   the Lindbergh Field war plants, shipbuilding and Navy
    4           MR. HOWARD: 13C will be an aerial of              4   Base San Diego are located?
    5   San Diego Bay with the Port trust properties              5          MR. HOMER: Object to the form.
    6   enumerated.                                               6       A. Yes. By and large, that's correct.
    7               (Port Exhibit 13C, Aerial                     7       Q. Are PCB sediment concentrations in the bay
    8         photograph, marked for identification, as           8   generally lower in South Bay?
    9         of this date.)                                      9       A. They are.
   10           MR. HOWARD: And the last one will be an          10       Q. Does the Port know how much lower?
   11   aerial of San Diego Bay with the fishing and wildlife    11          MR. HOMER: Object to the form.
   12   area of South Bay depicted.                              12       A. I believe that Dr. Toll's heat map has all
   13               (Port Exhibit 13D, Aerial                    13   the data that at least he considered useful and -- and
   14         photograph, marked for identification, as          14   relevant time frame for that, and they do show lower
   15         of this date.)                                     15   concentrations there.
   16           MR. HOWARD: We have five minutes, okay, so       16       Q. So you would point us to Dr. Toll's report?
   17   this will be a good time.                                17       A. The heat map that's there. That's correct.
   18       Q. Is -- okay. So Exhibit 13D is the wildlife        18       Q. Are the PCB sediment concentrations in the
   19   areas depicted.                                          19   bay generally lower in the main navigational channel
   20           (Court reporter interruption.)                   20   and at the north end of the bay?
   21       Q. The aerials of San Diego Bay are depicted.        21       A. Could you define "north end of the bay,"
   22   You were talking about -- just before I marked these     22   please?
   23   exhibits, and -- I think you used the term "heat map,"   23       Q. Above the -- let's define the north end of
   24   so let me use that terminology.                          24   the bay from the mouth of the bay down to
   25           If one were to develop a heat map of PCB         25   Shelter Island. With that clarification.


                                                Page 100                                                       Page 101
    1       A. Yes. I'm -- let me look at the question            1       A. Oftentimes at depth in various areas.
    2   again. I'm sorry.                                         2       Q. I'm looking for a specific area of the bay.
    3       Q. Let me restate it just so the record's             3   Where does the Port believe the highest concentrations
    4   clear. Are PCB concentrations -- PCB sediment             4   of PCBs ever existed in San Diego Bay?
    5   concentrations in the bay generally lower in the main     5          MR. HOMER: Object to the form and scope.
    6   navigational channel and at the north end of the bay?     6       A. Could you provide me a definition of what
    7          MR. HOMER: Object to the form.                     7   you consider the central area of the bay? We have the
    8       A. Two separate questions, but yes on both.           8   north area as being Shelter Island bayward. What would
    9       Q. Are PCBs lower in the main navigational            9   be -- what would you define as the central area of the
   10   channel because of maintenance dredging?                 10   bay?
   11          MR. HOMER: Object to the form.                    11       Q. I think the Port actually has maps defining
   12       A. There's a couple possible explanations. One       12   those three areas. But for purposes of my question,
   13   is maintenance dredging; the other is that they're not   13   I'm asking for anywhere in the bay. Where does the
   14   close to shoreside sources or industrial activities.     14   Port believe historically the highest concentrations of
   15       Q. Well, why is it that the PCB concentrations       15   PCBs ever existed in the bay?
   16   tend to localize along the shoreline?                    16          MR. HOMER: Objection; scope.
   17       A. Because that's --                                 17       A. I don't think the question could be answered
   18          MR. HOMER: Object to the form.                    18   directly because there could be a core at depth in some
   19       A. Because that's usually the source. The            19   place that has the highest concentration. But I think
   20   sources are in those areas because there oftentimes is   20   in terms of high concentrations -- not even
   21   a gradient from the source outwards.                     21   consistently, but high concentrations that show up at
   22       Q. I have two related questions here. Where          22   depth, I would say the central portion of the bay.
   23   does the Port believe the highest concentrations of      23   That could include the -- no particular place but the
   24   PCBs ever existed in the bay?                            24   shipyards.
   25          MR. HOMER: Object to the form.                    25       Q. Let me ask a follow-up question. I'm asking



                                                                                                                         26
                               TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           50
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23218 Page 28 of
                                     168
                                                 Page 102                                                      Page 103
    1   for surface concentrations. I'm not trying to trick        1   the Port believe the highest PCB concentrations are
    2   anyone about depth -- you know, PCBs at depth. Where       2   located today, would it be the same answer?
    3   does the Port believe the highest PCB concentrations       3           MR. HOMER: Object to the form, scope.
    4   would have existed based on its understanding of the       4       A. I don't have the data from Continental
    5   bay?                                                       5   Maritime, so I can't answer them. But relative to the
    6           MR. HOMER: Object to the form. And                 6   fact that the NASSCO/BAE shipyards have gone through a
    7   objection; scope.                                          7   cleanup, I would say that they're likely to have
    8       A. It's a difficult question because there             8   shifted to -- to areas that are currently under
    9   could be a single sample somewhere that is the highest,    9   investigative orders, the expectation would be.
   10   and I don't know what that sample is. But --              10           MR. HOWARD: I'm sorry to interrupt, but I
   11       Q. How about if we modify it by saying on             11   think we're lost -- are we out? We're running out, so
   12   average?                                                  12   we have a hard stop here with the tape. So why don't
   13       A. On average, I would say in the shipyards           13   we stop here for lunch?
   14   area, and I would include -- all of the data are not      14           THE VIDEOGRAPHER: This is the end of media
   15   in -- the new data are not in, but I would include both   15   number 1. The time is 12:29 p.m. We are now off the
   16   the shipyards that are north of the shipyard site, of     16   record.
   17   the -- NASSCO, BAE, so Continental Maritime.              17     (Lunch recess taken from 12:29 p.m. to 1:21 p.m. )
   18       Q. So you named three shipyards?                      18
   19       A. I did. They're all in a row there. That is         19
   20   correct.                                                  20
   21       Q. So that's the area of the bay where the Port       21
   22   considers there to be the highest PCB concentrations.     22
   23   Fair enough.                                              23
   24           MR. HOMER: Object.                                24
   25       Q. If I modify that question to be where does         25



                                                 Page 104                                                      Page 105
    1                AFTERNOON SESSION                             1   PowerPoint that you delivered to the regional board.
    2             (Time Noted: 1:21 p.m.)                          2           MR. HOWARD: I think it's responsive to our
    3   D A V I D M I C H A E L J O H N S,                         3   discovery requests and we'd ask counsel to produce a
    4    resumed and testified as follows:                         4   copy of that.
    5          THE VIDEOGRAPHER: This is the beginning of          5           MR. HOMER: Do you want me to respond
    6   media number 2. The time is 1:21 p.m. We are back on       6   substantively on that?
    7   the record.                                                7           MR. HOWARD: I'm not expecting you to do it
    8   BY MR. HOWARD:                                             8   now, but that's our request. So if you can consider it
    9       Q. Dr. Johns, I want to mark as Exhibit 1A what        9   and get back to us on that.
   10   I understand to be a copy of your CV.                     10           MR. HOMER: We'll produce a copy if we have
   11             (Port Exhibit 1A, D. Michael                    11   it in our possession, custody and control.
   12         Johns, PhD curriculum vitae, marked for             12           MR. HOWARD: Okay.
   13         identification, as of this date.)                   13        Q. Dr. Johns, how often are you actually
   14       Q. Is that CV representative of your                  14   physically present on the bay?
   15   credentials and studies and expertise through today?      15        A. On the bay like in a boat or something like
   16       A. Yes.                                               16   that?
   17       Q. You haven't had -- I've not had a chance to        17        Q. In any capacity.
   18   go through it in detail. So you went to The Citadel?      18        A. Any capacity. So let me ask a clarifying
   19       A. That is correct.                                   19   question. I mean, physically on the water or in
   20       Q. You know, one of my best friends is from           20   San Diego --
   21   The Citadel. I know they're incredibly loyal, so --       21        Q. Let's do --
   22   let me see here. Okay. We'll just mark this for the       22        A. -- observing the bay?
   23   time being. I'll go through it and may have some          23        Q. I'm sorry. Let's do physically on the water
   24   follow-up questions for you later or tomorrow.            24   first.
   25          We discussed the fact that you prepared a          25        A. I would say I've been on the water three or



                                                                                                                          27
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           51
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23219 Page 29 of
                                     168
                                                 Page 106                                                       Page 107
    1   four times.                                                1       Q. Was your involvement in the shipyard
    2       Q. In your life?                                       2   negotiation for purposes of negotiating with the
    3       A. Yes.                                                3   regional board in terms of a cleanup level, or were you
    4       Q. Okay. And how often are you here at the             4   involved in -- after the administrative hearings and
    5   Port building?                                             5   the negotiation on the contribution?
    6       A. It depends on the matter we're working on,          6          MR. HOMER: Objection to the extent it calls
    7   but usually only once every couple months.                 7   for any privileged information.
    8       Q. And you've been working for the Port for            8          But you can answer where it doesn't.
    9   12 years?                                                  9       A. I was not involved in the contribution
   10       A. That's correct.                                    10   portion. I was involved in -- again, I don't -- I do
   11       Q. So if I -- 12 months times 12 years, so            11   not recall at settlement negotiation we discussed the
   12   144 times?                                                12   cleanup level. I think that was -- had been
   13       A. No, I'd say every couple of months. I'd say        13   adjudicated before I got involved. The water board had
   14   probably 36 times to 40, something in that range.         14   made a decision on using 84 parts per billion plus
   15       Q. Okay.                                              15   whatever they used for the other chemicals.
   16       A. Except I will clarify. During the shipyard         16          I was involved in trying to unwind or to
   17   settlement negotiations, which I guess qualify as being   17   help make a decision, work on a mutual decision as to
   18   at the Port, we met every week or every other week for    18   what -- what the losses of beneficial use were and what
   19   almost a year.                                            19   would be done to rectify that situation, so set the
   20       Q. Is that when you were spending most of your        20   footprint, set technologies that might be applied,
   21   time at the Port, was during the NASSCO --                21   although that was loosely discussed. And then there
   22       A. That was --                                        22   was a discussion on the long-term monitoring, what
   23       Q. -- shipyard negotiations?                          23   would be required as part of anything that took place.
   24       A. Yes. And then the other times just occurred        24       Q. Okay. Were those negotiations -- do those
   25   when necessary.                                           25   negotiations involve the regional board or state board


                                                 Page 108                                                       Page 109
    1   as part of those negotiations?                             1   levels have declined over time?
    2       A. Yes. They weren't there all the time, but           2           MR. HOMER: Objection; scope.
    3   they were there a fair amount of the time.                 3       A. Baywide I do not believe they do, because as
    4       Q. Is the Port District your only San Diego Bay        4   I described earlier, there's not been a significant --
    5   waterfront client?                                         5   there was not a significant historical inventory nor a
    6       A. That's correct.                                     6   current inventory, nor have there been stations that
    7       Q. So to the extent that you've been on the bay        7   have been monitored over time. So I don't believe they
    8   or in the bayfront, it would have been exclusively in      8   have an accurate depiction of that.
    9   connection with your work for the Port; correct?           9       Q. When we broke for lunch, we were talking
   10       A. That's correct.                                    10   about the highest -- you know, the area of the bay with
   11       Q. You remember the discussion we had where you       11   the highest PCB concentrations ever compared to today,
   12   indicated that it's not the Port's position that all      12   and you indicated that the -- it was with respect to
   13   PCBs in the bay are Monsanto's? Do you remember that      13   the shipyards. I want to ask a clarifying question of
   14   discussion?                                               14   where you see Convair Lagoon historically in terms of
   15       A. That's correct.                                    15   the amount of PCB contamination as an area of the bay
   16       Q. Does the Port have any understanding of the        16   versus other areas of the bay that have been impacted
   17   amount of PCBs in the bay that were manufactured by       17   by PCBs.
   18   Monsanto?                                                 18           MR. HOMER: Object to the form.
   19       A. I -- I don't think so.                             19       A. Well, it's a relatively small site. So
   20       Q. Have you been asked to perform any work to         20   surface area, it's not big, and concentrations have --
   21   make an assessment on that question?                      21   have -- I think have been largely in the mid range.
   22       A. I have not.                                        22   There might have been some high concentrations in
   23           MR. HOMER: I'm going to object on scope.          23   there, but I would say largely in the mid range.
   24       Q. Following up on the PCB trend analysis, does       24       Q. Does the Port believe that PCBs in the bay
   25   the Port have any understanding of how much the PCB       25   correlate with former defense manufacturing at the



                                                                                                                          28
                               TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            52
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23220 Page 30 of
                                     168
                                                 Page 110                                                       Page 111
    1   Lindbergh Field plants and at the shipyards?               1       Q. That's not my question.
    2           MR. HOMER: Object to the form.                     2           Are you reviewing the question on the
    3           MR. JULIUS: Join.                                  3   screen?
    4       A. Let's see if I can clarify that to do they          4       A. I am. I'm trying to get clarity on the
    5   believe they were a source contributing to PCBs in         5   question.
    6   those areas? Yes.                                          6       Q. Let me rephrase it then. In terms of
    7       Q. That's not my question. My question: Does           7   understanding, as the Port representative, sources of
    8   the Port believe PCBs in the bay correlate mainly with     8   PCB discharges, how does the Port rate the
    9   former defense manufacturing in Lindbergh Field and at     9   contributions of the former defense manufacturing
   10   the shipyards?                                            10   facilities in the shipyards as being sources of PCBs
   11           MR. HOMER: Object to the form.                    11   into the bay?
   12           MR. JULIUS: Join.                                 12           MR. HOMER: Object to the form and scope.
   13       A. I don't think there's a direct correlation         13       A. I think they rate them as a significant
   14   in the sense that they're the only -- to be a             14   contributor.
   15   correlation you'd have to be the only source, and I       15       Q. Does the Port have any information of
   16   don't believe that's the case. I believe the Port         16   anything more significant in terms of PCB contributions
   17   believes that.                                            17   to the bay than the Lindbergh Field war plants and the
   18       Q. Let me clarify since there's confusion on          18   shipyards?
   19   "correlate." Does the Port believe that PCBs in the       19           MR. HOMER: Same objections.
   20   bay are tied or associated with former defense            20           MR. JULIUS: Join.
   21   manufacturing at Lindbergh Field and at the shipyards?    21       A. I don't believe so.
   22           MR. HOMER: Object to the form and scope.          22       Q. Are there any areas of the bay where PCBs
   23           MR. JULIUS: Join.                                 23   are so low in those areas that they are not considered
   24       A. Not all PCBs would be tied or associated           24   by the Port to be a health concern and do not impact
   25   with former defense manufacturing.                        25   any public uses?


                                                 Page 112                                                       Page 113
    1           MR. HOMER: Object to the form and scope.           1   recreational fishing. And since fish move throughout
    2       A. Yes, there are -- I -- there are samples            2   the bay, I believe that qualifies as a concern for
    3   that show PCBs in the single-digit part-per-billion        3   impacts of PCBs. So wherever fish may be caught, that
    4   range.                                                     4   would rise to a concern in terms of use of the bay and
    5       Q. My question relates to regions of the bay,          5   public health.
    6   whether --                                                 6       Q. So are you saying that the scope of this
    7       A. Regions of the bay, yes.                            7   lawsuit goes as far as where the fish swim?
    8       Q. -- whether there are any regions, parts of          8       A. I'm --
    9   the bay where the PCB levels are so low that in those      9          MR. HOMER: Object to -- object to the form
   10   areas the Port does not consider them to be a health      10   and scope.
   11   concern and do not impact any public uses of the bay?     11       A. I'm not aware of the scope of the lawsuit.
   12       A. I think with some possible exceptions in --        12       Q. Okay. So you're not here -- you're not here
   13   at local sources of Rohr and perhaps close to South Bay   13   today to testify on behalf of the Port in terms of the
   14   Power Plant, probably the South Bay best qualifies as     14   scope of the lawsuit; correct?
   15   that area.                                                15       A. That's correct.
   16       Q. Is the Port seeking to abate what it               16       Q. Is the Port aware that the regional board
   17   considers impacts from PCBs for purposes of public        17   has adopted a background level of 84 parts per billion
   18   health and public uses of the bay within its              18   for PCBs in San Diego Bay?
   19   jurisdictional tide and boundaries only?                  19          MR. HOMER: Object to the form.
   20           MR. HOMER: Object to the form.                    20       A. I don't believe that's what the Port -- what
   21           MR. DOBBS: Scope.                                 21   the water board has adopted.
   22       A. I don't believe that's -- I don't -- no.           22       Q. What has the water board adopted as
   23       Q. What do you -- what do you base that answer        23   background for PCBs in San Diego Bay?
   24   on?                                                       24       A. The Port adopted for the shipyard site
   25       A. I believe one of the beneficial uses is            25   84 parts per billion as the background. You asked



                                                                                                                          29
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           53
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23221 Page 31 of
                                     168
                                                 Page 114                                                      Page 115
    1   about 84 -- I'm sorry -- right?                            1       A. That is not the background concentration
    2        Q. I asked is the Port aware that the regional        2   that was in those documents.
    3   board has adopted a background level of 84 parts           3       Q. So let's then focus on the background of
    4   per billion for PCBs --                                    4   what the regional board has applied around the bay.
    5        A. Right, and --                                      5   Can we agree that 84 parts per billion is the standard
    6        Q. You answered --                                    6   that the regional board has applied to the most recent
    7        A. -- and I answered no. I'm not aware that           7   cleanups around San Diego Bay?
    8   that's the number they've adopted for the bay. That        8           MR. HOMER: Object to the form and scope.
    9   number was adopted for the shipyard site specifically      9       A. Shipyard site and Tow Basin are the only two
   10   for that study. It has been applied in discussions at     10   that I'm aware of that the board has applied them.
   11   at least one other site that I'm aware of.                11       Q. Wasn't it applied 84 parts per billion at
   12        Q. All right. So let me -- let me focus more,        12   Laurel Hawthorn Embayment west, the 30-inch line?
   13   then. Are you aware of any regional board-adopted         13       A. I stand corrected. It was.
   14   background level of PCBs at any site in San Diego Bay     14       Q. Has the board -- to the Port's knowledge,
   15   that is lower than 84 parts per billion?                  15   has the board applied a concentration for background
   16        A. The Campbell Shipyard proposed a background       16   levels of PCBs other than 84 parts per billion?
   17   of 70 parts per billion but was not applied.              17       A. Not that I'm aware of.
   18        Q. That's not my question. My question is with       18       Q. Has the Port ever written objections to the
   19   respect to the regional board's actions -- I'm not        19   regional board concerning 84 parts per billion as a
   20   asking about any tenant's proposal, because Campbell      20   background level of PCBs in the bay?
   21   Shipyard was 950 parts per billion that was adopted       21           MR. HOMER: Objection; scope. Bob, you have
   22   through CAO 95-21; correct?                               22   two topics for Karen Holman that talk about the
   23        A. That wasn't a background concentration; that      23   Port District's communication in corroboration with
   24   was a concentration they decided to clean up to.          24   federal, state and local authorities.
   25        Q. Okay.                                             25           MR. HOWARD: They're relevant to topics 75


                                                 Page 116                                                      Page 117
    1   and 38, including the Port's actions in response to        1   conducted at sites with hazardous substances and that
    2   CAOs.                                                      2   risks -- you don't have to clean up the risks that are
    3           (Court reporter interruption.)                     3   below the background value.
    4           MR. HOWARD: The responses are to topics 75         4       Q. Okay. Are there any efforts underway at the
    5   and 38, including Port actions in response to CAOs.        5   Port to reassess what are considered to be PCB
    6           MR. HOMER: Same objection.                         6   background levels in the bay?
    7           MR. HOWARD: Noted.                                 7           MR. HOMER: Objection; form, scope.
    8        Q. You're --                                          8       A. Other than what may be in Dr. Toll's
    9        A. I'm just trying to think. I'm not aware of         9   analysis of the food web model.
   10   any written communication to that fact.                   10           (Court reporter interruption)
   11        Q. Does the Port have the power to set a             11       A. Of the food web model.
   12   background or a desired level of PCBs in San Diego Bay?   12       Q. Other than Dr. Toll's analysis, you're not
   13        A. I don't know.                                     13   relying upon anything else?
   14        Q. Does the Port have the power to establish         14       A. I'm not relying on that. I'm just asking
   15   any desired level of PCBs and sediments anywhere in the   15   the question is the Port undertaking anything, and
   16   bay?                                                      16   that's the only thing I could think of, yes.
   17           MR. HOMER: Objection; scope.                      17       Q. When we're talking about conditions in the
   18        A. I don't know.                                     18   bay, I want to be clear. When you and I are having
   19        Q. Are you aware of State Resolution 92-49?          19   this conversation, are your -- is your testimony based
   20        A. I am.                                             20   on just conditions in the water or are you also
   21        Q. Can you describe your understanding of that       21   referring to landside PCB-related conditions?
   22   resolution?                                               22           MR. HOMER: Object to the form.
   23           MR. HOMER: Objection; scope.                      23       A. On conditions in the water.
   24        A. Yes. It -- I think, at least in my terms,         24       Q. A general question as to the conveyance
   25   it required that a -- an assessment of risk be            25   system and then I may come back to it later. What



                                                                                                                          30
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           54
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23222 Page 32 of
                                     168
                                                 Page 118                                                      Page 119
    1   evidence does the Port have that PCBs in the conveyance    1   Exhibits 14 -- I'm going to mark 14, 15 and the
    2   system were manufactured by Monsanto?                      2   photographs in 16.
    3       A. I think there were several -- several               3            Okay. I'm going to mark -- let me see -- as
    4   locations or several sites PCBs were identified and        4   Exhibit 14 a document titled "San Diego Bay Integrated
    5   reported as Aroclor concentrations.                        5   Natural Resources Management Plan," dated
    6       Q. So is it the Port's position that any               6   September 2013. It looks like it was jointly authored
    7   finding of Aroclor means it was manufactured by            7   by the Unified Port District and NAVFAC, Naval
    8   Monsanto?                                                  8   Facilities Engineering Command. And I'll represent
    9       A. I believe that's the assumption, yes.               9   that's only an excerpt of that because it is quite
   10       Q. And you reference certain outfalls were            10   lengthy.
   11   tested and determined to have Aroclors. What -- what      11               (Port Exhibit 14, Document
   12   outfalls are you referring to?                            12          titled "Integrated Natural Resources
   13       A. I believe Convair, the outfalls of the             13          Management Plan," September 2013, marked
   14   conveyance systems associated with the General            14          for identification, as of this date.)
   15   Dynamics, general -- Lindbergh Field plant.               15            MR. HOWARD: And Exhibit 15 is a
   16   Continental Maritime's NPDES permit reports Aroclors,     16   September 1954 document entitled "Report on
   17   and I believe the catch basin and paint analysis for      17   San Diego Bay Area Sewage Problem, Staff Report to the
   18   Tow Basin were also reported as Aroclors.                 18   San Diego Regional Quality Control Board." That's
   19       Q. So each of those sites there's either a war        19   Exhibit 15.
   20   plant site or a shipbuilding site; correct?               20               (Port Exhibit 15, Report on      01:44
   21       A. That's --                                          21          San Diego Bay Area Sewerage Problem, Staff
   22          MR. HOMER: Object to the form.                     22          Report to the     San Diego Regional Water
   23       A. That's correct.                                    23          Pollution Control Board, September 1954,
   24       Q. Okay.                                              24          marked for identification, as of this
   25          MR. HOWARD: Can we just go with                    25          date.)


                                                 Page 120                                                      Page 121
    1            MR. HOWARD: Then we have four photographs.        1         Rohr Industries, marked for identification,
    2   Exhibit 16A is a photograph of America's Cup Harbor        2         as of this date.)
    3   from the UCLA air photo archive.                           3       Q. But right now, we're going to talk a little
    4               (Port Exhibit 16A,                             4   history of San Diego Bay. Are you familiar with
    5          Photograph, America's Cup Harbor, marked            5   Exhibit 14, this joint Navy-Port report on integrated
    6          for identification, as of this date.)               6   natural resources and management?
    7            MR. HOWARD: Exhibit 16B is a historical           7       A. Yes.
    8   photograph, undated, of NASSCO shipyard.                   8       Q. Okay. And did you help participate in its
    9               (Port Exhibit 16B, Historical                  9   authorship?
   10          photograph, NASSCO shipyard, marked for            10       A. I did not.
   11          identification, as of this date.)                  11       Q. And how have you used it or referred to it
   12            MR. HOWARD: Exhibit 16C is a historical          12   in the past?
   13   photograph -- I believe we have these dates, but I        13       A. When I was looking at the issue of
   14   don't have them marked on this exhibit -- of the          14   mitigation projects for one of the questions that's
   15   Tenth Avenue Marine Terminal in its early stages.         15   been struck, I looked at that document to understand
   16               (Port Exhibit 16C, Historical                 16   what sort of mitigation projects that the Port and the
   17          photograph, Tenth Avenue Marine Terminal,          17   Navy, for that matter, had identified as potential
   18          marked for identification, as of this              18   future projects.
   19          date.)                                             19       Q. Are you aware of -- has the Port had
   20            MR. HOWARD: And Exhibit 16D is an aerial         20   negotiations with the Navy in terms of desired
   21   photograph of the industries in South Bay around          21   mitigation projects around the bay?
   22   Rohr Industries. So we'll be bouncing back and forth a    22           MR. HOMER: Objection; scope. Again,
   23   little bit on that.                                       23   there's a specific topic -- two specific topics for
   24               (Port Exhibit 16D, Aerial                     24   Ms. Holman on the 16th concerning --
   25          photograph, industries in South Bay around         25           MR. HOWARD: I'm just asking him if he's



                                                                                                                         31
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           55
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23223 Page 33 of
                                     168
                                                 Page 122                                                       Page 123
    1   had --                                                     1       Q. Have you seen a better historical summary of
    2       A. I don't know.                                       2   the bay than this joint Navy port report?
    3       Q. Does this joint document allocate resource          3       A. Not --
    4   management tasks as between the Port and the Navy?         4           MR. HOMER: Objection; scope.
    5       A. I believe it does, yes.                             5       A. Not that I've run across.
    6       Q. Do you know what the genesis of this                6       Q. So I'd like to paint a picture of the bay as
    7   document was, why it was developed?                        7   the -- as the Port does here and kind of walk through
    8       A. I think it was -- it was developed as a             8   chronologically the story here of San Diego Bay. And
    9   joint document looking at providing improvements to        9   I'm not going to read the whole part -- I'm not going
   10   San Diego Bay in terms of habitat and the --              10   to read the whole thing, but I want to pick out certain
   11          MR. HOMER: Same objection.                         11   sections and get the Port's testimony with respect to
   12       A. -- development, construction.                      12   it.
   13          MR. HOMER: I didn't mean to talk over the          13           And I'll start with a foundational question.
   14   witness. Same objection.                                  14   So what is the Port's understanding of the conditions
   15       Q. Do you know who participated in the                15   in the bay in the World War II time frame?
   16   authorship of this at the Port, who at the Port wrote     16           MR. HOMER: Objection; form.
   17   this?                                                     17       A. I don't know what they had in terms of
   18          MR. HOMER: Same objection.                         18   specific knowledge, but I think probably the fact that
   19       A. I do not know for sure.                            19   there was raw sewage going into the bay was probably
   20       Q. Why don't we turn to Section 2.4.1, which is       20   general -- general knowledge and anticipation that that
   21   marked as -- or it's page 2-15. And I want to walk        21   was creating some level of harm or water quality
   22   through this because, quite frankly, this is one of the   22   problems, but I'm not sure if they knew exactly the
   23   better historical summaries of the bay that I've seen.    23   numeric or quantitative relationship there.
   24   Have you read the same thing?                             24       Q. I'm not asking for quantitative analysis
   25       A. I have. I agree with your assessment.              25   back in the '40s. I'm just trying to understand a


                                                 Page 124                                                       Page 125
    1   general sense of conditions in the bay. And isn't it       1       A. I think familiar.
    2   fairly well-known that raw sewage was a profound           2           MR. JULIUS: Join.
    3   problem in the bay in the 1950s -- 1940s and 1950s?        3       A. They were coauthor of this document, so I'm
    4           MR. HOMER: Object again on form and scope,         4   sure they were familiar with and contributed to it.
    5   but this is another area where there's a specific          5       Q. But you don't know who at the Port wrote
    6   topic. This one is for corporate witness number 2 on       6   this history of the bay?
    7   May 2nd and 3rd. I'm looking for it now, but it            7       A. I do not know.
    8   relates to -- specifically to sewage in the bay.           8           MR. HOMER: Object to the form.
    9           MR. JULIUS: Join as to form.                       9       Q. Are you the best person to talk about the
   10       A. I was also getting ahead of myself. The            10   Port -- the history of the bay from the Port's
   11   Port hadn't been formed until 1962, so I'm not sure       11   perspective here today?
   12   they had an opinion during the war as to the status of    12           MR. HOMER: Object to the form and scope.
   13   the bay.                                                  13   I've already told you that we designated a witness on
   14       Q. So the Port has no understanding of the            14   collaboration with federal agencies.
   15   conditions of the bay prior to 1963?                      15           MR. HOWARD: Okay. We've got all these
   16       A. They might, but I thought the question was         16   topics on shipbuilding, the Tenth Avenue Marine
   17   did they know during World War II what the conditions     17   Terminal. This is the history of the bay. These are
   18   of the bay were.                                          18   topics on the history of the bay.
   19       Q. Well, let me ask another foundation                19           MR. HOMER: Same objection.
   20   question. Because you're the Port --                      20       Q. So my question is are you the best person to
   21       A. Yeah.                                              21   be testifying on behalf of the Port on the history of
   22       Q. -- you're the Port, how familiar is the Port       22   San Diego Bay?
   23   with the historical conditions of the bay prior to        23           MR. HOMER: Same objection.
   24   1963?                                                     24       A. I don't know.
   25           MR. HOMER: Object to the form, scope.             25       Q. Do you know of anyone at the Port that has a



                                                                                                                           32
                               TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            56
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23224 Page 34 of
                                     168
                                                 Page 126                                                       Page 127
    1   better understanding of the environmental conditions       1       A. I believe that's correct.
    2   and history of the bay?                                    2       Q. And are you in a position to talk about
    3          MR. HOMER: Same objection.                          3   today the wastes that were discharged into the bay
    4       A. I have not talked to anybody at the Port to         4   into -- in the 1940s and 1950s, or are you going to
    5   know whether that's the case.                              5   rely on just what you've read in Exhibit 14?
    6       Q. When -- when you met with Mr. Brown and             6           MR. HOMER: Object to the form and scope.
    7   Karen Holman and Eileen Maher, was the history of the      7       A. Some of it comes from there. When we talk
    8   bay a topic of discussion?                                 8   about the incinerator at 8th Avenue, there was some
    9       A. Only to the extent that I -- I had                  9   other documents that also cited and discussed what
   10   identified this section saying I think this seems to be   10   the -- what was going on there.
   11   a good summary of what's understood, and they agreed      11       Q. So if I understand it, you rely, for
   12   that was true.                                            12   purposes of understanding the history of the bay,
   13       Q. Okay. So based on your meeting with those          13   Exhibit 14 and some documents in connection with
   14   three Port staff people, you determined that this         14   Campbell Shipyard?
   15   document would be an ideal roadmap to describe the        15       A. Campbell or TAMT, yes. I think they both
   16   history of the San Diego Bay; correct?                    16   covered the incineration -- the incinerator.
   17          MR. HOMER: Object to the form.                     17       Q. So as you sit here today, are you able to
   18       A. Yes.                                               18   provide testimony on behalf of the Port in terms of the
   19       Q. Okay. And how long did you meet with               19   impacts of sewage on fish/wildlife in the bay?
   20   Mr. Brown and Ms. Maher, Ms. Holman?                      20           MR. HOMER: Object to the form. Object to
   21       A. I believe it was over several hours.               21   the scope. Again, you have a specific topic on
   22       Q. So as we sit here today, basically this            22   impacts. Sewage, I think that that obviates any
   23   exhibit, Exhibit 14, is -- stands as the best summary     23   broader topic that includes that. We are putting
   24   that the Port has of the history of the bay; correct?     24   forward a witness on that topic.
   25          MR. HOMER: Object to the form and scope.           25           MR. HOWARD: Okay. That's --


                                                 Page 128                                                       Page 129
    1           MR. HOMER: 91.                                     1   associated with the sewage.
    2           MR. HOWARD: -- the district -- Port                2       Q. And based on what you reviewed, is it your
    3   District's understanding of the impact of the presence     3   understanding that the sewage in the bay put the bay
    4   of contaminants in the bay on the health and public        4   under extreme stress in terms of fish and natural
    5   uses of the bay. And so...                                 5   resources?
    6           MR. HOMER: Same objection.                         6          MR. HOMER: Object to the form, scope.
    7           MR. HOWARD: Okay.                                  7          MR. JULIUS: Join.
    8       Q. There's a question pending. Do you want me          8       A. Yes. I mean that certainly could have
    9   to restate it?                                             9   caused an impact or put stress on the system. That's
   10       A. I can speak to the impacts of sewage               10   correct.
   11   discharge.                                                11       Q. How would you compare the conditions of the
   12       Q. Would you please speak to that issue?              12   bay back in the 1940s and '50s compared to the
   13       A. Yeah. So according to the information that         13   conditions of the bay today from the perspective of the
   14   was provided in this document, there was a fairly large   14   Port?
   15   footprint off the central waterfront that was heavily     15       A. From a sewage -- from the impacts of --
   16   impacted by sewage waste discharge. They described        16   associated with sewage discharge, they're far better
   17   that as being several feet of material, settled           17   than they were before. The sewage impacts would be
   18   particles, and that that had an impact on the community   18   different in the sense that the primary drivers would
   19   in that area and --                                       19   be high organic content and low dissolved oxygen
   20       Q. And --                                             20   concentrations. So that include -- that would impact
   21       A. -- likely may have had --                          21   smothering of benthic communities and those sort of
   22       Q. I'm sorry.                                         22   actions, increased biological oxygen demand -- so
   23       A. -- might have had -- might have likely --          23   BOD -- in the water, which would have suppressed or
   24   likely also had some local impacts on dissolved oxygen    24   could have suppressed the oxygen concentration in the
   25   because of the demand of the organic material             25   water, which could have affected fish distributions.



                                                                                                                           33
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           57
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23225 Page 35 of
                                     168
                                                Page 130                                                        Page 131
    1   They would have stayed away from areas of low oxygen       1   to what those sources might have looked like.
    2   concentration.                                             2       Q. Because I'm just looking at -- trying to get
    3           That's different than now in the sense that        3   historical facts --
    4   we're now focused mostly not on organic contaminants       4       A. Um-hum. Okay.
    5   with sewage, but from chemical contaminants that have a    5       Q. -- since I'm trying to -- so -- and I'm
    6   totally different way of impacting the bay, all the way    6   trying to get an understanding of whether the Port
    7   from direct toxicity to the benthic community, but         7   considers the conditions of the bay today to be far
    8   toxicity associated with the toxic action of the           8   more improved than they were in the 1940s and 1950s.
    9   chemicals not associated with the organic -- the           9           MR. HOMER: Object to the form.
   10   depression of oxygen and smothering of benthic            10       A. And I believe I answered with, say, relative
   11   communities associated with sewage.                       11   to sewage and sewage inputs, yes, the bay is far
   12           We also have the issue that likely didn't         12   improved.
   13   occur early on with bioaccumulation and trophic           13       Q. Is there something about the bay in 2019
   14   transfer of bioaccumulative compounds into the food web   14   that is worse off than it was in 1940 and 1950?
   15   in anticipation --                                        15           MR. HOMER: Object to the form.
   16       Q. That didn't make sense back then?                  16           MR. JULIUS: Join.
   17       A. It may have.                                       17       A. We may have more distribution of
   18       Q. Are you -- are you testifying as based on          18   contaminants in species that we didn't have in the
   19   your expertise in this area, or are you testifying        19   1930s or 1940s and then also a potential loss of
   20   based on -- as the Port's representative and what --      20   habitat in that time that occurred that would make the
   21   the information that the Port has?                        21   bay relatively of lower quality because their shore
   22       A. Well, I think -- it's a combination of             22   habitat might have been lost to additional development.
   23   experience and understanding of biological systems, but   23       Q. Does the Port believe the loss of habitat is
   24   also relying on the information that's in this document   24   any way related to PCBs?
   25   and in the incinerator document to form the opinion as    25       A. No.


                                                Page 132                                                        Page 133
    1       Q. And does the Port believe the amount of             1           MR. HOMER: Object to the form.
    2   chemical contamination discharged to the bay today is      2        A. I think in areas where sewage outfalls had
    3   more or less than it was during World War II?              3   a -- had an impact, I think they are improved relative
    4          MR. HOMER: Object to the form.                      4   to the sewage impact. But I don't believe the Port has
    5          MR. JULIUS: Join.                                   5   an opinion as to whether baywide the benthic community
    6       A. I don't believe they've made that -- made a         6   is different.
    7   determination on that. I don't believe the Port has an     7           (Court reporter interruption)
    8   opinion as to what -- as to that.                          8        Q. If you look on page 2-18 -- it's second line
    9       Q. Okay. So the Port can't answer that?                9   down from the top -- it says, Visually, the color of
   10       A. That's correct.                                    10   the bay -- it looks like bay's water varied from green
   11       Q. In support of where the large sections of          11   to brown.
   12   San Diego Bay were determined to be unsuitable for        12           Is that a condition of the bay today?
   13   swimming in the 1950s?                                    13        A. It is not.
   14          MR. HOMER: Object to the form.                     14        Q. Okay. So it's significantly improved based
   15       A. Yes.                                               15   on that; correct?
   16       Q. Is the Port aware of any restrictions in the       16        A. Correct.
   17   bay today about swimming?                                 17        Q. Also says that solid wastes were dumped --
   18       A. No. There are no restrictions. There can           18   below that it says, Solid wastes were dumped into the
   19   be localized -- I mean, they monitor some of the          19   South Bay and they ended up washing up onto the shores
   20   beaches for bacterial count and there could be small,     20   over in Coronado.
   21   very intermittent closures, but no wide prohibition.      21           That doesn't happen today, does it?
   22       Q. Does the Port have any information on              22        A. It does not.
   23   whether the benthic conditions of San Diego Bay have      23           MR. HOMER: Object to the form.
   24   improved in 2019 compared to 1940 and -- 1940s and        24        Q. It also states, in that same paragraph, All
   25   1950s?                                                    25   recreational areas had high bacterial densities.



                                                                                                                           34
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           58
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23226 Page 36 of
                                     168
                                                 Page 134                                                       Page 135
    1           Is that the situation of the bay today?            1   the California Department of Public Health found that
    2       A. It is not.                                          2   the waters of the central portion of the bay had
    3       Q. This summary states that dissolved oxygen           3   deteriorated since 1951 and were now sufficiently
    4   levels were frequently found to be under 5 parts per       4   contaminated by sewage waste to be hazardous to public
    5   million over the mouth -- of most of the south and         5   health, particularly for recreational uses.
    6   central areas of the bay.                                  6          Is that anywhere close to the condition of
    7           Is that the condition of the bay today?            7   the bay today?
    8       A. It is not.                                          8       A. It is not.
    9       Q. This report says, Benthic animal life was           9       Q. Next sentence, In December the California
   10   almost completely absent from a 372-acre zone between     10   Department of Public Health put a quarantine on the
   11   U.S. Coast Guard station and the south end of the         11   beaches and shorelines of the Central Bay area.
   12   U.S. Navy Supply Base due to the lethal effect of up to   12          Is anything like that, a quarantine,
   13   3 feet, or 1 meter, of sludge deposits.                   13   occurring in San Diego Bay today?
   14           Is that the situation of the bay today?           14       A. It is not.
   15       A. It is not.                                         15       Q. And then the fourth paragraph states what I
   16       Q. The third paragraph begins, By 1955, the           16   believe to be the -- a significant turning point in the
   17   CDPH, the California Department of Public Health, found   17   conditions of the bay, and I wanted to see if the Port
   18   that waters of the central portion of the bay had         18   agrees with this. Once the sewage discharges stopped,
   19   deteriorated since 1951 and were now sufficiently         19   water clarity improved. And then the next sentence
   20   contaminated by sewage wastes to be hazardous to public   20   says, By 1966, basically the regional board staff were
   21   health, particularly for recreational uses --             21   noticing large schools of fish and occasionally seals
   22           (Court reporter interruption)                     22   in the Central Bay.
   23           MR. HOMER: Why don't you restart the              23          Does that indicate to the Port that once the
   24   question?                                                 24   sewage -- raw sewage discharges started to be solved,
   25       Q. This joint Navy port report states, By 1955,       25   the conditions in the bay started to rebound?


                                                 Page 136                                                       Page 137
    1          MR. HOMER: Objection; scope.                        1       Q. So all the --
    2       A. They did relative to sewage inputs.                 2       A. The Port is not aware.
    3       Q. Okay. It also goes on to say, in that same          3       Q. Okay. The Port was aware of, through the
    4   paragraph, Sport fishing and clamming were once again a    4   Mussel Watch Program, issues back in 1980, '82 for
    5   popular activity.                                          5   Convair Lagoon; correct?
    6          Do you see that?                                    6       A. Correct.
    7       A. I do.                                               7       Q. But as of today, is the Port aware of any
    8       Q. And sport fishing and clamming -- and               8   limitations from PCBs on clamming in the bay?
    9   clamming are a popular activity in San Diego Bay today,    9       A. I'm -- the Port is not aware.
   10   are they not?                                             10       Q. And then the -- underneath that table on
   11          MR. HOMER: Objection; form.                        11   page 2-18, this is the point where I think you were
   12       Q. There's a question pending.                        12   trying to touch upon, Dr. Johns: After the success,
   13       A. Yes. I'm trying to -- I believe clamming is        13   attention became focused on impacts of waste discharge
   14   allowed in certain areas of the bay and sport fishing's   14   from vessels and from industrial sources.
   15   allowed.                                                  15           Do you see that?
   16       Q. Sport fishing is allowed on the bay;               16       A. That's correct, yes.
   17   correct?                                                  17       Q. Was that the point you were trying to make,
   18       A. Yes.                                               18   that at some point later in history, the Port's
   19       Q. Clamming is allowed on the bay; correct?           19   attention or the regional board's attention started to
   20       A. Correct.                                           20   shift from raw sewage to industrial waste?
   21       Q. Are you aware of any PCB restrictions on           21           MR. HOMER: Object to the form.
   22   clams in the bay? I should say is the Port aware of       22       A. That's correct.
   23   any PCB restrictions on clams in the bay?                 23       Q. But as you sit here as the Port today, are
   24       A. Other than that was a stated genesis of the        24   you aware of an increase in the loading through
   25   need to do something at Convair Lagoon, I'm not aware.    25   industrial discharges in the bay compared to the time



                                                                                                                          35
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           59
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23227 Page 37 of
                                     168
                                                Page 138                                                       Page 139
    1   frame that we just discussed when sewage was such a       1   concerns baywide. But within a site, there would be or
    2   prominent issue in the bay?                               2   could be concerns to other contaminants as they're
    3           MR. HOMER: Object to the form --                  3   impacting the local resources that are relatively
    4           MR. JULIUS: Join.                                 4   isolated to those -- to those areas.
    5           MR. HOMER: -- and scope.                          5        Q. I understand. But I'm asking a -- purposely
    6       A. I don't know about increase in loading.            6   a broad question to the Port about whether the Port of
    7   Certainly with the passing of the Clean Water Act and     7   San Diego considers PCBs to be the primary
    8   other acts in the early '70s, loading has certainly       8   environmental concern to San Diego Bay.
    9   dropped. I don't know if from 1950 through the 1960s      9           MR. HOMER: Object to the form and scope.
   10   the loads changed appreciably. There was very little     10        A. I'm not aware that the Port has put a
   11   regulatory action on those issues.                       11   primary and secondary concern on -- on contaminants.
   12       Q. The Port is not making a -- the Port is not       12        Q. So is the Port's testimony today that it's
   13   taking a position here today that the amount of          13   not able to testify whether PCBs are its most important
   14   industrial waste discharged into the bay today is more   14   priority or it's not its most important priority in
   15   or less than what it was in the 1940s and 1950s;         15   terms of San Diego Bay?
   16   correct?                                                 16           MR. HOMER: Same objections. Form and
   17       A. Correct.                                          17   scope.
   18       Q. Does the Port consider PCBs to be the             18           MR. JULIUS: Join.
   19   primary environmental issue or concern on the bay?       19        A. I'd still have to say I think it is a --
   20           MR. HOMER: Object to the form.                   20   just putting the word "primary" on it means that it's
   21           MR. JULIUS: Join.                                21   solely by itself, and I don't think that's the -- I
   22       A. Well, I think that that could be somewhat         22   don't think that's the case. I think they considered
   23   site specific for -- certainly for PCBs and possibly     23   it an important contaminant in terms of beneficial uses
   24   mercury because of the consumption advisories on fish,   24   and impacts of beneficial uses in the bay. But I've
   25   which can be collected anywhere in the bay. Those are    25   not had any -- I'm not aware of any -- this is the


                                                Page 140                                                       Page 141
    1   primary contaminant statements from the Port.             1          MR. HOMER: Same objections.
    2       Q. Okay. Has PCBs been a topic of any policy          2       A. That's correct.
    3   discussion within any committee here at the               3       Q. Could you, Dr. Johns, look at the -- the
    4   Port District?                                            4   paragraph on page 2-19, the one that begins, By 1969?
    5          MR. HOMER: Object to the form, scope.              5       A. Okay.
    6       A. I don't know.                                      6       Q. You see that paragraph?
    7       Q. Has PCBs been a topic of discussion before         7       A. I do.
    8   the Port commissioners?                                   8       Q. Okay. So this seems to paint a picture that
    9          MR. HOMER: Object to the form, scope.              9   the bay is -- is coming back, and I want to walk
   10       A. I don't know.                                     10   through this with you -- with the Port. I want to walk
   11          MR. HOMER: This is another one, Bob.              11   through this with the Port.
   12   There's a specific topic on communications with the      12          By 1969, water quality conditions for
   13   Port commissioners about PCBs. It's not assigned to      13   turbidity, salinity, transparency, nutrients and
   14   Dr. Johns.                                               14   associated plankton populations were generally within
   15       Q. But I'm trying to understand from the Port's      15   the limits set forth by the state and federal water
   16   perspective where it's placing its resources, time and   16   quality standards in most parts of the bay.
   17   energy. And I'd like to know from the Port where it      17          Do you see that?
   18   ranks PCBs in terms of by priority compared to other     18       A. I do.
   19   contaminants in the bay.                                 19       Q. Okay. And is that -- is that an accurate
   20          MR. HOMER: Object to the form. Object to          20   description of the condition of the bay today as well?
   21   scope.                                                   21          MR. HOMER: Object to the form and scope.
   22          MR. JULIUS: Join.                                 22       A. Yes.
   23       A. I don't know.                                     23       Q. Next sentence says, In 1971, San Diego Bay
   24       Q. So the Port's not able to answer that             24   was reportedly considered one of the world's cleanest
   25   question today; correct?                                 25   metropolitan bays.



                                                                                                                          36
                               TSG Reporting - Worldwide                  877-702-9580

                                                        Exhibit 1
                                                          60
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23228 Page 38 of
                                     168
                                                 Page 142                                                       Page 143
    1           Do you see that?                                   1           MR. HOMER: Object to the form. And, Bob,
    2       A. I do.                                               2   could you just point us to where you're reading from?
    3       Q. Does the Port in 2019 still consider                3           MR. HOWARD: I have it here. Oh. It's in
    4   San Diego Bay as one of the world's cleanest               4   the paragraph, San Diego Bay's bacterial
    5   metropolitan bays --                                       5   contaminations, the sentence that begins, Much of the
    6           MR. HOMER: Object to the form.                     6   chemical pollution was found in the bay sediments
    7       Q. -- in the world?                                    7   rather than the water column.
    8           MR. HOMER: Sorry, Bob. Object to the form.         8           MR. HOMER: Have it?
    9       Q. I want to clean this question up. Does the          9           THE WITNESS: No, I don't have it. Okay.
   10   Port in 2019 still consider San Diego Bay as one of the   10   Thank you.
   11   world's cleanest metropolitan bays?                       11       A. Yes.
   12           MR. HOMER: Object to form, scope.                 12       Q. Okay. From -- from -- sitting as the Port
   13           MR. JULIUS: Join.                                 13   today, is it the Port's understanding that the regional
   14       A. I think in terms of --                             14   board started to turn its attention to sediment quality
   15           (Court reporter interruption)                     15   issues in the bay in the 1970s?
   16       A. I think in terms of general conditions,            16       A. I believe that -- yes, that is correct.
   17   that's an accurate statement.                             17       Q. Oh, and what -- on the statement above where
   18       Q. Now, I want to -- and this summary sort of         18   we're talking about the world's cleanest metropolitan
   19   explains the change and focus, if you will,               19   bay, there's a citation to a 1995 Port document. Have
   20   historically towards sediments.                           20   you seen that Port document before?
   21           MR. HOWARD: Where is it?                          21           MR. HOMER: Object to the form.
   22       Q. Do I read this correctly, the summary              22       A. I don't believe so.
   23   correctly, that in about 1978 the regional board          23       Q. Okay.
   24   started to turn its attention toward sediments in         24       A. No.
   25   San Diego Bay?                                            25       Q. On the paragraph beginning with, Copper ore

                                                 Page 144                                                       Page 145
    1   spills, let me just read the sentence. Copper ore          1       A. Baywide?
    2   spills and associated discharges at a copper loading       2       Q. Correct.
    3   facility at the 24th Street Marine Terminal caused         3       A. I think copper's considered an issue in some
    4   concentrations in bottom sediments in the spill area to    4   locations. One example would obviously be here. We
    5   be 25 times higher in the mid-1980s than pre-spill         5   elevated copper. There's also, as you pointed out
    6   levels.                                                    6   earlier, TMDL for copper in Shelter Island Marina, but
    7           Do you see that?                                   7   I don't believe they consider that a baywide issue.
    8       A. I do.                                               8       Q. Okay. So the Port doesn't consider copper
    9       Q. Is that a reference to Paco Terminals?              9   to be a baywide issue, more of a discrete site-specific
   10       A. Yes.                                               10   issue?
   11       Q. Are you familiar with Paco Terminals?              11       A. That's correct.
   12       A. I am.                                              12       Q. Okay. What's the Port's position in terms
   13       Q. How are you familiar with Paco Terminals?          13   of the impact of pesticides on the bay? Is that -- is
   14       A. I reviewed some information about the              14   that an issue of concern to the Port?
   15   cleanup at Paco site.                                     15           MR. HOMER: Object to the form.
   16       Q. And that was considered a large copper             16           MR. JULIUS: Join.
   17   sediment remediation; correct?                            17       A. I think it could be considered a localized
   18           MR. HOMER: Object to the form.                    18   issue where there may be some sources, but I don't
   19       A. It was, yes.                                       19   believe it's considered a baywide issue.
   20       Q. And did that contamination result from the         20       Q. Okay. Are PCBs, in the Port's view,
   21   offloading of copper ore that sometimes spilled into      21   considered a baywide issue?
   22   the bay?                                                  22       A. They are as they relate to fish that move
   23       A. Yes.                                               23   around baywide, yes.
   24       Q. And does the Port consider copper to be a          24       Q. Is it a bay -- are PCBs, in the Port's eyes,
   25   significant issue for San Diego Bay?                      25   a baywide issue in terms of sediments?



                                                                                                                           37
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           61
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23229 Page 39 of
                                     168
                                                 Page 146                                                       Page 147
    1           MR. HOMER: Object to the form.                     1        Q. Okay. So how is that different from copper,
    2        A. In the sense that there's a desire to reduce       2   pesticides or any other -- any other chemical in the
    3   the impact on beneficial uses of consumption of seafood    3   bay?
    4   and the relationship that sediment may have in             4        A. Well, we don't see evidence of baywide
    5   contributing to the fish tissue, then yes, it's            5   exposure to copper that rises to an issue of being an
    6   considered a baywide issue.                                6   issue, right, a impact on a beneficial use. Copper or
    7        Q. Is the basis of your statement Dr. Toll's          7   other metals in particular that are -- except for
    8   opinion report?                                            8   mercury, that are in sediment may be a localized impact
    9        A. I think Dr. Toll just -- while he focused on       9   to that beneficial use. The benthic community may be
   10   the bay, the work that was done by SCCWRP on              10   impacted by that. But that doesn't mean it's baywide.
   11   bioaccumulation and fish tissue concentrations is as      11   Certainly if that same concentration were throughout
   12   good a source of that statement as well.                  12   all sediments in the whole bay, then yes, it could well
   13        Q. That being said, I want to focus on               13   be because it could be impacting the benthic community
   14   sediments and the Port's view of sediments. I             14   throughout. But most of those other contaminants,
   15   understand what you said is the Port considers --         15   those -- the metals and copper as an example, that's
   16        A. Right.                                            16   more of a localized source and localized issue in terms
   17        Q. -- PCBs to be an issue with respect to fish       17   of its impacts.
   18   throughout the bay; correct?                              18        Q. So let me understand where we're at. In
   19        A. Correct.                                          19   terms of metals like copper, lead, zinc, pesticides,
   20        Q. What is the Port's position in terms of PCBs      20   tributyltin, does the Port consider those issues for
   21   baywide in sediments?                                     21   sediments to be localized issues and not baywide
   22        A. As they relate as a source of contaminants        22   issues?
   23   to trophic transfer to fish, they are considered a        23        A. Primarily that's correct, yes.
   24   baywide issue, you know, the sediments, because they      24        Q. And does the Port consider PCBs and mercury
   25   act as a source.                                          25   to be two examples of environmental issues that are


                                                 Page 148                                                       Page 149
    1   baywide for sediments?                                     1   what I believe are favorable trends. And let me -- let
    2       A. As they -- as they relate to fish tissue            2   me read it and then get the Port's reaction to this.
    3   concentrations and trophic transfer resulting in           3   In a 1998 Bight survey, chemical contamination was
    4   unacceptable fish tissue concentrations, yes.              4   still widespread in the bay sediments but at lower
    5       Q. And is that the -- is the fish tissue               5   levels for most of the contaminants of concern than in
    6   concentrations the only basis for your answer there?       6   previous decades.
    7           MR. HOMER: Object to the form and scope.           7           Do you agree that that is support for what
    8           MR. JULIUS: Join.                                  8   the Port previously testified, that the trends and
    9       A. There can be localized additional impacts           9   concentrations are generally decreasing?
   10   associated with PCBs and mercury on the benthic           10        A. Yes. The bay study is the one that I was
   11   community in the area where those concentrations are      11   referring to when I talked about the RHMP work.
   12   higher. But in terms of a baywide issue, yes, it is       12        Q. Then the next sentence says, While
   13   mercury and PCBs because of their presence in fish        13   San Diego Bay ranked high in average sediment
   14   tissue.                                                   14   contaminations for antimony, copper, mercury and PAHs,
   15       Q. Is there anything else as we sit here today        15   the bay had the lowest level of pesticides of all of
   16   that the Port considers to be a baywide sediment issue    16   the bays in the region.
   17   other than PCBs and mercury?                              17           Do you see that?
   18           MR. HOMER: Object to the form, scope.             18        A. I do.
   19           MR. JULIUS: Join.                                 19        Q. Why is there no mention of PCBs? Because
   20       A. I don't know.                                      20   the Port --
   21       Q. Have you talked to the Port about any other        21           MR. HOMER: Object to the form.
   22   baywide sediment issues that are a concern to the Port?   22           MR. JULIUS: Join.
   23       A. I have not.                                        23        Q. Because the Port wrote this document.
   24       Q. If you look at the next page of this joint         24           MR. HOMER: Object to the form and scope.
   25   Navy port summary of the bay, the last paragraph states   25        A. I don't know.



                                                                                                                          38
                               TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            62
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23230 Page 40 of
                                     168
                                                 Page 150                                                      Page 151
    1       Q. Okay.                                               1       A. Correct.
    2            MR. HOWARD: It's -- we've been at it for a        2       Q. And it's a picture depicting a lot of boats
    3   while. Want to take a 10-minute break?                     3   in at least this part of the bay; is that fair?
    4            MR. HOMER: Sure.                                  4       A. Yes.
    5            THE VIDEOGRAPHER: Going off the record.           5       Q. During the break we've looked at the Port's
    6   The time is 2:26 p.m.                                      6   website and its copper reduction program. And I wanted
    7              (Whereupon, a brief recess was taken            7   to ask if you've ever reviewed the Port's copper
    8          from 2:26 p.m. to 2:43 p.m.)                        8   reduction program.
    9            THE VIDEOGRAPHER: We are back on the              9       A. I have not.
   10   record. The time is 2:43 p.m.                             10       Q. Now, you're aware that copper leaches from
   11            MR. JULIUS: Counsel, before we move              11   boat paints?
   12   forward, I'd just like to put on the record that I have   12           MR. HOMER: Object to the form and scope.
   13   to attend a hearing in this case at 4 o'clock. I'm        13           MR. HOWARD: Yeah, let me rephrase that.
   14   going to be leaving in about 15 minutes. Going forward    14       Q. Are you aware that copper leaches from boat
   15   for the remainder of today, to the extent that the Port   15   paints?
   16   objects to a question as to form, the City joins that     16           MR. HOMER: Same objections.
   17   objection, and we will have someone at the remainder of   17       A. As an antifoulant, yes.
   18   the depos.                                                18       Q. And does copper have the capacity of
   19            MR. HOWARD: Thank you, Counsel.                  19   building up in small creatures and impacting the food
   20   BY MR. HOWARD:                                            20   chain?
   21       Q. Dr. Johns, I wanted to ask you a follow-up         21           MR. HOMER: Object to the form and scope.
   22   question on -- a couple follow-up questions on copper.    22       A. No, it does not.
   23   And I've put before you Exhibit 16A, which -- a photo     23       Q. It does not?
   24   of America's Cup Harbor and part of -- looks like         24       A. No.
   25   Shelter Island; correct?                                  25       Q. It doesn't have the ability to bioaccumulate


                                                 Page 152                                                      Page 153
    1   whatsoever?                                                1           MR. HOMER: Object to the form and scope.
    2       A. It has some ability to bioaccumulate, but           2        A. Not a broad analysis, no.
    3   copper in particular is a regulated metal by organisms,    3        Q. Okay. Beyond PCBs and mercury, have you
    4   so they actually regulate their concentration range.       4   done any analysis?
    5       Q. I understand they regulate the range, but           5           MR. HOMER: Object to the form and scope.
    6   my -- my question relates to impacts of copper that are    6        A. Other than the data that's specific to sites
    7   beyond the regulated range. And the question is does       7   like the shipyard site, no.
    8   copper leaching from boat paints have the capacity to      8           MR. HOWARD: Let me mark -- next in sequence
    9   uptake into small creatures and impact the food chain      9   I'll mark five CAOs and a map. So it's going to be
   10   in San Diego Bay?                                         10   Exhibits 17, 18, 19, 20, 21 and 22.
   11       A. Yes.                                               11           Okay. Let me go through this.
   12       Q. Okay. Have you looked at the question of           12              (Port Exhibit 17, Cleanup and
   13   whether copper, consistent with your testimony about      13         Abatement Order 86-92 for Teledyne Ryan
   14   PCBs and mercury, ought to be considered a baywide        14         Aeronautical near Lindbergh Field, marked
   15   concern for sediments because it has the potential to     15         for identification, as of this date.)
   16   impact fish?                                              16        Q. So Exhibit 17, Cleanup and Abatement
   17          MR. HOMER: Object to the form and scope.           17   Order 86-92 for the Teledyne Ryan Aeronautical near
   18       A. I have not. The only data set I'm aware of         18   Lindbergh Field, also known as the Convair Lagoon CAO;
   19   where copper was at least analyzed in fish would be the   19   correct?
   20   shipyard site, and that didn't appear to be an issue.     20        A. Correct.
   21       Q. Have you done a broad analysis in terms of         21              (Port Exhibit 18, Cleanup and
   22   the contaminants in San Diego Bay sediments and           22         Abatement Order Number 95-21, Campbell
   23   evaluate whether they have the capacity to                23         Industries, marked for identification, as
   24   bioaccumulate and affect fish populations in              24         of this date.)
   25   San Diego Bay?                                            25           MR. HOWARD: Exhibit 18 is the Campbell




                                                                                                                         39
                               TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            63
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23231 Page 41 of
                                     168
                                                Page 154                                                       Page 155
    1   Shipyard CAO called "Cleanup and Abatement Order          1   abatement order from 2017, R9-2017-0021. This relates
    2   Number 95-21." Hand that to the witness. And these        2   to the Tow Basin.
    3   will be in connection with the five sites.                3               (Port Exhibit 22, Map of five
    4              (Port Exhibit 19, Cleanup and                  4          sites, Exhibit 17 through 21, marked for
    5         Abatement Order No. R9-2012-0024, NASSCO            5          identification, as of this date.)
    6         and BAE, marked for identification, as of           6           MR. HOWARD: And lastly in the sequence is
    7         this date.)                                         7   going to be Exhibit 22, which is a -- for ease of our
    8           MR. HOWARD: Exhibit 19 will be the 2012           8   discussion, a map that the defendants prepared of
    9   cleanup and abatement order from the regional board in    9   San Diego Bay with the physical locations of the five
   10   connection with NASSCO and BAE, also known as the        10   sites that are subject to Exhibits 17 through 21. And
   11   shipyard site. Hand that to the witness. So that's       11   they depict Tow Basin, Convair Lagoon, Laurel Hawthorn
   12   19.                                                      12   Western Embayment, Campbell and the shipyard sediment
   13              (Port Exhibit 20, Cleanup and                 13   site.
   14         Abatement Order No. R9-2015-0018, Laurel           14           And I'll also state for the record that
   15         Hawthorn Embayment, marked for                     15   we've attached table 2 from the Port's second amended
   16         identification, as of this date.)                  16   disclosures, which just is an enumeration of the five
   17           MR. HOWARD: Exhibit 20 is a 2015 Cleanup         17   sites. Give that to counsel.
   18   and Abatement Order R9-2015-0018. This pertains to the   18           Did you give that -- a copy to --
   19   Laurel Hawthorn Embayment west area. And I am passing    19           MR. HOMER: Sorry. Where did you attach
   20   that to the witness.                                     20   that?
   21              (Port Exhibit 21, Cleanup and                 21           MR. HOWARD: It's on -- it's right here.
   22         Abatement Order No. R9-2017-0021, tow              22           MR. HOMER: Oh, gotcha. Thanks.
   23         basin, marked for identification, as of            23           MR. HOWARD: We wanted to stay away from
   24         this date.)                                        24   that disclosure, but I wanted to at least have the five
   25           MR. HOWARD: And Exhibit 21 is a cleanup and      25   sites.


                                                Page 156                                                       Page 157
    1   BY MR. HOWARD:                                            1   these five sites the only sites in San Diego Bay where
    2       Q. Let me know, Doctor, when you're ready to          2   the regional board has issued a cleanup level or is
    3   proceed.                                                  3   expected to issue a cleanup level specific to PCBs?
    4       A. I'm ready.                                         4           MR. HOMER: Object to the form, scope.
    5       Q. Have you -- are you familiar with the five         5           MR. HOWARD: I'm going -- objection to
    6   CAOs that I put before you?                               6   scope, but it's the five sites.
    7       A. I am.                                              7           MR. HOMER: Right, but --
    8       Q. Okay. And you reviewed those in preparation        8           MR. HOWARD: Do we have to keep objecting to
    9   for this deposition; correct?                             9   the scope every single time?
   10       A. I did.                                            10           MR. HOMER: We do because, again, this is a
   11       Q. Okay. I tried to prepare these in a               11   topic that we've designated someone on 5A and 5B.
   12   chronological fashion. So these are the five sites       12           MR. HOWARD: This is the five sites from --
   13   that the Port discloses as being active PCB sites;       13   look at -- I just don't want there to be a cluttered
   14   correct?                                                 14   record with these ongoing scope -- look at 75. The
   15       A. Correct.                                          15   history, assessment, cleanup levels, restoration,
   16       Q. And isn't it true to say that these are the       16   remediation of the active PCB sites. These are the
   17   only CAOs that exist that involve any sort of dredging   17   five sites, so it's -- couldn't be more within scope.
   18   and PCBs --                                              18           MR. HOMER: What I -- what's out of scope is
   19           MR. HOMER: Object to the form.                   19   whether the regional board has taken -- issued any
   20       Q. -- anywhere in the bay?                           20   cleanup level specific -- excuse me -- to use your
   21           MR. HOMER: Object to the form.                   21   language, you asked, Are these the only five sites in
   22       A. Tow Basin hasn't been initiated yet, so           22   San Diego Bay where the regional board has issued a
   23   there's no dredging, but dredging is proposed. So yes.   23   cleanup level or is expected to issue a cleanup level
   24       Q. Let me refine that, then. Does this -- and        24   specific to PCBs? That is not within the scope of your
   25   thank you for that clarification. Are these -- are       25   topic.



                                                                                                                         40
                               TSG Reporting - Worldwide                  877-702-9580

                                                        Exhibit 1
                                                          64
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23232 Page 42 of
                                     168
                                                 Page 158                                                       Page 159
    1         MR. HOWARD: Okay. Let me rephrase that,              1   can we have an agreement that these are the five sites?
    2   then.                                                      2           MR. HOMER: I think so, Bob. But, again,
    3       Q. Are these the only five sites in                    3   your topic 38 is cleanup and abatement order. So it
    4   San Diego Bay where PCBs have been investigated and are    4   doesn't include investigative orders, for example. Now
    5   subject to a cleanup and abatement order?                  5   you just said any regional board enforcement order.
    6       A. These are the only five public sites. I do          6   Before you said expected cleanup levels. So if you
    7   not know what's going on at the Navy, whether there's      7   want to confine it to the language of 38, we're good.
    8   an order or a cleanup or what's going on at the Navy       8           MR. HOWARD: Look, we have other topics here
    9   base.                                                      9   understanding the impacts of presence of contaminants
   10       Q. If something were going on at the Navy base,       10   in the bay. And 34, Discharges of PCBs or
   11   would that be subject to disclosure on the website        11   contaminants. So it's a pretty -- it's a pretty broad
   12   called GeoTracker?                                        12   scope here, so...
   13           MR. HOMER: Object to the form and scope.          13           MR. HOMER: Okay. Again, I --
   14       A. I believe it -- it would be, yes.                  14           MR. HOWARD: I just want to -- look, it's a
   15       Q. Have you reviewed GeoTracker for any other         15   very simple question. I'm just trying to understand.
   16   sites around San Diego Bay that are being investigated    16   The Port has put forth in this lawsuit five so-called
   17   for -- let me restate that.                               17   active PCB sites.
   18           Have you reviewed GeoTracker to evaluate          18       Q. Are there any other PCB -- so-called PCB
   19   whether any other site is subject to a cleanup and        19   sites anywhere in San Diego Bay?
   20   abatement order for PCBs?                                 20           MR. HOMER: So if -- may I speak with you
   21       A. I have, and there isn't any right now.             21   for a moment?
   22           MR. HOWARD: So my purpose in this line of         22           MR. HOWARD: Sure.
   23   questioning is to see if we have the universe of PCB      23           MR. HOMER: I think a way to ask that
   24   sites in San Diego Bay that are subject to any sort of    24   question is are these the five sites listed by the
   25                                                             25   Port? I don't think that the Port --
        regional board enforcement order/cleanup order. And


                                                 Page 160                                                       Page 161
    1           MR. HOWARD: That's not my question,                1   anything else out there.
    2   though --                                                  2   BY MR. HOWARD:
    3           MR. HOMER: Okay.                                   3        Q. So once again, Dr. Johns, are you aware of
    4           MR. HOWARD: -- because I want it from the          4   any regional board order that indicates a PCB specific
    5   regional board's perspective. This is not just the         5   cleanup level other than the five sites?
    6   Port. I understand the Port's position.                    6        A. That they've gotten to the CAO stage and
    7           MR. HOMER: And you're not taking the               7   they've identified it, no.
    8   deposition of the regional board, so...                    8        Q. Let's start with Exhibit 17, Convair Lagoon.
    9           MR. HOWARD: Well, I'm not taking the               9   Is this -- is Convair Lagoon the first site in
   10   deposition of the regional board; I'm taking a            10   San Diego Bay that was subject to a cleanup and
   11   deposition of the Port and its understanding, because     11   abatement order that was -- that specified a cleanup
   12   some of these -- some of these cleanup and abatement      12   for PCBs?
   13   orders may apply to the Port and some of them may not     13        A. Yes.
   14   apply to the Port.                                        14        Q. And did Convair Lagoon also include issues
   15           MR. HOMER: So, again -- and I'm -- I --           15   with heavy metals?
   16   Bob, I really am not trying to make this difficult. We    16        A. Yes. They were measured heavy metals.
   17   have a witness who is being prepared to speak on our      17        Q. So Convair Lagoon was not a PCB-only site;
   18   interactions with the regional board.                     18   correct?
   19           MR. HOWARD: This is on the five sites --          19        A. Correct.
   20           MR. HOMER: Okay.                                  20        Q. The Port was not named on CAO 8692; is that
   21           MR. HOWARD: -- okay?                              21   correct?
   22           MR. HOMER: Keep it to five sites and we're        22        A. That's correct.
   23   good.                                                     23        Q. The party who was responsible and has been
   24           MR. HOWARD: I am going to keep it to five         24   responsible for the investigation and cleanup of
   25   sites, but I'm entitled to know whether there's           25   Convair Lagoon has been Teledyne-Ryan or more recently




                                                                                                                          41
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           65
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23233 Page 43 of
                                     168
                                                 Page 162                                                      Page 163
    1   TDY; correct?                                              1   "obligations"?
    2        A. Correct.                                           2       Q. Are -- does Cleanup and Abatement Order 8692
    3        Q. That remedy involved a sand cap correct?           3   impose on the Port of San Diego any obligations
    4        A. Yes, that's correct.                               4   whatsoever?
    5        Q. How large of a cap was installed in                5       A. I don't know.
    6   Convair Lagoon?                                            6       Q. And is the reason you don't know because --
    7        A. I think it was under an acre.                      7       A. I wasn't -- I wasn't prepared or asked to
    8           MR. HOMER: Object to form and scope. I             8   discuss or know -- have knowledge of obligations or
    9   think there's a topic on the cap at Convair Lagoon.        9   restrictions to the Port.
   10   It's designated for another witness.                      10       Q. It's a question that's targeted to what's in
   11           MR. HOWARD: It's also in the cleanup and          11   or what's out of Cleanup and Abatement Order 8692. Do
   12   abatement order.                                          12   you know, based on your understanding of Cleanup and
   13        Q. How big was the Convair cap?                      13   Abatement Order 8692, whether the regional board
   14        A. I believe it was less than an acre.               14   opposed any obligations whatsoever on the Port of
   15        Q. Okay. And what was the PCB specific cleanup       15   San Diego?
   16   level that the regional board imposed for Convair         16       A. I'm not aware.
   17   Lagoon?                                                   17       Q. On page 2 of Exhibit 17, paragraph 7 -- let
   18        A. Yeah. They required that anything greater         18   me know when you're there.
   19   than 4.6 parts per million be covered with cap.           19       A. Okay.
   20        Q. Is that the same thing as 4600 parts per          20       Q. -- it states, at the very last sentence in
   21   billion?                                                  21   this regional board CAO, quote, In addition,
   22        A. That's correct.                                   22   Convair Lagoon has been used for many years as a
   23        Q. Are there any Port obligations with respect       23   dumping ground for derelict boats.
   24   to Cleanup and Abatement Order 8692 for Convair Lagoon?   24           Do you see that?
   25        A. Could you tell me what you mean by                25       A. I do.


                                                 Page 164                                                      Page 165
    1        Q. What's your understanding of that comment?         1        Q. If you turn to page 21 of the order.
    2        A. Other than that straight comment, that's           2        A. Yes.
    3   all -- that's my understanding.                            3        Q. There was a specific cleanup level set for
    4        Q. You have no other historical understanding         4   lead?
    5   in terms of the use of Convair Lagoon for the dumping      5        A. Yes.
    6   of derelict boats?                                         6        Q. A specific regional board cleanup level for
    7        A. I do not.                                          7   zinc; correct?
    8        Q. Let's go to Exhibit 18, the Campbell               8        A. Correct.
    9   Shipyard, CAO Number 95-21. Have you reviewed this         9        Q. And also specific levels for tributyltin,
   10   CAO?                                                      10   pI, molecular weight, polycyclic aromatic
   11        A. Yes.                                              11   hydrocarbons --
   12        Q. And just to make sure the record is clear on      12        A. Yes.
   13   Convair Lagoon, it was capped in 1998; correct?           13        Q. -- for PCBs at 950 parts per billion. Do
   14        A. Yes. I believe that's the year.                   14   you see that?
   15        Q. So turning to Campbell Shipyard, CAO 95-21,       15        A. I do.
   16   can you tell us what the constituents subject to a        16        Q. And then for TPH, total petroleum
   17   cleanup under that order were?                            17   hydrocarbons, there was one set for 4300 -- looks like
   18        A. The main driver was -- I believe was PCBs in      18   parts per million in that context; correct?
   19   terms of designing cap and cleanup level, but there       19        A. That's correct.
   20   were other constituents, including metals and PAHs,       20        Q. So there were seven different chemicals
   21   that were also identified at the site.                    21   listed in CAO 95-21 for which there was a specific
   22        Q. There were specific cleanup levels set forth      22   cleanup determined and established by the regional
   23   in this cleanup and abatement order for copper;           23   board; correct?
   24   correct?                                                  24        A. Correct.
   25        A. Yes, I believe that's correct.                    25        Q. Now, why did you say PCBs were the primary



                                                                                                                          42
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           66
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23234 Page 44 of
                                     168
                                                 Page 166                                                       Page 167
    1   concern? Is that based on the CAO or based on              1   Shipyard was completed over 10 years ago if my math is
    2   information outside the CAO?                               2   correct?
    3        A. I think -- well, in the sense that the --          3       A. That's correct, yes.
    4   that the footprint that was designed and stipulated for    4       Q. And the remediation at Convair Lagoon was
    5   Campbell Shipyard was based on that 95 -- 950 part per     5   completed in 1998, which is about 21 years ago;
    6   billion for PCBs. So I had forgotten about the fact        6   correct?
    7   that they -- the AET process that they used was able to    7       A. That's correct.
    8   generate numbers for other factors. But I was thinking     8       Q. And at Convair Lagoon, I believe the only
    9   specifically about the fact that that was driving the      9   work that is ongoing is TDY is performing
   10   cleanup or the cap.                                       10   post-remediation monitoring; is that right?
   11        Q. But nothing in this cleanup and abatement         11       A. At Convair?
   12   order says that PCBs are driving the cap; correct?        12       Q. At Convair.
   13        A. No. I think it was the design. It was a           13       A. Yes. They're showing increases in elevated
   14   design feature.                                           14   concentrations of PCBs on the cap.
   15        Q. And when was the remediation completed at         15       Q. And who's responsible for investigating and
   16   Campbell Shipyard?                                        16   resolving those increased PCBs found on the cap?
   17        A. I want to say 2012, 2014.                         17          MR. HOMER: Object to the form.
   18        Q. I think that was the NASSCO shipyard.             18       A. I believe -- I believe TDY.
   19        A. Okay. So it would be 2011, '10?                   19       Q. The Port is not responsible for
   20        Q. My information is that it was dredged and         20   investigating or remediating those extra PCBs; correct?
   21   capped between 2006 and monitoring started in 2008.       21          MR. HOMER: Object to the form.
   22        A. Okay.                                             22       A. They are not.
   23        Q. Does that sound more accurate?                    23       Q. And at Campbell Shipyard, the Port actually
   24        A. It does, yes.                                     24   took over the cleanup of that CAO; correct?
   25        Q. So the actual remediation of Campbell             25       A. That's correct.


                                                 Page 168                                                       Page 169
    1        Q. Are you familiar with the background of            1       A. Recent monitoring has shown increases in
    2   that -- the takeover by the Port?                          2   constituents in the cap, PCBs in particular, in the cap
    3        A. Only in broad strokes. I don't know the --         3   material -- or the settled material on top of the cap.
    4   all the drama and history that went behind it.             4       Q. So you believe that there's evidence of more
    5        Q. Did the Port object to the regional board          5   PCBs on the cap?
    6   about the cleanup level for PCBs of 950 parts per          6       A. Yes.
    7   billion?                                                   7       Q. Okay. And is the regional board asking for
    8           MR. HOMER: Object to the form and the              8   any additional work by the Port at Campbell Shipyard?
    9   scope.                                                     9       A. Yes. I believe the monitoring program
   10        A. I believe they did. I believe seeing -- I         10   required that if they -- if they identified increases
   11   can't recall where I read that, but I believe they did.   11   in constituents that they had to go through a process
   12        Q. But as you sit here today, that -- you can't      12   of investigating what -- what's the source of those --
   13   point to any information?                                 13   those increases.
   14        A. I cannot, no. I can't recall where I saw          14       Q. And what are the source of those increases?
   15   that.                                                     15       A. It's unknown right now.
   16        Q. Did the Port object to the PCB cleanup level      16       Q. Is the Port investigating at
   17   of 4600 parts per billion at Convair Lagoon?              17   Campbell Shipyard?
   18        A. I don't know.                                     18       A. They are.
   19        Q. Is there post-remediation monitoring being        19       Q. Are you part of that investigation?
   20   conducted at Campbell Shipyard today?                     20       A. In the sense that some of the sampling
   21        A. Yes.                                              21   that's been done for the investigative order for TAMT
   22        Q. And who's performing that monitoring?             22   includes sampling in that area.
   23        A. The Port.                                         23       Q. Can you just tell me generally what the
   24        Q. Okay. And do you know what the results of         24   monitoring reports for the Campbell cap?
   25   that monitoring are?                                      25           MR. HOMER: I'm going to object on the basis



                                                                                                                           43
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           67
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23235 Page 45 of
                                     168
                                                 Page 170                                                       Page 171
    1   of privilege and instruct the witness not to go into       1   well?
    2   the substance of any assignment you received through       2           MR. HOMER: Same objection.
    3   the office of general counsel of the Port District with    3        A. I don't believe there's been any -- any -- I
    4   respect to the Campbell cap and ongoing investigation      4   think there are some samples -- locations outside of
    5   to the extent it's not already been made public.           5   there, but I don't believe there's been any substantive
    6        A. I'm sorry. I'll have to look at the                6   changes in those concentrations in those areas outside
    7   question, please.                                          7   that area that are detected differences from what were
    8        Q. What can you tell us that's in the public          8   already there as that local concentration.
    9   realm about the data on top of the Campbell cap?           9        Q. As we sit here today, other than the Port
   10        A. Yes. In the last couple years of sampling         10   investigation, is there anything -- is there any
   11   at the monitoring -- at the Campbell cap, they            11   mandate from the regional board to -- for the Port to
   12   identified increases in specifically PCBs in the cap --   12   do anything other than to investigate the source of
   13   in the cap -- it's actually the bedded sediment that's    13   PCBs found on the Campbell cap?
   14   sitting on top of the cap. So it's material that's        14        A. I believe the mandate is to figure out if
   15   settling on top of the cap.                               15   you can -- if you can figure out what the source is and
   16        Q. So just so I understand, when you say             16   whether or not it can be addressed.
   17   "bedded sediment," what --                                17        Q. Have there -- has there been any suggestion
   18        A. I'm sorry.                                        18   by the regional board that additional work would have
   19        Q. I'm not sure I understand.                        19   to be done at the Campbell site?
   20        A. So the cap is basically -- it has a lot of        20           MR. HOMER: Object to the form.
   21   rock structure to it. And so this is material that's      21        A. I think it would depend on what the source
   22   settling on top of that. What I mean by "bedded," it's    22   is. For instance, if the -- if the source of -- if the
   23   settled; it's there present.                              23   increase is due to failure of the cap -- the cap is
   24        Q. Okay. And is it only on the Campbell cap,         24   intended to keep in place material underneath it -- if
   25   or has it been detected beyond the Campbell cap as        25   it's cap failure, I would assume the Port would -- I


                                                 Page 172                                                       Page 173
    1   would assume that the water board would consider that a    1       A. That's correct.
    2   potential need to remedy that situation. If the            2       Q. This was issued in 2012; correct?
    3   material's coming from some other source that's a          3       A. That is correct, yes.
    4   baywide source or some other source, I don't know.         4       Q. How long did the NASSCO shipyard sediment
    5       Q. Does the Port have any information that the         5   site take from initial testing through completion of a
    6   Campbell cap is failing in any way?                        6   remedy? How long of a process did that take?
    7       A. No.                                                 7           MR. HOMER: Object to scope. I think
    8       Q. Okay. So when you were talking about a              8   earlier we talked about the fact you weren't going to
    9   failure of the cap, that was hypothetical?                 9   be asking about specific testing.
   10       A. I was just giving you an example, yes.             10           To the extent you can answer, please go
   11       Q. Is there any suggestion that the cap at            11   ahead.
   12   Convair Lagoon is failing?                                12           MR. HOWARD: It's just a time frame.
   13       A. No.                                                13       A. Yeah. I think -- I think the studies got
   14       Q. Is the Port seeking to have the                    14   underway in '95, 1995, or in that block of time.
   15   Convair Lagoon cap and the Campbell Shipyard cap          15       Q. And when did the remediation complete?
   16   removed for any reason?                                   16       A. I think it was 2014.
   17       A. That's outside the scope of the questions          17       Q. So what I'm trying to figure out, is it
   18   that -- that I've been asked to provide a Port opinion    18   roughly a 19-year process --
   19   on. I don't know.                                         19       A. Yes, that's correct.
   20       Q. Okay. That's -- that's a legitimate                20       Q. Okay. And just let me --
   21   question -- that's a legitimate answer.                   21       A. Oh, I'm sorry.
   22           Let's turn to Exhibit 19, which is the            22       Q. It was -- at the shipyard site, it was
   23   shipyard sediment site, which sounds like, based on a     23   approximately a 19-year process from the beginning to
   24   prior discussion, is something you spent a lot of time    24   the completion -- I should -- let me start over.
   25   on.                                                       25           At the shipyard site, it was approximately a



                                                                                                                           44
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           68
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23236 Page 46 of
                                     168
                                                 Page 174                                                       Page 175
    1   19-year project from initial testing to the completion     1       A. I was looking at -- I just happened to run
    2   of the remedy; correct?                                    2   across a table -- I don't know, page 29. But there's
    3        A. That's correct.                                    3   also a table 23 that basically has the same chemicals.
    4        Q. How many chemicals of concern are addressed        4       Q. Yeah. These are the -- page 29 are the
    5   in Exhibit 19, the shipyard CAO?                           5   trigger levels; right?
    6        A. There were multiples. I'm looking at a             6       A. That's correct.
    7   table that tells me there are five total that              7       Q. Those are the post-remediation --
    8   ultimately had SWAC values associated with them.           8       A. Right.
    9        Q. Just so the record's clear, what's a               9       Q. -- levels that, if exceeded, require
   10   SWAC value?                                               10   follow-on work --
   11        A. Oh, I'm sorry. Surface weighted average           11       A. Right.
   12   concentration.                                            12       Q. -- am I correct?
   13        Q. And on page 14 of the cleanup and abatement       13       A. That's correct.
   14   order for the shipyards, it indicates that background     14       Q. Page 23 --
   15   sediment chemistry levels for PCBs is 84 parts per        15       A. Twenty-three, yes.
   16   billion; right?                                           16       Q. -- sets forth the regional board-mandated
   17        A. That's correct.                                   17   cleanup levels for five chemicals: copper, mercury,
   18        Q. And this is what you were referring to when       18   H -- PAHs, PCBs and tributyltin; correct?
   19   you indicated that, on a site-specific basis, 84 parts    19       A. Correct.
   20   per billion have been applied in certain locations, and   20       Q. Okay. And so PCBs, the regional board set a
   21   the shipyard being one of them?                           21   remediation standard of 194 parts per billion; correct?
   22        A. That's correct.                                   22       A. That's correct.
   23        Q. And are these -- and is -- I'm sorry. Was         23       Q. All right. And the trigger value of 253 is
   24   table 1 the table you were looking at in terms of the     24   only for purposes of post-remediation and is the
   25   chemicals that have an established cleanup level?         25   standard by which, if that's exceeded, then additional

                                                 Page 176                                                       Page 177
    1   work would be required?                                    1   correct?
    2        A. That's correct.                                    2       A. They are not.
    3        Q. All right. Is the BAE and NASSCO shipyards'        3       Q. Do you know what the results of the
    4   environmental site remediation the largest                 4   post-remediation monitoring at the shipyard site are?
    5   environmental remediation in San Diego Bay history?        5       A. I have not seen them.
    6           MR. HOMER: Object to the form.                     6       Q. It -- when's your -- you worked at the
    7        A. For sediments I believe it is, yes.                7   shipyard site for a long time. When did you stop
    8        Q. So if the dredging and remediation were            8   working at the shipyard site?
    9   completed in 2014, that means it's -- the project's        9       A. When we were done with the technical issues.
   10   been completed over five years ago?                       10   I'm trying to put a date around that. That might have
   11           MR. HOMER: Object to the form.                    11   been 2010, 2011. I think the issue that ultimately
   12        A. That's correct.                                   12   culminated in the CAO took several years to finish that
   13        Q. What -- what obligations, if any, is the          13   process.
   14   Port required to undertake under the shipyard cleanup     14       Q. The Port is not actively providing any
   15   and abatement order?                                      15   monitoring or oversight of the shipyard remediation for
   16           MR. HOMER: Object to the form.                    16   PCBs; correct?
   17        A. They may have an obligation just tied to the      17       A. I don't know.
   18   fact that they were a named party to it. But I believe    18       Q. So is it fair to say as we're chocking
   19   that the performing parties are the ones who were doing   19   through or walking through each of the CAOs that
   20   all the long-term monitoring and reporting.               20   Convair Lagoon, the remediation, is complete, the
   21        Q. And my understanding is that the performing       21   remediation at Campbell Shipyard is complete except
   22   parties are the two shipyards, NASSCO and BAE; correct?   22   for post-remediation monitoring, the same story at
   23        A. That's correct.                                   23   NASSCO --
   24        Q. The Port is not performing any                    24          (Court reporter interruption.)
   25   post-remediation monitoring at the shipyard site;         25          MR. HOWARD: I'll start over. In fact, I'll



                                                                                                                           45
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           69
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23237 Page 47 of
                                     168
                                                 Page 178                                                       Page 179
    1   do that after the next question, next area.                1       Q. And it was also geographically a very small
    2       Q. Let's turn to Exhibit 20, which is the CAO          2   impacted area for PCBs, was it not?
    3   for Laurel Hawthorn Embayment west, the 30-inch line.      3       A. That's correct.
    4   Are you familiar with this cleanup?                        4       Q. I've read the CAO and I want to make sure my
    5       A. Yes.                                                5   understanding is accurate. And I saw that the -- from
    6       Q. And am I correct that this cleanup involved         6   the CAO there was 1.44 acres of PCB-impacted area.
    7   both PCBs and PAHs?                                        7           Correct?
    8       A. Yes.                                                8       A. That's correct.
    9       Q. And the party named by the regional board to        9       Q. Are you aware that about 125 cubic yards was
   10   perform the remediation was TDY, which is the successor   10   dredged in total?
   11   to Teledyne-Ryan; correct?                                11       A. Yeah, right off the outfall. Yes.
   12       A. That's correct.                                    12       Q. And what was the -- what was the nature of
   13       Q. The Port of San Diego was not a party to           13   the overall remedy, if you could describe that
   14   this cleanup and abatement order?                         14   generally?
   15       A. They were not.                                     15       A. The remedy besides the dredging was
   16       Q. And the Port of San Diego has performed none       16   placement of a thin layer of sediment that had been
   17   of the work and has no obligations under this cleanup     17   enriched with granulated activated carbon and also some
   18   and abatement order; correct?                             18   revetment or placement of a hard structure around the
   19           MR. HOMER: Object to the form.                    19   outfall to prevent erosion.
   20       A. In terms of performance, no.                       20       Q. Is that remediation completed?
   21       Q. Now, this is a site, I believe, that -- go         21       A. As of -- yeah, as of last year.
   22   through it -- that established a PCB cleanup level of     22       Q. Is that a project which is now in a post- --
   23   84 parts per billion -- 84 parts per billion. Is that     23   post-remediation monitoring phase?
   24   consistent with your understanding?                       24       A. Yes.
   25       A. Yes.                                               25       Q. Is TDY performing all the work necessary to


                                                 Page 180                                                       Page 181
    1   execute the 30-inch line cleanup and abatement order?      1   regional board may do or may not do with respect to
    2       A. Yes.                                                2   Convair and Campbell, that was your speculation?
    3       Q. All right. At this point we've walked               3       A. That's my opinion, yes -- or my speculation
    4   through four CAOs for Convair Lagoon, NASSCO -- excuse     4   based on working at other sites around the country,
    5   me -- Convair Lagoon, Campbell Shipyard, NASSCO and BAE    5   yes.
    6   and then the 30-inch line at Laurel Hawthorn Embayment     6       Q. And of those four sites, is it also a fair
    7   west; correct?                                             7   characterization to say that the only one in which the
    8       A. That's correct.                                     8   Port took a leadership role in performing the remedy
    9       Q. Is it fair to say that each and every one of        9   was at the Campbell Shipyard site?
   10   those sites have been remediated for PCBs?                10          MR. HOMER: Object to the form.
   11       A. Yes.                                               11       A. That's correct.
   12       Q. Is it fair to say that each -- at each of          12       Q. On the fifth cleanup and abatement order for
   13   those four sites the only work that is left to do is      13   Tow Basin, that was issued in 2017 and involved mercury
   14   post-remediation monitoring?                              14   and PCBs; correct?
   15          MR. HOMER: Object to the form.                     15       A. That is correct, yes.
   16          THE WITNESS: As it currently stands, that's        16       Q. The parties named in that cleanup and
   17   the only work that needs to be done. I think both for     17   abatement order are General Dynamics; Lockheed, a
   18   Convair and for Campbell cap, the recontamination of      18   defunct party; and the Port District. Correct?
   19   the cap may ultimately result in additional actions       19       A. Correct.
   20   that may need to be taken. I don't know what's in the     20       Q. So there are four parties named in that
   21   water board's head, but that's not an unreasonable        21   cleanup and abatement order. Who -- I'm sorry. Go
   22   expectation.                                              22   ahead. Were you going to say something?
   23          MR. HOMER: I also want to interject an             23       A. Just to clarity, my understanding, the final
   24   objection as to scope.                                    24   cleanup and abatement order will only list LMC as the
   25       Q. So when you just responded about what the          25   performing party.




                                                                                                                           46
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           70
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23238 Page 48 of
                                     168
                                                 Page 182                                                      Page 183
    1       Q. That's where I was going to. So there was a         1        A. I believe because they're still undergoing
    2   settlement discussion among these parties; correct?        2   monitoring. So they're actively being evaluated and --
    3       A. Correct.                                            3   and monitored.
    4       Q. It's now a public record. And General               4        Q. Okay. So the Port defines active if -- if
    5   Dynamics paid money to Lockheed, and Lockheed is           5   there's any post-remediation monitoring required, then
    6   expected to perform about a $3.3 million cleanup;          6   that remains an active site?
    7   correct?                                                   7        A. That's correct.
    8       A. Correct.                                            8        Q. Even though no additional remediation work
    9       Q. Is the Port expected to perform any of the          9   is required under the applicable CAOs?
   10   work at Tow Basin?                                        10           MR. HOMER: Object to the form and the
   11       A. No.                                                11   scope.
   12       Q. Okay. And how big of a remedial footprint          12        A. That's correct.
   13   is Tow Basin?                                             13        Q. And each of the five sites that we just
   14       A. It's pretty small. It's just a -- it's got         14   discussed involve multiple chemicals, not just PCBs;
   15   to be within an acre or two of everything.                15   correct?
   16       Q. But with respect to the Tow Basin CAO,             16        A. That's correct.
   17   there's -- that's different because the remediation       17        Q. And the cleanup standards for PCBs range
   18   hasn't been implemented at this time; right?              18   from 84 parts per billion for two of them up to 4600
   19       A. That's correct.                                    19   for Convair Lagoon; correct?
   20       Q. So of the five sites, four of those sites          20        A. That's correct.
   21   have been remediation -- have been remediated and are     21        Q. And the regional board undertakes a
   22   in a post-remediation stage; correct?                     22   site-specific analysis in terms of developing an
   23       A. That's correct.                                    23   appropriate PCB specific cleanup level?
   24       Q. Why does the Port call these five active PCB       24           MR. HOMER: Object to the form.
   25   sites?                                                    25        A. That's correct. That's what they've done.


                                                 Page 184                                                      Page 185
    1       Q. As to Tow Basin, has there been a cleanup           1       A. Correct.
    2   level established for that particular site yet?            2       Q. Are you aware of the total water acres of
    3       A. Yes. It's -- it's intended to meet the              3   the bay?
    4   SWAC. The surface weighted average concentration's         4       A. Not the exact number, no. I --
    5   intended to meet the background value of 84 and .75 for    5       Q. What's your best understanding?
    6   mercury.                                                   6       A. It's 3- or 4,000 acres, I think, or
    7       Q. So three of the five sites then will have a         7   something like that.
    8   PCB cleanup goal of 84 parts per billion; correct?         8       Q. Water acres of the bay?
    9       A. That's correct.                                     9       A. Yeah.
   10       Q. And then Campbell has 950 parts per billion        10       Q. And there --
   11   and then Convair Lagoon has 4,600 parts per billion?      11       A. Or is it 40,000? I --
   12       A. That's correct.                                    12       Q. Have you looked at the Port master plan in
   13       Q. Were you involved in -- on Exhibit 22, the         13   terms of the Port acres of water versus land?
   14   acreage, were you involved in the determination of the    14       A. I did, but I just don't recall what the
   15   acres of these sites?                                     15   value was.
   16       A. I was not.                                         16       Q. But does the Port agree in terms of
   17       Q. Okay. Do these acres seem reasonable to you        17   33.8 acres being a small percentage of the geographic
   18   as to the remediation footprint for each of those         18   size of San Diego Bay?
   19   sites?                                                    19          MR. HOMER: Objection; scope. There's a
   20       A. Oh, here they are. I'm sorry.                      20   specific topic about this that's assigned to another
   21           Yes.                                              21   witness.
   22       Q. Okay. And these are the only five sites            22       A. Yes.
   23   that the regional board has thus far determined needed    23       Q. So if I wanted find out the total percentage
   24   to be remediate -- needed to be remediated for purposes   24   of the bay that has been designated by the regional
   25   of PCBs; correct?                                         25   board for cleanup for PCBs, I would take this



                                                                                                                          47
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           71
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23239 Page 49 of
                                     168
                                                 Page 186                                                       Page 187
    1   33.8 acres on Exhibit 22 and divide it by whatever the     1       Q. Okay. Well, post -- post Tow Basin
    2   water acres for the bay is; correct?                       2   settlement, is the expectation that the Port is going
    3       A. Yes.                                                3   to perform any of the remediation or post-remediation
    4           MR. HOMER: Objection; scope.                       4   work?
    5       A. Yes. Yes, you could do that.                        5       A. Oh, I'm sorry. No.
    6       Q. Now, looking at Exhibit 22, is it fair to           6       Q. So my question is in the context of
    7   say that as to each of these five sites, each and every    7   summarizing the five sites, as we sit here today, does
    8   one of them are associated with either Lindbergh Field     8   the Port have any obligation with respect to any of
    9   war plant manufacturing or shipyard manufacturing --       9   those sites other than monitoring at the Campbell site?
   10           MR. HOMER: Object to form --                      10       A. No.
   11       Q. -- or shipyard -- excuse me -- shipyard            11       Q. Is the Port seeking additional dredging in
   12   work?                                                     12   any of the four completed remediation areas, meaning
   13           MR. HOMER: Object to the form.                    13   Convair Lagoon, Campbell Shipyard, NASSCO or at the
   14       A. Yes.                                               14   30-inch line?
   15       Q. And then to summarize here, in terms of the        15          MR. HOMER: Object to the form and scope.
   16   five sites, the only thing that I heard based on the      16       A. You know, it's not a question that I was
   17   Port's testimony in terms of future work is with          17   asked to consider. I don't have -- I don't know the
   18   respect to the Campbell site and the monitoring of the    18   answer.
   19   Campbell cap. Am I correct on that?                       19       Q. I would submit it's directly on topic with
   20           MR. HOMER: Object to the form.                    20   75, the remediation of that active site. So the
   21       A. As of now, yes, that's correct.                    21   question is as to those five sites, is the Port seeking
   22       Q. Is the Port --                                     22   additional dredging --
   23       A. I don't know if you meant to include               23          MR. HOMER: Okay. And --
   24   Tow Basin. But since Tow Basin hasn't been remediated     24       Q. -- from any of those four completed
   25   yet, that still has to be undertaken.                     25   remediation areas: Convair, Campbell, NASSCO or the


                                                 Page 188                                                       Page 189
    1   Laurel Hawthorn west 30-inch line?                         1   been identified by the regional board and are
    2           MR. HOMER: And I would object that this is,        2   performing all the obligations imposed by the regional
    3   A, topic 79 that the Court rejected on April 25th,         3   board other than the post-remediation monitoring at
    4   Combination of targeted removal work and mitigation        4   Campbell Shipyard?
    5   product the Port District expects to undertake,            5           MR. HOMER: Object to the form.
    6   et cetera. It's also -- Dr. Johns was designated on a      6       A. Yes.
    7   topic related to dredging, and that is areas of the bay    7           MR. HOWARD: We're running out of tape, so
    8   where precision dredging was conducted --                  8   we're going to have to take a break.
    9           MR. HOWARD: Precision is no longer there.          9           THE VIDEOGRAPHER: This is the end of media
   10           MR. HOMER: Oh, yeah, you're right. And,           10   number 2. The time is 3:36 p.m. We are now off the
   11   actually, I'm going to correct myself -- was conducted    11   record.
   12   to Port, yes.                                             12              (Whereupon, a brief recess was taken
   13           MR. HOWARD: Or as planned. Or as planned          13         from 3:36 p.m. to 3:45 p.m.)
   14   to occur.                                                 14           THE VIDEOGRAPHER: This is the beginning of
   15           MR. HOMER: Okay.                                  15   media number 3. The time is 3:45 p.m. We are back on
   16           MR. HOWARD: Okay?                                 16   the record.
   17           MR. HOMER: Thank you.                             17   BY MR. HOWARD:
   18       Q. Let me restate the question. Is the Port           18       Q. Dr. Johns, when you and I were talking about
   19   seeking any additional dredging in any of the four        19   the five sites, I think there may have been a part
   20   completed remediation areas: Convair Lagoon, Campbell     20   there where you and I were talking too much inside
   21   Shipyard, NASSCO shipyards or the 30-inch line in the     21   baseball.
   22   Laurel Hawthorn West Embayment?                           22           And when I asked you sort of the summary of
   23       A. I don't know.                                      23   what the Port has responsibility for and what it
   24       Q. As to the Port's five PCB sites, is it fair        24   doesn't, you remember we went through each of the five
   25   to say that the dischargers at each of those sites have   25   sites? And the question was except for the Campbell



                                                                                                                          48
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           72
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23240 Page 50 of
                                     168
                                                 Page 190                                                       Page 191
    1   cap, the Port has no responsibility as to Convair,         1   keeping -- keeping abreast of what's going on at the
    2   NASSCO, the 30-inch line and Tow Basin; correct?           2   sites.
    3        A. Correct.                                           3       Q. Who is that?
    4        Q. And so when I -- when we say "has no               4       A. It depend -- I assume it depends on the
    5   responsibility," that means the Port is not hiring         5   site.
    6   consultants; correct? Let me do -- when we say the         6       Q. Do you know, or are you -- are you
    7   Port has no responsibility, the Port is not incurring      7   speculating?
    8   the cost to hire consultants to evaluate the sites;        8       A. I -- I think they have a number of
    9   it's not spending money; it's not putting its Port         9   consultants they could reach out to and ask. I don't
   10   employees in meetings to continue to monitor those        10   know who specifically is working on what site. For
   11   sites. That's what -- that's what I intend when I say     11   example, I have worked on the Tow Basin site.
   12   "has no responsibility."                                  12       Q. So are you working for the Port on the
   13            MR. HOMER: Object to the form, scope.            13   Tow Basin site?
   14        A. No. I believe that they are taking staff          14       A. Right.
   15   time to review and keep track of what's going on at       15       Q. And what did you do for the report at the
   16   these sites, as well as retaining consultants to          16   Tow Basin site?
   17   evaluate the sites and to understand what's going on.     17          MR. HOMER: I'm going to assert a privilege
   18        Q. Oh, so the Port is -- the Port is evaluating      18   objection and instruct the witness to answer to the
   19   those -- those sites and incurring costs to evaluate      19   extent he can without divulging any information he
   20   those sites?                                              20   gleaned through an assignment through the offices of
   21        A. Well, to at least -- whether it's -- whether      21   general counsel of the Port District.
   22   it's -- whether it is a Port employee assigned to         22       A. I participated in the settlement
   23   review a monitoring port, for example, or whether they    23   discussions.
   24   ask one of the consultants that works for them to         24       Q. As a technical advisor?
   25   review it, yes, I assume -- somebody is reviewing and     25       A. Correct.

                                                 Page 192                                                       Page 193
    1       Q. All right. So as to the -- what I'm calling         1   continuing to track their trust properties.
    2   "the completed sites" -- and by that, I mean there's no    2       Q. Let's turn to the sites where the Port has
    3   more dredging, no more capping, no more placing            3   been under a regional board order to investigate for
    4   anything at the site, that's -- when I talk about          4   any contamination, not necessary -- not necessarily to
    5   completion, that's what I'm referring to.                  5   clean up but just to investigate.
    6          Is the Port in the process now of incurring         6           MR. HOWARD: I will submit that we've
    7   costs to oversee or manage any of those completed          7   reviewed and found six investigation orders involving
    8   sites? And I'm putting Campbell to the side.               8   the Port, and I want to walk through them with
    9          MR. HOMER: Object to the form.                      9   Dr. Johns.
   10       A. Yeah. I don't know about the word                  10           MR. HOMER: Bob, can we take a second to
   11   "oversee," but I think because of their trust             11   address this and maybe avoid some objections? What
   12   responsibilities for the lands, I think they have some    12   topic are you proceeding under?
   13   responsibility to keep track of how those sites are       13           MR. HOWARD: That was 34, Discharges of PCBs
   14   performing relative to their intended goals.              14   or contaminants onto trust property or into the bay via
   15       Q. Okay.                                              15   any route, including, but not limited to, discharges
   16       A. As -- so I'll leave it at that, I think.           16   via the conveyance system.
   17       Q. Is any of that work that you just discussed        17           MR. HOMER: Okay. But it sounded like from
   18   something that the regional board is requiring the Port   18   the preamble you just gave, you intend to talk about
   19   to perform?                                               19   investigative orders. And I would point out that 38 is
   20       A. No.                                                20   a specific topic that we prepared Dr. Johns to talk
   21       Q. All the -- all the review of reports and           21   about, and we just did talk about, which is cleanup and
   22   tasks that you were talking about are voluntary choices   22   abatement order. As much as the Port District has
   23   made by the Port?                                         23   identified, there is no similar investigative order
   24          MR. HOMER: Object to the form and scope.           24   topic. I think this is a fine area to explore under
   25       A. Yes, for the -- for the purposes of                25   the topic you just described, but that Dr. Johns may or




                                                                                                                          49
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           73
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23241 Page 51 of
                                     168
                                                 Page 194                                                       Page 195
    1   may not have detailed knowledge of each of these           1         Laurel Hawthorn Central Embayment, marked
    2   investigative orders.                                      2         for identification, as of this date.)
    3       Q. We'll find out. Let -- just -- let me go            3           MR. HOWARD: 26 -- Exhibit 20- -- I'm
    4   walk through it. And let's mark as Exhibit 23 -- and       4   sorry -- what's next in order?
    5   this is sequentially -- I should say chronological.        5           So Exhibit 26 is investigation order from
    6   This is a 2004 investigation order of Chollas Creek.       6   2015, R9-2015-0058, for Chollas Creek.
    7   Let me see -- one, two, three, four, five -- let's mark    7               (Port Exhibit 26,
    8   and put them before the witness because that will be       8         Investigative Order No. R9-2015-0058,
    9   far more efficient.                                        9         Chollas Creek, marked for identification,
   10               (Port Exhibit 23,            03:51            10         as of this date.)
   11          Investigation Order No. R9-2004-0277,              11           MR. HOWARD: Exhibit 27 is a 2017
   12          Chollas Creek, marked for identification,          12   investigation order pertaining to Tenth Avenue Marine
   13          as of this date.)                                  13   Terminal, Cesar Chavez Park, and Pacific Maritime
   14           MR. HOWARD: Second is -- next in order is         14   Freight.
   15   Exhibit 24, which is a 2011 investigation order to        15               (Port Exhibit 27,            03:53
   16   Sunroad Resort Marina.                                    16         Investigative Order No. R9-2017-0081, Tenth
   17               (Port Exhibit 24,                             17         Avenue Marine Terminal, Cesar Chavez Park,
   18          Investigative Order No. R9-2011-006,               18         and Pacific Maritime Freight, marked for
   19          Sunroad Resort Marina, marked for                  19         identification, as of this date.)
   20          identification, as of this date.)                  20           MR. HOWARD: And lastly is Exhibit 28, which
   21           MR. HOWARD: Exhibit 25 is a Laurel Hawthorn       21   is a draft investigation order targeting the
   22   Embayment Central investigation order from 2014,          22   Laurel Hawthorn Embayment central area, once again, the
   23   R9-2014-0007, pertaining to the 42-inch line.             23   42-inch line.
   24               (Port Exhibit 25,                             24               (Port Exhibit 28, Draft
   25          Investigation Order No. R9-2014-0007,              25         Investigative Order No. R9-2018-0035,


                                                 Page 196                                                       Page 197
    1         Laurel Hawthorn Embayment, marked for                1   systems. Thirty-eight is specific as to particular
    2         identification, as of this date.)                    2   orders.
    3   BY MR. HOWARD:                                             3           Is 34 intended to trump any other topic
    4       Q. So let me set the stage just so that you're         4   regardless of how narrow or broad it is? I'm -- you
    5   not worried that we're going to be page turning            5   know, the thing is we prepared a witness for just
    6   throughout this. But we just walked through sort of        6   specific items listed based on what you've got here,
    7   the orders, the regional board orders specific to PCBs     7   and you keep going back and say, Well, I have this
    8   that involve a cleanup mandate.                            8   really broad one, so I can go into any of the others on
    9          Next I want to walk through the                     9   the list.
   10   investigation orders directing the Port to do anything    10           MR. HOWARD: Well, I mean, it looks -- it is
   11   within San Diego Bay, PCBs or otherwise.                  11   broader than the others, but it is -- look, I don't
   12          MR. HOMER: I'm going to object as to the           12   know who you have for certain categories. But right
   13   scope for the reasons I gave before. This witness was     13   now, I'm prepared based on topic 34 to discuss
   14   prepared to answer a topic that specifically asked        14   discharges of PCBs or contaminants onto trust property
   15   about cleanup and abatement order, is not prepared to     15   in the bay by any route, and I want to know what the
   16   answer the topic on investigative orders. But to the      16   Port has investigated in connection with that. That's
   17   extent he can, he may.                                    17   not unreasonable.
   18          MR. HOWARD: Okay. Pertains to topic 34.            18           MR. HOMER: Okay. To the extent you want to
   19   Okay.                                                     19   talk about history obligations, et cetera, under these
   20       Q. Have you seen --                                   20   investigative orders, again, we did not view that as
   21          MR. DOBBS: Wait. Let me -- I'm sorry I             21   within this topic. You have a specific topic asking
   22   couldn't inject there. Topic 34, Discharged the PCBs      22   those things on cleanup and abatement orders we
   23   on the trust property --                                  23   prepared the witness for. We're prepared to let you go
   24          THE WITNESS: Or contaminants.                      24   forward but, again, the objection stands. It's outside
   25          MR. DOBBS: -- through the conveyance               25   the scope for this witness.



                                                                                                                           50
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           74
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23242 Page 52 of
                                     168
                                                Page 198                                                       Page 199
    1          MR. HOWARD: Okay.                                  1   Yes. Of the Laurel Hawthorn ones, it looks like -- it
    2       Q. Have you, Dr. Johns, looked at or been asked       2   looks, to me, that one supersedes the other in terms of
    3   to look at all the orders to which the Port has been      3   one is a current one of 2017. I'm more familiar with
    4   named to investigate contamination in San Diego Bay?      4   the 2017 one than the -- than the other order.
    5       A. Not all of them.                                   5       Q. I don't see a 2000- -- are you talking
    6       Q. Some of them, but not all of them?                 6   about --
    7       A. That's correct.                                    7       A. Yeah. I thought there were --
    8       Q. Of the exhibits -- of the six investigation        8       Q. Which one are you looking at?
    9   orders that I have marked and put before you, what do     9       A. I thought there were two Laurel Hawthorn
   10   you recognize and what do you not recognize?             10   ones you gave me.
   11       A. Okay. The Chollas Creek up -- the upstream        11       Q. Two?
   12   Chollas Creek, I do not recognize. That was before my    12       A. Central Laurel -- Laurel Hawthorn Central --
   13   time.                                                    13       Q. The central, 42-inch line?
   14       Q. Is that the 2004 investigation order?             14       A. Right, but I think both of them cover the
   15       A. Yes. That's Exhibit 23. Sunroad was also          15   42-inch line.
   16   executed -- I was only aware that it -- that the         16       Q. They do.
   17   sampling occurred because of Tow Basin. We looked at     17       A. So --
   18   the data, but I was not aware, nor did I read the        18       Q. And one's a draft?
   19   investigative order at the time.                         19       A. Right.
   20       Q. That's 2011. You were working for the Port        20       Q. And one of my questions is going to be --
   21   for 12 years, so you were working for the Port at that   21   one of my questions is do you know the status of the
   22   time; correct?                                           22   draft or investigation order on the 42-inch line at
   23       A. I was.                                            23   Laurel Hawthorn Embayment Central?
   24       Q. Is that -- are those the only two?                24          MR. HOMER: Objection; scope and form.
   25       A. I can't even figure out which site this is.       25       A. I believe it's still in draft. I don't

                                                Page 200                                                       Page 201
    1   believe any -- I don't -- I'm -- I'm unaware of any       1           MR. HOWARD: That's 26.
    2   other actions that have been taken on it to date.         2       Q. All right. Are you -- are you -- is the
    3       Q. Okay. Which orders are you familiar with of        3   Port aware of how many investigation orders issued by
    4   the six I put before you?                                 4   the regional board have demanded that the Port
    5          MR. HOMER: Objection; scope.                       5   investigate PCBs in any way?
    6       A. Tenth Avenue Marine Terminal and -- I'm            6           MR. HOMER: Object to the form and scope.
    7   sorry. What was Exhibit 26? I'm having a hard time        7       A. No, I'm not. PCBs as a sole contaminant?
    8   seeing a title.                                           8       Q. No, as a -- let me clarify. It's -- is the
    9       Q. That's the 2015 Chollas Creek --                   9   Port aware of how many regional board investigation
   10       A. Yes.                                              10   orders have been issued that encompass PCBs as one of
   11       Q. -- investigation order.                           11   the chemicals of concern to investigate?
   12       A. Yes, I'm familiar with that one.                  12       A. I'm not aware of the total number of IOs
   13       Q. You're familiar with that one?                    13   that the water board's put out.
   14       A. That's correct. And then the draft                14           MR. HOMER: Object to the scope.
   15   Laurel Hawthorn Central.                                 15       Q. Is the Port aware that the regional board
   16       Q. So you're familiar with Exhibits 26, 27 and       16   issued an investigation order with respect to the
   17   28, which are basically three of the six investigation   17   42-inch line at Laurel Hawthorn Embayment?
   18   orders?                                                  18       A. Yes.
   19       A. That's correct.                                   19       Q. Okay. And that was the -- that was a 2014
   20       Q. Just so my notes are correct, you were            20   investigation order. That's one that you indicated
   21   familiar with the Chollas Creek investigation order,     21   that you weren't familiar with. That's Exhibit 25.
   22   2015?                                                    22       A. That's the old order, yes. I'm not familiar
   23       A. That's correct.                                   23   with it.
   24       Q. Okay.                                             24       Q. Not familiar. You haven't been asked to
   25          MR. HOMER: That's Exhibit 26, Bob?                25   perform any -- any work for the Port District in



                                                                                                                         51
                               TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           75
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23243 Page 53 of
                                     168
                                                 Page 202                                                       Page 203
    1   connection with that investigation of the 42-inch line?    1          MR. HOMER: Object to form and scope.
    2       A. I have not.                                         2       A. I don't know.
    3       Q. So you're not -- you're not in a position           3       Q. Do you know what "secondarily liable" means
    4   today to testify in terms of what, if anything, the        4   under cleanup and abatement orders?
    5   Port is doing in connection with the implementation of     5          MR. HOMER: Same objections.
    6   that regional board order; correct?                        6       A. I assume it's a legal term relative to
    7           MR. HOMER: Objection; scope.                       7   position in terms of direct liability of cleanup.
    8       A. I do not know.                                      8       Q. Did the Port perform any of the -- did the
    9       Q. Okay. You indicated that you were familiar          9   Port perform or fund any of the work that became the
   10   with Exhibit 26 pertaining to Chollas Creek, which it     10   2018 Amec report for Chollas Creek?
   11   was issued on 2015?                                       11          MR. HOMER: Same objections.
   12       A. Correct.                                           12       A. They participated in the review of the
   13           MR. HOMER: Same objection.                        13   documents and what I would loosely call a "working
   14       A. Correct.                                           14   group" and participated in that.
   15       Q. And why are you familiar with that                 15       Q. Other than that?
   16   investigation order?                                      16       A. I -- I do not know if they paid any funds
   17       A. I reviewed the -- the data that has come out       17   directly into the effort.
   18   of the two phases of the study.                           18       Q. Okay. Do you know whether the Port is
   19       Q. Is -- is the 2018 Amec report that we've           19   obligated under the 2015 investigation order to perform
   20   discussed -- I believe that was Exhibit 7 -- the report   20   any work or incur any costs or do any -- anything else
   21   that came out of this 2015 investigation order?           21   under -- under that specific order?
   22       A. I believe it was. Yes, it was.                     22          MR. HOMER: Object to the form, scope.
   23       Q. And in that investigation order, 26, is it         23       A. I'm not aware of any.
   24   correct that the Port is only secondarily liable under    24       Q. Do you know whether the work required under
   25   that order?                                               25   that investigation order is now complete?


                                                 Page 204                                                       Page 205
    1           MR. HOMER: Same objections.                        1   order.
    2       A. I believe that the phase 2 report, final            2       Q. Has any of the data become publicly
    3   report, represents the end of that investigative order.    3   available yet?
    4       Q. So that -- that -- that order is now done?          4          MR. HOMER: Object to the form and scope.
    5       A. The investigate --                                  5       A. I don't know if it's been posted on
    6           MR. HOMER: Same objection.                         6   GeoTracker. I believe it has. But there was a draft
    7       A. The investigation -- the investigative order        7   data report provided to the water board.
    8   is now done. That's my understanding.                      8       Q. Who prepared that data report?
    9       Q. On Exhibit 27, which you indicated you're           9       A. Kleinfelder.
   10   familiar with, that pertains to Tenth Avenue Marine       10       Q. Did you personally review that report?
   11   Terminal, Cesar Chavez Park and Pacific Maritime          11       A. Yes. We participated in the -- in the
   12   Freight; correct?                                         12   study.
   13       A. That is correct.                                   13       Q. Are you in a position to tell me generally
   14       Q. And it looks like that investigation order         14   what the results for PCBs were?
   15   is directed to both the Port District and the City of     15          MR. HOMER: I'm going to object again as to
   16   San Diego?                                                16   the form and scope, and I'm going to assert a privilege
   17       A. That is correct.                                   17   objection, instruct the witness not to answer to the
   18       Q. Can you tell me the status of that                 18   extent this calls for any information developed
   19   investigation?                                            19   pursuant to an agreement or an assignment from the
   20           MR. HOMER: Object to the form and scope.          20   office of general counsel of the Port District that
   21       A. Most of the sampling is complete. There            21   resulted in nonpublic data.
   22   were samples, suspended -- suspended load sampling --     22       A. There were PCBs detected in surface and
   23   samplers were just taken out of the water just            23   subsurface samples on -- throughout the bay --
   24   recently. And my understanding is there's still some      24   throughout the study area.
   25                                                             25       Q. At what levels or range of levels?
        ongoing upland sampling that's required under the



                                                                                                                           52
                                TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            76
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23244 Page 54 of
                                     168
                                                 Page 206                                                       Page 207
    1           MR. HOMER: Same objections.                        1       Q. And are they -- how do they differ?
    2        Q. Before you answer that, let's turn to page 6       2       A. They're higher.
    3   of the investigation order for the Tenth Avenue Marine     3       Q. And -- and they are consistently higher?
    4   Terminal.                                                  4           MR. HOMER: Object to the form, scope.
    5           This was the data upon which the regional          5   Again, assert a privilege objection to the extent this
    6   board decided to issue an investigation order; correct?    6   calls for any information developed under the purposes
    7        A. Yes, that's correct.                               7   I described above that has not already been divulged to
    8        Q. And on tables 1 and 2, I count nine -- nine        8   the public regional board.
    9   separate samples of a broader -- broad array of            9       A. There might be some that are in the same
   10   constituents. Am I correct so far?                        10   range as the higher concentrations that are presented
   11        A. Yes, that's correct.                              11   here, but they're also concentrations that are higher.
   12        Q. And on the bottom of each of those tables         12       Q. Do you have an average?
   13   are PCB detections in parts per billion that range from   13       A. I do not.
   14   0.4 parts per billion to a high of 73.3 parts per         14       Q. Okay.
   15   billion?                                                  15           MR. HOMER: Same objections.
   16        A. Yes, that's correct.                              16       Q. As you sit here today, you're not able to
   17        Q. And will you agree with me that each and          17   provide information in terms of how many samples are
   18   every one of those data results is below 84 parts per     18   above a 4 parts per billion and how many are below;
   19   billion?                                                  19   correct?
   20        A. They are.                                         20           MR. HOMER: Same objection.
   21        Q. Are the results that -- from the tests in         21       A. I am not.
   22   response of the investigation order consistent with the   22       Q. You're not able to provide testimony on how
   23   results that you're seeing in the regional board          23   many, for example, are nondetect?
   24   investigation order for Tenth Avenue Marine Terminal?     24       A. That's correct.
   25        A. They are not.                                     25       Q. Were any nondetect for PCBs?


                                                 Page 208                                                       Page 209
    1          MR. HOMER: Same objections.                         1   submitted to the water board. I just -- a status
    2       A. I don't recall any.                                 2   report been submitted to the water board. I don't know
    3       Q. Okay. Do you know how many -- do you know           3   what they've done with it.
    4   how many samples were taken?                               4        Q. Okay. Who was Kleinfelder working for? Was
    5          MR. HOMER: Same objections.                         5   it the Port or the City? Because this pertains to both
    6       A. In order I think there were 32 samples.             6   the City and the Port.
    7       Q. Okay. And did they all screen for the 11            7        A. Right. They're working for both parties, so
    8   constituents set out in investigation order 81?            8   they were basically a joint consultant when it comes to
    9       A. Yes, they were.                                     9   pulling the study together.
   10       Q. Was anything other than PCBs considered to         10           MR. HOMER: Same objections.
   11   be elevated or a concern?                                 11        Q. Has the Port -- did the Port, in response to
   12       A. There might be stations with some elevated         12   that investigation, try to assess the source of those
   13   other contaminants.                                       13   PCBs?
   14       Q. Such as what?                                      14           MR. HOMER: Same objections.
   15          MR. HOMER: Same objections.                        15        A. There was upland sampling required as part
   16       A. PAHs and some metals.                              16   of the IO, the investigative order.
   17       Q. What about copper? Because the                     17        Q. And what did that sampling determine?
   18   investigation order has consistently elevated copper      18        A. I don't know. That's not something that
   19   levels. What were the results for copper?                 19   I've spent any time really reviewing or considering.
   20       A. I don't recall what they were.                     20        Q. On the draft investigation order for the
   21          MR. HOMER: Same objections.                        21   42-inch line --
   22       Q. Do you know when -- you don't -- as you sit        22           MR. HOMER: This is Exhibit 28?
   23   here today, the data may be on GeoTracker or it may not   23           MR. HOWARD: Exhibit 28.
   24   be on GeoTracker; correct?                                24        Q. -- is it correct to say that the
   25       A. That's correct. The draft report was               25   investigation of the 42-inch line involves a broad



                                                                                                                           53
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           77
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23245 Page 55 of
                                     168
                                                 Page 210                                                       Page 211
    1   array of chemicals of concern: cadmium, chromium,          1           MR. HOMER: Object to the form. Object to
    2   copper, lead, mercury zinc, DDT, dieldrin, PAHs and        2   the scope.
    3   PCBs?                                                      3        A. I think -- I think TAMT is an example of one
    4        A. Yes, that's correct.                               4   where they're at least coleading. But they have taken
    5            MR. HOMER: Object to form, scope.                 5   the primary lead of designing the -- the initial
    6        Q. Does the Port have any understanding in            6   sampling program for the baywide sediments, the bay
    7   terms of where the regional board sits today for next      7   sediments, and then working with the City to approve
    8   steps with respect to the 42-inch line?                    8   that design. So somebody has to start -- somebody has
    9            MR. HOMER: Same objections.                       9   to do the initial design. Somebody has to put the
   10        A. My anticipation is fully negotiate and agree      10   first ideas down on paper, and the Port was the one who
   11   to IO and the execution of the data -- of the             11   did that.
   12   investigative order.                                      12        Q. When you just talked about -- you said a
   13        Q. Has the Port asked you to be involved in the      13   baywide?
   14   42-inch line?                                             14        A. Well, I meant baywide -- I mean the baywide
   15        A. They have not.                                    15   around the TMT [verbatim] so within the TMT footprint.
   16        Q. So we talked about investigation orders for       16        Q. So everything you just testified to was with
   17   Chollas Creek, Tenth Avenue Marine Terminal and the       17   respect --
   18   42-inch line on the Laurel Hawthorn Central Embayment.    18        A. I'm sorry. Yeah. I'm sorry. Yes.
   19   Is it fair to say that each of those investigation        19        Q. Everything you just testified to with
   20   orders involve more than just PCBs?                       20   respect to the Tenth Avenue Marine Terminal?
   21        A. That is correct.                                  21        A. That's correct.
   22            MR. HOMER: Same objections.                      22        Q. Okay. And so there was testing in the bay
   23        Q. Are you aware of any investigation --             23   adjoining the Tenth Avenue Marine Terminal?
   24   investigations mandated by the regional board where the   24        A. That's correct.
   25   Port is leading on that investigation?                    25           MR. HOMER: And again, I object to the whole


                                                 Page 212                                                       Page 213
    1   line of questioning as outside the scope of noticed        1   San Diego Bay?
    2   topics.                                                    2        A. I believe there was a number set in the
    3        Q. So as the Port sits -- as we sit here today        3   shipyard site as part of that.
    4   in April 2019, does the Port consider PCBs or copper to    4        Q. Okay. So the Port's not testifying today
    5   be the more serious threat to the Port tidelands?          5   that there's an absence of copper generally --
    6           MR. HOMER: Object to the form and scope.           6   generally throughout the bay; correct?
    7        A. I think primarily -- I think it's PCBs             7           MR. HOMER: Object to the form.
    8   because of the fact that it's driving fish consumption.    8        A. That's -- that's correct.
    9   It's one of the constituents driving fish consumption      9        Q. And the -- the only basis by which the Port
   10   advisories in the bay.                                    10   is treating PCBs is more severe than copper is because
   11        Q. Okay. Are you involved in Port fish surveys       11   of the fish advisory; correct?
   12   or assessment of fish populations?                        12           MR. HOMER: Object to the form and scope.
   13        A. I am not.                                         13        A. Yes.
   14        Q. So PCBs are -- the Port considers PCBs to be      14        Q. Any other basis for the Port to treat
   15   more of a threat to -- than copper in April of 2019?      15   PCB-related issues in the bay as more severe or serious
   16        A. Yeah. They -- because --                          16   than copper?
   17           MR. HOMER: Object to the form and scope.          17           MR. HOMER: Object to the form and scope.
   18        A. I think it's because of the spatial extent.       18        A. It is not in the area where I've been asked
   19   The issue with copper appears to be localized to          19   to testify, but my understanding from the draft
   20   certain areas, whereas the issue with PCBs is really      20   questions that were -- that I briefly looked at was
   21   being driven -- is being driven by fish consumption       21   there were some other issues that the Port appears to
   22   advisories, and that's a baywide restriction on that      22   be claiming that PCBs impact. But I -- I don't have
   23   beneficial use. So I think in that context, yes.          23   any knowledge of those.
   24        Q. Is -- is there a background level generally       24        Q. For Tenth Avenue Marine Terminal, based on
   25   recognized by the regional board for copper in            25   your understanding of the data, what is the primary



                                                                                                                           54
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           78
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23246 Page 56 of
                                     168
                                                 Page 214                                                      Page 215
    1   concern with the data at Tenth Avenue Marine Terminal?     1           Are you aware of any studies around the bay
    2   Is it metals? Is it pesticides? Is it PCBs? What is        2   in terms of the impact of shipping and tow boats in
    3   it?                                                        3   terms of resuspending sediments in the bay?
    4        A. I think it depends. There are areas around         4       A. I am.
    5   Tenth Avenue Marine Terminal where PAHs would be the --    5       Q. And what are those studies?
    6   more the issue. I don't recall any stations -- any         6       A. The published studies from the Navy.
    7   consistent stations, so I mean multiple stations in an     7       Q. Can you describe those Navy studies?
    8   area that are triggering exceedances of the comparison     8       A. In general. They evaluated movement of fine
    9   values that were stated in the IO to be used.              9   material that's suspended from tugboat activities and
   10        Q. Has the Port evaluated the impact to -- by        10   moving ships in the Navy shipyard piers and tracking
   11   which tow boats that are operating around the Tenth       11   that fine material as it moves through the bay.
   12   Avenue Marine Terminal may resuspend sediments?           12       Q. What years were those studies?
   13          MR. HOMER: Object to the form, scope.              13       A. I do not know the exact years of the
   14        A. Have they -- I believe they are -- they are       14   studies.
   15   aware of the potential for that. But I don't know of      15       Q. How about an approximation?
   16   any studies that they're conducting that are directly     16       A. I would at least say the last decade.
   17   addressing that issue. That's one of the potential        17       Q. Do you recall how many published Navy -- and
   18   sources of recontamination of the Campbell cap. Just      18   you said they were published?
   19   because it's in the general spacial area of the cap.      19       A. Yes. I don't recall how many published
   20        Q. Wasn't that a primary consideration in terms      20   papers. I can -- I think there's at least two that
   21   of engineering the Campbell cap?                          21   I've come across and read -- and looked at.
   22        A. It was.                                           22       Q. That are specific to San Diego Bay?
   23          (Court reporter interruption.)                     23       A. Yes.
   24        Q. Wasn't that a primary consideration in terms      24       Q. And they looked at Navy Base San Diego or
   25   of engineering the Campbell cap?                          25   some other area of the bay?


                                                 Page 216                                                      Page 217
    1       A. Navy Base San Diego.                                1   with that resuspension material.
    2       Q. And how many studies do you recall?                 2       Q. Okay. Is the Port evaluating the results of
    3       A. I believe -- I think you asked about                3   that study and -- for purposes of its investigation and
    4   publications. I think there -- there are at least a        4   what next steps it may take at Tenth Avenue Marine
    5   couple publications, but they might have all come from     5   Terminal?
    6   the same study.                                            6           MR. HOMER: Objection; scope. Also, to the
    7       Q. I don't think I understand what you meant           7   extent it calls for any information gleaned through an
    8   by that answer.                                            8   assignment to the general counsel's office, do not
    9           MR. HOMER: Okay. Well, I'm going to object         9   divulge any privileged information.
   10   to the form and scope.                                    10       A. The issue of resuspension and movement of
   11           But go ahead and answer.                          11   material is because of what's happened at Campbell cap
   12       A. Sure. A single study might result in               12   and potentially at Convair. I think there is an
   13   multiple peer-reviewed articles, papers. And the two      13   attempt to start to understand what is the resuspension
   14   papers that I can remember running across -- I don't      14   potential and movement of sediment. And to that
   15   know if they were related to two separate studies that    15   extent, the Tenth Avenue Marine Terminal investigative
   16   were done or were they two papers that were different     16   order included placing sediment traps in and around the
   17   subject matters within -- that came from the same         17   Tenth Avenue Marine Terminal. They start to understand
   18   study.                                                    18   what sort of material is suspended and would settle
   19       Q. Where did you find these studies?                  19   out.
   20       A. I think they were published literature.            20       Q. Is it fair to say that the Port's at the
   21       Q. Okay. And what were the general conclusions        21   beginning stage of trying to understand the impacts of
   22   of those studies?                                         22   sediment resuspension from boat traffic?
   23       A. The stuff goes all over the place. They            23       A. I think that's fair. Yes.
   24   found -- they found signatures all the way up to at       24           MR. HOMER: Object to the form and scope.
   25   least as far as Harbor Island associated with that,       25       Q. One of the topics you've been asked to



                                                                                                                          55
                                TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           79
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23247 Page 57 of
                                     168
                                                 Page 218                                                       Page 219
    1   testify about relates to surveys and estimates of          1   them?
    2   public uses of the bay for fishing, swimming, boating?     2       A. I think so. I'm -- I would -- the boat --
    3       A. That's correct.                                     3   the boat uses I would say is an informal survey. It's
    4       Q. Does the Port perform surveys of public uses        4   just tracking the number of boats being launched.
    5   of the bay?                                                5       Q. Was that boat use survey at Shelter Island
    6       A. They have done some surveys; that's correct.        6   done internally by the Port or with outside
    7       Q. Tell me about them.                                 7   consultants?
    8       A. Yes. They've done a survey and tracked, for         8       A. I believe it was in- -- internally by the
    9   instance, the number of boat users at the                  9   Port.
   10   Shelter Island ramp so they get an idea of how active     10       Q. Is that the survey that found 50,000 boat
   11   ramps are with boaters and how active boating is.         11   users using Shelter Island -- the Shelter Island boat
   12           They've also commissioned a recent study by       12   ramp?
   13   a group called -- I think they're called North Star --    13       A. That's correct.
   14   and they have done a general survey throughout the bay    14       Q. And I think I saw a press release about
   15   with the public that's using the waterfront and finding   15   that, so -- and that's the Shelter Island boat ramp
   16   out what -- what uses they're preferring or why are       16   that was upgraded and expanded and reopened a few
   17   they at the waterfront, how do they use the bay.          17   months ago; correct?
   18           They also, through their -- just their            18       A. That's correct.
   19   environmental education program, reach out to the         19       Q. Okay. So that's one sur- -- informal survey
   20   public and -- it's a survey but an informal survey of     20   that was performed by the Port. And did that survey
   21   just finding out what people's interests are in using     21   inform the Port that boat use around the bay is
   22   the bay, what sort of -- what sort of activities they     22   thriving?
   23   are undertaking or would like to undertake.               23           MR. HOMER: Object to the form.
   24       Q. So you just outlined two formal surveys and        24       A. I think one can conclude that, yes, there's
   25   one informal survey. Is that a fair way to describe       25   a lot of people wanting to get in the water and use

                                                 Page 220                                                       Page 221
    1   their boats.                                               1        A. I think they would have, through their
    2       Q. And is that something the Port seeks to             2   outreach program and their marketing program, tried to
    3   encourage?                                                 3   find out if there are limits on or inhibitions to
    4       A. Yes.                                                4   boating. Why aren't people boating? Just to see if
    5       Q. Okay. Is the Port satisfied with the                5   they can find that answer to understand.
    6   results of that survey in terms of the amount of boater    6           MR. HOMER: Same objections.
    7   use of San Diego Bay?                                      7        Q. So I'm trying -- I'm trying to dig a little
    8           MR. HOMER: Object to the form, scope.              8   bit deeper in terms of the Port motivation for
    9       A. I don't -- I'm not sure I would classify it         9   performing surveys. One was with respect to the boat
   10   as -- as satisfied or unsatisfied. It's just a data       10   ramps, and I'm not yet clear whether the Port is
   11   point for them to evaluate whether facilities being       11   supportive of the active use of the bay for purposes of
   12   offered to the public are being used.                     12   boating or not.
   13       Q. Well, let me ask a different question. Is          13           MR. HOMER: Object to the form.
   14   the Port agnostic in terms of the amount of boater        14        Q. Can you answer that question?
   15   activity at Shelter Island or the bay in general?         15           MR. HOMER: Object to the form and scope.
   16           MR. HOMER: Object to the form and scope.          16   And, Bob, the basis of my objection is that we did not
   17       A. I think they'd like to encourage people to         17   prepare -- we didn't interpret topic 20 -- 43 -- excuse
   18   do what they'd like to do on the bay, and if it's         18   me -- to include the Port's intent or state of mind as
   19   boating, I think they'd like to encourage it and to       19   to the results of these studies. To the extent
   20   provide the resources to allow that to happen.            20   Dr. Johns has beliefs on those, I'm perfectly happy to
   21       Q. If the results of the informal survey of           21   let him testify.
   22   Shelter Island, for example, found that not many users    22        Q. 46 -- topic 46 is going to be discussed. We
   23   of -- that there are not many users of the                23   haven't gotten into it.
   24   Shelter Island boat ramp, would the board -- Port have    24           MR. HOMER: I'm sorry. I used the wrong
   25   taken certain actions to correct that?                    25   number then. Forty-three.



                                                                                                                           56
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           80
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23248 Page 58 of
                                     168
                                                 Page 222                                                       Page 223
    1           MR. HOWARD: Okay. But we're going to be            1   cap and Convair Lagoon in terms of navigation, use of
    2   talking about public uses of the bay. So he's been         2   that area for anchorage and those sort of activities.
    3   designated for the -- by the Port to talk about public     3   So in that respect, there has been some limitations,
    4   uses of the bay.                                           4   but by and large, I think you can zoom up and down the
    5           MR. HOMER: Right.                                  5   bay as --
    6           MR. HOWARD: Boating is a public use of the         6       Q. Could people boat in Campbell Shipyard when
    7   bay.                                                       7   it was Campbell Shipyard?
    8           MR. HOMER: Absolutely. And he can talk             8       A. No.
    9   about boating under either 43 or 46. What I'm              9       Q. Okay. So has -- has -- so there hasn't been
   10   objecting to is the extent you're asking about the        10   an impact on boating in Campbell Shipyard; correct?
   11   Port's state of mind or intent or satisfaction or lack    11           MR. HOMER: Object to the form.
   12   of satisfaction with results.                             12       A. Well, Campbell Shipyard, in its current use,
   13           MR. HOWARD: Okay. You can make the                13   there's an impact, but not when it was an active
   14   objection, but this witness is the Port.                  14   shipyard, no.
   15           MR. HOMER: Okay.                                  15       Q. So we talked about the boat survey and the
   16        Q. So I'm talking to the Port. I'm asking the        16   fact that the Port is supportive of uses -- the boating
   17   Port, based on the survey performed at Shelter Island,    17   uses of the bay; correct?
   18   is the Port supportive of the active use of the bay for   18       A. Correct.
   19   purposes of boating?                                      19       Q. And then you indicated that there was a
   20           MR. HOMER: Same objections.                       20   survey, this North Star survey, of general waterfront
   21        A. Yes.                                              21   uses. Did I get that correct?
   22        Q. And have PCBs stood in the way of the use of      22       A. That's correct.
   23   the bay for purposes of boating?                          23       Q. Can you describe that more specifically for
   24           MR. HOMER: Same objections.                       24   me?
   25        A. There are restrictions, I think, on Campbell      25       A. Yes. They asked -- they did surveys of


                                                 Page 224                                                       Page 225
    1   people along the shoreline who were using the bay, find    1   anglers or fishermen?
    2   out what -- what activities they like to do and which      2        A. It did, yes.
    3   ones are they contemplating doing. And then they           3        Q. How many anglers or fishermen were
    4   generated relative statistics to the query, to the         4   interviewed in the North Star survey?
    5   questionnaire.                                             5        A. I don't recall the percent or the number.
    6       Q. Is North Star an outside firm that did the          6        Q. How many -- how many people were surveyed
    7   survey for the Port?                                       7   all together, if you recall, approximately?
    8       A. Yes.                                                8        A. I do not. I just -- I basically looked
    9       Q. When was that survey performed?                     9   through the report to see if there was -- what sort of
   10       A. The paper itself -- the publication -- or          10   information they had gathered, but I didn't spend time
   11   the report was 2017, so I assume it was either 2017 or    11   looking at any of the detail.
   12   it could have been -- it could have been performed the    12        Q. Do you recall what sort of questions were
   13   year before but following 2017.                           13   asked of the shoreline people? So I get a sense on the
   14       Q. Is this an internal Port document, or is           14   breadth of the survey.
   15   this something that's published?                          15        A. I think they asked, Where are you from. Are
   16       A. I assume it's published, but I'm -- I think        16   you -- you know, Are you a visitor? Are you local?
   17   I found it on the website -- on a website, not theirs.    17   How often do you use the bay? What activities do you
   18   I just found it.                                          18   enjoy doing on or at the bay, you know, shoreside?
   19       Q. Did you review it for purposes of today's          19        Q. So it was all shoreside interviews?
   20   deposition?                                               20        A. Right.
   21       A. I did.                                             21        Q. And do you know where around the bay these
   22       Q. And you believe it may be publicly                 22   shoreside interviews were performed?
   23   available?                                                23        A. I think they went all the way to
   24       A. Yes.                                               24   Chula Vista, all the way up to -- all the way around --
   25       Q. Did that shoreline survey involve any              25   I don't know if they -- Point Loma, perhaps. I think



                                                                                                                           57
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           81
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23249 Page 59 of
                                     168
                                                 Page 226                                                       Page 227
    1   they covered the whole bay on that side. And they may      1       Q. But was this a one-off survey, meaning was
    2   have even covered Coronado. I just don't remember if       2   this the one occasion in 2017 where the Port conducted
    3   there was -- if there was interviews over there.           3   this survey along the shoreline, or is it something
    4       Q. Did the report provide any conclusions on           4   that is done on a periodic basis?
    5   their surveys, or is it just a compilation of data?        5       A. It's the only one I'm familiar with.
    6       A. A compilation of data.                              6       Q. How does the North Star survey differ from
    7       Q. So this survey doesn't make any                     7   the SCCWRP survey?
    8   recommendations about what the Port is doing well or       8           MR. HOMER: Object to the form.
    9   what the Port is not doing well?                           9       A. Well, the SCCWRP survey was a survey of
   10       A. No.                                                10   fishermen, fisher people, who were utilizing the bay.
   11       Q. Do you know whether the Port took any action       11   And so specifically it was looking to understand if --
   12   in response to the North Star survey?                     12   who was fishing and whether they were retaining their
   13       A. I do not.                                          13   catch; and if they were retaining their catch, how much
   14       Q. So as we sit here today, you don't know            14   were they eating of what species.
   15   whether the Port is taking any responsive action in       15       Q. Does the North Star survey get into
   16   terms of addressing any issues raised in that survey;     16   questions about whether fishermen are keeping their
   17   correct?                                                  17   catch and consuming their catch?
   18       A. I do not know of any in particular, no.            18       A. No.
   19       Q. Do you know what led to the Port                   19       Q. Do you know what type of questions were
   20   commissioning that survey?                                20   asked of the fishermen?
   21       A. Well, they have a trust responsibility to          21       A. I think it was more, what do you like to do
   22   provide recreational uses to the bay. I assume that       22   on the bay: Do you like to hike? Do you like to walk?
   23   this is just part of that outreach effort as is their     23   Skate? Paddleboard? Fish?
   24   public education and public outreach. It's just part      24       Q. So the North Star study is not going to
   25   of the effort of -- of working through that process.      25   inform us beyond what we know from the SCCWRP survey?


                                                 Page 228                                                       Page 229
    1           MR. HOMER: Object to the form.                     1   informal survey.
    2       A. In terms of consumption?                            2       Q. So those two surveys, Shelter Island and
    3       Q. In terms of consumption of fish around the          3   North Star, are the only ones that you're aware of that
    4   bay.                                                       4   the Port has performed a survey of uses of the bay;
    5       A. It will not.                                        5   correct?
    6       Q. Do you know at -- is the Port intending to          6       A. Yes, that's correct.
    7   perform another North Star type of survey of the use       7       Q. All right. Has the Port commissioned the
    8   along the waterfront?                                      8   survey through third parties or funded the survey
    9       A. I do not, no.                                       9   through third parties of uses of the bay?
   10       Q. And do you know what department of the Port        10       A. Except for the fish consumption survey, that
   11   commissioned the survey?                                  11   they may have provided some of the funding to the
   12       A. I believe it's marketing.                          12   SCCWRP survey, I'm not aware of any others.
   13       Q. The last survey that you cited was, Informal       13       Q. Does the Port collect data on the amount of
   14   survey of interest in the bay. And can you help me        14   various activities in the bay? And by way of example,
   15   understand that better?                                   15   does the Port collect data on the amount of swimming in
   16       A. I'm not sure I said that. If I did, I'm not        16   the bay?
   17   sure --                                                   17       A. I don't believe so, no.
   18       Q. What was the third survey, then? You cited         18       Q. Would the Port collect data on the amount of
   19   three surveys. I know it was an informal survey.          19   fishing in the bay?
   20       A. Yeah. I don't recall. If I said that, I            20       A. I don't believe so.
   21   misspoke. The only two surveys I can think of are --      21       Q. Does the Port -- other than the Shelter
   22   oh, the third survey -- no, I can't think of a specific   22   Island boat ramp, does the Port collect data on the
   23   survey. The first was the boat launch and then the        23   amount of boating in the bay?
   24   North Star. If I suggested there was a third one, I       24       A. I don't believe so.
   25   misspoke. I think I was talking about North Star as an    25       Q. Are there surveys performed of bay



                                                                                                                          58
                                TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            82
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23250 Page 60 of
                                     168
                                                 Page 230                                                       Page 231
    1   activities upon which the Port relies for                  1           MR. HOMER: Object to the scope.
    2   decision-making purposes?                                  2           But you're welcome to answer.
    3           MR. HOMER: Object to the form.                     3       A. Swimming, I don't believe so. Boating, I
    4        A. I don't know.                                      4   think they -- in general, by the fact that they
    5        Q. Does the Port have an understanding, as we         5   publicized how many people are using the ramp, I think
    6   sit here today in April 2019, whether the amount of        6   they're encouraging boating. But swimming locations
    7   swimming, fishing and boating in the bay has increased     7   are relatively limited within the bay.
    8   over time?                                                 8       Q. So it's your understanding that the Port
    9           MR. HOMER: Object to the form.                     9   does not sponsor swimming events in the bay?
   10        A. Well, as we discussed earlier, there was a        10       A. I believe that's correct. Yes, that's
   11   prohibition against swimming during the '50s because of   11   correct.
   12   the sewage treatment and the bacteria.                    12           MR. HOMER: Object to the form and scope.
   13        Q. Let me rephrase the question because I don't      13       Q. As the Port here today, does the Port
   14   want to make -- this one I'm not trying to go back a      14   consult with the State Lands Commission in terms of
   15   century.                                                  15   fish populations in San Diego Bay?
   16        A. Okay.                                             16           MR. HOMER: So, Bob, I'm just going to
   17        Q. Let's make it within the last 10 years.           17   object to the scope. If you're talking about count
   18        A. Okay. Not that I'm aware of.                      18   surveys, et cetera, then I think that that's fair game.
   19        Q. Well, let me make sure the question's clear       19   Again, we have a topic specifically about consultation
   20   for the record. Does the Port have any understanding      20   with state agencies and federal agencies, and that's
   21   in whether the amount of swimming, fishing and boating    21   topics 5A and B designated --
   22   has increased in the bay in the last 10 years?            22           MR. HOWARD: That's fair. I'll withdraw
   23        A. I'm not aware of any data that shows that.        23   that question.
   24        Q. Does the Port sponsor events on the bay           24       Q. Does the Port perform any fish population
   25   designed to increase boating and swimming?                25   assessments in San Diego Bay?


                                                 Page 232                                                       Page 233
    1       A. They have.                                          1        Q. A number. Can you be more specific?
    2       Q. I thought that there was only three surveys         2        A. (Indicating) I have -- because -- this is a
    3   that we just went through. Is there another survey?        3   little complicated -- I developed some notes.
    4       A. Well, those surveys were about public uses          4        Q. Can we share those notes?
    5   of the bay. I don't --                                     5        A. Yes.
    6       Q. Ahh, okay.                                          6           THE WITNESS: Do you or Nancy have them?
    7       A. I don't interpret fish as public use -- as          7           MR. DOBBS: Oh.
    8   the public.                                                8           MR. MILLER: You know what? We'll put an
    9       Q. All right. So let's be clear because I want         9   exhibit sticker on them and everyone will have them.
   10   to make sure --                                           10           MR. HOMER: The issue is that Ms. Yanochik,
   11       A. Because --                                         11   who just ran to the hearing on the motion to compel,
   12       Q. You're drawing a line. I want to make sure         12   had those notes. So...
   13   that we're not talking past each other.                   13           MR. DOBBS: We have a copy --
   14          So is fishing -- so -- all right. So in            14           MR. HOWARD: We can probably save that for
   15   terms of activities like fishing on the bay, the Port     15   tomorrow. We also have a copy here.
   16   does not perform any surveys on the amount of fishing     16        Q. Can I -- can I take a look at them now?
   17   being conducted on the bay?                               17        A. Oh, yes.
   18       A. That's correct.                                    18           MR. DOBBS: We have them here.
   19       Q. In terms of the population of fish in the          19           MR. HOMER: I just have two. I just kept
   20   bay, however, the Port does undertake surveys?            20   two. We can make copies of them if you want. If you
   21       A. They do.                                           21   want to plow through this one, let's plow through it.
   22       Q. Explain that.                                      22           MR. HOWARD: Well, I want to understand sort
   23       A. They've -- they've sponsored and funded a          23   of whether -- this assessment of fish populations. I
   24   number of fish surveys that have been conducted in the    24   won't mark this up because I'll -- okay. So we have a
   25   bay.                                                      25   one, two --



                                                                                                                          59
                               TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           83
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23251 Page 61 of
                                     168
                                                Page 234                                                       Page 235
    1          MR. HOMER: Bob, can I make a suggestion?           1   we'll --
    2   We have 12 minutes where I might still get this           2           MR. HOMER: It's a separate data.
    3   copied -- or I guess you all have a copier. Do you        3           MR. HOWARD: Can I -- how about we mark it
    4   want to --                                                4   tomorrow as well? Would that be all right?
    5          MR. HOWARD: Yeah, I want to -- I'll pick           5           MR. HOMER: That's fine.
    6   this up tomorrow. I just want to understand what was      6           MR. HOWARD: But I need to have -- can I
    7   handed to me, and we'll -- we'll take a look at it        7   keep this copy?
    8   tonight, so...                                            8           MS. DAVIS: Do we have two or three copies?
    9          It's a document entitled "Assessments of           9           MR. HOMER: No. We have one, so...
   10   Fish Populations in the Bay Since 1995." So last 24      10           THE WITNESS: No, just one copy.
   11   years. And I see one, two, three, four, five, six,       11           MR. HOWARD: Make a copy. All right.
   12   seven, eight studies that are listed in this document.   12       Q. So we'll get to that in a moment.
   13       Q. And this was prepared by you, Dr. Johns?          13           Does the Port manage fish populations in
   14       A. Yes.                                              14   San Diego Bay?
   15       Q. And when was it prepared?                         15       A. They do not.
   16       A. In preparation for question 84, or topic 84.      16       Q. Does the Port have the authority to issue
   17       Q. Okay. And the studies range from the years        17   fishing licenses in San Diego Bay?
   18   1996 up to -- it looks like there's an assessment in     18       A. No.
   19   2016; correct?                                           19       Q. Does the Port have the authority to allow
   20       A. I don't have the table, but I'll go with          20   the public to take fish and wildlife in San Diego Bay?
   21   what --                                                  21       A. No.
   22       Q. Oh, you don't have the table?                     22       Q. Does the Port record fish kills in San Diego
   23       A. No.                                               23   Bay?
   24       Q. Sorry. All right. That's not fair, then.          24       A. Not to my knowledge.
   25   You know what? We'll take this up tomorrow because --    25       Q. Does the Port stock the bay with fish?


                                                Page 236                                                       Page 237
    1       A. No.                                                1       A. Yes.
    2       Q. Does the Port operate fish hatcheries?             2       Q. When was the last documented -- documented
    3       A. No.                                                3   fish kill in San Diego?
    4       Q. Does the Port police force function in the         4       A. I don't know.
    5   dual role of game wardens?                                5           MR. HOMER: Form and scope.
    6           MR. HOMER: Object to the form.                    6       Q. To your knowledge, have any fish kills been
    7       A. I don't know.                                      7   reported to the Port for action?
    8       Q. Does the Port employ wildlife officers whose       8       A. I don't know.
    9   job it is to inventory, protect and manage fish and       9       Q. Is the Port today performing any fish and
   10   wildlife populations in San Diego Bay?                   10   wildlife protection functions that you're aware of?
   11           MR. HOMER: Object to form.                       11           MR. HOMER: Object to form and scope.
   12       A. I don't know.                                     12       A. They participate in -- in -- I think in
   13           MR. HOMER: And scope.                            13   some -- and comanage some of the South Bay refuge and
   14       Q. Does the Port have the authority to               14   cooperate with the fish and wildlife service there for
   15   investigate and prosecute unlawful fish kills?           15   some of the -- some of the -- in some of the mitigation
   16           MR. HOMER: Object to the form and scope.         16   work I believe they've done. Upland stuff has been for
   17       A. I don't know.                                     17   the protection and development of habitat for
   18       Q. What is the authority -- or who is the            18   threatened endangered species.
   19   authority that investigates fish kills in San Diego      19       Q. When you said the Port comanages with -- did
   20   Bay?                                                     20   you say --
   21           MR. HOMER: Form and scope.                       21       A. Fish and wildlife service.
   22       A. I assume the state has authority to do that,      22       Q. Fish and wildlife.
   23   but I don't know the agency.                             23       A. Well, comanage in the sense that some of the
   24       Q. Are you referring to California department        24   lands in the South Bay -- I should have said
   25   of fish and game?                                        25   coordinates with fish and wildlife services some of the



                                                                                                                         60
                               TSG Reporting - Worldwide                  877-702-9580

                                                        Exhibit 1
                                                          84
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23252 Page 62 of
                                     168
                                                 Page 238                                                       Page 239
    1   lands in the South Bay that they have done restoration     1   Port working with fish and wildlife, you're talking
    2   work on or specifically targeted at improving and          2   about coordination only; correct?
    3   creating habitat for some threatened, endangered           3        A. I believe that's the case, but there is -- I
    4   wildlife.                                                  4   believe you have a corporate -- whatever you call me --
    5       Q. Okay. I just want to clarify because you            5   that you're doing a deposition on -- he has knowledge
    6   said -- I wasn't clear whether the Port was doing the      6   of the mitigation and the activities and the
    7   improvements or fish and wildlife were doing the           7   coordination that's being done in South Bay. I don't
    8   improvements?                                              8   have enough knowledge of it.
    9       A. I think both have done them, but the Port           9        Q. You're a corporate representative of the
   10   has done specific improvements.                           10   Port today, just to be clear?
   11       Q. To areas of South Bay?                             11        A. Yeah. On specific questions.
   12       A. Yes.                                               12        Q. Does the Port have any evidence that fish
   13       Q. And does the Port control the South Bay            13   populations in San Diego Bay have been harmed because
   14   wildlife refuge?                                          14   of PCBs in San Diego Bay?
   15           MR. HOMER: Object to the form and scope.          15           MR. HOMER: Object to the form.
   16       A. Yeah. That's not a -- that's not a question        16        A. The fish themselves?
   17   that --                                                   17        Q. The fish themselves.
   18       Q. Okay. I'll withdraw that.                          18        A. No, they don't.
   19       A. I'm not prepared to answer that.                   19        Q. I'm going to -- that's -- other than
   20       Q. It sounded like you had some familiarity           20   finishing up on the surveys -- oh, let me make sure --
   21   with how that works.                                      21   so we talked about these additional seven or eight fish
   22       A. I think we just covered my familiarity with        22   surveys that we'll talk about tomorrow.
   23   it.                                                       23           Is there any other type of survey pertaining
   24       Q. But I want to make sure that I understand          24   to fish and wildlife that the Port performs to your
   25   that when you're -- when you talk about working -- the    25   knowledge?


                                                 Page 240                                                       Page 241
    1           MR. HOMER: Object to the form and scope,           1   night, and we'll continue. Let's -- you want to get
    2   just the -- this is bound in the language of the topic.    2   back together at 9 o'clock so we maximize the
    3   That's the surveys we've prepared Dr. Johns to testify.    3   likelihood that Dr. Johns can -- can make his plane?
    4        A. Yeah. Question 83 is -- the topic is, Biota        4           MR. HOMER: Yeah. And, obviously, we're not
    5   sampling activities conducted on or behalf of the          5   asking you to commit to anything, but can you just let
    6   Port -- Port District and the bay since 1995 and future    6   us know -- you said you had three binders -- where are
    7   biota sampling activities the Port District expects to     7   you?
    8   undertake in the bay. And the answer is yes.               8           MR. HOWARD: Let me see here. I think --
    9        Q. Okay. So in response to a question for             9   I'm at the -- I'm at the halfway point, so I think
   10   topic 83, Biota sampling has been performed by the        10   we're going to be able to -- we're going to be able to
   11   Port District since 1995?                                 11   do this within the time frame, you know, barring some
   12        A. That's correct.                                   12   unforeseen circumstance.
   13        Q. And do you have a similar document outlining      13           MR. HOMER: Okay. Great.
   14   all the surveys that have been performed by the Port      14           THE VIDEOGRAPHER: This is the end of
   15   since 1995?                                               15   today's portion of the deposition. The time is
   16        A. I do.                                             16   4:59 p.m. We are now off the record.
   17        Q. Can you share that with us tonight?               17           (Time noted: 4:59 p.m.)
   18           MR. HOMER: Same situation. If we could go         18
   19   to topic.                                                 19
   20           MS. DAVIS: I just did this a minute ago.          20
   21           THE WITNESS: That was only the question he        21
   22   was asking.                                               22
   23        Q. Well -- okay. So we have information              23
   24   related to biota and fish -- fish populations. Okay.      24
   25           MR. HOWARD: Why don't we adjourn for the          25




                                                                                                                          61
                                TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            85
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23253 Page 63 of
                                     168
                                                           Page 242                                                    Page 243
    1                   JURAT                                                  1           CERTIFICATE
    2                                                                          2   STATE OF CALIFORNIA)
    3   I, DAVID MICHAEL JOHNS, PH.D., do hereby certify under                 3           )ss:
    4   penalty of perjury that I have read the foregoing                      4   COUNTY OF SAN DIEGO)
    5   transcript of my deposition taken on April 30, 2019;                   5
    6   that I have made such corrections as appear noted                      6          I, LORIE RHYNE, Registered Reporter,
    7   herein in ink, initialed by me; that my testimony                      7   Certified Realtime Reporter within and for the
    8   as contained herein, as corrected, is true and correct.                8   State of California, do hereby certify:
    9                                                                          9          That DAVID MICHAEL JOHNS, Ph.D., the
   10   DATED this _____ day of _________________, 2019,                      10   witness whose deposition is hereinbefore set
   11   at ___________________________, _______________.                      11   forth, was duly sworn by me and that such
   12                                                                         12   deposition is a true record of the testimony
   13                                                                         13   given by such witness.
   14                                                                         14          I further certify that I am not
   15                                                                         15   related to any of the parties to this action
   16                                                                         16   by blood or marriage and that I am in no way
   17   _________________________________                                     17   interested in the outcome of this matter.
   18   DAVID MICHAEL JOHNS, PH.D.                                            18          In WITNESS WHEREOF, I have hereunto
   19                                                                         19   set my hand this 3rd day of May, 2019.
   20                                                                         20
   21                                                                         21
   22                                                                         22
   23                                                                         23
   24                                                                         24              ___________________________
   25                                                                         25              LORIE RHYNE, CSR 12905, RPR, CRR

                                                           Page 244                                                    Page 245
    1   ------------------------I N D E X-----------------------               1   Exhibit 6 Document entitled "Characterization
    2                                                                          2          and Assessment of Storm Drain
    3   WITNESS        EXAMINATION BY                              PAGE        3          Sediments from Switzer Creek,"
    4   DAVID MICHAEL JOHNS MR. HOWARD                                    7    4          dated March 20, 2009.......... 81 10
    5                                                                          5   Exhibit 7 Report titled "An Investigation of
    6   --------------------E X H I B I T S---------------------               6          Sediment Quality at the Mouth
    7                                                                          7          and Tidally Influenced Area of
    8   PORT EXHIBIT                             PAGE LINE                     8          Chollas Creek in San Diego Bay" 85 22
    9   Exhibit 1 Pharmacia's Amended Notice of                                9   Exhibit 8 Resolution No. R9-2002-0123... 92     3
   10          Videotaped Rule 30(B)(6)                                       10   Exhibit 9 Resolution No. R9-2005-0019... 92 12
   11          Deposition of San Diego Unified                                11   Exhibit 10 Resolution No. R9-2007-0043... 92 18
   12          Port District................. 17 5                            12   Exhibit 11 Resolution No. R9-2008-0027... 92 25
   13   Exhibit 1A D. Michael Johns, PhD                                      13   Exhibit 12 SCCWRP article entitled "In Situ
   14          curriculum vitae.............. 104 11                          14          Measurements of Polychlorinated
   15   Exhibit 2 Document entitled "California                               15          Biphenyls in the Waters of
   16          State Mussel Watch"........... 66 2                            16          San Diego Bay, California"... 94 20
   17   Exhibit 3 Document entitled "California                               17   Exhibit 13A Aerial photograph............ 97 19
   18          State Mussel Watch 1980-1981" 67         5                     18   Exhibit 13B Aerial photograph............ 98 1
   19   Exhibit 4 Letter dated January 19, 2006 from                          19   Exhibit 13C Aerial photograph............ 98 7
   20          David Merk to Selica Potter... 77 9                            20   Exhibit 13D Aerial photograph............ 98 13
   21   Exhibit 5 Letter dated October 20, 2006 from                          21   Exhibit 14 Document titled "Integrated
   22          David Merk to Song Her........ 77 13                           22          Natural Resources Management
   23                                                                         23          Plan," September 2013......... 119 11
   24                                                                         24
   25                                                                         25




                                                                                                                                 62
                                      TSG Reporting - Worldwide                       877-702-9580

                                                                    Exhibit 1
                                                                      86
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23254 Page 64 of
                                     168
                                              Page 246                                                 Page 247
    1    Exhibit 15 Report on San Diego Bay Area               1
    2           Sewerage Problem, Staff Report to              2   Exhibit 21 Cleanup and Abatement Order
    3           the San Diego Regional Water                   3          No. R9-2017-0021, Tow Basin... 154 21
    4           Pollution Control Board,                       4   Exhibit 22 Map of five sites, Exhibit 17
    5           September 1954................ 119 20          5          through 21.................... 155 3
    6    Exhibit 16A Photograph, America's Cup                 6   Exhibit 23 Investigation Order No. R9-2004-0277,
    7           Harbor........................ 120 4           7          Chollas Creek................. 194 10
    8    Exhibit 16B Historical photograph,                    8   Exhibit 24 Investigative Order No. R9-2011-006,
    9           NASSCO shipyard............... 120     9       9          Sunroad Resort Marina......... 194 17
   10    Exhibit 16C Historical photograph, Tenth Avenue      10   Exhibit 25 Investigation Order No. R9-2014-0007,
   11           Marine Terminal............... 120 16         11          Laurel Hawthorn Central
   12    Exhibit 16D Aerial photograph, industries            12          Embayment..................... 194 24
   13           in South Bay around                           13   Exhibit 26 Investigative Order No. R9-2015-0058,
   14           Rohr Industries............... 120 24         14          Chollas Creek................. 195   7
   15    Exhibit 17 Cleanup and Abatement Order 86-92         15   Exhibit 27 Investigative Order No. R9-2017-0081,
   16           for Teledyne Ryan Aeronautical                16          Tenth Avenue Marine Terminal,
   17           near Lindbergh Field.......... 153 12         17          Cesar Chavez Park, and Pacific
   18    Exhibit 18 Cleanup and Abatement Order Number        18          Maritime Freight.............. 195 15
   19           95-21, Campbell Industries.... 153      21    19   Exhibit 28 Draft Investigative Order
   20    Exhibit 19 Cleanup and Abatement Order               20          No. R9-2018-0035, Laurel Hawthorn
   21           No. R9-2012-0024, NASSCO                      21          Embayment..................... 195 24
   22           and BAE....................... 154   4        22
   23    Exhibit 20 Cleanup and Abatement Order               23
   24           No. R9-2015-0018, Laurel Hawthorn             24
   25           Embayment..................... 154 13         25



                                              Page 248
    1   NAME OF CASE:
    2   DATE OF DEPOSITION:
    3   NAME OF WITNESS:
    4   Reason Codes:
    5      1. To clarify the record.
    6      2. To conform to the facts.
    7      3. To correct transcription errors.
    8   Page ______ Line ______ Reason ______
    9   From _____________________ to _____________________
   10   Page ______ Line ______ Reason ______
   11   From _____________________ to _____________________
   12   Page ______ Line ______ Reason ______
   13   From _____________________ to _____________________
   14   Page ______ Line ______ Reason ______
   15   From _____________________ to _____________________
   16   Page ______ Line ______ Reason ______
   17   From _____________________ to _____________________
   18   Page ______ Line ______ Reason ______
   19   From _____________________ to _____________________
   20   Page ______ Line ______ Reason ______
   21   From _____________________ to _____________________
   22   Page ______ Line ______ Reason ______
   23   From _____________________ to _____________________
   24
   25                ________________________




                                                                                                                63
                              TSG Reporting - Worldwide               877-702-9580

                                                     Exhibit 1
                                                       87
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23255 Page 65 of
                                     168

                                                                                                          Page 1

          A             act (4)                 adjoining (1)           220:14                  89:9
 $3.3 (1)               40:18 76:24 138:7       211:23                  ago (6)                 analysis (13)
 182:6                    146:25                adjourn (1)             45:17 167:1,5 176:10    51:6,7 52:19 70:24
 a.m (6)                action (11)             240:25                     219:17 240:20          108:24 117:9,12
 2:5 6:10 61:1,3,3,5    50:20 59:11,18 72:6,8   adjudicated (1)         agree (10)                118:17 123:24
 abate (1)                130:8 138:11          107:13                  80:10 94:12 95:22         152:21 153:2,4
 112:16                   226:11,15 237:7       adjust (1)                 96:17 115:5 122:25     183:22
 abatement (44)           243:15                34:9                       149:7 185:16         analytical (4)
 45:14 61:24 62:1       actions (9)             administer (1)             206:17 210:10        19:6 23:19,20,23
   64:13 153:13,16,22   62:10,12 114:19         5:13                    agreed (5)              analyzed (1)
   154:1,5,9,14,18,22     116:1,5 129:22        Administration (1)      5:3,7,11 27:13 126:11   152:19
   155:1 158:5,20         180:19 200:2          2:9                     agreement (5)           anchorage (1)
   159:3 160:12           220:25                administrative (6)      25:4 27:15 32:22        223:2
   161:11 162:12,24     activated (1)           26:22 35:13 45:12          159:1 205:19         Andrew (3)
   163:2,11,13 164:23   179:17                    47:24 48:5 107:4      agreements (1)          3:8 7:4 11:3
   166:11 174:13        active (12)             administrator (1)       28:19                   anglers (2)
   176:15 178:14,18     156:13 157:16 159:17    26:18                   agrees (1)              225:1,3
   180:1 181:12,17,21     182:24 183:4,6        adopted (10)            135:18                  animal (1)
   181:24 193:22          187:20 218:10,11      47:10 93:6 113:17,21    ahead (6)               134:9
   196:15 197:22          221:11 222:18           113:22,24 114:3,8,9   76:14,21 124:10         annually (1)
   203:4 246:15,18,20     223:13                  114:21                   173:11 181:22        96:9
   246:23 247:2         actively (2)            advance (2)                216:11               answer (41)
 ability (4)            177:14 183:2            42:12 44:16             Ahh (1)                 14:10 16:2,7,8 31:1
 14:20 16:22 151:25     activities (12)         advice (1)              232:6                     36:8 37:22 46:25
   152:2                100:14 215:9 218:22     49:16                   air (1)                   47:5,21 54:7,16
 able (14)                223:2 224:2 225:17    advisor (2)             120:3                     59:10 60:10 74:8,25
 12:14 16:13 18:18        229:14 230:1          49:12 191:24            al (2)                    75:4 81:3 83:18
   19:4 41:20 74:2        232:15 239:6 240:5    advisories (3)          6:4,5                     103:2,5 107:8
   127:17 139:13          240:7                 138:24 212:10,22        allocate (1)              112:23 132:9
   140:24 166:7         activity (3)            advisory (1)            122:3                     140:24 148:6
   207:16,22 241:10     136:5,9 220:15          213:11                  allocation (1)            172:21 173:10
   241:10               acts (1)                aerial (16)             49:4                      187:18 191:18
 abreast (1)            138:8                   97:6,19,23,24 98:1,4    allow (4)                 196:14,16 205:17
 191:1                  actual (1)                98:7,11,13 120:20     15:25 16:1 220:20         206:2 216:8,11
 absence (1)            166:25                    120:24 245:17,18         235:19                 221:5,14 231:2
 213:5                  Adam (2)                  245:19,20 246:12      allowed (5)               238:19 240:8
 absent (1)             4:20 6:21               aerials (2)             47:21 136:14,15,16      answered (7)
 134:10                 add (2)                 97:8 98:21                 136:19               31:9 58:12 60:12
 Absolutely (2)         43:8 65:22              Aeronautical (3)        allowing (2)              101:17 114:6,7
 63:19 222:8            added (2)               153:14,17 246:16        34:10 42:13               131:10
 access (6)             65:25 66:1              AET (1)                 alter (1)               answering (1)
 25:18,25 26:20,21,24   addition (2)            166:7                   14:16                   73:2
   26:24                10:10 163:21            affect (1)              Amec (3)                answers (1)
 accumulation (1)       additional (15)         152:24                  85:18 202:19 203:10     59:21
 62:16                  9:8 10:16 62:4 68:10    aftermath (1)           amended (4)             anticipation (3)
 accurate (5)             131:22 148:9 169:8    90:5                    17:2,6 155:15 244:9     123:20 130:15 210:10
 109:8 141:19 142:17      171:18 175:25         AFTERNOON (1)           America's (4)           antifoulant (1)
   166:23 179:5           180:19 183:8          104:1                   120:2,5 150:24 246:6    151:17
 acre (3)                 187:11,22 188:19      agencies (4)            amount (17)             antimony (1)
 162:7,14 182:15          239:21                35:14 125:14 231:20     72:1 96:14,19 108:3     149:14
 acreage (1)            address (2)               231:20                   108:17 109:15        anybody (3)
 184:14                 47:7 193:11             agency (1)                 132:1 138:13 220:6   74:7 76:7 126:4
 acres (10)             addressed (2)           236:23                     220:14 229:13,15     anyways (1)
 179:6 184:15,17        171:16 174:4            agents (1)                 229:18,23 230:6,21   92:22
   185:2,6,8,13,17      addressing (2)          32:9                       232:16               apart (3)
   186:1,2              214:17 226:16           agnostic (1)            amounts (1)             23:5 25:17 28:15


                                     TSG Reporting - Worldwide     877-702-9580
                                                    Exhibit 1
                                                      88
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23256 Page 66 of
                                     168

                                                                                                            Page 2

 appear (3)                101:1,12 103:8        assert (6)              attorney (4)               132:16 136:21,22
 88:19 152:20 242:6        109:16 110:6          21:23 33:12 37:21       31:3 38:2,8,18             136:25 137:2,3,7,9
 appeared (1)              111:22,23 112:10        191:17 205:16         attorneys (12)             137:24 139:10,25
 54:14                     130:1 133:2,25          207:5                 3:4,11,19 4:3,9,16 5:4     151:10,14 152:18
 appears (3)               134:6 136:14 139:4    assess (3)                28:12,18 37:25           161:3 163:16 179:9
 93:19 212:19 213:21       171:6 187:12,25       14:2 96:19 209:12         48:18,19                 185:2 198:16,18
 appended (2)              188:7,20 212:20       assessment (12)         August (1)                 201:3,9,12,15
 86:5,8                    214:4 238:11          81:11 82:3,23 95:22     91:6                       203:23 210:23
 applicable (1)          arguably (1)              108:21 116:25         authored (3)               214:15 215:1 229:3
 183:9                   42:6                      122:25 157:15         44:23 67:3 119:6           229:12 230:18,23
 applied (9)             argument (1)              212:12 233:23         authorities (1)            237:10
 107:20 114:10,17        97:5                      234:18 245:2          115:24                   awareness (1)
   115:4,6,10,11,15      Aroclor (2)             assessments (3)         authority (6)            76:16
   174:20                118:5,7                 56:7 231:25 234:9       235:16,19 236:14,18
 apply (3)               Aroclors (3)            assigned (5)              236:19,22                         B
 14:13 160:13,14         118:11,16,18            17:18 18:3 140:13       authorized (1)           B (3)
 appreciably (1)         aromatic (1)              185:20 190:22         5:13                     97:7 231:21 244:6
 138:10                  165:10                  assignment (5)          authors (1)              back (25)
 appropriate (3)         array (2)               37:19 170:2 191:20      68:14                    18:9 34:18 35:19
 34:7,19 183:23          206:9 210:1               205:19 217:8          authorship (2)             57:21 61:4 73:6
 approve (1)             article (5)             assist (1)              121:9 122:16               74:10,25 75:4 94:25
 211:7                   94:15,21 95:3,6         31:9                    available (4)              97:18 104:6 105:9
 approximately (8)         245:13                associated (15)         19:5 76:8 205:3            117:25 120:22
 6:10 45:16 66:2 77:5    articles (2)            82:17 110:20,24           224:23                   123:25 129:12
   81:6 173:23,25        44:24 216:13              118:14 129:1,16       Avenue (25)                130:16 137:4 141:9
   225:7                 aside (1)                 130:8,9,11 141:14     3:6 6:13 84:17 120:15      150:9 189:15 197:7
 approximation (1)       36:15                     144:2 148:10 174:8      120:17 125:16            230:14 241:2
 215:15                  asked (46)                186:8 216:25            127:8 195:12,17        background (23)
 April (9)               25:21 27:3,7 30:14      associates (1)            200:6 204:10 206:3     41:24 42:22 43:17
 1:18 2:4 6:10 55:4        31:7 33:9,10 37:12    23:17                     206:24 210:17            48:3 50:3 113:17,23
   188:3 212:4,15          38:13,23 39:18        association (1)           211:20,23 213:24         113:25 114:3,14,16
   230:6 242:5             44:11 46:17,21,23     6:14                      214:1,5,12 217:4,15      114:23 115:1,3,15
 Arch (1)                  47:1 51:25 53:21      assume (12)               217:17 246:10            115:20 116:12
 4:4                       57:12,21 58:8 63:11   9:13 25:23 76:8           247:16                   117:3,6 168:1
 archive (1)               63:21 64:21 65:13       171:25 172:1          average (7)                174:14 184:5
 120:3                     74:7,20 108:20          190:25 191:4 203:6    47:14 102:12,13            212:24
 area (49)                 113:25 114:2            224:11,16 226:22        149:13 174:11          bacteria (2)
 82:15 85:20,25 87:10      157:21 163:7            236:22                  184:4 207:12           92:24 230:12
   89:1,4,6,7,15,15,23     172:18 187:17         assumption (2)          avoid (1)                bacterial (3)
   96:5,23 97:1 98:12      189:22 196:14         34:16 118:9             193:11                   132:20 133:25 143:4
   101:2,7,8,9 102:14      198:2 201:24          assuredly (1)           aware (93)               BAE (9)
   102:21 109:10,15        210:13 213:18         71:7                    50:18,23 51:9 53:17      45:14 56:1 102:17
   109:20 112:15           216:3 217:25          attach (1)                56:12,23 57:3,8          154:6,10 176:3,22
   119:17,21 124:5         223:25 225:13,15      155:19                    58:12,23 59:16 60:3      180:5 246:22
   128:19 130:19           227:20                attached (1)              60:8,13 62:12 66:3     banks (1)
   135:11 144:4          asking (27)             155:15                    66:12 68:16 71:24      83:4
   148:11 154:19         19:24 24:13 28:25       Attachment (1)            72:3,12,12 73:17,20    BARON (1)
   169:22 171:7 178:1      31:10,12 32:18        12:2                      74:12,24 75:2,6,10     3:18
   179:2,6 193:24          41:23 42:25 47:23     attempt (1)               76:9 79:7,14,23        barring (1)
   195:22 205:24           58:6,7 63:25 64:15    217:13                    80:4 81:4,5 82:6,16    241:11
   213:18 214:8,19         101:13,25 114:20      attend (1)                82:21 84:2,24 90:5     base (8)
   215:25 223:2 245:7      117:14 121:25         150:13                    90:9 92:22 93:24,25    68:4 99:4 112:23
   246:1                   123:24 139:5 169:7    attention (10)            94:6,9 96:22 113:11      134:12 158:9,10
 areas (28)                173:9 197:21          69:11 70:1 84:3 88:11     113:16 114:2,7,11        215:24 216:1
 70:22 87:8 88:17          222:10,16 240:22        95:15 137:13,19,19      114:13 115:10,17       baseball (1)
   89:11 98:19 100:20      241:5                   142:24 143:14           116:9,19 121:19        189:21


                                      TSG Reporting - Worldwide     877-702-9580
                                                     Exhibit 1
                                                       89
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23257 Page 67 of
                                     168

                                                                                                         Page 3

 based (23)              90:16 91:3,11,17        218:5,14,17,22          45:8 49:18 72:5       16:1,18 44:4 104:20
 14:10 52:21 70:16       92:9 93:6,12,16,22      219:21 220:7,15,18      84:10 113:13            112:14 125:9,20
   71:8 73:1 102:4       94:2,17,23 95:2,7,8     221:11 222:2,4,7,18     125:21 127:18           126:23 185:5
   117:19 126:13         95:19,20,25,25 96:3     222:23 223:5,17         240:5                 better (6)
   129:2 130:18,20       96:4,20,23 97:5,9       224:1 225:17,18,21    belief (1)              83:22 122:23 123:1
   133:14 163:12         97:10,15,23,24 98:5     226:1,22 227:10,22    83:19                     126:1 129:16
   166:1,1,5 172:23      98:11,12,21 99:1,2      228:4,14 229:4,9,14   beliefs (1)               228:15
   181:4 186:16 197:6    99:7,8,19,20,21,24      229:16,19,23,25       221:20                  beyond (9)
   197:13 213:24         99:24 100:5,6,24        230:7,22,24 231:7,9   believe (113)           51:7 56:12 61:12
   222:17                101:2,4,7,10,13,15      231:15,25 232:5,15    37:2 39:2 43:6 46:8       65:10,14 152:7
 bases (2)               101:22 102:5,21         232:17,20,25            52:9,18 56:3 58:24      153:3 170:25
 97:1,25                 105:14,15,22 108:4      234:10 235:14,17        59:5,24 60:5,8,13       227:25
 basically (11)          108:7,13,17 109:10      235:20,23,25            60:16 61:19 62:7      big (3)
 30:3 67:14 73:23        109:15,16,24 110:8      236:10,20 237:13        66:11,16 69:25 71:2   109:20 162:13 182:12
   95:16 126:22          110:20 111:11,17        237:24 238:1,11,13      72:4,16,23 73:17      Bight (1)
   135:20 170:20         111:22 112:5,7,9,11     239:7,13,14 240:6,8     80:14 83:3,19 84:14   149:3
   175:3 200:17 209:8    112:13,14,18 113:2      245:8,16 246:1,13       85:8 87:15 89:3,14    bile (1)
   225:8                 113:4,18,23 114:8     bay's (2)                 95:23 99:12 100:23    76:5
 basin (25)              114:14 115:4,7,20     133:10 143:4              101:3,14 102:3        billion (35)
 55:21 62:6,11 92:11     116:12,16 117:6,18    bayfront (1)              103:1 109:3,7,24      47:11 87:22,23 88:21
   115:9 118:17,18       119:4,17,21 120:21    108:8                     110:5,8,16,16,19        90:2 107:14 113:17
   154:23 155:2,11       120:25 121:4,21       Baykeepers (1)            111:21 112:22,25        113:25 114:4,15,17
   156:22 181:13         122:10,23 123:2,6,8   39:14                     113:2,20 118:9,13       114:21 115:5,11,16
   182:10,13,16 184:1    123:15,19 124:1,3,8   bays (5)                  118:17 120:13           115:19 162:21
   186:24,24 187:1       124:13,15,18,23       95:21 141:25 142:5        122:5 126:21 127:1      165:13 166:6 168:7
   190:2 191:11,13,16    125:6,10,17,18,22       142:11 149:16           131:10,23 132:1,6,7     168:17 174:16,20
   198:17 247:3          126:2,8,16,24 127:3   bayward (2)               133:4 135:16            175:21 178:23,23
 basis (11)              127:12,19 128:4,5     88:10 101:8               136:13 143:16,22        183:18 184:8,10,11
 31:16 36:8 72:16        129:3,3,12,13 130:6   baywide (28)              145:7,19 149:1          206:13,14,15,19
   146:7 148:6 169:25    131:7,11,13,21        94:6 109:3 133:5          158:14 162:14           207:18
   174:19 213:9,14       132:2,12,17,23          139:1 145:1,7,9,19      164:14,18,25 167:8    bind (4)
   221:16 227:4          133:10,12,19 134:1      145:21,23,25 146:6      167:18,18 168:10      24:9,14 58:13 63:20
 Bates (6)               134:6,7,14,18 135:2     146:21,24 147:4,10      168:10,11 169:4,9     binders (1)
 9:6,9 10:3,8,24 67:18   135:7,11,13,17,22       147:21 148:1,12,16      171:3,5,14 176:7,18   241:6
 bay (385)               135:25 136:9,14,16      148:22 152:14           178:21 183:1          binding (2)
 11:25 12:1 18:15        136:19,22,23 137:8      172:4 211:6,13,14       190:14 199:25         24:6 42:2
   21:17 22:9 23:24      137:25 138:2,14,19      211:14 212:22           200:1 202:20,22       bioaccumulate (3)
   25:22 26:14 29:11     138:25 139:8,15,24    beaches (2)               204:2 205:6 213:2     151:25 152:2,24
   30:11,21 31:14        140:19 141:9,16,20    132:20 135:11             214:14 216:3 219:8    bioaccumulation (2)
   33:17 50:11,16,22     141:23 142:4,10,25    bedded (3)                224:22 228:12         130:13 146:11
   50:25 51:4,16,23      143:6,15,19 144:22    170:13,17,22              229:17,20,24 231:3    bioaccumulative (1)
   52:4,7,13,15 55:19    144:25 145:13,24      Bedient (2)               231:10 237:16         130:14
   56:2,5,17,25 57:17    146:10,18 147:3,12    22:6 35:22                239:3,4               biological (2)
   58:6,17,22 59:1,25    148:25 149:4,10,13    Bedient's (1)           believes (1)            129:22 130:23
   60:6 62:4 63:2,7      149:15 151:3          53:7                    110:17                  biology (1)
   64:9,10 65:18,18      152:10,22,25 155:9    beginning (7)           beneficial (8)          19:11
   66:3,7,13 67:15,25    156:20 157:1,22       30:2 43:7 104:5         107:18 112:25 139:23    biota (4)
   69:4,22 70:10,19,25   158:4,16,24 159:10      143:25 173:23           139:24 146:3 147:6    240:4,7,10,24
   71:2,11,14,21 72:1    159:19 161:10           189:14 217:21           147:9 212:23          biphenyls (5)
   72:8,10,18,22 73:1    176:5 185:3,8,18,24   begins (4)              benthic (9)             70:4 77:22 94:16,22
   73:15,20 74:1,10,13   186:2 188:7 193:14    13:20 134:16 141:4      129:21 130:7,10           245:15
   74:17 75:1,15,16      196:11 197:15           143:5                   132:23 133:5 134:9    bit (5)
   76:1,23 77:2,4,22     198:4 205:23 211:6    behalf (22)               147:9,13 148:10       18:24 49:25 72:20
   79:10,16,24,25        211:22 212:10         1:16 6:18,20,21,24,25   Bernardo (1)              120:23 221:8
   80:12,22 83:15        213:1,6,15 215:1,3      7:2,5,7 17:13 24:6    3:20                    block (1)
   85:21,25 87:1 89:1    215:11,22,25 218:2      35:12 42:24 43:17     best (9)                173:14


                                    TSG Reporting - Worldwide     877-702-9580
                                                   Exhibit 1
                                                     90
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23258 Page 68 of
                                     168

                                                                                                             Page 4

 blood (1)               218:2,11 220:19           197:8 206:9 209:25       170:4,9,11,24,25         27:2 28:11 31:19,20
 243:16                    221:4,4,12 222:6,9    broader (3)                171:13,19 172:6,15       31:21 32:8,10,23
 Bluff (1)                 222:19,23 223:10      127:23 197:11 206:9        177:21 180:5,18          33:10 39:10,20,22
 4:10                      223:16 229:23         broadly (1)                181:2,9 184:10           40:1,3,3,5,11,14,22
 board (92)                230:7,21,25 231:3,6   51:23                      186:18,19 187:9,13       40:23 41:1,2 43:25
 11:21 13:7 45:7,13,19   boats (7)               broke (1)                  187:25 188:20            44:3 45:10,10 52:18
   46:10 47:11,24        151:2 163:23 164:6      109:9                      189:4,25 192:8           53:2 83:23 86:18
   50:21 62:13 66:20       214:11 215:2 219:4    brown (6)                  214:18,21,25             110:16 126:5
   67:3 68:13 75:7         220:1                 36:19 37:9,24 126:6        217:11 222:25            139:22 150:13
   77:20 78:1 80:11,15   Bob (24)                  126:20 133:11            223:6,7,10,12            239:3 248:1
   80:17,21 83:25 91:7   8:9 28:24 41:13 48:22   BUDD (1)                   246:19                cases (9)
   92:10 93:21 94:1,8      55:1 57:9 62:21       3:18                    CAO (22)                  14:23 33:13 39:8,9,15
   105:1 107:3,13,25       68:24 79:2,19 81:15   building (4)             62:7 64:16 68:7            39:19 43:1 44:8
   107:25 113:16,21        86:7 91:9 115:21      2:10 25:7 106:5            114:22 153:18            87:22
   113:22 114:3 115:4      140:11 142:8 143:1      151:19                   154:1 161:6,20        catch (7)
   115:6,10,14,15,19       159:2 160:16          Business (1)               163:21 164:9,10,15     11:2 57:10 118:17
   119:18,23 135:20        193:10 200:25         26:21                      165:21 166:1,2           227:13,13,17,17
   142:23 143:14           221:16 231:16         byproducts (1)             167:24 174:5          categories (2)
   154:9 157:2,19,22       234:1                 52:12                      177:12 178:2 179:4     63:1 197:12
   158:25 159:5 160:8    BOD (1)                                            179:6 182:16          category (2)
   160:10,18 161:4       129:23                             C            CAOs (11)                 61:17 92:21
   162:16 163:13,21      body (1)                C (7)                    63:14,17 74:21 116:2    caught (2)
   165:6,23 168:5        80:5                     3:1 4:1 7:12 97:7         116:5 153:9 156:6      95:14 113:3
   169:7 171:11,18       Boston (1)                 104:3 243:1,1           156:17 177:19         caused (2)
   172:1 175:20 178:9    4:5                     cadmium (1)                180:4 183:9            129:9 144:3
   181:1 183:21          bothered (1)             210:1                  cap (44)                 CDPH (1)
   184:23 185:25         54:6                    calculated (1)           162:3,5,9,13,19          134:17
   189:1,3 192:18        bottom (2)               96:15                     164:19 166:10,12      Center (1)
   193:3 196:7 201:4,9   144:4 206:12            California (29)            167:14,16 169:2,2,3    4:17
   201:15 202:6 205:7    Boulevard (2)            1:2,17 2:10 3:7,21        169:5,24 170:4,9,11   central (25)
   206:6,23 207:8        3:13 4:18                  4:11 6:6,9 13:7,9       170:12,13,14,15,20     95:19,20 96:3,4,23
   209:1,2 210:7,24      bounce (1)                 66:19,23 67:2,6,20      170:24,25 171:13         99:2 101:7,9,22
   212:25 220:24         94:25                      67:23 70:5 79:16        171:23,23,25 172:6       128:15 134:6,18
   246:4                 bouncing (1)               94:13,23 134:17         172:9,11,15,15           135:2,11,22 194:22
 board's (7)             120:22                     135:1,9 236:24          180:18,19 186:19         195:1,22 199:12,12
 76:23 82:19 114:19      bound (1)                  243:2,8 244:15,17       190:1 214:18,19,21       199:13,23 200:15
   137:19 160:5          240:2                      245:16                  214:25 217:11            210:18 247:11
   180:21 201:13         boundaries (2)          call (4)                   223:1                 century (1)
 board-adopted (1)       35:20 112:19             84:11 182:24 203:13    capacity (8)              230:15
 114:13                  breadth (1)                239:4                 23:4 29:5,10 105:17     CERCLA (2)
 board-mandated (1)      225:14                  called (8)                 105:18 151:18          40:11,13
 175:16                  break (11)               7:13 20:17 26:21          152:8,23              certain (14)
 board-ordered (1)       12:15 14:1 34:17           72:24 154:1 158:12   CAPES (1)                 17:15 26:5,9,19 38:11
 86:24                     44:13 60:23 94:12        218:13,13             4:15                       72:22 74:18 118:10
 boat (19)                 97:11,12 150:3        calling (1)             capped (3)                  123:10 136:14
 105:15 151:11,14          151:5 189:8            192:1                   75:11 164:13 166:21        174:20 197:12
   152:8 217:22 218:9    Bridge (1)              calls (4)               capping (1)                 212:20 220:25
   219:2,3,5,10,11,15    69:5                     107:6 205:18 207:6      192:3                   certainly (7)
   219:21 220:24         brief (3)                  217:7                carbon (1)                71:11,18 129:8 138:7
   221:9 223:6,15        61:2 150:7 189:12       Campbell (52)            179:17                     138:8,23 147:11
   228:23 229:22         briefly (2)              56:1 114:16,20         carefully (1)            certainty (1)
 boater (2)              8:6 213:20                 127:14,15 153:22      15:18                    71:1
 220:6,14                broad (11)                 153:25 155:12        case (48)                certified (4)
 boaters (1)             32:18 58:8 139:6           164:8,15 166:5,16     1:7 20:20 21:5,12        2:11,12 7:14 243:7
 218:11                    152:21 153:2             166:25 167:23           22:3,19,21 23:5,6     certify (3)
 boating (18)              159:11 168:3 197:4       168:20 169:8,17,24      24:20 25:19 26:1       242:3 243:8,14


                                      TSG Reporting - Worldwide     877-702-9580
                                                     Exhibit 1
                                                       91
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23259 Page 69 of
                                     168

                                                                                                               Page 5

 Cesar (4)                   203:10 210:17           106:16 110:4,18        41:1                     119:8
  195:13,17 204:11           245:8 247:7,14          201:8 238:5 248:5     client (3)               comment (4)
   247:17                 choose (1)               clarifying (2)           40:6 41:6 108:5          16:13 78:2 164:1,2
 cetera (4)                65:3                     105:18 109:13          close (4)                comments (1)
  42:18 188:6 197:19      chose (1)                clarity (3)              25:16 100:14 112:13      79:15
   231:18                  65:2                     111:4 135:19 181:23       135:6                 Commission (1)
 chain (2)                chromium (1)             classify (1)            closures (1)              231:14
  151:20 152:9             210:1                    220:9                   132:21                  commissioned (4)
 chance (2)               chronological (2)        clean (8)               cluttered (1)             46:22 218:12 228:11
  11:2 104:17              156:12 194:5             40:18 70:20 76:24       157:13                     229:7
 change (2)               chronologically (4)        114:24 117:2 138:7    co-counsel (1)           commissioners (3)
  43:13 142:19             75:14 76:15 92:7          142:9 193:5            15:3                     35:7 140:8,13
 changed (1)                 123:8                 cleaned (1)             coast (2)                commissioning (1)
  138:10                  chronology (1)            71:10                   70:5 134:11              226:20
 changes (2)               29:25                   cleaner (1)             Coastal (1)              commit (1)
  16:13 171:6             Chula (4)                 71:12                   94:13                    241:5
 changing (2)              59:25 60:5,14 225:24    cleanest (4)            coauthor (1)             committee (1)
  43:10 72:18             Cicchetti (2)             141:24 142:4,11         125:3                    140:3
 channel (3)               22:6 35:22                143:18                Cobb (3)                 common (1)
  99:19 100:6,10          Cicchetti's (1)          cleanup (89)             4:13 6:19,19             8:4
 character (1)             53:9                     45:14,20,22 47:10      Codes (1)                communicated (2)
  18:24                   circumscribed (1)          48:14,16 61:24 62:1    248:4                    23:7,10
 characterization (4)      89:2                      64:13 94:6 103:7      Coeur (1)                communicating (1)
  81:11 82:2 181:7        circumstance (1)           107:3,12 144:15        44:3                     22:23
   245:1                   241:12                    153:12,16,21 154:1    coleading (1)            communication (2)
 characterized (1)        circumstances (1)          154:4,9,13,17,21,25    211:4                    115:23 116:10
  62:24                    82:16                     157:2,3,15,20,23,23   collaboration (1)        communications (10)
 chart (1)                Citadel (2)                158:5,8,19 159:3,6     125:14                   23:11 24:14 31:3
  81:22                    104:18,21                 160:12 161:5,10,11    collect (5)                 32:14 34:12 35:21
 Chavez (4)               citation (1)               161:24 162:11,15       62:4 229:13,15,18,22       36:2,4,6 140:12
  195:13,17 204:11         143:19                    162:24 163:2,11,12    collected (7)            communities (2)
   247:17                 cited (3)                  164:17,19,22,23        9:9 68:11 83:21 84:15    129:21 130:11
 chemical (5)              127:9 228:13,18           165:3,6,22 166:10        87:10 89:4 138:25     community (6)
  130:5 132:2 143:6       citizen (3)                166:11 167:24         collectively (1)          128:18 130:7 133:5
   147:2 149:3             40:1,16,16                168:6,16 174:13,25     36:21                      147:9,13 148:11
 chemicals (12)           City (15)                  175:17 176:14         color (1)                company (8)
  91:3,11 107:15 130:9     1:5 3:19 7:8 58:24        178:4,6,14,17,22       133:9                    1:8 6:5 20:8,11,17,21
   165:20 174:4,25           59:12,24 60:5 82:4      180:1 181:12,16,21    column (2)                  20:24 21:11
   175:3,17 183:14           82:14 88:18 150:16      181:24 182:6           95:18 143:7             compare (1)
   201:11 210:1              204:15 209:5,6          183:17,23 184:1,8     comanage (2)              129:11
 chemist (3)                 211:7                   185:25 193:21          237:13,23               compared (5)
  19:7 23:20,23           City's (1)                 196:8,15 197:22       comanages (1)             109:11 129:12 132:24
 chemistry (2)             84:20                     203:4,7 246:15,18      237:19                     137:25 140:18
  23:19 174:15            claim (1)                  246:20,23 247:2       combination (3)          comparison (1)
 chocking (1)              41:5                    cleanups (2)             36:22 130:22 188:4       214:8
  177:18                  claiming (1)              70:17 115:7            come (6)                 compel (1)
 choices (1)               213:22                  clear (15)               64:10 71:6 117:25        233:11
  192:22                  clamming (6)              28:8 35:20 43:15          202:17 215:21         compensated (2)
 Chollas (36)              136:4,8,9,13,19 137:8     57:16 80:20,24           216:5                  27:17,21
  85:20,25 86:25 87:6,6   clams (2)                  100:4 117:18          comes (3)                compilation (2)
   87:8,11,18 88:1,4,9     136:22,23                 164:12 174:9           72:15 127:7 209:8        226:5,6
   88:16 89:9,11 90:6     clarification (5)          221:10 230:19         comfortable (1)          compiled (1)
   90:10,15,21 91:8,25     19:13 55:9 81:19          232:9 238:6 239:10     14:18                    52:3
   92:7,16 194:6,12          99:25 156:25          cleared (1)             coming (2)               complete (6)
   195:6,9 198:11,12      clarify (10)              42:11                   141:9 172:3              97:14 173:15 177:20
   200:9,21 202:10         40:2 46:12 54:3 91:12   Cleveland (1)           Command (1)                 177:21 203:25


                                       TSG Reporting - Worldwide      877-702-9580
                                                       Exhibit 1
                                                         92
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23260 Page 70 of
                                     168

                                                                                                               Page 6

   204:21                conclusion (3)           considered (17)             193:14 196:24           153:18 155:11
 completed (12)           71:6 84:11,20            8:15,16 90:6 99:13         197:14 208:13           161:8,9,14,17,25
  89:10 166:15 167:1,5   conclusions (2)             111:23 117:5          contaminated (3)           162:6,9,13,16,24
   176:9,10 179:20        216:21 226:4               139:22 141:24          71:10 134:20 135:4        163:22 164:5,13
   187:12,24 188:20      condition (4)               144:16 145:3,17,19    contamination (7)          167:4,8,11,12
   192:2,7                133:12 134:7 135:6         145:21 146:6,23        12:1 109:15 132:2         168:17 172:12,15
 completely (3)            141:20                    152:14 208:10            144:20 149:3 193:4      177:20 180:4,5,18
  32:11,12 134:10        conditions (19)          considering (1)             198:4                   181:2 183:19
 completion (4)           82:23 117:17,20,21       209:19                  contaminations (2)         184:11 187:13,25
  173:5,24 174:1 192:5     117:23 123:14          considers (7)             143:5 149:14              188:20 190:1
 complicated (1)           124:1,15,17,23          102:22 112:17 131:7     contemplating (1)          217:12 223:1
  233:3                    126:1 129:11,13           139:7 146:15           224:3                   conversation (3)
 compounds (2)             131:7 132:23              148:16 212:14         contemporaneously...      36:24 37:17 117:19
  67:23 130:14             135:17,25 141:12       consistent (9)            67:19                   conversations (10)
 concentrated (1)          142:16                  14:18 18:2 39:23        content (6)               21:25 27:14 31:11,13
  97:1                   conducted (11)              95:15,19 152:13        30:23 31:17,24 32:20      31:18 32:7,19,20
 concentration (13)       51:6 75:22,24 117:1        178:24 206:22            33:13 129:19            35:23 47:19
  47:15 72:25 101:19       168:20 188:8,11           214:7                 context (5)              conveyance (14)
   114:23,24 115:1,15      227:2 232:17,24        consistently (3)          62:13 64:16 165:18       18:15 19:1 56:9 57:13
   129:24 130:2            240:5                   101:21 207:3 208:18        187:6 212:23            58:17,22 59:21,22
   147:11 152:4 171:8    conducting (1)           constituents (7)         Continental (3)            83:17 117:24 118:1
   174:12                 214:16                   164:16,20 169:2,11       102:17 103:4 118:16       118:14 193:16
 concentration's (1)     confine (1)                 206:10 208:8 212:9    continue (3)               196:25
  184:4                   159:7                   construction (1)          82:15 190:10 241:1      cooperate (1)
 concentrations (49)     confined (1)              122:12                  Continued (1)             237:14
  66:8 70:19 71:12        89:5                    consult (4)               4:1                     coordinates (1)
   72:10,17,21 76:3,4    confirm (2)               48:10,12 78:9 231:14    continuing (1)            237:25
   76:5 89:20,25 95:18    34:18 81:22             consultant (2)            193:1                   coordination (2)
   96:4,24 97:4,10       conform (1)               24:20 209:8             contract (5)              239:2,7
   99:1,1,7,15,18         248:6                   consultants (6)           27:19,23,24 28:6,8      copied (1)
   100:4,5,15,23 101:3   confusion (1)             190:6,8,16,24 191:9     contractors (1)           234:3
   101:14,20,21 102:1     110:18                     219:7                  72:4                    copier (1)
   102:3,22 103:1        congeners (2)            consultation (1)         contradict (1)            234:3
   109:11,20,22 118:5     52:11 89:18              231:19                   84:20                   copies (7)
   129:20 144:4          connection (36)          consulted (2)            contributed (2)           11:18 12:20 13:4,13
   146:11 148:3,4,6,11    19:15 23:4,23 30:1,10    21:7,11                  20:9 125:4                13:18 233:20 235:8
   149:9 167:14 171:6      30:20 31:14,19,20      consulting (1)           contributing (2)         copper (41)
   207:10,11               31:21 32:10,23 35:4     31:20                    110:5 146:5              92:11,17 143:25
 concept (2)               35:9,23 40:17 45:13    consuming (1)            contribution (2)           144:1,2,16,21,24
  14:12 96:15              46:14,18 47:3,9         227:17                   107:5,9                   145:5,6,8 147:1,5,6
 concern (17)              49:7 66:14 67:13       consumption (8)          contributions (2)          147:15,19 149:14
  111:24 112:11 113:2      75:16 83:25 86:18       138:24 146:3 212:8,9     111:9,16                  150:22 151:6,7,10
   113:4 138:19 139:8      86:20 87:13 108:9         212:21 228:2,3        contributor (1)            151:14,18 152:3,6,8
   139:11 145:14           127:13 154:3,10           229:10                 111:14                    152:13,19 164:23
   148:22 149:5            197:16 202:1,5         contained (2)            control (15)               175:17 208:17,18
   152:15 166:1 174:4    consider (18)             95:20 242:8              11:21 13:7 45:7 50:21     208:19 210:2 212:4
   201:11 208:11          27:7 47:8 74:13,18      contaminant (3)             66:20 67:3 76:22        212:15,19,25 213:5
   210:1 214:1             101:7 105:8 112:10      139:23 140:1 201:7         77:20 78:1 94:1         213:10,16
 concerned (1)             138:18 142:3,10        contaminants (25)           105:11 119:18,23      copper's (1)
  64:18                    144:24 145:7,8          47:6,8 57:17 72:8          238:13 246:4           145:3
 concerning (3)            147:20,24 172:1           83:15 87:1 91:15,16   Convair (53)             copy (11)
  50:11 115:19 121:24      187:17 212:4              128:4 130:4,5          55:24 66:8,9 68:3,7      13:2,6 104:10 105:4
 concerns (2)            consideration (4)           131:18 139:2,11          68:10,18 69:1,18        105:10 155:18
  139:1,2                 93:21 94:7 214:20,24       140:19 146:22            75:8,10,17 76:13,17     233:13,15 235:7,10
 conclude (1)            considerations (1)          147:14 149:5             109:14 118:13           235:11
  219:24                  61:11                      152:22 159:9,11          136:25 137:5          core (1)


                                      TSG Reporting - Worldwide       877-702-9580
                                                      Exhibit 1
                                                        93
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23261 Page 71 of
                                     168

                                                                                                              Page 7

    101:18                   181:15,18,19 182:2    counting (1)                210:17 245:3,8         205:2,7,8,21 206:5
 Coronado (3)                182:3,7,8,19,22,23     35:6                       247:7,14               206:18 208:23
  69:5 133:20 226:2          183:7,12,15,16,19     country (1)              cross-checked (1)         210:11 213:25
 corporate (4)               183:20,25 184:8,9      181:4                    9:24                     214:1 220:10 226:5
  27:11 124:6 239:4,9        184:12,25 185:1       COUNTY (1)               CRR (2)                   226:6 229:13,15,18
 corporation (3)             186:2,19,21 188:11     243:4                    1:22 243:25              229:22 230:23
  1:4,5,8                    190:2,3,6 191:25      couple (8)               CSR (2)                   235:2
 correct (257)               198:7,22 200:14,19     8:5 12:10 100:12         1:22 243:25            data's (1)
  10:18,22 14:15 15:22       200:20,23 202:6,12       106:7,13 150:22       cubic (1)               84:14
    16:4 20:20 22:10,11      202:14,24 204:12         170:10 216:5           179:9                  database (3)
    22:24 27:12 28:2,13      204:13,17 206:6,7     course (6)               culminated (1)          26:15,17 27:1
    29:21 30:4,7,13,22       206:10,11,16           9:21 10:20,23 51:5       177:12                 date (45)
    34:22,23 35:17,18        207:19,24 208:24         81:25 95:4            Cup (4)                 17:9 44:6,11 66:4,25
    37:7 38:9 45:15          208:25 209:24         court (24)                120:2,5 150:24 246:6     67:8 73:7,8,12
    47:12,16 48:5,20         210:4,21 211:21,24     1:1 3:20 5:15 6:5,13    current (7)               77:12,16 81:14 86:2
    50:8 51:23 52:4          213:6,8,11 218:3,6       7:9 11:24 12:5         10:12 51:11,15 56:25     92:5,14,20 93:2
    53:14 54:2 55:23         219:13,17,18             15:24 55:4,12,12         109:6 199:3 223:12     94:24 97:4,21 98:3
    56:13 58:1 62:13         220:25 223:10,17         59:4 70:12 97:16      currently (5)             98:9,15 104:13
    67:16,23,24 68:15        223:18,21,22             98:20 116:3 117:10     51:19 62:16 83:1         119:14,25 120:6,11
    69:2,3,6,19,20,25        226:17 229:5,6           133:7 134:22             103:8 180:16           120:19 121:2
    73:5 75:12,17 76:18      231:10,11 232:18         142:15 177:24         curriculum (2)            153:15,24 154:7,16
    76:20 77:5,6 80:7        234:19 239:2             188:3 214:23           104:12 244:14            154:24 155:5
    80:15,21 81:23 84:1      240:12 242:8 248:7    court-level (1)          custody (1)               177:10 194:13,20
    85:5,8,10,11 90:2     corrected (2)             41:2                     105:11                   195:2,10,19 196:2
    90:24 91:1 93:13,19    115:13 242:8            courtesy (1)             customers (4)             200:2 248:2
    95:23,24 96:1 99:6    correction (1)            42:12                    57:6,24 58:15,21       dated (13)
    99:17 102:20           95:9                    courtroom (1)            cut (1)                 67:4 77:9,13,20 78:1
    104:19 106:10         corrections (2)           15:16                    14:6                     81:13 82:4 85:18
    108:6,9,10,15          16:12 242:6             cover (7)                CV (10)                   119:5 242:10
    113:14,15 114:22      correctly (2)             11:14 17:18,24 70:20     41:14,16,18 44:6,9       244:19,21 245:4
    118:20,23 126:16       142:22,23                  73:6,8 199:14            45:1,3 50:4 104:10   dates (1)
    126:24 127:1          correlate (3)            coverage (3)                104:14               120:13
    129:10 132:10          109:25 110:8,19          40:21 41:7 43:22        CWA (1)                 David (13)
    133:15,16 136:17      correlation (2)          covered (7)               78:3                   1:15 2:8 7:20 77:10
    136:19,20 137:5,6      110:13,15                37:18 54:23 127:16                                77:14,18,24 242:3
    137:16,22 138:16      corroboration (1)           162:19 226:1,2                  D               242:18 243:9 244:4
    138:17 140:25          115:23                     238:22                D (9)                     244:20,22
    141:2 143:16          cost (7)                 covering (1)             7:12,12,12 97:7 104:3   Davis (11)
    144:17 145:2,11        39:10,21 40:11,13        42:1                      104:3,11 244:1,13     4:6 6:23,23 11:3,7,10
    146:18,19 147:23         43:25 49:3 190:8      creating (2)             D'Alene (1)               11:15 15:4 81:23
    150:25 151:1          costs (3)                 123:21 238:3            44:3                      235:8 240:20
    153:19,20 156:9,14     190:19 192:7 203:20     creatures (2)            daily (2)               day (4)
    156:15 161:18,19      counsel (20)              151:19 152:9            92:1 93:5               19:2 38:12 242:10
    161:21,22 162:1,2,3    6:16 12:9,18 21:22,25   credentials (1)          damage (2)                243:19
    162:4,22 164:13,24       22:2 31:8 32:9 36:1    104:15                  41:5 44:2               days (1)
    164:25 165:7,8,18        37:20 43:7 46:5,22    Creek (51)               damages (3)             8:5
    165:19,23,24             105:3 150:11,19        81:6,13 82:4,20,23      41:9,17 43:23           DDT (2)
    166:12 167:2,3,6,7       155:17 170:3             83:5,8 84:1,21 85:1   data (45)               86:6 210:2
    167:20,24,25 173:1       191:21 205:20            85:3,4,20,25 86:25    19:5 49:14 62:4 72:16   deal (1)
    173:2,3,19 174:2,3    counsel's (2)               87:1,6,6,8,11,18        73:1 83:19,21 86:4    54:17
    174:17,22 175:6,12     44:14 217:8                88:1,4,9,16 89:9,11     86:5,9,10 87:25       decade (2)
    175:13,18,19,21,22    count (5)                   90:7,10,15,21,21        88:21 90:14,21,22     45:17 215:16
    176:2,12,22,23         22:7 35:6 132:20           91:8,25 92:7,16         97:3 99:13 102:14     decades (1)
    177:1,16 178:6,11        206:8 231:17             194:6,12 195:6,9        102:15 103:4          149:6
    178:12,18 179:3,7,8   counted (1)                 198:11,12 200:9,21      152:18 153:6 170:9    December (5)
    180:7,8 181:11,14      34:21                      202:10 203:10           198:18 202:17         27:6,8 28:22 29:12


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         94
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23262 Page 72 of
                                     168

                                                                                                           Page 8

   135:9                106:6 191:4 214:4         43:18 55:6 65:15      1:4,5,16,17 2:9,10 3:4     130:3,6 133:6 147:1
 decided (2)            depict (2)                79:20 80:25 81:21       3:11,19,21 4:11 6:3      165:20 182:17
 114:24 206:6           88:16 155:11              81:24 125:13            6:4,9 7:5,8 11:20        216:16 220:13
 decision (3)           depicted (3)              157:11 162:10           13:8,8 17:3,7,13       differently (1)
 107:14,17,17           98:12,19,21               185:24 188:6 222:3      19:25 20:8 21:17       68:15
 decision-making (1)    depicting (1)             231:21                  22:9 23:24 25:22       difficult (3)
 230:2                  151:2                   designation (4)           26:14 29:11 30:11      70:25 102:8 160:16
 declined (3)           depiction (1)           8:16 9:6 10:6 12:21       30:21 31:14 33:17      dig (1)
 70:5,14 109:1          109:8                   designed (5)              34:25 35:5,9,13        221:7
 declining (1)          depos (1)               58:11 70:24 72:13         45:6 47:4 50:8,16      direct (3)
 70:10                  150:18                    166:4 230:25            50:22,25 52:7,13       110:13 130:7 203:7
 decreasing (1)         deposed (8)             designees (1)             55:19 58:22,25 59:1    directed (4)
 149:9                  7:21 8:1 11:11 15:14    11:24                     59:12,25 66:3 67:15    57:6,24 58:21 204:15
 deep (1)                 19:14 40:20,21 41:1   designing (2)             67:25 70:10 73:9,15    directing (1)
 19:7                   deposition (51)         164:19 211:5              75:16 76:23 77:2,4     196:10
 deeper (1)             1:14 2:8 5:12 6:2,8     desire (1)                77:22 78:17,20         directly (4)
 221:8                    8:14 9:4 12:1,2,13    146:2                     79:10,14 80:12,22      101:18 187:19 203:17
 Defendant (1)            12:17 16:21 17:3,7    desired (3)               82:5,13,14 85:21,25      214:16
 1:9                      32:17 33:5,20 34:11   116:12,15 121:20          93:6,12,16 94:17,23    Director (2)
 defendants (10)          34:14 35:7,20 36:7    detail (4)                95:25 97:5,9,15,23     77:19,24
 4:3,9,16 6:18,20,22      36:12,16 37:6,16,19   82:7,17 104:18            97:24 98:5,11,21       disagree (1)
   6:24 46:2 50:15        37:20 38:21 39:3        225:11                  99:4 101:4 105:20      29:7
   155:8                  42:15,18,19 43:24     detailed (1)              108:4 113:18,23        disagreement (1)
 defense (6)              44:9,16 78:8,9        194:1                     114:14 115:7           96:12
 12:9 109:25 110:9,20     86:21 156:9 160:8     detect (1)                116:12 119:4,17,18     discharge (8)
   110:25 111:9           160:10,11 224:20      87:18                     119:21,22 121:4        55:18 56:8 58:5,17
 define (5)               239:5 241:15 242:5    detected (8)              122:10 123:8             128:11,16 129:16
 48:12 51:2 99:21,23      243:10,12 244:11      52:13 83:4 84:7,22        125:22 126:16            137:13
   101:9                  248:2                   85:10 170:25 171:7      132:12,23 135:13       discharged (9)
 defines (1)            depositions (4)           205:22                  136:9 139:7,8,15       50:15 51:15 56:25
 183:4                  8:3 11:12 35:3,8        detections (3)            141:23 142:4,10,25       61:8 65:18 127:3
 defining (1)           deposits (1)            87:16,16 206:13           143:4 144:25             132:2 138:14
 101:11                 134:13                  deteriorated (2)          149:13 152:10,22         196:22
 definition (1)         depression (1)          134:19 135:3              152:25 155:9 157:1     discharger (3)
 101:6                  130:10                  determination (2)         157:22 158:4,16,24     58:25 64:11,17
 defunct (1)            depth (6)               132:7 184:14              159:19 161:10          dischargers (9)
 181:18                 18:22 101:1,18,22       determine (2)             163:3,15 176:5         51:8,23 52:3 56:5
 delivered (1)            102:2,2               52:15 209:17              178:13,16 185:18         61:9,16 64:14,20
 105:1                  derelict (2)            determined (6)            196:11 198:4             188:25
 demand (2)             163:23 164:6            85:9 118:11 126:14        204:16 213:1           discharges (20)
 128:25 129:22          describe (8)              132:12 165:22           215:22,24 216:1        56:12 57:13,16 59:6
 demanded (1)           21:19 26:6 116:21         184:23                  220:7 231:15,25          59:12 61:17 83:14
 201:4                    126:15 179:13         develop (3)               235:14,17,20,22          83:16 91:15,16,21
 denied (1)               215:7 218:25          80:6 82:20 98:25          236:10,19 237:3          111:8 135:18,24
 26:24                    223:23                developed (8)             239:13,14 243:4          137:25 144:2
 densities (1)          described (4)           26:13,14 92:8 122:7,8     244:11 245:8,16          159:10 193:13,15
 133:25                 109:4 128:16 193:25       205:18 207:6 233:3      246:1,3                  197:14
 department (6)           207:7                 developing (7)          dieldrin (1)             disclose (1)
 77:25 134:17 135:1     description (1)         21:8 22:13,18,22 82:9   210:2                    46:23
   135:10 228:10        141:20                    90:23 183:22          differ (2)               disclosed (1)
   236:24               descriptions (1)        development (4)         207:1 227:6              32:3
 depend (2)             17:20                   75:16 122:12 131:22     differences (1)          discloses (1)
 171:21 191:4           design (4)                237:17                171:7                    156:13
 depending (1)          166:13,14 211:8,9       Diazinon (1)            different (15)           disclosure (3)
 95:25                  designated (18)         91:25                   13:21 19:1,2 33:12       74:10 155:24 158:11
 depends (3)            17:14 27:4,10 41:25     Diego (163)               72:20 79:8 129:18      disclosures (1)


                                     TSG Reporting - Worldwide     877-702-9580
                                                    Exhibit 1
                                                      95
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23263 Page 73 of
                                     168

                                                                                                              Page 9

   155:16                  201:25 204:15         Dr (91)                 212:21,21                  194:9
 discovery (5)             205:20 240:6,7,11     8:15,22,23,24 9:3,8     driver (1)                efficiently (1)
 9:14 10:20,24 34:6        244:12                  10:6,11 11:19 13:20   164:18                     85:15
   105:3                 District's (5)            15:14 17:24 20:25     drivers (1)               effort (4)
 discrepancy (1)         11:24 31:8,19 115:23      21:1,4,7,10,17 22:5   129:18                     20:10 203:17 226:23
 54:24                     128:3                   22:5,6,6,6,20 23:4    driving (4)                  226:25
 discrete (2)            districts (1)             23:10 24:5,18,19      166:9,12 212:8,9          efforts (3)
 32:5 145:9              34:22                     25:14,16,18,25        dropped (1)                25:3 82:19 117:4
 discuss (10)            divide (1)                27:25 28:1,15 30:10   138:9                     eight (2)
 14:7 15:10 32:19        186:1                     30:17,20 31:13,18     Drye (8)                   234:12 239:21
   34:17 37:13 48:17     divulge (1)               33:16,16,18,20,25     3:3,10 7:4 28:15,21       Eileen (4)
   61:15,19 163:8        217:9                     34:1,4,12,21 35:21      29:2,4 32:22             36:19 37:10,24 126:7
   197:13                divulged (1)              35:22,22 42:24        Dryer (4)                 either (6)
 discussed (15)          207:7                     43:16 48:22 52:19     28:4,5,7 38:5              62:16 68:21 118:19
 14:8 16:5 48:16 61:13   divulging (1)             53:9 55:7 61:7        dual (1)                     186:8 222:9 224:11
   72:5 104:25 107:11    191:19                    63:10,21 65:15        236:5                     elaborate (1)
   107:21 127:9 138:1    Dobbs (11)                67:10 72:23 73:3      Duarte (2)                 70:15
   183:14 192:17         3:15 7:2,2 34:3 65:10     93:4 95:3 99:12,16    4:23 6:11                 elevated (7)
   202:20 221:22           112:21 196:21,25        104:9 105:13 117:8    due (2)                    70:18 89:24 145:5
   230:10                  233:7,13,18             117:12 137:12         134:12 171:23                167:13 208:11,12
 discussing (1)          docket (1)                140:14 141:3 146:7    duly (2)                     208:18
 55:16                   53:20                     146:9 150:21 161:3    7:13 243:11               eliminate (1)
 discussion (11)         doctor (2)                188:6 189:18 193:9    dumped (2)                 80:7
 37:1 97:9 107:22        19:8 156:2                193:20,25 198:2       133:17,18                 Embayment (17)
   108:11,14 126:8       doctorate (1)             221:20 234:13         dumping (2)                115:12 154:15,19
   140:3,7 155:8         19:10                     240:3 241:3           163:23 164:5                 155:12 178:3 180:6
   172:24 182:2          document (34)           draft (11)              Dynamics (5)                 188:22 194:22
 discussions (12)        10:2 13:6 17:1 24:16    195:21,24 199:18,22     55:22,25 118:15              195:1,22 196:1
 22:1 29:1 30:24 31:6      57:12 66:22 67:5        199:25 200:14           181:17 182:5               199:23 201:17
   31:25 38:11 49:4,18     68:25 81:10 82:5,6      205:6 208:25                                       210:18 246:25
   49:21 74:21 114:10      119:4,11,16 121:15      209:20 213:19                    E                 247:12,21
   191:23                  122:3,7,9 125:3         247:19                E (10)                    employ (1)
 disposal (6)              126:15 128:14         Drain (3)                3:1,1 4:1,1 7:12 104:3    236:8
 57:5,18,20,23 58:3,20     130:24,25 143:19      81:12 82:3 245:2           243:1,1 244:1,6        employed (1)
 dispose (4)               143:20 149:23         drains (1)              earlier (12)               32:1
 57:6,24 58:16,21          224:14 234:9,12       75:8                     29:12,14,15 30:14        employee (3)
 disposed (2)              240:13 244:15,17      drama (1)                  32:6 33:5,22 79:6       20:12,13 190:22
 50:25 51:4                245:1,21              168:4                      109:4 145:6 173:8      employees (5)
 dissolved (4)           documented (2)          dramatic (1)               230:10                  32:9,15,21 36:20
 92:17 128:24 129:19     237:2,2                 96:3                    early (7)                    190:10
   134:3                 documents (22)          drawing (1)              27:6 29:17 66:5,6        encompass (1)
 distribution (1)        8:15,20 9:2,6,8,13,23   232:12                     120:15 130:13           201:10
 131:17                    10:3,7,10,16 25:19    dredge (5)                 138:8                  encourage (3)
 distributions (1)         25:23 49:9,9,10       88:1,2,4,9 89:10        ease (1)                   220:3,17,19
 129:25                    54:1 86:16 115:2      dredged (4)              155:7                    encouraging (3)
 district (45)             127:9,13 203:13       89:6,16 166:20          East (2)                   90:15,19 231:6
 1:1,2,4,16 3:5,12 6:3   doing (13)                179:10                 62:6,11                  endangered (2)
   6:4,5,6 7:6 17:4,8    23:22 24:19 32:21       dredging (19)           eating (1)                 237:18 238:3
   17:14 24:7,9 29:5       44:17 176:19 202:5    44:21 71:15,16,18,21     227:14                   ended (1)
   31:18 32:9,10,20        224:3 225:18 226:8      89:5 100:10,13        education (3)              133:19
   35:13 42:2,25 43:18     226:9 238:6,7 239:5     156:17,23,23 176:8     50:3 218:19 226:24       energy (1)
   44:3 79:15 82:1       Douglas (5)               179:15 187:11,22      educational (1)            140:17
   95:4 108:4 119:7      22:5 35:21 52:19 53:6     188:7,8,19 192:3       50:3                     enforcement (3)
   128:2 140:4 170:3       56:21                 Drive (1)               effect (2)                 50:20 158:25 159:5
   181:18 188:5          Douglas's (1)           4:10                     5:14 134:12              engineering (3)
   191:21 193:22         62:5                    driven (2)              efficient (1)              119:8 214:21,25


                                      TSG Reporting - Worldwide     877-702-9580
                                                     Exhibit 1
                                                       96
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23264 Page 74 of
                                     168

                                                                                                              Page 10

 enjoy (1)                   190:8,17,19 220:11      221:17                  73:1 93:11,16             91:9 107:6 108:7
  225:18                  evaluated (7)            execute (1)              expanded (1)               126:9 150:15 170:5
 enriched (1)              49:14 67:22 71:20,25     180:1                    219:16                    173:10 191:19
  179:17                     183:2 214:10 215:8    executed (1)             expect (4)                 196:17 197:18
 entered (1)              evaluating (5)            198:16                   24:8 34:3,6 96:24         205:18 207:5
  49:11                    39:22 51:5 90:15        execution (1)            expectation (4)            212:18 217:7,15
 entering (1)                190:18 217:2           210:11                   80:6 103:9 180:22         221:19 222:10
  75:8                    evaluation (4)           exhaustive (5)             187:2                  extra (3)
 entire (3)                46:18 48:14 52:14        62:24 63:11 64:21,22    expected (5)              12:20 13:4 167:20
  47:15 77:22 86:4           56:18                   65:13                   157:3,23 159:6 182:6    extreme (1)
 entitled (28)            events (2)               exhibit (142)              182:9                   129:4
  16:17 17:2 24:9,12       230:24 231:9             17:1,5 66:18,21,22      expecting (2)            eyes (1)
    29:1,3,8 34:6 42:15   Everett (1)                67:1,5 68:23 70:2       42:5 105:7               145:24
    42:23,23 66:18,23      20:9                      73:6 77:9,13,18,23     expects (2)
    67:1,6 81:11 82:2     evidence (12)              81:9,10,16 82:2         188:5 240:7                         F
    85:18 89:18 94:15      18:15 50:14,19 56:24      85:13,17,22 91:6,24    experience (3)           F (1)
    94:21 119:16             57:4,22 58:3,19         92:3,9,11,12,15,18      42:17 43:1 130:23        243:1
    160:25 234:9             118:1 147:4 169:4       92:22,25 94:13,20      experiences (1)          facilities (3)
    244:15,17 245:1,13       239:12                  97:19 98:1,7,13,18      33:17                    111:10 119:8 220:11
 enumerated (4)           evidentiary (1)            104:9,11 119:4,11      expert (36)              facility (1)
  22:13,17 56:13 98:6      40:4                      119:15,19,20 120:2      20:20,22,24 21:8         144:3
 enumeration (1)          exact (7)                  120:4,7,9,12,14,16       22:14,18,22 31:21      fact (16)
  155:16                   66:4 71:4 72:13 79:21     120:20,24 121:5          32:1,25 33:8,20         25:21 42:22 71:10
 environmental (18)          96:14 185:4 215:13      126:23,23 127:5,13       38:24,25 39:4,19         79:9 103:6 104:25
  20:17,19 22:24 24:17    exactly (3)                150:23 153:12,16         41:17 42:6 44:20         116:10 123:18
    25:11 73:9 74:3,6      38:15 42:8 123:22         153:21,25 154:4,8        52:17,21 53:1,4,7,9      166:6,9 173:8
    77:19,24 94:17        EXAMINATION (2)            154:13,17,21,25          53:12,16,22,23 54:1      176:18 177:25
    126:1 138:19 139:8     7:16 244:3                155:3,4,7 161:8          54:14 55:10,14           212:8 223:16 231:4
    147:25 176:4,5        examined (1)               163:17 164:8             56:20 62:11 72:23      factors (1)
    218:19                 7:15                      172:22 174:5 178:2     expertise (5)             166:8
 erosion (1)              example (14)               184:13 186:1,6          19:9 41:8,21 104:15     facts (2)
  179:19                   10:12 26:20 71:15         194:4,10,15,17,21        130:19                  131:3 248:6
 errors (1)                  72:21 145:4 147:15      194:24 195:3,5,7,11    experts (10)             failing (2)
  248:7                      159:4 172:10            195:15,20,24            21:21 22:3,7,17 24:12    172:6,12
 ES3 (1)                     190:23 191:11           198:15 200:7,25          32:7 35:23 36:10       failure (3)
  84:3                       207:23 211:3            201:21 202:10,20         54:2 62:3               171:23,25 172:9
 ESQ (8)                     220:22 229:14           204:9 209:22,23        Explain (1)              fair (29)
  3:8,15,16,22 4:6,12     examples (1)               233:9 244:8,9,13,15     232:22                   20:1 34:16 42:8,18
    4:13,20                147:25                    244:17,19,21 245:1     explains (2)               63:18,19,20 69:21
 establish (1)            exceed (1)                 245:5,9,10,11,12,13     20:14 142:19              73:14 90:14 93:15
  116:14                   66:9                      245:17,18,19,20,21     explanations (2)           96:21,22 102:23
 established (4)          exceedances (1)            246:1,6,8,10,12,15      71:13 100:12              108:3 151:3 177:18
  165:22 174:25 178:22     214:8                     246:18,20,23 247:2     explore (2)                180:9,12 181:6
    184:2                 exceeded (2)               247:4,4,6,8,10,13       41:12 193:24              186:6 188:24
 estimate (1)              175:9,25                  247:15,19              exploring (1)              210:19 217:20,23
  38:20                   Excel (1)                exhibits (11)             43:16                     218:25 231:18,22
 estimates (1)             86:9                     66:17 77:7 78:22 91:6   Exponent (1)               234:24
  218:1                   exceptions (1)             97:7 98:23 119:1        49:10                   fairly (8)
 et (6)                    112:12                    153:10 155:10          exposure (1)              85:13 89:15,16 90:21
  6:4,5 42:18 188:6       excerpt (1)                198:8 200:16            147:5                     90:22 92:2 124:2
    197:19 231:18          119:9                   exist (3)                extended (1)               128:14
 ethics (1)               exclusively (1)           91:2,10 156:17           42:12                   fairness (1)
  21:13                    108:8                   existed (4)              extent (28)               65:1
 evaluate (9)             excuse (7)                100:24 101:4,15          24:4,11 32:21 33:6      fall (2)
  50:24 51:2 86:25         21:3 45:5 56:4 157:20     102:4                    37:17 42:1 43:7         58:16 62:25
    152:23 158:18            180:4 186:11          existing (3)               46:21 71:17,20,25      familiar (26)


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         97
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23265 Page 75 of
                                     168

                                                                                                             Page 11

    23:11 76:25 78:13     26:19                   fishermen (5)            follows (2)                 171:20 176:6,11,16
    86:22 121:4 124:22   filing (1)                225:1,3 227:10,16,20     7:15 104:4                 178:19 180:15
    125:1,4 144:11,13     5:5                     fishing (14)             food (6)                    181:10 183:10,24
    156:5 168:1 178:4    final (3)                 98:11 113:1 136:4,8      66:10 117:9,11             186:10,13,20
    199:3 200:3,12,13     27:15 181:23 204:2         136:16 218:2             130:14 151:19            187:15 189:5
    200:16,21 201:21     find (11)                   227:12 229:19            152:9                    190:13 192:9,24
    201:22,24 202:9,15    50:2 73:22 74:2,4          230:7,21 232:14,15    footprint (9)               199:24 201:6 203:1
    204:10 227:5            96:24 185:23 194:3       232:16 235:17          49:14,15 89:22             203:22 204:20
 familiarity (2)            216:19 221:3,5        fishing's (1)               107:20 128:15            205:4,16 207:4
  238:20,22                 224:1                  136:14                     166:4 182:12             210:5 211:1 212:6
 far (10)                finding (3)              five (58)                   184:18 211:15            212:17 213:7,12,17
  28:24 51:24 113:7       118:7 218:15,21          7:25 8:2 11:11,17       force (2)                   214:13 216:10
    129:16 131:7,11      findings (1)                12:19 13:18 15:14      5:14 236:4                 217:24 219:23
    184:23 194:9          95:19                      19:14 25:17 27:12     foregoing (1)               220:8,16 221:13,15
    206:10 216:25        fine (6)                    35:3,8 39:2,19         242:4                      223:11 227:8 228:1
 fashion (4)              8:7 15:5 193:24 215:8      53:12 63:17 72:15     forgotten (1)               230:3,9 231:12
  57:7,25 58:1 156:12       215:11 235:5             98:16 153:9 154:3      166:6                      236:6,11,16,21
 favorable (1)           finish (3)                  155:3,9,16,24 156:5   form (190)                  237:5,11 238:15
  149:1                   15:25 16:2 177:12          156:12 157:1,6,12      5:8 14:9,21,23 19:3        239:15 240:1
 Fay (1)                 finishing (1)               157:17,21 158:3,6        19:19 23:8 26:15,16   formal (2)
  3:6                     239:20                     159:1,16,24 160:19       30:12 37:11 43:3,8     75:15 218:24
 FDA (1)                 firm (6)                    160:22,24 161:5          43:9 45:4 47:13       formed (4)
  66:9                    24:25 25:10 29:10          174:7 175:17             56:14 59:2,8,14        83:3,5,7 124:11
 feature (1)                31:14 32:22 224:6        176:10 182:20,24         60:1,2,7 61:14        former (7)
  166:14                 first (20)                  183:13 184:7,22          62:22 65:21 70:11      51:11,15 109:25
 February (2)             10:2 29:19 49:8 50:10      186:7,16 187:7,21        71:23 72:2,11 74:15      110:9,20,25 111:9
  37:3,4                    64:2 66:2,11 67:14       188:24 189:19,24         75:18 76:19 79:2,12   forms (1)
 federal (7)                69:22 70:2 75:1          194:7 234:11 247:4       79:18 80:3,8,13,23     14:13
  14:18 78:3 97:25          78:22,24 89:20 92:8   five-minute (1)             82:24 84:13,23 85:6   Forsyth (1)
    115:24 125:14           93:10 105:24 161:9     60:23                      85:12 87:2,4 88:7      4:18
    141:15 231:20           211:10 228:23         fiveish (2)                 88:24 89:12 90:8,12   forth (9)
 feet (2)                fish (62)                 11:7,9                     90:17,25 93:17 94:4    12:2 50:4 94:25
  128:17 134:13           76:3 77:6 113:1,3,7     flag (1)                    94:10 96:6 97:2          120:22 141:15
 felt (2)                   129:4,25 135:21        13:19                      99:5,11 100:7,11,18      159:16 164:22
  25:2 53:22                138:24 145:22         floor (1)                   100:25 101:5 102:6       175:16 243:11
 Ferry (1)                  146:5,11,17,23         25:13                      103:3 109:18 110:2    forthcoming (1)
  75:22                     148:2,4,5,13 152:16   flowing (1)                 110:11,22 111:12       34:2
 Field (10)                 152:19,24 212:8,9      87:1                       112:1,20 113:9,19     Forty-three (1)
  99:3 110:1,9,21           212:11,12,21          fluctuations (1)            115:8 117:7,22         221:25
    111:17 118:15           213:11 227:23          96:9                       118:22 123:16         forward (5)
    153:14,18 186:8         228:3 229:10          focus (5)                   124:4,9,25 125:8,12    15:6 127:24 150:12
    246:17                  231:15,24 232:7,19     19:11 114:12 115:3         126:17,25 127:6,20       150:14 197:24
 fifth (1)                  232:24 233:23            142:19 146:13            129:6 130:25 131:9    Foster (1)
  181:12                    234:10 235:13,20      focused (3)                 131:15 132:4,14        85:18
 Fifty-two (1)              235:22,25 236:2,9      130:4 137:13 146:9         133:1,23 136:11       found (18)
  54:20                     236:15,19,25 237:3    follow (1)                  137:21 138:3,20        52:7 56:17 76:7 87:15
 figure (8)                 237:6,9,14,21,22,25    18:12                      139:9,16 140:5,9,20      89:9 134:4,17 135:1
  12:15 60:18 88:11         238:7 239:1,12,16     follow-on (4)               141:21 142:6,8,12        143:6 167:16
    89:7 171:14,15          239:17,21,24           36:24 38:15 80:6           143:1,21 144:18          171:13 193:7
    173:17 198:25           240:24,24                175:10                   145:15 146:1 148:7       216:24,24 219:10
 file (9)                fish/wildlife (1)        follow-up (6)               148:18 149:21,24         220:22 224:17,18
  26:4,6,8,10,11,18,21    127:19                   17:22 38:10 101:25         150:16 151:12,21      foundation (3)
    26:23,23             fisher (1)                  104:24 150:21,22         152:17 153:1,5         24:10 74:22 124:19
 filed (1)                227:10                  following (4)               156:19,21 157:4       foundational (6)
  79:15                  Fisheries (1)             27:13 47:15 108:24         158:13 162:8           47:1 50:12 57:11 63:3
 files (1)                75:23                      224:13                   167:17,21 168:8          63:6 123:13


                                      TSG Reporting - Worldwide       877-702-9580
                                                      Exhibit 1
                                                        98
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23266 Page 76 of
                                     168

                                                                                                        Page 12

 four (20)              49:23                   global (1)              gotten (2)              221:20
  27:11 34:21 39:2,19   game (7)                27:18                   161:6 221:23            Harbor (7)
    91:6 93:5,11,15     42:18 63:18,19,20       go (29)                 gradient (1)            62:15 69:9 120:2,5
    106:1 120:1 180:4     231:18 236:5,25       8:3,5 19:7,19 26:22     100:21                    150:24 216:25
    180:13 181:6,20     gathered (2)              28:5,5,24 41:1        gradients (1)             246:7
    182:20 187:12,24    10:11 225:10              44:17 60:23 63:9      72:25                   hard (3)
    188:19 194:7        general (33)              104:18,23 118:25      grams (1)               103:12 179:18 200:7
    234:11              18:24 46:22 49:6          153:11 164:8          96:9                    harm (1)
 fourth (1)               55:22,25 62:17,18       169:11 170:1          Grand (1)               123:21
  135:15                  71:14 80:2,4 87:12      173:10 178:21         39:16                   harmed (1)
 frame (5)                95:7 97:10 117:24       181:21 194:3 197:8    granulated (1)          239:13
  99:14 123:15 138:1      118:14,15 123:20        197:23 216:11         179:17                  hatcheries (1)
    173:12 241:11         123:20 124:1            230:14 234:20         Great (1)               236:2
 framework (1)            142:16 170:3            240:18                241:13                  Hawthorn (25)
  34:14                   181:17 182:4          goal (1)                greater (1)             55:24,25 56:1 115:12
 framing (1)              191:21 205:20         184:8                   162:18                    154:15,19 155:11
  55:14                   214:19 215:8          goals (1)               green (1)                 178:3 180:6 188:1
 frankly (1)              216:21 217:8          192:14                  133:10                    188:22 194:21
  122:22                  218:14 220:15         goes (3)                Greg (2)                  195:1,22 196:1
 Freight (4)              223:20 231:4          113:7 136:3 216:23      56:21 62:5                199:1,9,12,23
  195:14,18 204:12      generally (19)          going (81)              ground (1)                200:15 201:17
    247:18              49:12 71:3 74:17        9:10 12:10,13,18,25     163:23                    210:18 246:24
 frequently (1)           75:13 86:22 95:23       14:9 19:19 21:23      group (7)                 247:11,20
  134:4                   95:24 96:17 99:8,19     22:1 24:3,11,24,25    37:1 38:6,13 74:4,6     hazardous (3)
 friends (1)              100:5 141:14 149:9      30:25 31:15 33:24       203:14 218:13         117:1 134:20 135:4
  104:20                  169:23 179:14           36:3,7 41:11 43:5     Guard (1)               head (1)
 front (2)                205:13 212:24           46:24 49:1 57:21      134:11                  180:21
  35:7,13                 213:5,6                 60:25 62:21 63:13     guess (7)               headquartered (1)
 full (2)               generate (1)              65:20 74:17,20,22     28:4,6 59:10 60:17      6:12
  7:18,20               166:8                     82:15 91:3,5,9,11       75:20 106:17 234:3    health (10)
 fully (2)              generated (1)             91:13 92:15 108:23                            111:24 112:10,18
  33:25 210:10          224:4                     119:1,3 121:3 123:9             H               113:5 128:4 134:17
 function (1)           genesis (2)               123:9,19 127:4,10     H (7)                     134:21 135:1,5,10
  236:4                 122:6 136:24              150:5,14,14 153:9     7:12,12,12 104:3,3      heard (2)
 functions (1)          geographic (1)            155:7 157:5 158:7,8     175:18 244:6          11:10 186:16
  237:10                185:17                    158:10 160:24         H-E-R (1)               hearing (4)
 fund (1)               geographically (1)        169:25 173:8          77:25                   40:4 47:24 150:13
  203:9                 179:1                     181:22 182:1 187:2    habitat (6)               233:11
 funded (2)             Georgia-Pacific (1)       188:11 189:8          122:10 131:20,22,23     hearings (3)
  229:8 232:23          40:6                      190:15,17 191:1,17      237:17 238:3          45:11,12 107:4
 funding (3)            GeoTracker (6)            196:5,12 197:7        half (2)                heat (6)
  62:14,14 229:11       158:12,15,18 205:6        199:20 205:15,16      30:5,8                  72:24,24 98:23,25
 funds (1)                208:23,24               216:9 221:22 222:1    halfway (1)               99:12,17
  203:16                getting (3)               227:24 231:16         241:9                   heavily (1)
 further (5)            19:24 71:12 124:10        239:19 241:10,10      hand (6)                128:15
  5:7,11 87:8 88:10     give (9)                Golightly (3)           66:21 67:4 78:4 154:2   heavy (2)
    243:14              16:23 22:2 31:17 39:3   22:5 35:22 53:6           154:11 243:19         161:15,16
 future (3)               44:4 49:6 88:12       good (9)                handed (1)              held (3)
  121:18 186:17 240:6     155:17,18             12:19 16:23 90:21,22    234:7                   2:9 6:8 50:7
                        given (6)                 98:17 126:11          handling (3)            help (5)
          G             11:23 25:21 43:24         146:12 159:7          57:5,23 58:20           54:23 97:9 107:17
 G (1)                    58:15 71:9 243:13       160:23                happen (2)                121:8 228:14
 69:5                   giving (1)              GOODMAN (1)             133:21 220:20           hereinbefore (1)
 gain (1)               172:10                  4:15                    happened (2)            243:10
 26:19                  gleaned (2)             gotcha (1)              175:1 217:11            hereunto (1)
 Gallagher (1)          191:20 217:7            155:22                  happy (1)               243:18


                                     TSG Reporting - Worldwide     877-702-9580
                                                    Exhibit 1
                                                      99
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23267 Page 77 of
                                     168

                                                                                                        Page 13

 high (9)                36:5 37:11,14,17        171:20 173:7 176:6      31:12,22 32:11,24     identification (38)
 4:10 66:9 101:20,21     41:11,15,22 42:4,20     176:11,16 178:19        33:7 34:8,20 36:1      17:8 59:5 62:23,24
   109:22 129:19         43:6,12 44:18 45:4      180:15,23 181:10        37:15 41:14,19 42:3      66:24 67:7 77:11,15
   133:25 149:13         46:20 47:5,13 48:22     183:10,24 185:19        42:5 43:2,10,20          81:14 86:1 92:5,14
   206:14                54:10 55:1,3,6          186:4,10,13,20          44:14 47:1 48:25         92:20 93:2 94:24
 higher (7)              56:14 57:9,15,21        187:15,23 188:2,10      55:2,5,8 57:11,19        97:20 98:2,8,14
 95:20 144:5 148:12      58:2,9,13 59:2,8,15     188:15,17 189:5         58:1,7,10,18 60:22       104:13 119:14,24
   207:2,3,10,11         59:20 60:2,7 61:10      190:13 191:17           61:6 63:1,6,13,16        120:6,11,18 121:1
 highest (13)            61:14 62:21 63:4,8      192:9,24 193:10,17      63:23 64:2,6,8,13        153:15,23 154:6,16
 95:18 96:24 99:2        63:15,19,25 64:5,7      196:12 197:18           64:24 65:1,5,8,11        154:23 155:5
   100:23 101:3,14,19    64:12,18,25 65:3,6      199:24 200:5,25         65:16 66:18 67:1         194:12,20 195:2,9
   102:3,9,22 103:1      65:12,20 68:24          201:6,14 202:7,13       77:7,17 79:4,22          195:19 196:2
   109:10,11             70:11 71:23 72:2,11     203:1,5,11,22 204:1     81:2,9,16,18 85:17    identified (13)
 Highway (2)             74:15 75:18 76:19       204:6,20 205:4,15       86:3,8 91:5,14,22      64:14 66:6 68:9,10
 2:10 6:9                79:2,12,18 80:3,8       206:1 207:4,15,20       91:24 92:6,15,21         118:4 121:17
 hike (1)                80:13,23 81:7,15,17     208:1,5,15,21           93:3 94:11 97:6,17       126:10 161:7
 227:22                  81:19 82:24 83:12       209:10,14,22 210:5      97:22 98:4,10,16         164:21 169:10
 hire (1)                83:18 84:13 85:6        210:9,22 211:1,25       103:10 104:8 105:2       170:12 189:1
 190:8                   87:2 88:7,24 89:12      212:6,17 213:7,12       105:7,12 115:25          193:23
 hiring (1)              90:8,12,17,25 91:9      213:17 214:13           116:4,7 118:25        identifies (1)
 190:5                   91:19,23 93:8,14,17     216:9 217:6,24          119:15 120:1,7,12      24:17
 histopathology (1)      93:23 94:4,10 96:6      219:23 220:8,16         120:20 121:25         identify (17)
 76:4                    97:2 99:5,11 100:7      221:6,13,15,24          125:15 127:25          9:17 10:23 51:4,14,22
 historian (2)           100:11,18,25 101:5      222:5,8,15,20,24        128:2,7 142:21           61:12,23,25 62:12
 74:14,19                101:16 102:6,24         223:11 227:8 228:1      143:3 150:2,19,20        62:18 63:11 64:3,16
 historical (13)         103:3 105:5,10          230:3,9 231:1,12,16     151:13 153:8,25          65:13 69:14 77:17
 95:1 109:5 120:7,9,12   107:6 108:23 109:2      233:10,19 234:1         154:8,17,25 155:6        87:18
   120:16 122:23         109:18 110:2,11,22      235:2,5,9 236:6,11      155:21,23 156:1       identifying (1)
   123:1 124:23 131:3    111:12,19 112:1,20      236:13,16,21 237:5      157:5,8,12 158:1,22    10:6
   164:4 246:8,10        113:9,19 115:8,21       237:11 238:15           159:8,14,22 160:1,4   II (3)
 historically (3)        116:6,17,23 117:7       239:15 240:1,18         160:9,19,21,24         123:15 124:17 132:3
 101:14 109:14 142:20    117:22 118:22           241:4,13                161:2 162:11          immediately (1)
 history (18)            121:22 122:11,13      honest (2)                173:12 177:25          12:13
 68:6 96:25 121:4        122:18 123:4,16       19:21,23                  188:9,13,16 189:7     impact (19)
   125:6,10,17,18,21     124:4,25 125:8,12     hopefully (1)             189:17 193:6,13        111:24 112:11 128:3
   126:2,7,16,24         125:19,23 126:3,17    44:6                      194:14,21 195:3,11       128:18 129:9,20
   127:12 137:18         126:25 127:6,20       hour (1)                  195:20 196:3,18          133:3,4 145:13
   157:15 168:4 176:5    128:1,6 129:6 131:9   60:23                     197:10 198:1 201:1       146:3 147:6,8 152:9
   197:19                131:15 132:4,14       hours (2)                 209:23 222:1,6,13        152:16 213:22
 Holman (11)             133:1,23 134:23       38:20 126:21              231:22 233:14,22         214:10 215:2
 36:19 37:9,24 79:20     136:1,11 137:21       housecleaning (1)         234:5 235:3,6,11         223:10,13
   80:25 81:20,23        138:3,5,20 139:9,16   15:9                      240:25 241:8 244:4    impacted (4)
   115:22 121:24         140:5,9,11,20 141:1   housekeeping (1)        hundreds (1)             109:16 128:16 147:10
   126:7,20              141:21 142:6,8,12     15:10                   86:10                      179:2
 Homer (377)             143:1,8,21 144:18     Houston (1)             hydrocarbons (2)        impacting (4)
 3:8 7:4,4 8:9,12,23     145:15 146:1 148:7    3:14                    165:11,17                130:6 139:3 147:13
   9:5,16,20 10:1,5,18   148:18 149:21,24      Howard (196)            hypothetical (1)           151:19
   10:22 11:1,6,13,19    150:4 151:12,16,21    4:12 6:17,17 7:17       172:9                   impacts (15)
   12:11,19,23 13:3,5    152:17 153:1,5          8:11,19,24 9:2,12                              112:17 113:3 127:19
   13:12,18,23 14:5,15   155:19,22 156:19        9:19,25 10:2,14,19                I              127:22 128:10,24
   14:22 15:8,11 18:9    156:21 157:4,7,10       10:25 12:6,12,22,24   idea (1)                   129:15,17 137:13
   19:3,17,20,23 21:23   157:18 158:13           13:4,14,17,21,24       218:10                    139:24 147:17
   23:8 24:3,22 26:16    159:2,13,20,23          14:12,17 15:2,6,9     ideal (1)                  148:9 152:6 159:9
   28:23 29:3 30:12,25   160:3,7,15,20,22        15:12,13 17:23         126:15                    217:21
   31:4,7,15 32:4,16     162:8 167:17,21         19:18,21 20:1 24:8    ideas (1)               impair (1)
   33:3,9,19 34:15       168:8 169:25 171:2      28:25 29:7 31:2,5      211:10                  16:22


                                    TSG Reporting - Worldwide     877-702-9580
                                                   Exhibit 1
                                                     100
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23268 Page 78 of
                                     168

                                                                                                              Page 14

 impaired (5)              203:20                    217:7,9 225:10          30:19 160:18              195:5,12,21 196:10
  77:4 79:10,16,25 80:5   incurring (3)              240:23                 interest (1)               198:8,14 199:22
 impairment (1)            190:7,19 192:6          inhibitions (1)           228:14                    200:11,17,21 201:3
  80:7                    independent (1)           221:3                   interested (1)             201:9,16,20 202:1
 implementation (1)        96:18                   initial (4)               243:17                    202:16,21,23
  202:5                   indicate (4)              173:5 174:1 211:5,9     interests (1)              203:19,25 204:7,14
 implemented (1)           68:17 90:10 93:20       initialed (1)             218:21                    204:19 206:3,6,22
  182:18                    135:23                  242:7                   interject (2)              206:24 208:8,18
 important (3)            indicated (7)            initiated (1)             8:10 180:23               209:12,20,25
  139:13,14,23             108:12 109:12 174:19     156:22                  intermittent (1)           210:16,19,23,25
 impose (1)                 201:20 202:9 204:9     inject (1)                132:21                    217:3 245:5 247:6
  163:3                     223:19                  196:22                  internal (1)               247:10
 imposed (2)              indicates (3)            ink (1)                   224:14                  investigations (2)
  162:16 189:2             13:19 161:4 174:14       242:7                   internally (2)            82:10 210:24
 improperly (1)           Indicating (1)           input (1)                 219:6,8                 investigative (27)
  64:19                    233:2                    52:1                    interpret (2)             51:20 82:11,12 83:1
 improved (8)             indication (4)           inputs (2)                221:17 232:7              83:22 103:9 159:4
  70:22 71:3 131:8,12      67:14 69:22 70:9,14      131:11 136:2            interrupt (1)              169:21 193:19,23
    132:24 133:3,14       individual (2)           insecticide (1)           103:10                    194:2,18 195:8,16
    135:19                 38:17 52:11              92:8                    interruption (12)          195:25 196:16
 improvements (4)         individually (1)         inside (1)                12:5 59:4 70:12 97:16     197:20 198:19
  122:9 238:7,8,10         38:14                    189:20                     98:20 116:3 117:10      204:3,7 209:16
 improving (1)            individuals (4)          insight (1)                 133:7 134:22            210:12 217:15
  238:2                    24:15 36:25,25 38:11     72:17                      142:15 177:24           247:8,13,15,19
 inadvertently (1)        industrial (5)           installed (1)               214:23                invoices (1)
  56:18                    100:14 137:14,20,25      162:5                   interviewed (1)           28:5
 incineration (1)           138:14                 instance (2)              225:4                   involve (9)
  127:16                  industries (12)           171:22 218:9            interviews (3)            37:24 41:3 47:4
 incinerator (3)           39:11,13 40:1,13        instruct (11)             225:19,22 226:3           107:25 156:17
  127:8,16 130:25           120:21,22,25 121:1      14:10 21:24 31:1,16     introduce (2)              183:14 196:8
 include (12)               153:23 246:12,14         36:3,8 37:21 46:24      6:16 77:7                 210:20 224:25
  11:4 41:8 82:13 96:17     246:19                   170:1 191:18           introductory (1)         involved (17)
    101:23 102:14,15      Industry (1)               205:17                  95:14                    37:20 43:22 48:23,23
    129:20 159:4           40:3                    instructed (2)           inventory (4)              49:3 107:4,9,10,13
    161:14 186:23         influence (2)             16:7 57:1                70:18 109:5,6 236:9       107:16 162:3 178:6
    221:18                 72:1 96:20              instructing (4)          inversion (1)              181:13 184:13,14
 included (2)             influenced (11)           31:23 32:4,13 34:9       97:14                     210:13 212:11
  10:9 217:16              85:20,24 87:5,7,10,17   instruction (1)          investigate (9)          involvement (1)
 includes (3)               88:17 89:11,15,23       31:23                    75:7 171:12 193:3,5      107:1
  96:2 127:23 169:22        245:7                  instructions (6)            198:4 201:5,11        involves (2)
 including (8)            inform (2)                57:5,23 58:4,11,14,20      204:5 236:15           93:16 209:25
  8:16 10:8 33:4 83:16     219:21 227:25           insurance (3)            investigated (5)         involving (1)
    116:1,5 164:20        informal (9)              40:21 41:6 43:21         51:3 89:8 158:4,16       193:7
    193:15                 25:4 218:20,25 219:3    integrated (4)              197:16                IO (7)
 increase (4)               219:19 220:21           119:4,12 121:5          investigates (1)          62:7 82:10,11 84:15
  137:24 138:6 171:23       228:13,19 229:1          245:21                  236:19                    209:16 210:11
    230:25                information (29)         intend (2)               investigating (4)          214:9
 increased (4)             31:17 34:1 42:10,22      190:11 193:18            167:15,20 169:12,16     IOs (1)
  129:22 167:16 230:7       51:11 65:19 73:19      intended (5)             investigation (66)        201:12
    230:22                  84:10,19 93:20          171:24 184:3,5           51:22 62:2 81:5 82:18   Island (25)
 increases (6)              107:7 111:15             192:14 197:3              84:17,21 85:1,4,19     68:21,21 69:1,5,9,14
  167:13 169:1,10,13        128:13 130:21,24       intending (1)               85:23 86:24 88:17       69:18 92:10,24
    169:14 170:12           132:22 144:14           228:6                      90:5,7,22 96:19         99:25 101:8 145:6
 incredibly (1)             166:2,20 168:13        intent (2)                  161:24 169:19           150:25 216:25
  104:21                    172:5 191:19            221:18 222:11              170:4 171:10 193:7      218:10 219:5,11,11
 incur (1)                  205:18 207:6,17        interactions (2)            194:6,11,15,22,25       219:15 220:15,22


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         101
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23269 Page 79 of
                                     168

                                                                                                             Page 15

    220:24 222:17            24:5,18 27:25 28:1     112:19                    156:2 158:7 160:25        164:5,13 167:4,8
    229:2,22                 33:16,25 34:21        jury (1)                   163:5,6,8,12,18           168:17 172:12,15
 isolated (1)                42:24 43:16 48:22      15:16                     168:3,18,24 172:4         177:20 180:4,5
  139:4                      61:7 63:10,21 65:15                              172:19 175:2 177:3        183:19 184:11
 issue (38)                  67:10 93:4 95:3                 K                177:17 180:20             187:13 188:20
  30:20 83:11 91:20          104:9,12 105:13       Kalamazoo (3)              186:23 187:16,17          223:1
    121:13 128:12            137:12 140:14         39:10,20 40:5              188:23 191:6,10        land (1)
    130:12 138:2,19          141:3 150:21 161:3    Karen (9)                  192:10 197:5,12,15      185:13
    144:25 145:3,7,9,10      188:6 189:18 193:9    36:19 37:9,24 79:20        199:21 202:8 203:2     lands (4)
    145:14,18,19,21,25       193:20,25 198:2         80:25 81:20,23           203:3,16,18,24          192:12 231:14 237:24
    146:6,17,24 147:5,6      221:20 234:13           115:22 126:7             205:5 208:3,3,22          238:1
    147:16 148:12,16         240:3 241:3 242:3     keep (11)                  209:2,18 214:15        landside (1)
    152:20 157:3,23          242:18 243:9 244:4    14:25 25:2 84:16           215:13 216:15           117:21
    177:11 206:6             244:13                  157:8 160:22,24          225:16,18,21,25        language (3)
    212:19,20 214:6,17    Join (25)                  171:24 190:15            226:11,14,18,19         157:21 159:7 240:2
    217:10 233:10          59:3,15 82:25 85:7        192:13 197:7 235:7       227:19,25 228:6,10     large (9)
    235:16                   88:25 89:13 94:5      keeping (3)                228:19 230:4 233:8      71:5 86:25 99:6
 issued (14)                 110:3,12,23 111:20    191:1,1 227:16             234:25 236:7,12,17        128:14 132:11
  75:7 80:11,16,21           124:9 125:2 129:7     Kelley (12)                236:23 237:4,8            135:21 144:16
    83:25 157:2,19,22        131:16 132:5 138:4    3:3,10 7:4 28:4,5,6,15     241:6,11                  162:5 223:4
    173:2 181:13 201:3       138:21 139:18           28:21 29:2,4 32:22     knowledge (18)           largely (2)
    201:10,16 202:11         140:22 142:13           38:5                   50:11 51:13 59:23         109:21,23
 issues (16)                 145:16 148:8,19       kept (2)                   63:2,7 64:9 79:3       larger (1)
  19:7 25:22 41:3 137:4      149:22                26:14 233:19               115:14 123:18,20        37:1
    138:11 143:15         joins (1)                kill (1)                   163:8 194:1 213:23     largest (1)
    147:20,21,22,25        150:16                  237:3                      235:24 237:6 239:5      176:4
    148:22 161:14         joint (9)                kills (4)                  239:8,25               lastly (3)
    177:9 213:15,21        21:16,19 121:5 122:3    235:22 236:15,19         known (10)                92:21 155:6 195:20
    226:16                   122:9 123:2 134:25      237:6                  27:10 52:3 56:4,8        late (3)
 It'll (1)                   148:24 209:8          kilogram (1)               61:8,16 63:21 94:14     29:18 37:4 66:5
  44:6                    jointly (1)              90:1                       153:18 154:10          Latham (3)
 items (1)                 119:6                   kind (2)                                           4:8 6:18,19
  197:6                   Jolla (1)                74:16 123:7                        L              launch (1)
                           3:7                     Kleinfelder (2)          L (2)                     228:23
           J              Jones (5)                205:9 209:4               7:12 104:3              launched (1)
 J (3)                     8:22 22:6 35:22 53:6    knew (2)                 L.A (2)                   219:4
  7:12 104:3 242:1           55:7                  64:20 123:22              20:8 43:25              Laurel (26)
 January (4)              Journal (1)              know (130)               La (1)                    55:24,25 56:1 115:12
  37:3 77:10,21 244:19     94:18                   8:1 10:19 25:20 26:3      3:7                        154:14,19 155:11
 January/early (1)        Julius (36)                28:24 29:1,4,8         labeled (2)                 178:3 180:6 188:1
  37:4                     3:22 7:7,7 59:3,14,19     41:19 42:13,22 46:3     6:2 13:6                   188:22 194:21
 Jason (2)                   60:1 82:25 84:23        47:21 55:19 56:8,15    lack (1)                    195:1,22 196:1
  3:22 7:7                   85:7,12 86:7 87:4       57:13 58:4 59:17        222:11                     199:1,9,12,12,23
 Jennifer (3)                88:25 89:13 90:18       60:18,20 64:22         lacks (1)                   200:15 201:17
  23:14,15,16                94:5 110:3,12,23        65:22 67:17,18,21       79:3                       210:18 246:24
 Jersey (1)                  111:20 124:9 125:2      67:25 74:12,16,21      Laclede (1)                 247:11,20
  39:17                      129:7 131:16 132:5      78:16,19 85:2 90:13     4:17                    lawsuit (9)
 job (4)                     138:4,21 139:18         96:14 99:10 102:2      Lagoon (44)               30:2 32:2 35:24 40:2
  1:23 15:25 25:1 236:9      140:22 142:13           102:10 104:20,21        55:24 66:8,9 68:3,7        50:15 113:7,11,14
 John (2)                    145:16 148:8,19         109:10 116:13,18          68:10,18 69:1,18         159:16
  20:25 62:5                 149:22 150:11           122:2,6,15,19             75:8,10,17 76:13,17   lawyers (2)
 Johns (58)               jump (2)                   123:17 124:17             109:14 136:25          31:19 36:15
  1:15 2:8 7:18,20,22      76:14,21                  125:5,7,24,25 126:5       137:5 153:18          layer (1)
    8:15,15,23,24,25      June (2)                   138:6,9 140:6,10,17       155:11 161:8,9,14      179:16
    9:3,8 10:6,11 11:19    92:16,23                  140:23 146:24             161:17,25 162:6,9     leaches (2)
    13:20 15:14 17:24     jurisdictional (1)         148:20 149:25             162:17,24 163:22       151:10,14


                                        TSG Reporting - Worldwide      877-702-9580
                                                       Exhibit 1
                                                         102
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23270 Page 80 of
                                     168

                                                                                                             Page 16

 leaching (1)                95:21 109:1 112:9     15:18 64:7               55:22 181:17 182:5,5       219:25
  152:8                      115:16 117:6 134:4   listing (7)              Loma (1)                 Louis (1)
 lead (5)                    144:6 149:5 157:15    68:9 76:23 77:21         225:25                   4:19
  92:17 147:19 165:4         159:6 164:22 165:9      79:10,15,25 81:21     long (8)                 low (8)
    210:2 211:5              174:15 175:5,9,17    lists (1)                 34:24 43:4,14 78:16      87:15 89:15,16,21
 leadership (1)              205:25,25 208:19      9:6                        126:19 173:4,6           111:23 112:9
  181:8                   liability (1)           literally (1)               177:7                    129:19 130:1
 leading (1)               203:7                   79:21                   long-term (3)            lower (11)
  210:25                  liable (2)              literature (2)            49:15 107:22 176:20      71:12 87:6 99:8,10,14
 leave (3)                 202:24 203:3            76:9 216:20             longer (2)                  99:19 100:5,9
  44:19 65:12 192:16      licenses (1)            litigated (1)             54:17 188:9                114:15 131:21
 leaving (1)               235:17                  39:15                   look (23)                   149:4
  150:14                  life (2)                litigation (18)           12:15 14:2 18:4,6       lowercase (1)
 led (1)                   106:2 134:9             12:4 20:19,22,24 22:8      44:12 58:7 71:16       50:17
  226:19                  likelihood (1)             24:20 28:12,18           73:3,7 82:17 100:1    lowest (1)
 leeway (1)                241:3                     29:10 31:9,11 32:1       133:8 141:3 148:24     149:15
  44:19                   Likewise (1)               32:25 33:8 38:24,25      157:13,14 159:8,14    loyal (1)
 left (2)                  14:22                     42:6 53:14               170:6 197:11 198:3     104:21
  78:19 180:13            limit (1)               little (10)                 233:16 234:7          lunch (4)
 legal (3)                 66:10                   18:24 49:25 60:22       looked (16)               97:11 103:13,17
  6:11 14:14 203:6        limitations (2)            72:20 87:16 120:23     25:21 69:13 75:25          109:9
 legitimate (2)            137:8 223:3               121:3 138:10 221:7       76:2,4 121:15 131:1
  172:20,21               limited (3)                233:3                    151:5 152:12                    M
 lengthy (2)               83:16 193:15 231:7     liver (1)                   185:12 198:2,17       M (2)
  85:14 119:10            limits (2)               76:4                       213:20 215:21,24      7:12 104:3
 let's (24)                141:15 221:3           LMC (1)                     225:8                 Maher (5)
  12:6 43:11,12 69:10     Lindbergh (10)           181:24                  looking (19)             36:19 37:10,24 126:7
    84:16 85:14 91:2       99:3 110:1,9,21        load (3)                  10:15 51:1 68:19,22       126:20
    99:23 105:21,23          111:17 118:15         92:1 93:5 204:22           69:15 73:23 89:7      main (4)
    110:4 115:3 161:8        153:14,18 186:8      loading (5)                 101:2 121:13 122:9    99:19 100:5,9 164:18
    164:8 172:22 178:2       246:17                90:16 137:24 138:6,8       124:7 131:2 174:6     maintenance (5)
    193:2 194:4,7 206:2   line (35)                  144:2                    174:24 175:1 186:6    71:15,16,18 100:10
    230:17 232:9           24:5 70:3 115:12       loads (1)                   199:8 225:11            100:13
    233:21 241:1             133:8 158:22 178:3    138:10                     227:11                major (2)
 lethal (1)                  180:1,6 187:14       local (6)                looks (11)               75:16 76:16
  134:12                     188:1,21 190:2        112:13 115:24 128:24     68:20 69:9 119:6        majority (1)
 letter (8)                  194:23 195:23           139:3 171:8 225:16       133:10 150:24         87:9
  28:3 77:9,13,18,23         199:13,15,22         localize (1)                165:17 197:10         making (3)
    78:2 244:19,21           201:17 202:1          100:16                     199:1,2 204:14        14:25 55:9 138:12
 letters (5)                 209:21,25 210:8,14   localized (8)               234:18                manage (3)
  39:13 78:5,23 79:1,6       210:18 212:1          132:19 145:17 147:8     loosely (2)              192:7 235:13 236:9
 level (34)                  232:12 244:8 248:8      147:16,16,21 148:9     107:21 203:13           management (5)
  19:4 47:10,17,18           248:10,12,14,16,18      212:19                Lorie (5)                119:5,13 121:6 122:4
    72:22 74:16 87:20        248:20,22            located (5)               1:21 2:11 6:14 243:6      245:22
    107:3,12 113:17       list (14)                25:8,16 40:24 99:4         243:25                Manager (1)
    114:3,14 115:20        10:3 27:14 54:12          103:2                 lose (1)                 73:11
    116:12,15 123:21         55:18 56:12 63:11    location (1)              12:8                    mandate (3)
    149:15 157:2,3,20        64:21,23 65:13,23     95:25                   loss (2)                 171:11,14 196:8
    157:23,23 161:5          65:25 78:3 181:24    locations (6)             131:19,23               mandated (1)
    162:16 164:19            197:9                 118:4 145:4 155:9       losses (2)               210:24
    165:3,6 168:6,16      listed (11)                171:4 174:20 231:6     72:6 107:18             manufactured (6)
    174:25 178:22          10:24 33:5,22 56:4     lock (1)                 lost (3)                 18:16 52:7 57:14
    183:23 184:2             68:20 77:4 80:5       26:18                    22:25 103:11 131:22       108:17 118:2,7
    212:24                   159:24 165:21        locked (2)               lot (7)                  manufacturing (9)
 levels (24)                 197:6 234:12          26:4,6                   9:6 41:23 42:11 151:2   52:12 96:25 109:25
  48:14,16 70:4,10 95:2   listen (2)              Lockheed (4)                170:20 172:24           110:9,21,25 111:9


                                       TSG Reporting - Worldwide      877-702-9580
                                                      Exhibit 1
                                                        103
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23271 Page 81 of
                                     168

                                                                                                        Page 17

  186:9,9               4:5                     37:8,10,12,13,23 38:6   97:25                    176:20,25 177:4,15
 map (13)               master (1)                38:10,17 126:13       Miller (12)              177:22 179:23
 69:13 72:24,24,24      185:12                  meetings (4)            4:20 6:21,21 13:5        180:14 183:2,5
  88:22 98:23,25        material (17)           21:17,20 38:17            15:5 32:3 33:14,23     186:18 187:9 189:3
  99:12,17 153:9        54:13 70:20 71:19         190:10                  34:5 42:14 60:21       190:23
  155:3,8 247:4           86:22 95:8 128:17     Melissa (2)               233:8                Monsanto (14)
 maps (1)                 128:25 169:3,3        4:6 6:23                million (4)            1:8 6:4 18:16 50:20
 101:11                   170:14,21 171:24      member (3)              134:5 162:19 165:18      52:8 57:1,6,14,23
 March (6)                215:9,11 217:1,11     20:21,23 23:9             182:6                  58:14,21 108:18
 66:20 81:13 82:4         217:18                members (8)             mind (2)                 118:2,8
  85:18 86:13 245:4     material's (1)          22:16,20,23 23:3,5,7    221:18 222:11          Monsanto's (2)
 Marina (4)             172:3                     82:13,14              mine (1)               56:17 108:13
 145:6 194:16,19        math (1)                mention (1)             54:17                  months (6)
  247:9                 167:1                   149:19                  Mining (1)             27:12 30:3 106:7,11
 marine (27)            matter (14)             mercury (13)            44:3                     106:13 219:17
 19:10,11 41:3 75:23    6:3 23:24 26:22 29:11   138:24 147:8,24         minute (3)             morning (1)
  84:17 120:15,17         33:12 34:5 35:5,10      148:10,13,17          9:23 11:2 240:20       50:5
  125:16 144:3            43:22 47:20 61:18       149:14 152:14         minutes (5)            motion (1)
  195:12,17 200:6         106:6 121:17            153:3 175:17          60:21 94:11 98:16      233:11
  204:10 206:3,24         243:17                  181:13 184:6 210:2      150:14 234:2         motivation (1)
  210:17 211:20,23      matters (7)             Merk (8)                Mission (1)            221:8
  213:24 214:1,5,12     15:10 19:16 39:4,7      77:10,14,18,24 78:10    69:4                   mouth (9)
  217:4,15,17 246:11      43:23 48:23 216:17      78:14 244:20,22       Missouri (1)           85:19,24 87:18 88:1
  247:16                maximize (1)            met (12)                4:19                     88:16 89:9 99:24
 Maritime (6)           241:2                   21:21 22:4,5,6,8        misspoke (2)             134:5 245:6
 102:17 103:5 195:13    maximum (2)               30:15 38:12,13,14     228:21,25              mouth's (1)
  195:18 204:11         92:1 93:5                 78:14 106:18 126:6    mistake (2)            89:24
  247:18                McCain (1)              metal (1)               19:21,23               move (9)
 Maritime's (1)         76:2                    152:3                   misunderstanding (1)   15:6 43:11 69:10
 118:16                 mean (15)               metals (8)              18:14                    79:22 92:1 94:12
 mark (16)              20:15 34:9 64:24        147:7,15,19 161:15      mitigation (6)           113:1 145:22
 12:8,10 17:1 91:5        79:20 105:19            161:16 164:20         121:14,16,21 188:4       150:11
  97:6,13 104:9,22        122:13 129:8            208:16 214:2            237:15 239:6         movement (3)
  119:1,3 153:8,9         132:19 147:10         meter (1)               model (2)              215:8 217:10,14
  194:4,7 233:24          162:25 170:22         134:13                  117:9,11               moves (1)
  235:3                   192:2 197:10          methods (2)             modify (2)             215:11
 marked (42)              211:14 214:7          18:20 19:6              102:11,25              moving (3)
 12:16,17 14:3 17:8     meaning (2)             metropolitan (4)        molecular (1)          14:25 65:8 215:10
  66:24 67:7 77:11,15   187:12 227:1            141:25 142:5,11         165:10                 MS4 (7)
  81:13 86:1 92:4,13    means (5)                 143:18                molecule (2)           59:6,9,12 61:9,17,20
  92:19 93:1 94:23      118:7 139:20 176:9      Michael (13)            52:7 56:17               61:20
  97:20 98:2,8,14,22      190:5 203:3           1:15 2:8 3:15 4:23      moment (5)             MS4s (1)
  104:12 119:13,24      meant (3)                 6:11 7:2,20 104:11    8:10 67:9 76:22        56:8
  120:5,10,14,18        186:23 211:14 216:7       242:3,18 243:9          159:21 235:12        multiple (6)
  121:1 122:21          measured (1)              244:4,13              money (2)              20:4 47:6 48:23
  153:14,23 154:6,15    161:16                  Michigan (1)            182:5 190:9              183:14 214:7
  154:23 155:4          Measurements (3)        39:16                   monitor (2)              216:13
  194:12,19 195:1,9     94:15,21 245:14         micrograms (1)          132:19 190:10          multiples (1)
  195:18 196:1 198:9    media (5)               90:1                    monitored (2)          174:6
 marketing (2)          6:2 103:14 104:6        mid (2)                 109:7 183:3            municipal (1)
 221:2 228:12             189:9,15              109:21,23               monitoring (27)        1:5
 marks (1)              medication (1)          mid-1980s (1)           49:15 59:22 61:19      municipalities (1)
 66:11                  16:22                   144:5                     62:15 107:22         61:17
 marriage (1)           meet (4)                midway (1)                166:21 167:10        Mussel (15)
 243:16                 48:13 126:19 184:3,5    95:17                     168:19,22,25 169:1   66:6,14,19,23 67:2,6
 Massachusetts (1)      meeting (9)             military (1)              169:9,24 170:11        67:13,20 68:1 69:23


                                     TSG Reporting - Worldwide     877-702-9580
                                                    Exhibit 1
                                                      104
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23272 Page 82 of
                                     168

                                                                                                         Page 18

  70:3 76:12 137:4         121:17,20 122:4      nonsite (1)             150:13 241:2              216:9 217:24
  244:16,18                123:2 134:12,25      57:19                   Oak (1)                   219:23 220:8,16
 mussels (4)               148:25 158:7,8,10    Norman (1)              3:13                      221:13,15 223:11
 66:7 67:23 68:1 69:8      215:6,7,10,17,24     89:6                    oath (2)                  227:8 228:1 230:3,9
 mutual (1)                216:1                north (19)              5:13 15:15                231:1,12,17 236:6
 107:17                  Navy's (1)             95:21 99:20,21,23       object (194)              236:11,16 237:11
                         89:4                     100:6 101:8 102:16    19:3 23:8 24:3 26:16      238:15 239:15
           N             Navy-Port (1)            218:13 223:20           30:12 31:15 37:11       240:1
 N (5)                   121:5                    224:6 225:4 226:12      41:11 45:4 47:13      objected (1)
 3:1 4:1 7:12 104:3      NCP (1)                  227:6,15,24 228:7       56:14 57:9 59:2,8     81:20
   244:1                 39:24                    228:24,25 229:3         59:14 60:1,2,7        objecting (4)
 N-L (1)                 near (5)               noted (6)                 61:10,14 62:21        41:23 42:21 157:8
 39:13                   37:4 69:1 153:14,17    71:2 81:2 104:2 116:7     65:10,20,21 70:11       222:10
 name (8)                  246:17                 241:17 242:6            71:23 72:2,11 74:15   objection (64)
 6:11 7:18,20 23:13      necessarily (2)        notes (4)                 75:18 76:19 79:2,12   14:9,13,21,24 19:17
   40:23 89:6 248:1,3    44:11 193:4            200:20 233:3,4,12         79:18 80:3,8,13,23      21:24 24:22 28:23
 named (8)               necessary (4)          notice (13)               82:24 84:13,23 85:6     30:25 37:14 42:21
 63:17 102:18 161:20     16:11 106:25 179:25    8:13 9:22 10:9 12:2       85:12 87:2 88:7,24      43:8,9 46:20 59:19
   176:18 178:9            193:4                  17:2,6 73:15,16         89:12 90:8,12,17,25     65:13 80:24 81:7
   181:16,20 198:4       need (10)                74:1 75:1,15 81:22      91:12 93:17 94:4,10     83:12 91:22 93:8,14
 Nancy (3)               12:25 14:3 15:1,10       244:9                   96:6 97:2 99:5,11       93:18,23 101:16
 3:16 6:25 233:6           58:7 63:24 136:25    noticed (1)               100:7,11,18,25          102:7 107:6 109:2
 narrow (1)                172:2 180:20 235:6   212:1                     101:5 102:6,24          115:21 116:6,17,23
 197:4                   needed (2)             noticing (1)              103:3 108:23            117:7 121:22
 NASSCO (24)             184:23,24              135:21                    109:18 110:2,11,22      122:11,14,18 123:4
 45:13 49:3 56:1 89:3    needs (1)              notwithstanding (1)       111:12 112:1,20         123:16 125:19,23
   89:3 102:17 106:21    180:17                 42:14                     113:9,9,19 115:8        126:3 128:6 136:1
   120:8,10 154:5,10     negotiate (1)          November (1)              117:22 118:22           136:11 150:17
   166:18 173:4 176:3    210:10                 13:9                      124:4,25 125:8,12       157:5 171:2 180:24
   176:22 177:23         negotiating (1)        NPDES (1)                 126:17,25 127:6,20      185:19 186:4
   180:4,5 187:13,25     107:2                  118:16                    127:20 129:6 131:9      191:18 197:24
   188:21 190:2 246:9    negotiation (3)        number (40)               131:15 132:4,14         199:24 200:5 202:7
   246:21                107:2,5,11             6:2,7 9:7 10:13 17:1      133:1,23 137:21         202:13 204:6
 NASSCO/BAE (1)          negotiations (9)         17:18 24:1 25:22        138:3,20 139:9          205:17 207:5,20
 103:6                   47:21 49:11,13           42:13 48:2 53:20,25     140:5,9,20,20           217:6 221:16
 National (1)              106:17,23 107:24       54:12 63:1 67:18,22     141:21 142:6,8,12       222:14
 75:23                     107:25 108:1           81:15 86:25 95:11       143:1,21 144:18       objections (32)
 natural (10)              121:20                 103:15 104:6 114:8      145:15 146:1 148:7    5:8 8:13,14 14:8,13
 41:5,8,17 43:23 44:2    never (3)                114:9 124:6 153:22      148:18 149:21,24        16:6 43:3,4,14
   119:5,12 121:6        30:9 48:16 50:7          154:2 164:9 185:4       151:12,21 152:17        44:14 111:19
   129:4 245:22          new (4)                  189:10,15 191:8         153:1,5 156:19,21       115:18 139:16
 nature (5)              6:13,13 39:17 102:15     201:12 213:2 218:9      157:4 158:13 162:8      141:1 151:16
 24:10 34:11 41:21       night (2)                219:4 221:25 225:5      167:17,21 168:5,8       193:11 203:5,11
   42:16 179:12          8:12 241:1               232:24 233:1            168:16 169:25           204:1 206:1 207:15
 Naval (1)               nine (2)                 246:18                  171:20 173:7 176:6      208:1,5,15,21
 119:7                   206:8,8                numbers (4)               176:11,16 178:19        209:10,14 210:9,22
 NAVFAC (1)              NL (5)                 9:10 10:3 17:20 166:8     180:15 181:10           221:6 222:20,24
 119:7                   39:11,13 40:1,3,13     numeric (1)               183:10,24 186:10      objects (1)
 navigation (1)          NOAA (1)               123:23                    186:13,20 187:15      150:16
 223:1                   75:23                  nutrients (1)             188:2 189:5 190:13    obligated (1)
 navigational (3)        non-Monsanto (1)       141:13                    192:9,24 196:12       203:19
 99:19 100:6,9           52:16                                            201:6,14 203:1,22     obligation (2)
 Navy (27)               nondetect (2)                    O               204:20 205:4,15       176:17 187:8
 65:24 72:5 87:25 88:5   207:23,25              O (2)                     207:4 210:5 211:1,1   obligations (9)
   89:10,16,21 95:10     nonpublic (1)          7:12 104:3                211:25 212:6,17       162:23 163:1,3,8,14
   95:12 97:1 99:3       205:21                 o'clock (2)               213:7,12,17 214:13      176:13 178:17


                                     TSG Reporting - Worldwide     877-702-9580
                                                    Exhibit 1
                                                      105
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23273 Page 83 of
                                     168

                                                                                                          Page 19

   189:2 197:19          7:21 8:5 9:19 12:6,11   201:22                    194:22,25 195:4,5,8     88:9 166:2 171:4,6
 observing (1)             12:18,22 13:12,14     once (7)                  195:12,16,21,25         172:17 197:24
 105:22                    13:24 15:3 21:19      16:6 106:7 135:18,23      196:15 198:14,19        212:1 219:6 224:6
 obviates (1)              22:20 30:8 33:23        136:4 161:3 195:22      199:4,22 200:11,21    outwards (1)
 127:22                    34:15 35:8 40:8,21    one's (1)                 201:16,20,22 202:6    100:21
 obviously (2)             42:4 44:12 47:25      199:18                    202:16,21,23,25       overall (1)
 145:4 241:4               49:25 53:24 54:18     one-off (1)               203:19,21,25 204:3    179:13
 occasion (3)              54:22 55:8,13 57:15   227:1                     204:4,7,14 205:1      overbroad (2)
 30:16,16 227:2            58:9,13 60:20,22      ones (7)                  206:3,6,22,24 208:6   32:11,12
 occasionally (1)          63:8,16,23 64:6,12    9:17 55:19 176:19         208:8,18 209:16,20    overlap (1)
 135:21                    64:18 65:5,11 66:1      199:1,10 224:3          210:12 217:16         24:11
 occupy (1)                66:17 69:7,17 70:23     229:3                   246:15,18,20,23       oversee (2)
 72:13                     71:20 73:2,19 75:13   ongoing (4)               247:2,6,8,10,13,15    192:7,11
 occur (2)                 76:11,24 78:25        157:14 167:9 170:4        247:19                oversight (1)
 130:13 188:14             79:22,23 81:2 84:6      204:25                order/cleanup (1)       177:15
 occurred (8)              84:10 87:12 88:14     oOo (1)                 158:25                  oxygen (7)
 44:5 70:18 71:1 88:8      88:15 89:7,17,19      5:20                    orders (24)             128:24 129:19,22,24
   95:18 106:24            90:4 91:23,24 94:11   open (1)                51:20 64:14 103:9         130:1,10 134:3
   131:20 198:17           96:12 97:22 98:16     26:11                     159:4 160:13 193:7
 occurring (1)             98:18 104:22          opening (1)               193:19 194:2 196:7              P
 135:13                    105:12 106:4,15       95:17                     196:7,10,16 197:2     P (5)
 ocean (1)                 107:24 113:12         operate (1)               197:20,22 198:3,9     3:1,1 4:1,1 7:12
 72:6                      114:25 117:4          236:2                     200:3,18 201:3,10     p.m (15)
 October (6)               118:24 119:3 121:8    operating (1)             203:4 210:16,20       103:15,17,17 104:2,6
 73:9,14,21 77:14 78:2     125:15 126:13,19      214:11                  ordinarily (1)            150:6,8,8,10 189:10
   244:21                  127:25 128:7 131:4    opinion (11)            12:7                      189:13,13,15
 off-bay (1)               132:9 133:14 136:3    41:4 83:3,5,7 124:12    ore (3)                   241:16,17
 96:15                     137:3 140:2 141:5,8     130:25 132:8 133:5    143:25 144:1,21         Pacific (6)
 off-site (1)              141:19 143:9,12,23      146:8 172:18 181:3    organic (4)             2:10 6:9 195:13,18
 57:18                     145:8,12,20 147:1     opportunity (8)         128:25 129:19 130:4       204:11 247:17
 offered (1)               150:1 152:12 153:3    16:11 33:15,19,24         130:9                 Paco (4)
 220:12                    153:11 156:8,11         82:1 86:12 93:4,11    organisms (1)           144:9,11,13,15
 office (6)                158:1 159:13 160:3    opposed (3)             152:3                   Paddleboard (1)
 25:6,16 46:22 170:3       160:20,21 162:15      79:10,25 163:14         orientation (1)         227:23
   205:20 217:8            163:19 166:19,22      opposing (1)            97:15                   page (36)
 officer (1)               168:24 169:7          79:15                   ought (3)               17:21 68:23,24,25
 5:13                      170:24 172:8,20       opposite (1)            12:16,16 152:14           69:4 70:1,2 73:7,8
 officers (1)              173:20 175:20         89:2                    out-of-bay (1)            84:3 88:12,13 89:17
 236:8                     182:12 183:4          opposition (2)          96:16                     122:21 133:8
 offices (3)               184:17,22 187:1,23    45:20 47:18             outcome (1)               137:11 141:4
 2:9 25:17 191:20          188:15,16 192:15      order (113)             243:17                    148:24 163:17
 offloading (1)            193:17 196:18,19      34:7 45:14 61:24 62:1   outfall (2)               165:1 174:13 175:2
 144:21                    197:18 198:1,11         62:2,13 75:7 82:11    179:11,19                 175:4,14 196:5
 oftentimes (2)            200:3,24 201:19         82:12 83:1,22 91:5    outfalls (4)              206:2 244:3,8 248:8
 100:20 101:1              202:9 203:18            94:1,7 153:13,17,22   118:10,12,13 133:2        248:10,12,14,16,18
 oh (22)                   207:14 208:3,7          154:1,5,9,14,18,22    outlined (4)              248:20,22
 13:22 18:10 20:1          209:4 211:22            155:1 158:5,8,20,25   36:11 44:9 62:10        pages (1)
   49:20 55:8 60:20        212:11 213:4 216:9      159:3,5 161:4,11        218:24                86:10
   80:18 97:8 143:3,17     216:21 217:2            162:12,24 163:2,11    outlining (1)           PAHs (8)
   155:22 173:21           219:19 220:5 222:1      163:13 164:17,23      240:13                  76:3 149:14 164:20
   174:11 184:20           222:13,15 223:9         165:1 166:12          outreach (3)              175:18 178:7
   187:5 188:10            230:16,18 232:6         169:21 174:14         221:2 226:23,24           208:16 210:2 214:5
   190:18 228:22           233:24 234:17           176:15 178:14,18      outside (20)            paid (2)
   233:7,17 234:22         238:5,18 240:9,23       180:1 181:12,17,21    24:4 28:12,18 32:16     182:5 203:16
   239:20                  240:24 241:13           181:24 193:3,22,23      34:14 36:2 48:18,19   paint (3)
 okay (173)              old (1)                   194:6,11,14,15,18       58:2 62:13 64:15      118:17 123:6 141:8


                                      TSG Reporting - Worldwide     877-702-9580
                                                     Exhibit 1
                                                       106
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23274 Page 84 of
                                     168

                                                                                                        Page 20

 paints (3)              47:11 87:22,23 88:21    11:25 18:15 46:19        213:22 214:2          periodic (2)
 151:11,15 152:8           90:1 107:14 112:8      47:4,6 50:11,16,22      222:22 239:14         72:16 227:4
 paper (2)                 113:17,25 114:3,15     50:25 51:4,12,15      PCs (1)                 perjury (1)
 211:10 224:10             114:17,21 115:5,11     52:4,15 55:19 56:5    64:9                    242:4
 papers (7)                115:16,19 134:4        56:19,25 57:7,16,24   peer-reviewed (2)       permit (1)
 45:2 76:6 95:9 215:20     141:16 162:19,20       58:16,22,25 59:13     76:6 216:13             118:16
   216:13,14,16            165:13,18 168:6,17     59:25 60:5 61:8,24    penalty (1)             person (3)
 paragraph (12)            174:15,19 175:21       61:25 63:2,7 64:9     242:4                   30:17 125:9,20
 70:2 95:17 133:24         178:23,23 183:18       65:17,18 66:3,6,10    pending (3)             personal (1)
   134:16 135:15           184:8,10,11 206:13     66:12 67:15 69:22     54:5 128:8 136:12       41:24
   136:4 141:4,6 143:4     206:14,14,18           70:18 71:14,17,21     Peng (1)                personally (1)
   143:25 148:25           207:18                 72:1,7 73:15,20       95:11                   205:10
   163:17                party (7)                74:1,10 75:1,15,17    Peng's (1)              perspective (6)
 Park (5)                39:23 161:23 176:18      76:3,24 77:5 79:16    95:11                   56:10,11 125:11
 92:24 195:13,17           178:9,13 181:18,25     79:25 80:22 81:6      Pennsylvania (3)          129:13 140:16
   204:11 247:17         pass (2)                 83:4,6,8,14,25 84:7   40:25 41:2 43:22          160:5
 Parker (3)              8:17 12:18               84:21 85:10 86:9      people (15)             pertain (1)
 23:14,15,22             passing (2)              87:14,16,19 89:9,15   25:11 26:5,10,19 38:7   86:6
 part (19)               138:7 154:19             89:21 90:6,11,16,23     126:14 219:25         pertaining (5)
 13:24 48:7 50:17 52:2   path (1)                 91:3,11,15,16,17        220:17 221:4 223:6    86:9 194:23 195:12
   52:20 77:2 84:15      28:24                    93:16,22 94:2,7         224:1 225:6,13          202:10 239:23
   107:23 108:1 123:9    pathway (1)              95:2,18,24 96:4,9       227:10 231:5          pertains (6)
   150:24 151:3 166:5    85:5                     96:17,19 100:9,24     people's (1)            18:14 92:17 154:18
   169:19 189:19         Paul (2)                 101:4,15 102:2        218:21                    196:18 204:10
   209:15 213:3          36:19 37:24              108:13,17 109:17      percent (1)               209:5
   226:23,24             paused (1)               109:24 110:5,8,19     225:5                   pesticides (5)
 part-per-billion (1)    21:3                     110:24 111:10,22      percentage (2)          145:13 147:2,19
 112:3                   PCB (55)                 112:3,17 113:3,18     185:17,23                 149:15 214:2
 partial (1)             51:8,23 52:7 56:12,16    113:23 114:4,14       perfectly (1)           petroleum (1)
 62:14                     61:16 62:12,19         115:16,20 116:12      221:20                  165:16
 participate (4)           63:11 64:17 70:4,10    116:15 118:1,4        perform (15)            Ph.D (5)
 49:17 84:25 121:8         72:9,17 76:16 80:10    131:24 137:8          33:10 108:20 178:10     1:15 2:8 242:3,18
   237:12                  82:23 85:5 89:18       138:18,23 139:7,13      182:6,9 187:3           243:9
 participated (7)          95:20 96:24 98:25      140:2,7,13,18           192:19 201:25         PHARMACIA (1)
 21:16 49:20 122:15        99:7,18 100:4,4,15     145:20,24 146:17        203:8,9,19 218:4      1:8
   191:22 203:12,14        102:3,22 103:1         146:20 147:24           228:7 231:24          Pharmacia's (3)
   205:11                  108:24,25 109:11       148:10,13,17            232:16                17:2,5 244:9
 particles (2)             109:15 111:8,16        149:19 152:14         performance (1)         phase (2)
 96:16 128:18              112:9 117:5 136:21     153:3 156:18 157:3    178:20                  179:23 204:2
 particular (12)           136:23 156:13          157:24 158:4,20       performed (16)          phases (1)
 26:9 64:4 66:8 68:15      157:16 158:23          159:10 161:12         18:19,20 39:23 62:8     202:18
   88:10 101:23 147:7      159:17,18,18 161:4     164:18 165:13,25        68:18 85:4 178:16     PhD (2)
   152:3 169:2 184:2       162:15 168:16          166:6,12 167:14,16      219:20 222:17         104:12 244:13
   197:1 226:18            178:22 182:24          167:20 168:6 169:2      224:9,12 225:22       phone (2)
 particularly (2)          183:23 184:8           169:5 170:12            229:4,25 240:10,14    30:18 38:11
 134:21 135:5              188:24 206:13          171:13 174:15         performing (15)         phonetic (1)
 parties (13)            PCB-containing (1)       175:18,20 177:16      28:11 34:24 39:23       75:22
 5:4 40:5 48:23 49:11    51:12                    178:7 179:2 180:10      167:9 168:22          photo (4)
   176:19,22 181:16      PCB-impacted (1)         181:14 183:14,17        176:19,21,24          97:24,24 120:3
   181:20 182:2 209:7    179:6                    184:25 185:25           179:25 181:8,25         150:23
   229:8,9 243:15        PCB-only (1)             193:13 196:7,11,22      189:2 192:14 221:9    photograph (21)
 Partner (1)             161:17                   197:14 201:5,7,10       237:9                 97:20,23 98:2,8,14
 26:21                   PCB-related (5)          205:14,22 207:25      performs (1)              120:2,5,8,10,13,17
 partners (1)            57:5,22 58:20 117:21     208:10 209:13         239:24                    120:21,25 245:17
 26:20                     213:15                 210:3,20 212:4,7,14   period (1)                245:18,19,20 246:6
 parts (39)              PCBs (202)               212:14,20 213:10      76:8                      246:8,10,12


                                      TSG Reporting - Worldwide    877-702-9580
                                                    Exhibit 1
                                                      107
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23275 Page 85 of
                                     168

                                                                                                        Page 21

 photographs (3)         plus (1)                58:24 59:11,18,24       162:23 163:3,9,14       186:17 188:24
 97:7 119:2 120:1        107:14                  61:8,11,21,23,25        167:19,23 168:2,5       213:4 217:20
 photos (1)              point (21)              62:8,11 63:20,24        168:16,23 169:8,16      221:18 222:11
 97:7                    10:21 13:16 14:4 22:9   64:16,20 65:19 66:2     170:3 171:9,11,25     portion (8)
 physical (1)              24:13 29:13,14        66:12,22 67:5,15,17     172:5,14,18 176:14    87:5,6,17 101:22
 155:9                     75:14 76:15 99:16     67:19 69:21 70:9        176:24 177:14           107:10 134:18
 physically (3)            135:16 137:11,17      71:20,25 72:9,20        178:13,16 181:8,18      135:2 241:15
 105:14,19,23              137:18 143:2          73:9,15,20,24 74:9      182:9,24 183:4        ports (3)
 pI (1)                    168:13 180:3          74:24 75:1,3,15         185:12,13,16          19:25 20:4,5
 165:10                    193:19 220:11         76:16 77:9,13 78:16     186:22 187:2,8,11     posed (1)
 pick (2)                  225:25 241:9          78:19 79:1,9,15,24      187:21 188:5,12,18    54:8
 123:10 234:5            pointed (1)             81:10 82:1,13 84:11     189:23 190:1,5,7,7    position (15)
 picture (3)             145:5                   84:19,25 85:22          190:9,18,18,22,23     47:17 52:6,9,10 83:10
 123:6 141:8 151:2       police (1)              86:16 90:5 92:3,12      191:12,21 192:6,18      108:12 118:6 127:2
 pier (3)                236:4                   92:18,25 93:9,25        192:23 193:2,8,22       138:13 145:12
 89:2,2,3                policy (1)              94:2,6,20 95:4,16       194:10,17,24 195:7      146:20 160:6 202:3
 Pierre (1)              140:2                   96:18 97:19 98:1,5      195:15,24 196:10        203:7 205:13
 4:17                    pollution (3)           98:7,13 99:10           197:16 198:3,20,21    positions (2)
 piers (1)               119:23 143:6 246:4      100:23 101:3,11,14      201:3,4,9,15,25       47:23 50:7
 215:10                  polychlorinated (5)     102:3,21 103:1          202:5,24 203:8,9,18   possession (1)
 place (5)               70:4 77:22 94:16,22     104:11 106:5,8,18       204:15 205:20         105:11
 101:19,23 107:23          245:14                106:21 108:4,9,16       209:5,6,11,11 210:6   possibility (2)
   171:24 216:23         polycyclic (1)          108:25 109:24           210:13,25 211:10      23:12 83:20
 placed (1)              165:10                  110:8,16,19 111:7,8     212:3,4,5,11,14       possible (3)
 66:7                    popular (2)             111:15,24 112:10        213:9,14,21 214:10    44:19 100:12 112:12
 placement (2)           136:5,9                 112:16 113:13,16        217:2 218:4 219:6,9   possibly (1)
 179:16,18               population (2)          113:20,24 114:2         219:20,21 220:2,5     138:23
 placing (3)             231:24 232:19           115:18,23 116:5,11      220:14,24 221:8,10    post (4)
 140:16 192:3 217:16     populations (10)        116:14 117:5,15         222:3,14,16,17,18     3:13 179:22 187:1,1
 plaintiff (8)           141:14 152:24 212:12    118:1 119:7,11,20       223:16 224:7,14       post-dredge (1)
 1:6 3:4,11,19 7:1,3,5     231:15 233:23         120:4,9,16,24           226:8,9,11,15,19      89:22
   7:8                     234:10 235:13         121:16,19 122:4,16      227:2 228:6,10        post-remediation (1...
 plaintiff's (1)           236:10 239:13         122:16 123:2,7          229:4,7,13,15,18,21   167:10 168:19 175:7
 54:2                      240:24                124:11,14,20,22,22      229:22 230:1,5,20       175:24 176:25
 plan (5)                port (477)              125:5,10,21,25          230:24 231:8,13,13      177:4,22 179:23
 62:17 119:5,13          1:4,16 2:9 3:5,12 6:3   126:4,14,24 127:18      231:24 232:15,20        180:14 182:22
   185:12 245:23           6:4 7:6 17:3,5,7,14   128:2 129:14            235:13,16,19,22,25      183:5 187:3 189:3
 plane (1)                 17:24 18:14,19        130:21 131:6,23         236:2,4,8,14 237:7    posted (1)
 241:3                     19:15,25 20:3,7,8,8   132:1,7,9,16,22         237:9,19 238:6,9,13   205:5
 plankton (1)              20:9,11,13,16 22:8    133:4 134:25            239:1,10,12,24        posterity (1)
 141:14                    24:7,9,11,12,14,20    135:17,23 136:22        240:6,6,7,11,14       11:22
 planned (2)               27:11,19,23,24 28:6   137:2,3,7,9,23          244:8,12              postgraduate (1)
 188:13,13                 29:5 30:1 31:8,18     138:12,12,18 139:6    Port's (47)             50:3
 plant (6)                 31:19 32:1,9,10,14    139:6,10 140:1,4,8    28:12,17 29:8,10,20     potential (10)
 56:2 96:25 112:14         32:20,25 33:1,4,17    140:13,17 141:10        31:23 32:4 50:11      41:5 72:5 90:23
   118:15,20 186:9         34:21,25 35:4,9,13    141:11 142:3,10         52:6 60:4 63:2,7,17     121:17 131:19
 plants (3)                36:17,20 37:9 38:2    143:12,19,20            64:8,9 67:18 69:22      152:15 172:2
 99:3 110:1 111:17         38:7 42:2,7,12,25     144:24 145:8,14         83:10 108:12            214:15,17 217:14
 please (14)               43:18,25 44:25 45:9   146:15 147:20,24        115:14 116:1 118:6    potentially (1)
 6:16 7:10,19 15:20        46:4,23 48:4 49:7     148:16,21,22,25         123:11,14 125:10      217:12
   22:2 23:13 39:12        49:13,16,18 50:8,14   149:8,20,23 150:15      130:20 137:18         Potter (3)
   66:17 77:8 81:9         50:16,19,24 51:3,10   153:12,21 154:4,13      139:12 140:15,24      77:11,19 244:20
   99:22 128:12 170:7      51:14,22 52:2,10,14   154:21 155:3            143:13 145:12,20      power (4)
   173:10                  52:22 53:13,25        156:13 159:16,25        145:24 146:14,20      56:2 112:14 116:11
 plow (2)                  56:11,11,11,18,24     159:25 160:6,11,13      149:2 151:5,7           116:14
 233:21,21                 57:4,22 58:14,15,19   160:14 161:20           155:15 160:6          PowerPoint (6)


                                      TSG Reporting - Worldwide   877-702-9580
                                                    Exhibit 1
                                                      108
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23276 Page 86 of
                                     168

                                                                                                          Page 22

   45:25 46:1,4,7,13     147:23 212:7              97:4                    172:18 207:17,22      68:1 205:19
   105:1                 primary (11)            product (2)               220:20 226:4,22       pursue (1)
 pre-spill (1)           129:18 138:19 139:7     26:13 188:5             provided (10)           24:5
 144:5                     139:11,20 140:1       product-related (1)     34:1 42:9,10 57:5,23    put (16)
 preamble (1)              165:25 211:5          58:11                     58:20 63:24 128:14    9:7 129:3,9 135:10
 193:18                    213:25 214:20,24      production (4)            205:7 229:11            139:10 150:12,23
 precision (2)           print (1)               9:24 10:13 11:13,22     provides (2)              156:6 159:16
 188:8,9                 88:9                    products (1)            72:16,25                  177:10 194:8 198:9
 preferring (1)          prior (10)              51:12                   providing (4)             200:4 201:13 211:9
 218:16                  11:23 19:15 33:10       professional (2)        41:4 59:21 122:9          233:8
 preliminary (1)           52:8 73:20 80:24      44:23 50:4                177:14                putting (5)
 14:5                      87:25 124:15,23       profound (1)            public (31)             36:14 127:23 139:20
 preparation (4)           172:24                124:2                   1:4 111:25 112:11,17      190:9 192:8
 46:9 54:15 156:8        priority (3)            program (16)              112:18 113:5 128:4
   234:16                139:14,14 140:18        49:15 62:15 66:6,15       134:17,20 135:1,4                Q
 prepare (9)             privilege (20)            67:13 68:2 70:3         135:10 158:6 170:5    qualifies (2)
 10:12 36:15 42:17       14:10,14 21:23 26:5,7     72:12 137:4 151:6,8     170:8 182:4 207:8     112:14 113:2
   45:24 54:19 55:11       26:11,19,25 28:23       169:9 211:6 218:19      218:2,4,15,20         qualify (1)
   65:4 156:11 221:17      30:25 31:16 33:12       221:2,2                 220:12 222:2,3,6      106:17
 prepared (28)             36:9 37:14,21 46:20   prohibition (2)           226:24,24 232:4,7,8   quality (15)
 18:22 24:17 45:25         170:1 191:17          132:21 230:11             235:20                11:20,25 13:7 45:7
   46:14 52:22 53:2,13     205:16 207:5          project (4)             publication (1)           50:21 85:19,24 94:1
   54:2 64:22 66:19      privileged (3)          26:8 94:14 174:1        224:10                    119:18 123:21
   79:1,9 104:25 155:8   26:9 107:7 217:9          179:22                publications (2)          131:21 141:12,16
   160:17 163:7          probably (10)           project's (1)           216:4,5                   143:14 245:6
   193:20 196:14,15      7:25 14:24 25:17 37:3   176:9                   publicized (1)          quantitative (3)
   197:5,13,23,23          66:11 106:14          projects (6)            231:5                   72:22 123:23,24
   205:8 234:13,15         112:14 123:18,19      24:1,2 121:14,16,18     publicly (2)            quarantine (2)
   238:19 240:3            233:14                  121:21                205:2 224:22            135:10,12
 preparing (11)          probe (1)               prominent (1)           published (13)          query (1)
 9:9,21 32:16 36:7,11    22:1                    138:2                   45:2 75:20,24 76:6      224:4
   37:6,15,18 38:21      problem (4)             promulgated (1)           94:17 95:12 215:6     question (74)
   63:12 78:8            119:17,21 124:3         80:11                     215:17,18,19          5:8 15:20 16:1 17:22
 presence (6)              246:2                 properties (3)            216:20 224:15,16        23:1 47:2 51:2 58:8
 48:18,19 63:2 128:3     problems (1)            97:25 98:5 193:1        pulled (1)                60:10 62:22 64:3
   148:13 159:9          123:22                  property (8)            13:1                      69:11 72:19 73:2
 present (4)             proceed (5)             50:16 57:17 58:5        pulling (1)               74:5,25 79:8 80:20
 38:2,18 105:14          8:4 12:7 14:2 16:21       83:15 91:17 193:14    209:9                     84:12 100:1 101:12
   170:23                  156:3                   196:23 197:14         purpose (6)               101:17,25 102:8,25
 presentation (2)        proceeding (1)          proposal (1)            16:17 29:23 36:6          105:19 108:21
 45:24 46:10             193:12                  114:20                    53:18 83:21 158:22      109:13 110:7,7
 presented (3)           Proceedings (1)         proposed (5)            purposely (1)             111:1,2,5 112:5
 45:6 52:18 207:10       13:8                    45:20 76:23 77:21       139:5                     114:18,18 117:15
 Presenting (1)          process (12)              114:16 156:23         purposes (32)             117:24 123:13
 94:18                   16:10 48:5,8,11 166:7   proposition (2)         9:3 12:12,17 21:8,12      124:16,20 125:20
 press (1)                 169:11 173:6,18,23    80:2,4                    22:13,17,21 23:6        128:8 134:24
 219:14                    177:13 192:6          prosecute (1)             26:14 27:2 29:20        136:12 139:6
 pretty (3)                226:25                236:15                    36:11 37:5,15 53:13     140:25 142:9
 159:11,11 182:14        processes (1)           protect (1)               55:14 90:23 101:12      150:16,22 152:6,7
 prevent (1)             52:12                   236:9                     107:2 112:17            152:12 159:15,24
 179:19                  produce (2)             protection (2)            127:12 175:24           160:1 163:10 170:7
 previous (2)            105:3,10                237:10,17                 184:24 192:25           172:21 178:1 187:6
 95:19 149:6             produced (12)           provide (15)              207:6 217:3 221:11      187:16,21 188:18
 previously (3)          8:14 9:14 10:16,20,23   46:4 48:1 52:1 64:1       222:19,23 224:19        189:25 220:13
 12:3 55:6 149:8           12:3 35:17 46:1         64:21,22 74:22          230:2                   221:14 230:13
 primarily (2)             52:12 56:18 95:10       101:6 127:18          pursuant (2)              231:23 234:16


                                      TSG Reporting - Worldwide     877-702-9580
                                                     Exhibit 1
                                                       109
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23277 Page 87 of
                                     168

                                                                                                           Page 23

   238:16 240:4,9,21      83:13 226:16           42:20                      43:19 60:24,25 61:5    11:20 13:7 45:6,13
 question's (1)          ramp (6)               reality (1)                 63:9 77:17 103:16       46:10 47:11,24
 230:19                   218:10 219:12,15       28:4                       104:7 150:5,10,12       50:21 62:13,15 75:6
 questioning (3)           220:24 229:22        realized (1)                155:14 157:14           80:11,15,17,21
 24:5 158:23 212:1         231:5                 47:10                      164:12 182:4            82:19 83:25 86:24
 questionnaire (1)       ramps (2)              really (8)                  189:11,16 230:20        91:7 92:9 93:21
 224:5                    218:11 221:10          28:6 49:16 69:9 95:14      235:22 241:16           94:1,8 105:1 107:3
 questions (28)          ran (1)                   160:16 197:8             243:12 248:5            107:25 113:16
 15:19 33:15 38:16        233:11                   209:19 212:20         record's (2)               114:2,13,19 115:4,6
   41:24 50:13 51:25     randomly (1)           realm (1)                 100:3 174:9               115:19 119:18,22
   53:20,23 54:5,5,8,9    71:5                   170:9                   records (3)                135:20 137:19
   54:14,16,16 100:8     range (13)             Realtime (2)              25:25 26:12 71:17         142:23 143:13
   100:22 104:24          87:21 106:14 109:21    2:11 243:7              recovery (5)               154:9 157:2,19,22
   121:14 150:22           109:23 112:4 152:4   reason (16)               39:10,21 40:11,13         158:25 159:5 160:5
   172:17 199:20,21        152:5,7 183:17        16:20 22:4 55:10           43:25                   160:8,10,18 161:4
   213:20 225:12           205:25 206:13           74:20 85:3 163:6      recreational (5)           162:16 163:13,21
   227:16,19 239:11        207:10 234:17           172:16 248:4,8,10      113:1 133:25 134:21       165:6,22 168:5
 quick (1)               ranging (1)               248:12,14,16,18,20       135:5 226:22            169:7 171:11,18
 18:6                     89:25                    248:22                rectify (1)                175:16,20 178:9
 quickly (3)             ranked (1)             reasonable (1)            107:19                    181:1 183:21
 10:23 14:7 92:2          149:13                 184:17                  redistribution (2)         184:23 185:24
 quite (2)               ranks (1)              reasons (1)               72:7,7                    189:1,2 192:18
 119:9 122:22             140:18                 196:13                  reduce (1)                 193:3 196:7 201:4,9
 quote (1)               Rapids (1)             reassess (1)              146:2                     201:15 202:6 206:5
 163:21                   39:16                  117:5                   reduced (1)                206:23 207:8 210:7
                         rarely (3)             rebound (1)               72:1                      210:24 212:25
            R             84:7,21 85:10          135:25                  reduction (3)              246:3
 R (4)                   Raritan (1)            recall (21)               71:14 151:6,8           regions (3)
  3:1 4:1 242:1 243:1     39:14                  30:19 40:23 44:1,7      reductions (1)            112:5,7,8
 R9-2002-0123 (3)        rate (2)                  53:16 56:6 68:8        71:8                    Registered (1)
  91:7 92:4 245:9         111:8,13                 107:11 168:11,14      Redwelds (2)              243:6
 R9-2004-0277 (2)        raw (4)                   185:14 208:2,20        10:15 11:3              regulate (2)
  194:11 247:6            123:19 124:2 135:24      214:6 215:17,19       refer (2)                 152:4,5
 R9-2005-0019 (2)          137:20                  216:2 225:5,7,12       8:21 88:20              regulated (2)
  92:13 245:10           re-mark (2)               228:20                reference (2)             152:3,7
 R9-2007-0043 (2)         97:14,18              received (6)              118:10 144:9            regulatory (3)
  92:19 245:11           reach (2)               44:16 50:5 67:19 73:8   referenced (5)            50:20 91:21 138:11
 R9-2008-0027 (3)         191:9 218:19             73:17 170:2            35:4 41:16,17 45:1,2    rejected (4)
  92:23 93:1 245:12      reaction (1)           recess (4)               referred (1)              55:4,11,12 188:3
 R9-2011-006 (2)          149:2                  61:2 103:17 150:7        121:11                  relate (5)
  194:18 247:8           read (21)                 189:12                referring (10)            11:24 52:15 145:22
 R9-2012-0024 (2)         17:19 32:5 43:19      recognize (4)             67:14 87:25 88:20,22      146:22 148:2
  154:5 246:21             53:22 55:10 56:20     20:14 198:10,10,12         117:21 118:12         related (12)
 R9-2014-0007 (3)          63:4 79:6 85:15      recognized (1)              149:11 174:18          11:21 45:7 47:19
  194:23,25 247:10         122:24 123:9,10       212:25                     192:5 236:24            50:21 53:22 54:13
 R9-2015-0018 (3)          127:5 142:22 144:1   recollection (1)         refine (1)                 100:22 131:24
  154:14,18 246:24         149:2 168:11 179:4    74:3                     156:24                    188:7 216:15
 R9-2015-0058 (3)          198:18 215:21        recommend (1)            refuge (2)                 240:24 243:15
  195:6,8 247:13           242:4                 12:7                     237:13 238:14           relates (6)
 R9-2017-0021 (3)        reading (2)            recommendations (1)      regarding (2)             51:17 112:5 124:8
  154:22 155:1 247:3      68:8 143:2             226:8                    33:16 92:10               152:6 155:1 218:1
 R9-2017-0081 (2)        reads (1)              recontamination (2)      regardless (1)           relating (1)
  195:16 247:15           11:23                  180:18 214:18            197:4                    13:25
 R9-2018-0035 (2)        ready (2)              record (29)              region (2)               relationship (2)
  195:25 247:20           156:2,4                7:19 14:4 16:6,6         13:8 149:16              123:23 146:4
 raised (2)              reaffirm (1)              17:19 32:6 33:22      regional (82)            relative (8)


                                      TSG Reporting - Worldwide     877-702-9580
                                                    Exhibit 1
                                                      110
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23278 Page 88 of
                                     168

                                                                                                             Page 24

    56:7 103:5 131:10      70:19 71:21 96:20          31:24 33:1,3 42:7     respective (1)          resuspension (4)
    133:3 136:2 192:14       172:16                   45:9 53:25 104:14      5:4                     217:1,10,13,22
    203:6 224:4           reopened (1)                111:7 130:20 239:9    respond (3)             retained (8)
 relatively (6)            219:16                  representing (1)          53:21,23 105:5          28:14,17,21 29:9,19
  9:22 70:20 109:19       repeat (1)                78:25                   responded (1)              31:8 32:8 49:8
    131:21 139:3 231:7     22:25                   represents (1)            180:25                 retaining (3)
 release (1)              rephrase (6)              204:3                   response (11)            190:16 227:12,13
  219:14                   15:20 23:2 111:6        request (4)               10:13 74:9 82:19       retention (3)
 relevant (3)                151:13 158:1           10:13 11:13,22 105:8       86:24 90:7 116:1,5    28:3,18 32:22
  67:19 99:14 115:25         230:13                requests (1)                206:22 209:11        revetment (1)
 relied (6)               replaced (1)              105:3                      226:12 240:9          179:18
  8:21 9:3 10:3,7,11       70:20                   require (1)              responses (2)           review (26)
    33:18                 report (53)               175:9                    10:8 116:4              12:9 16:11 41:20 49:8
 relies (1)                21:8 22:14,22 53:7,10   required (12)            responsibilities (1)       52:21 53:4,5,7,9,18
  230:1                      56:20 66:19 67:20      16:8 107:23 116:25       192:12                    54:6,7 67:9 82:1
 rely (2)                    68:5,15 72:23 73:4       162:18 169:10         responsibility (7)         86:12,15 93:5,11
  127:5,11                   73:18,21 82:16 84:4      176:1,14 183:5,9       189:23 190:1,5,7,12       95:6 190:15,23,25
 relying (4)                 84:18 85:18,22 86:4      203:24 204:25            192:13 226:21           192:21 203:12
  55:13 117:13,14            86:13,15,23 87:13        209:15                responsible (4)            205:10 224:19
    130:24                   89:18 90:10 99:16     requiring (2)             161:23,24 167:15,19    reviewed (21)
 remainder (2)               119:16,17,20,22        68:9 192:18             responsive (2)           52:17,24 53:1,12,25
  150:15,17                  121:5 123:2 134:9     Research (1)              105:2 226:15              54:1,4,15,18 82:7,8
 remains (1)                 134:25 146:8           94:14                   restart (1)                86:11 129:2 144:14
  183:6                      191:15 202:19,20      reserved (1)              134:23                    151:7 156:8 158:15
 remedial (1)                203:10 204:2,3         5:9                     restate (4)                158:18 164:9 193:7
  182:12                     205:7,8,10 208:25     resist (1)                100:3 128:9 158:17        202:17
 remediate (2)               209:2 224:11 225:9     15:23                      188:18               reviewing (4)
  94:2 184:24                226:4 245:5 246:1,2   resolution (14)          restoration (2)          86:16 111:2 190:25
 remediated (4)           report-driven (1)         91:7,25 92:3,10,12,18    157:15 238:1              209:19
  180:10 182:21 184:24     54:14                      92:23,25 116:19,22    restriction (1)         RFPs (1)
    186:24                reported (4)                245:9,10,11,12         212:22                  10:9
 remediating (1)           1:20 118:5,18 237:7     resolutions (1)          restrictions (6)        RHMP (3)
  167:20                  reportedly (1)            93:5                     132:16,18 136:21,23     71:2 72:15 149:11
 remediation (26)          141:24                  resolving (1)               163:9 222:25         Rhyne (5)
  47:16 76:17 144:17      reporter (20)             167:16                  result (5)               1:21 2:11 6:14 243:6
    157:16 166:15,25       2:11,12 6:14 7:9,14     Resort (3)                69:23 90:4 144:20         243:25
    167:4 173:15             12:5 15:24 59:4        194:16,19 247:9            180:19 216:12        right (70)
    175:21 176:4,5,8         70:12 97:16 98:20     resource (5)             resulted (1)             9:1,22 10:14 13:5
    177:15,20,21             116:3 117:10 133:7     41:5,8 44:2 66:20        205:21                    15:6,12,21 16:3,20
    178:10 179:20            134:22 142:15            122:3                 resulting (1)              16:25 18:7 19:12
    182:17,21 183:8          177:24 214:23         resources (14)            148:3                     20:2 24:15,16 28:5
    184:18 187:3,12,20       243:6,7                41:17 43:23 67:3        results (14)               28:13 34:17 35:10
    187:25 188:20         reporting (3)               76:22 77:20 78:1       85:9 87:13 168:24         41:14,23 43:11,12
 remedy (7)                6:12,15 176:20             119:5,12 121:6           177:3 205:14            43:21 50:1 58:8
  162:3 172:2 173:6       reports (26)                129:5 139:3 140:16       206:18,21,23            65:8 69:5,10 76:11
    174:2 179:13,15        22:18 52:17,21 53:1,4      220:20 245:22            208:19 217:2 220:6      76:14 83:2,9 91:19
    181:8                    53:12,16,22,23 54:1   respect (22)                220:21 221:19           114:1,5,12 121:3
 remember (9)                54:4,7,15,19 55:10     17:22 18:5 43:24           222:12                  146:16 147:6
  29:16 38:14 68:7 82:8      55:14 62:5,11 67:10      58:14 59:11 65:17     resume (2)                 155:21 157:7
    108:11,13 189:24         67:12,22 68:17           109:12 114:19          8:17 10:12                158:21 167:10
    216:14 226:2             69:24 118:16             123:11 146:17         resumed (1)                169:15 174:16
 removal (1)                 169:24 192:21            162:23 170:4 181:1     104:4                     175:5,8,11,23 176:3
  188:4                   represent (2)               182:16 186:18         resuspend (1)              179:11 180:3
 remove (2)                86:3 119:8                 187:8 201:16 210:8     214:12                    182:18 188:10
  71:18 96:9              representative (14)         211:17,20 221:9       resuspending (1)           191:14 192:1
 removed (4)               17:14,24 27:11 29:9        223:3                  215:3                     197:12 199:14,19


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         111
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23279 Page 89 of
                                     168

                                                                                                              Page 25

    201:2 209:7 222:5     77:25                       157:22 158:4,16,24       121:22 123:4 124:4     123:11 132:11
    225:20 229:7 232:9   safe (1)                     159:19 161:10            124:25 125:12         secured (3)
    232:14 234:24         9:13                        163:3,15 176:5           126:25 127:6,21        26:15,17 27:1
    235:4,11             salinity (1)                 178:13,16 185:18         129:6 136:1 138:5     sediment (25)
 rise (1)                 141:13                      196:11 198:4             139:9,17 140:5,9,21    11:21 85:19,23 97:4
  113:4                  sample (3)                   204:16 213:1             141:21 142:12            99:7,18 100:4
 rises (1)                82:15 102:9,10              215:22,24 216:1          148:7,18 149:24          143:14 144:17
  147:5                  samplers (1)                 220:7 231:15,25          151:12,21 152:17         146:4 147:8 148:16
 risk (1)                 204:23                      235:14,17,20,22          153:1,5 157:4,6,9        148:22 149:13
  116:25                 samples (13)                 236:10,19 237:3          157:14,17,18,24          155:12 170:13,17
 risks (2)                68:11 75:25 87:9 89:4       239:13,14 243:4          158:13 159:12            172:23 173:4
  117:2,2                   89:14 112:2 171:4         244:11 245:8,16          162:8 168:9 172:17       174:15 179:16
 Road (1)                   204:22 205:23             246:1,3                  173:7 180:24             217:14,16,22 245:6
  89:6                      206:9 207:17 208:4     sand (1)                    183:11 185:19         sediments (26)
 roadmap (1)                208:6                   162:3                      186:4 187:15           46:19 81:12 82:3
  126:15                 sampling (14)             SARACHAN (1)                190:13 192:24            95:20 116:15
 Robert (2)               88:8 169:20,22            4:15                       196:13 197:25            142:20,24 143:6
  4:12 6:17                 170:10 198:17          satisfaction (2)            199:24 200:5 201:6       144:4 145:25
 rock (1)                   204:21,22,25            222:11,12                  201:14 202:7 203:1       146:14,14,21,24
  170:21                    209:15,17 211:6        satisfied (2)               203:22 204:20            147:12,21 148:1
 Rohr (5)                   240:5,7,10              220:5,10                   205:4,16 207:4           149:4 152:15,22
  56:2 112:13 120:22     San (164)                 save (1)                    210:5 211:2 212:1,6      176:7 211:6,7
    121:1 246:14          1:4,5,16,17 2:9,10 3:4    233:14                     212:17 213:12,17         214:12 215:3 245:3
 role (5)                   3:11,19,21 4:11 6:3    saw (5)                     214:13 216:10         see (39)
  33:9 42:7 49:6 181:8      6:4,9 7:5,8 11:20       27:14 41:19 168:14         217:6,24 220:8,16      9:25 10:15 13:22 20:5
    236:5                   13:8,8 17:3,7,13          179:5 219:14             221:15 231:1,12,17       26:23 65:6 68:5,19
 room (1)                   19:25 20:8 21:17       saying (9)                  236:13,16,21 237:5       70:7 73:12 84:4,8
  36:23                     22:9 23:24 25:22        13:22 23:2 26:12 36:1      237:11 238:15            85:14 89:5 91:14
 roster (1)                 26:14 29:11 30:11         60:11 71:7 102:11        240:1                    95:15 96:10 104:22
  52:3                      30:21 31:14 33:17         113:6 126:10          Scott (1)                   109:14 110:4 119:3
 roughly (1)                34:25 35:5,9,13        says (11)                 89:6                       135:17 136:6
  173:18                    45:6 47:4 50:8,16       84:21 90:3 95:17        screen (2)                  137:15 141:6,17
 route (4)                  50:22,25 52:7,13          133:9,17,18 134:9      111:3 208:7                142:1 144:7 147:4
  83:16 91:18 193:15        55:19 58:22,25 59:1       135:20 141:23         SDG&E (2)                   149:17 158:23
    197:15                  59:12,25 66:3 67:15       149:12 166:12          56:1,2                     163:24 165:14
 row (1)                    67:25 70:10 73:9,15    SCCWRP (8)               seafood (1)                 194:7 199:5 221:4
  102:19                    75:16 76:23 77:2,4      94:14,20 146:10          146:3                      225:9 234:11 241:8
 RPR (2)                    77:22 78:17,20            227:7,9,25 229:12     sealing (1)              seeing (3)
  1:22 243:25               79:10,14,14 80:12         245:13                 5:5                      168:10 200:8 206:23
 Rule (5)                   80:22 82:5,13,14       schools (2)              seals (1)                seek (1)
  11:24 17:3,6 78:9         85:21,25 93:6,12,16     50:4 135:21              135:21                   34:13
    244:10                  94:17,23 95:25 97:5    science (3)              Seattle (2)              seeking (6)
 rules (2)                  97:9,15,23,24 98:5      19:10 41:3 94:17         20:7 25:9                41:6 112:16 172:14
  8:2 14:18                 98:11,21 99:4 101:4    scope (123)              second (6)                  187:11,21 188:19
 run (2)                    105:20 108:4            14:11 24:4 41:12         35:2 70:2 133:8         seeks (1)
  123:5 175:1               113:18,23 114:14          42:21 57:9 58:17         155:15 193:10          220:2
 running (3)                115:7 116:12 119:4        65:10,14,21 79:19        194:14                seen (10)
  103:11 189:7 216:14       119:17,18,21,22           80:24 81:7 82:9       secondarily (2)           17:10 67:10 78:5,23
 Ryan (3)                   121:4 122:10 123:8        83:12 90:8,12 91:12    202:24 203:3               95:3 122:23 123:1
  153:13,17 246:16          125:22 126:16             93:8,14,18,23 101:5   secondary (1)               143:20 177:5
                            132:12,23 135:13          101:16 102:7 103:3     139:11                     196:20
            S               136:9 139:7,8,15          108:23 109:2          section (8)              selected (2)
 S (5)                      141:23 142:4,10,25        110:22 111:12          76:24 78:3 79:17 84:4    33:10 71:5
 3:1 4:1 7:12 104:3         143:4 144:25              112:1,21 113:6,10        84:7 95:14 122:20     Selica (3)
   244:6                    149:13 152:10,22          113:11,14 115:8,21       126:10                 77:11,19 244:20
 S-O-N-G (1)                152:25 155:9 157:1        116:17,23 117:7       sections (2)             senior (1)


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         112
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23280 Page 90 of
                                     168

                                                                                                              Page 26

    23:16                  175:16                   11:21 45:10,14 46:10     13:15 97:14 230:23         176:25 177:4,7,8
 sense (15)               settle (1)                  46:14,18 47:4,7,12    sic (4)                     178:21 181:9 183:6
  18:21 22:2 24:6 42:2     217:18                     48:15 49:7 56:1        20:18 24:19 28:4 38:5      184:2 186:18 187:9
    49:6 110:14 124:1     settled (3)                 102:16 106:16,23      side (3)                    187:20 191:5,10,11
    129:18 130:3,16        128:17 169:3 170:23        107:1 113:24 114:9     89:2 192:8 226:1           191:13,16 192:4
    146:2 166:3 169:20    settlement (12)             114:16,21 115:9       sign (4)                    198:25 213:3
    225:13 237:23          47:20 48:24 49:4,11        120:8,10 127:14        16:11,11 26:10,22       site-specific (4)
 sentence (11)               49:13,18,20 106:17       152:20 153:7 154:1    sign-in (1)               51:7 145:9 174:19
  84:6 89:20 90:3 96:8       107:11 182:2 187:2       154:11 155:12          26:11                      183:22
    135:9,19 141:23          191:22                   164:9,15 166:5,16     signatures (1)           sites (75)
    143:5 144:1 149:12    settling (2)                166:18 167:1,23        216:24                   51:5,17,18,19,21
    163:20                 170:15,22                  168:20 169:8,17       signed (3)                  63:17 65:24 70:17
 separate (14)            seven (3)                   172:15,23 173:4,22     5:12,14 77:23              71:10 89:23,24,24
  21:13 23:5 24:19 25:3    165:20 234:12 239:21       173:25 174:5,21       significant (7)             117:1 118:4,19
    27:24 28:15,18        severe (2)                  176:14,25 177:4,7,8    89:8 109:4,5 111:13        153:6 154:3 155:4
    34:21 61:17 84:17      213:10,15                  177:15,21 180:5          111:16 135:16            155:10,17,25
    100:8 206:9 216:15    sewage (28)                 181:9 186:9,11,11        144:25                   156:12,13 157:1,1,6
    235:2                  119:17 123:19 124:2        187:13 188:21         significantly (1)           157:12,16,17,21
 separated (1)               124:8 127:19,22          189:4 213:3 215:10     133:14                     158:3,6,16,24 159:1
  25:3                       128:10,16 129:1,3        223:6,7,10,12,14      similar (2)                 159:17,19,24
 separately (3)              129:15,16,17 130:5       246:9                  193:23 240:13              160:19,22,25 161:5
  28:14 34:13 36:21          130:11 131:11,11      shipyards (20)           Similarly (1)               180:10,13 181:4,6
 September (6)               133:2,4 134:20         45:21 48:7,10,13,17      70:3                       182:20,20,25
  119:6,13,16,23             135:4,18,24,24           101:24 102:13,16      simple (1)                  183:13 184:7,15,19
    245:23 246:5             136:2 137:20 138:1       102:18 103:6           159:15                     184:22 186:7,16
 sequence (2)                230:12                   109:13 110:1,10,21    single (7)                  187:7,9,21 188:24
  153:8 155:6             Sewerage (2)                111:10,18 174:14       52:6 53:21 56:16 64:3      188:25 189:19,25
 sequentially (1)          119:21 246:2               176:3,22 188:21          102:9 157:9 216:12       190:8,11,16,17,19
  194:5                   share (2)                shore (1)                single-digit (1)            190:20 191:2 192:2
 series (1)                233:4 240:17             131:21                   112:3                      192:8,13 193:2
  71:9                    shared (1)               shoreline (7)            singular (1)                247:4
 serious (2)               33:16                    92:24 99:2 100:16        71:9                    sits (2)
  212:5 213:15            Shawn (2)                   224:1,25 225:13       sit (19)                  210:7 212:3
 serve (3)                 4:13 6:19                  227:3                  16:18 51:10 53:24       sitting (2)
  29:5 33:24 34:13        sheets (3)               shorelines (1)              68:16 82:22 83:24      143:12 170:14
 served (2)                86:4,5,9                 135:11                     93:25 126:22          Situ (3)
  8:12 49:12              Shelter (23)             shores (1)                  127:17 137:23          94:15,21 245:13
 server (1)                68:20,21 69:1,5,14,18    133:19                     148:15 168:12         situation (6)
  26:18                      92:10,24 99:25        shoreside (4)               171:9 187:7 207:16     90:20 107:19 134:1
 service (2)                 101:8 145:6 150:25     100:14 225:18,19,22        208:22 212:3             134:14 172:2
  237:14,21                  218:10 219:5,11,11    short (1)                   226:14 230:6             240:18
 services (3)                219:15 220:15,22       9:22                    site (60)                six (10)
  77:19,24 237:25            220:24 222:17         short-circuit (1)         11:21 45:10,23 46:11     22:7,12,17 25:17
 serving (4)                 229:2,21               49:2                       46:15,18 47:4,7,12       36:10 193:7 198:8
  20:19,21,24 29:20       shift (1)                shorthand (2)               47:15 48:15 49:7         200:4,17 234:11
 SESSION (1)               137:20                   2:12 7:14                  68:20 69:8,14         size (1)
  104:1                   shifted (1)              Shortly (1)                 102:16 109:19          185:18
 set (22)                  103:8                    49:10                      113:24 114:9,11,14    Skate (1)
  9:24 12:2 21:14 27:1    shipbuilding (4)         show (5)                    115:9 118:20,20        227:23
    49:13,14,15 50:4       96:25 99:3 118:20        44:11 69:8 99:14           138:23 139:1          sludge (1)
    107:19,20 116:11         125:16                   101:21 112:3             144:15 152:20          134:13
    141:15 152:18         shipping (1)             showing (1)                 153:7 154:11          small (9)
    164:22 165:3,17        215:2                    167:13                     155:13 158:19          24:25 25:10 109:19
    175:20 196:4 208:8    ships (1)                shown (3)                   161:9,17 164:21          132:20 151:19
    213:2 243:10,19        215:10                   54:6 70:4 169:1            171:19 172:23            152:9 179:1 182:14
 sets (1)                 shipyard (69)            shows (3)                   173:5,22,25 176:4        185:17


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         113
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23281 Page 91 of
                                     168

                                                                                                              Page 27

    185:17                 166:23                     173:9 183:23             217:21                station (1)
 smothering (2)           sounded (3)                 185:20 193:20         stages (1)                134:11
  129:21 130:10            18:7 193:17 238:20         196:7 197:1,6,21       120:15                  stations (10)
 snapshot (1)             sounds (2)                  203:21 215:22         stamp (3)                 71:4,4,6 72:13 75:25
  72:25                    12:19 172:23               228:22 233:1           73:7,8,12                  109:6 208:12 214:6
 so-called (2)            source (25)                 238:10 239:11         stand (1)                   214:7,7
  159:16,18                51:6 59:25 60:5 83:6    specifically (13)         115:13                  statistics (1)
 SOKOL (1)                   83:8 89:24 90:16       37:5 58:10 68:5 114:9   standard (4)              224:4
  4:15                       100:19,21 110:5,15       124:8 166:9 170:12     45:21 115:5 175:21      status (4)
 Solar (1)                   146:12,22,25             191:10 196:14            175:25                 124:12 199:21 204:18
  55:25                      147:16 169:12,14         223:23 227:11         standards (3)               209:1
 sole (1)                    171:12,15,21,22          231:19 238:2           45:23 141:16 183:17     stay (2)
  201:7                      172:3,4,4 209:12      specificity (1)          stands (3)                63:10 155:23
 solely (3)               sources (22)              62:19                    126:23 180:16 197:24    stayed (1)
  28:1 54:7 139:21         52:16 61:8,12,23,25     specified (1)            Star (12)                 130:1
 solid (2)                   62:12,19,24 63:11      161:11                   218:13 223:20 224:6     step (2)
  133:17,18                  63:21 65:14 66:10     speculating (1)             225:4 226:12 227:6     35:19 91:21
 SOLUTIA (1)                 83:13 100:14,20        191:7                      227:15,24 228:7,24    steps (2)
  1:8                        111:7,10 112:13       speculation (2)             228:25 229:3           210:8 217:4
 solved (1)                  131:1 137:14           181:2,3                 start (9)                sticker (1)
  135:24                     145:18 214:18         Spell (1)                 6:1 34:3 123:13 161:8    233:9
 somebody (6)             south (18)                39:12                      173:24 177:25         stipulated (4)
  38:5 74:2 190:25         56:2 95:21 98:12 99:8   spend (2)                   211:8 217:13,17        5:3,7,11 166:4
    211:8,8,9                112:13,14 120:21       95:13 225:10            started (9)              stipulation (6)
 somewhat (2)                120:25 133:19         spending (2)              29:1,4 76:17 135:24      14:7 15:7 19:18 43:3
  85:15 138:22               134:5,11 237:13,24     106:20 190:9               135:25 137:19            43:11,13
 Song (3)                    238:1,11,13 239:7     spent (3)                   142:24 143:14         stock (1)
  77:14,25 244:22            246:13                 38:20 172:24 209:19        166:21                 235:25
 sorry (35)               Southern (3)             spill (1)                starting (4)             stood (1)
  8:24,24 14:6 47:25       1:2 6:6 94:13            144:4                    13:15 30:2 75:14         222:22
    51:1 60:20 61:10,15   spacial (1)              spilled (1)                 76:15                 stop (5)
    65:1,21 80:17 82:12    214:19                   144:21                  state (31)                43:12 59:12 103:12
    97:8 100:2 103:10     spatial (1)              spills (2)                7:18 14:23 40:25 41:2      103:13 177:7
    105:23 114:1           212:18                   144:1,2                    66:14,19,20,23 67:2   stopped (1)
    128:22 142:8          speak (7)                spoke (2)                   67:3,6,13 69:23        135:18
    155:19 170:6,18        15:24 31:24 79:1         45:8,10                    76:22 77:20 78:1      storm (5)
    173:21 174:11,23         128:10,12 159:20      spokesperson (1)            79:16 107:25           18:25 75:8 81:12 82:3
    181:21 184:20            160:17                 42:2                       115:24 116:19            245:2
    187:5 195:4 196:21    speaking (3)             sponsor (2)                 141:15 155:14         story (3)
    200:7 211:18,18        24:6 35:6 43:4           230:24 231:9               221:18 222:11          77:2 123:8 177:22
    221:24 234:24         specialist (2)           sponsored (1)               231:14,20 236:22      straight (1)
 sort (19)                 6:12 19:11               232:23                     243:2,8 244:16,18      164:2
  8:2 18:23 24:10 27:19   specialty (2)            sport (4)                stated (6)               Street (3)
    76:15 121:16           19:9 23:18               136:4,8,14,16            14:9 79:3,4,5 136:24     4:4 69:5 144:3
    129:21 142:18         species (3)              ss (1)                      214:9                 stress (2)
    156:17 158:24          131:18 227:14 237:18     243:3                   statement (8)             129:4,9
    189:22 196:6          specific (43)            St (1)                    54:3 69:21 70:7 96:13   strokes (1)
    217:18 218:22,22       14:21 15:19 18:19,23     4:19                       142:17 143:17          168:3
    223:2 225:9,12           22:3 27:25 57:7,25    staff (16)                  146:7,12              struck (1)
    233:22                   62:23 83:13 101:2      22:16,20,23 23:3,5,7    statements (1)            121:15
 sorted (1)                  121:23,23 123:18         23:9 36:17 38:7,7      140:1                   structure (2)
  44:15                      124:5 127:21             119:17,21 126:14      states (12)               170:21 179:18
 sought (7)                  138:23 140:12            135:20 190:14          1:1 6:5 70:3 84:7       studies (27)
  50:24 51:3,14,22           153:6 157:3,20,24        246:2                    89:20 96:8 133:24      51:6 62:16,17 66:5
    61:23,25 64:16           161:4 162:15          stage (4)                   134:3,25 135:15          68:10 71:2 72:3
 sound (1)                   164:22 165:3,6,9,21    161:6 182:22 196:4         148:25 163:20            75:19 76:10 86:17


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         114
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23282 Page 92 of
                                     168

                                                                                                             Page 28

   97:3 104:15 173:13     suggested (1)               224:9,25 225:4,14     tables (2)               103:12 189:7
   214:16 215:1,5,6,7      228:24                     226:7,12,16,20         206:8,12               targeted (3)
   215:12,14 216:2,15     suggestion (3)              227:1,3,6,7,9,9,15    take (31)                163:10 188:4 238:2
   216:19,22 221:19        171:17 172:11 234:1        227:25 228:7,11,13     9:20 12:15,24 14:1,2   targeting (1)
   234:12,17              suit (2)                    228:14,18,19,22,23       18:4,6 34:6,16        195:21
 study (20)                40:16,16                   229:1,4,8,8,10,12        35:19 44:12 60:21    task (2)
  49:9 70:25 71:9,9       summaries (1)               232:3 239:23             60:23 67:9 71:3       25:1 33:11
   75:22,24 76:2 85:9      122:23                  surveyed (1)                75:13 94:12 97:11    tasks (2)
   114:10 149:10          summarize (1)             225:6                      97:11,17 150:3        122:4 192:22
   202:18 205:12,24        186:15                  surveys (23)                173:5,6 185:25       TDY (5)
   209:9 216:6,12,18      summarizing (1)           62:18 212:11 218:1,4       189:8 193:10 217:4    162:1 167:9,18
   217:3 218:12            187:7                      218:6,24 221:9           233:16 234:7,25        178:10 179:25
   227:24                 summary (8)                 223:25 226:5             235:20               team (3)
 stuff (4)                 123:1 126:11,23            228:19,21 229:2,25    taken (16)               31:11 82:13,14
  42:1 76:5 216:23           134:3 142:18,22          231:18 232:2,4,16      24:13 50:20 59:11,18   technical (4)
   237:16                    148:25 189:22            232:20,24 239:20         61:2 103:17 150:7     49:12,16 177:9
 subject (18)             Sunroad (4)                 239:22 240:3,14          157:19 180:20          191:24
  30:10 33:12 47:20        194:16,19 198:15        suspect (1)                 189:12 200:2         technologies (1)
   48:24 51:21 61:18         247:9                  86:25                      204:23 208:4 211:4    107:20
   77:21 78:2 88:17       supersedes (1)           suspected (1)               220:25 242:5         Technology (1)
   90:11 155:10 158:5      199:2                    85:5                    takeover (1)             94:18
   158:11,19,24           Supply (1)               suspended (5)             168:2                  Teledyne (5)
   161:10 164:16           134:12                   96:16 204:22,22         talk (38)                55:23,24 153:13,17
   216:17                 support (10)                215:9 217:18           16:2 19:5 21:15,24       246:16
 subjects (1)              45:20,22 47:17 48:1,2   SWAC (3)                    32:6,13 33:1,4,21    Teledyne-Ryan (3)
  44:24                      62:14 72:14 97:5       174:8,10 184:4             34:18 36:10,14,15     75:7 161:25 178:11
 submit (2)                  132:11 149:7          swear (1)                   36:20 49:25 50:10    tell (13)
  187:19 193:6            supporting (1)            7:10                       63:9 75:3 76:21       20:5 30:23 45:5,6
 submitted (2)             22:24                   swim (1)                    91:2,10 95:1 97:10     63:8 79:5 162:25
  209:1,2                 supportive (3)            113:7                      115:22 121:3           164:16 169:23
 subpoena (3)              221:11 222:18 223:16    swimming (11)               122:13 125:9 127:2     170:8 204:18
  16:25 33:25 34:13       suppressed (2)            132:13,17 218:2            127:7 192:4 193:18     205:13 218:7
 substance (6)             129:23,24                  229:15 230:7,11,21       193:20,21 197:19     telling (1)
  21:25 31:10 32:7 36:5   sur (1)                     230:25 231:3,6,9         222:3,8 238:25        32:12
   46:23 170:2             219:19                  Switzer (15)                239:22               tells (2)
 substances (1)           sure (25)                 81:6,12 82:4,20,23      talked (14)              73:24 174:7
  117:1                    8:11 14:19 15:2 17:20      83:5,8 84:1,20 85:1    30:9 36:17,24 38:15    temptation (1)
 substantive (5)             18:13 25:20 49:8         85:3,4 87:1 90:21        43:21 61:7 126:4      15:23
  16:13 18:21 33:1,4         122:19 123:22            245:3                    148:21 149:11        tenant (1)
   171:5                     124:11 125:4 150:4    sworn (4)                   173:8 210:16          58:15
 substantively (1)           159:22 164:12          5:12,14 7:13 243:11        211:12 223:15        tenant's (1)
  105:6                      170:19 179:4          system (9)                  239:21                114:20
 subsurface (1)              216:12 220:9           18:15 57:13 58:22       talking (25)            tenants (6)
  205:23                     228:16,17 230:19         59:22 83:17 117:25     18:25 31:4 57:16        51:12,15 55:18,21
 success (1)                 232:10,12 238:24         118:2 129:9 193:16       63:13,16 84:16,18      56:25 57:1
  137:12                     239:20                systems (5)                 91:14,20,21 98:22    tend (1)
 successor (1)            surface (6)               59:22 61:20 118:14         109:9 117:17          100:16
  178:10                   47:14 102:1 109:20         130:23 197:1             143:18 172:8         Tenth (22)
 sufficiency (1)             174:11 184:4                                      189:18,20 192:22      84:17 120:15,17
  39:21                      205:22                          T                 199:5 222:2,16         125:16 195:12,16
 sufficient (2)           survey (52)              T (4)                       228:25 231:17          200:6 204:10 206:3
  25:2 43:9                62:6,17 149:3 218:8      242:1 243:1,1 244:6        232:13 239:1           206:24 210:17
 sufficiently (2)            218:14,20,20,25       table (9)                TAMT (5)                  211:20,23 213:24
  134:19 135:3               219:3,5,10,19,20       137:10 155:15 174:7      82:10 84:15 127:15       214:1,5,11 217:4,15
 suggest (1)                 220:6,21 222:17         174:24,24 175:2,3         169:21 211:3           217:17 246:10
  83:20                      223:15,20,20 224:7      234:20,22              tape (2)                  247:16


                                       TSG Reporting - Worldwide       877-702-9580
                                                       Exhibit 1
                                                         115
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23283 Page 93 of
                                     168

                                                                                                             Page 29

 term (4)                   125:21 130:18,19         111:13 112:12         TIA (1)                     92:11,23 145:6
  73:16 87:17 98:23         213:4                    116:9,24 117:16        89:22                   TMDLs (7)
    203:6                testimony (34)              118:3 122:8 123:18    tidal (5)                 80:6 90:4 91:2,10
 Terminal (23)            11:14,23 13:16,20,25       125:1 126:10           71:25 72:6,8 96:8,20       93:11,16,21
  84:17 120:15,17           16:12,18,23 27:18        127:15,22 130:22      tidally (12)             TMT (2)
    125:17 144:3            27:22 30:9 34:13         133:2,3 137:11         85:20,24 87:3,5,7,10     211:15,15
    195:13,17 200:6         35:9,16 39:3 40:2        138:22 139:19,21         87:16 88:16 89:10     today (66)
    204:11 206:4,24         43:24 44:9 45:5          139:22,22 142:14         89:14,23 245:7         10:17 16:18,21 17:12
    210:17 211:20,23        48:1 51:25 52:20         142:16 145:3,17       tide (1)                    27:18,22 32:6,17
    213:24 214:1,5,12       55:15 60:4 64:19         146:9 159:2,23,25      112:19                     33:21,22 35:17 42:9
    217:5,15,17 246:11      117:19 123:11            162:7,9 166:3,13,18   tidelands (1)               51:10 52:20 53:24
    247:16                  127:18 139:12            171:4,21 173:7,13      212:5                      55:16 68:16 82:22
 Terminals (3)              152:13 186:17            173:13,16 177:11      tied (3)                    83:24 93:10,25
  144:9,11,13               207:22 242:7             180:17 185:6           110:20,24 176:17           103:2 104:15
 terminology (1)            243:12                   189:19 191:8          Tim (1)                     109:11 113:13
  98:24                  testing (6)                 192:11,12,16           49:23                      125:11 126:22
 terms (59)               68:17 76:1 173:5,9         193:24 199:14         time (66)                   127:3,17 129:13
  14:2 35:20 41:6 71:7      174:1 211:22             208:6 211:3,3 212:7    5:9 14:20 16:14 22:9       131:7 132:2,17
    79:24 94:25 101:20   tests (2)                   212:7,18,23 214:4        30:17,18 35:15,16        133:12,21 134:1,7
    107:3 109:14 111:6    18:19 206:21               215:20 216:3,4,7,20      36:23 49:19 50:17        134:14 135:7,13
    111:16 113:4,13      Texas (1)                   217:12,23 218:13         53:19 61:1,5 64:21       136:9 137:7,23
    116:24 121:20         3:14                       219:2,14,24 220:17       66:11 67:19 68:8         138:13,14 139:12
    122:10 123:17        thank (10)                  220:19 221:1             71:3,5,9 72:14 74:8      140:25 141:20
    127:18 129:4          13:17 15:8 18:10           222:25 223:4             75:20 76:7 78:22,24      143:13 148:15
    139:15,23 140:18        19:12 58:24 66:1         224:16 225:15,23         86:12 93:10 95:13        150:15 168:12,20
    142:14,16 145:12        143:10 150:19            225:25 227:21            98:17 99:14 103:15       171:9 187:7 202:4
    145:25 146:20           156:25 188:17            228:21,22,25 231:4       104:2,6,23 106:21        207:16 208:23
    147:16,19 148:12     Thanks (1)                  231:5,18 237:12          108:2,3 109:1,7          210:7 212:3 213:4
    152:21 164:5,19       155:22                     238:9,22 241:8,9         123:15 131:20            226:14 230:6
    174:24 178:20        theirs (1)               thinking (2)                137:25 140:16            231:13 237:9
    183:22 185:13,16      224:17                   65:23 166:8                150:6,10 157:9           239:10
    186:15,17 199:2      they'd (3)               third (7)                   172:24 173:12,14      today's (7)
    202:4 203:7 207:17    220:17,18,19             6:13 134:16 228:18         177:7 182:18           9:3 35:20 36:11 38:21
    210:7 214:20,24      thin (1)                    228:22,24 229:8,9        189:10,15 190:15         86:20 224:19
    215:2,3 220:6,14      179:16                  Thirty-eight (1)            198:13,19,22 200:7       241:15
    221:8 223:1 226:16   thing (8)                 197:1                      209:19 225:10         told (1)
    228:2,3 231:14        14:6 64:15 117:16       Thirty-five (1)             230:8 241:11,15,17     125:13
    232:15,19               122:24 123:10          25:12                   timeline (1)             Toll (26)
 test (3)                   162:20 186:16         thought (7)               68:6                     20:25 21:1,4,7,10,17
  18:20 19:6 87:7           197:5                  19:18 57:21 95:10       times (18)                  22:5,20 23:4,10
 tested (2)              things (4)                  124:16 199:7,9         7:24 8:2 11:11 15:14       25:14,25 28:15
  68:1 118:11             9:5 10:5 14:25 197:22      232:2                    19:15 24:18 35:12        30:10,17,20 31:13
 testified (10)          think (132)              threat (2)                  39:1,2 40:19 43:16       31:18 33:16,18 34:1
  7:15 19:14 39:8,20      12:9,14 14:17,23         212:5,15                   74:18 106:1,11,12        34:4,12 53:6 73:3
    44:20 45:19 104:4       15:11 23:12 29:16     threatened (2)              106:14,24 144:5          146:9
    149:8 211:16,19         30:7,17 31:7 33:19     237:18 238:3            tissue (9)               Toll's (10)
 testify (18)               34:7,15,19 36:22,22   three (17)                66:10 76:2 77:6 146:5    25:16,18 33:20 62:5
  17:13 18:5,19,22          43:10 48:22 60:12      36:20 38:7 40:19           146:11 148:2,4,5,14      72:23 99:12,16
    35:12 36:3 38:23        62:4,5 68:19 70:13       50:15 92:9 101:12     title (3)                   117:8,12 146:7
    39:6,18 43:17 79:9      71:1 72:3 73:5           102:18 105:25          73:6 85:16 200:8        Tolls (1)
    113:13 139:13           75:24 81:20 87:9,21      126:14 184:7 194:7    titled (5)                24:19
    202:4 213:19 218:1      95:10,11 98:23           200:17 228:19          85:23 119:4,12 245:5    tomorrow (6)
    221:21 240:3            101:11,17,19             232:2 234:11 235:8       245:21                 104:24 233:15 234:6
 testifying (10)            103:11 105:2             241:6                 TMDL (11)                   234:25 235:4
  11:20 15:16 18:18         107:12 108:19         thriving (1)              80:10,22 82:20 83:24       239:22
    32:8 42:24 44:25        109:21 110:13          219:22                     90:11,23 91:20 92:7   tone (1)


                                      TSG Reporting - Worldwide       877-702-9580
                                                      Exhibit 1
                                                        116
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23284 Page 94 of
                                     168

                                                                                                            Page 30

    18:24                    182:10,13,16 184:1   tributyltin (3)           70:1 135:16 164:15       20:18 24:9,12 29:25
 tonight (2)                 186:24,24 187:1       147:20 165:9 175:18       196:5                   31:22 33:23,25 34:2
  234:8 240:17               190:2 191:11,13,16   trick (1)                Twenty-three (1)          34:11 41:12,21 42:3
 top (6)                     198:17 214:11         102:1                    175:15                   42:8,16 51:24 54:23
  133:9 169:3 170:9,14       215:2 247:3          tried (2)                twice (1)                 64:8 72:19,21 73:16
    170:15,22             toxic (1)                156:11 221:2             81:20                    74:17 82:18 83:22
 topic (61)                130:8                  trigger (3)              two (40)                  86:23 89:22 92:7
  17:20 18:12,14,23       toxicity (2)             68:9 175:5,23            10:15 13:21 30:19,19     104:10 121:15
    47:4 50:10 54:10,19    130:7,8                triggering (1)             39:8 40:19 61:12,15     123:25 127:11
    56:16 57:11 58:2      toxicological (1)        214:8                     67:10 69:23 78:5,23     139:5 140:15
    62:22 64:1,4 65:4      76:1                   trophic (3)                79:1 92:16 100:8,22     146:15 147:18
    79:19,21 80:25 81:1   TPH (1)                  130:13 146:23 148:3       115:9,22 121:23         152:5 159:15 160:6
    81:21 83:14 91:12      165:16                 true (4)                   147:25 176:22           170:16,19 190:17
    91:15 95:2 121:23     track (5)                126:12 156:16 242:8       182:15 183:18           216:7 217:13,17,21
    124:6 126:8 127:21     18:7 22:25 190:15         243:12                  194:7 198:24 199:9      221:5 227:11
    127:23,24 140:2,7        192:13 193:1         trump (1)                  199:11 202:18           228:15 233:22
    140:12 157:11,25      tracked (1)              197:3                     215:20 216:13,15        234:6 238:24
    159:3 162:9 185:20     218:8                  trust (12)                 216:16 218:24         understanding (47)
    187:19 188:3,7        tracking (3)             50:16 57:17 58:5          228:21 229:2          8:4 15:3 18:2,11,21
    193:12,20,24,25        72:9 215:10 219:4         83:15 91:17 98:5        233:19,20,25            28:20 44:4 61:22
    196:14,16,18,22       traffic (1)                192:11 193:1,14         234:11 235:8            65:17 69:16 79:24
    197:3,13,21,21         217:22                    196:23 197:14         type (3)                  87:12 95:7,16 102:4
    221:17,22 231:19      transcript (3)             226:21                 227:19 228:7 239:23      108:16,25 111:7
    234:16 240:2,4,10      11:19 13:8 242:5       try (3)                                            116:21 123:14
    240:19                transcription (1)        61:12 84:16 209:12                U               124:14 126:1
 topics (42)               248:7                  trying (30)              U (1)                     127:12 128:3 129:3
  9:7 10:6 12:1 17:15     transcripts (7)          18:20 41:20 42:7 44:7   242:1                     130:23 131:6
    17:17,19,23,25 18:3    11:4,8,12,14,15,23        44:18 54:19 60:18     U.S (2)                   143:13 159:9
    18:25 24:4 29:9          13:22                   64:7 85:14 92:6       134:11,12                 160:11 163:12
    32:5 33:2,4,21        transfer (3)               102:1 107:16 111:4    UCLA (1)                  164:1,3,4 176:21
    37:18,19 39:18         130:14 146:23 148:3       116:9 123:25 131:2    120:3                     178:24 179:5
    41:25 43:18 54:11     transition (1)             131:5,6 136:13        ultimately (4)            181:23 185:5 204:8
    54:11,12,12,13,22      91:4                      137:12,17 140:15      55:12 174:8 177:11        204:24 210:6
    55:3,11,15 65:14      transparency (1)           159:15 160:16           180:19                  213:19,25 230:5,20
    95:1 115:22,25         141:13                    173:17 177:10         Um-hum (7)                231:8
    116:4 121:23          transport (1)              217:21 221:7,7        10:25 28:10,20 39:25    understood (6)
    125:16,18 159:8        96:16                     230:14                  70:21 73:10 131:4     24:24,25 34:15 42:20
    212:2 217:25          transported (1)         TSG (2)                  unacceptable (1)          44:18 126:11
    231:21                 95:8                    6:12,15                 148:4                   undertake (5)
 total (9)                traps (1)               Tuesday (1)              unaware (1)             176:14 188:5 218:23
  89:21 91:25 93:5         217:16                  13:9                    200:1                     232:20 240:8
    165:16 174:7          treat (1)               tugboat (1)              unclear (1)             undertaken (3)
    179:10 185:2,23        213:14                  215:9                   66:4                    52:14 96:18 186:25
    201:12                treating (2)            turbidity (1)            undated (1)             undertakes (1)
 totally (1)               33:7 213:10             141:13                  120:8                   183:21
  130:6                   treatment (1)           Turbine (1)              undergoing (2)          undertaking (2)
 toto (1)                  230:12                  55:25                   83:2 183:1              117:15 218:23
  71:11                   trend (4)               turn (19)                underlying (1)          underway (4)
 touch (1)                 70:24 71:8,14 108:24    9:10 18:9 50:10 69:11   49:9                    62:16,17 117:4
  137:12                  trends (3)                 73:3,7 76:12 84:3     underneath (2)            173:14
 tough (1)                 72:9 149:1,8              85:13 88:11 89:17     137:10 171:24           unforeseen (1)
  15:25                   Trenton (2)                122:20 142:24         understand (67)         241:12
 tow (23)                  39:16 40:3                143:14 165:1          8:2,8,19 12:25 14:24    Unified (12)
  55:21 115:9 118:18      trial (7)                  172:22 178:2 193:2      15:15,19 16:8,9,14    1:4,16 3:4,11 6:3,4
    154:22 155:2,11        5:9 14:20 16:14 39:6      206:2                   16:16 17:12,12,16       7:5 17:3,7,14 119:7
    156:22 181:13            39:8 41:1 44:3       turning (4)                17:17,23 18:17          244:11


                                       TSG Reporting - Worldwide      877-702-9580
                                                      Exhibit 1
                                                        117
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23285 Page 95 of
                                     168

                                                                                                        Page 31

 uniformly (1)                    V             vs (1)                  wardens (1)               216:24 218:25
 89:21                   V (2)                  1:7                     236:5                     222:22 225:23,24
 United (2)              7:12 104:3                                     Warren (4)                225:24 229:14
 1:1 6:5                 vague (1)                        W             3:3,10 7:5 32:23          243:16
 universe (1)            19:17                  Wait (1)                washing (1)             we'll (28)
 158:23                  value (6)              196:21                  133:19                  12:24 14:1,1,23 15:6
 unknown (1)             48:2 117:3 174:10      waived (1)              Washington (2)            34:8,9,12,12,17,18
 169:15                    175:23 184:5         5:5                     20:9 25:9                 44:12 49:25 65:12
 unlawful (1)              185:15               waiving (1)             wasn't (12)               79:22 97:11 104:22
 236:15                  values (2)             14:20                   27:14 42:5 63:21          105:10 120:22
 unreasonable (2)        174:8 214:9            walk (9)                  64:21 78:13 114:23      194:3 233:8 234:7,7
 180:21 197:17           variation (1)          65:24 122:21 123:7        115:11 163:7,7          234:25 235:1,12
 unsatisfied (1)         34:19                    141:9,10 193:8          214:20,24 238:6         239:22 241:1
 220:10                  variations (1)           194:4 196:9 227:22    waste (5)               we're (46)
 unsigned (1)            96:3                   walked (3)              128:16 135:4 137:13     12:9,25 14:9,19 15:16
 77:18                   varied (1)             42:9 180:3 196:6          137:20 138:14           16:17 17:21 18:25
 unsuitable (1)          133:10                 walking (1)             wastes (4)                24:24 33:21 34:6
 132:12                  variety (3)            177:19                  127:3 133:17,18           36:7 42:1,15,21,24
 unwind (1)              23:17 24:1 40:9        wall (2)                  134:20                  43:10 44:16 57:16
 107:16                  various (4)            21:13,13                Watch (15)                60:22 63:13,16
 upgraded (1)            20:5 86:17 101:1       want (74)               66:6,15,19,23 67:2,6      65:23 91:9,20,21
 219:16                    229:14               8:17 12:8,8,8,10,14       67:13,20 68:1 69:23     103:11,11 106:6
 upgradient (2)          vary (1)                 12:14,23 14:15,19       70:3 76:12 137:4        117:17 121:3 130:4
 87:8,11                 95:25                    15:2 17:19 18:12,13     244:16,18               143:18 147:18
 upland (3)              verbatim (1)             18:16 24:5 28:24      water (49)                159:7 160:22
 204:25 209:15 237:16    211:15                   35:19 41:12 43:13     11:20,25 13:7 40:18       177:18 189:7,8
 upstream (1)            verify (1)               43:14,15 50:2,12        45:7 50:21 66:20        196:5 197:23 222:1
 198:11                                           57:9,15 63:9 69:11      67:3 68:13,14 76:22     232:13 241:4,10,10
                         18:8
 uptake (1)                                       74:21 76:12,21,21       76:24 77:20 78:1      we've (13)
                         versus (4)
 152:9                                            77:7 91:12 95:1,13      80:5 94:1,14 95:18    8:14 79:19 80:25 86:5
                         6:4 39:13 109:16
 use (25)                                         95:15 97:17 104:9       105:19,23,25            125:15 150:2 151:5
                           185:13
 26:5 46:9 51:12 98:24                            105:5 109:13            107:13 113:21,22        155:15 157:11
                         vessels (1)
   107:18 113:4 147:6                             117:18 122:21           117:20,23 119:22        180:3 193:6 202:19
                         137:14
   147:9 157:20 164:5                             123:10 128:8 141:9      123:21 129:23,25        240:3
                         video (1)
   212:23 218:17                                  141:10 142:9,18         133:10 135:19         web (3)
                         6:12
   219:5,21,25 220:7                              146:13 150:3            138:7 141:12,15       117:9,11 130:14
                         video-recorded (1)
   221:11 222:6,18,22                             157:13 159:7,14         143:7 172:1 180:21    website (4)
                         6:2
   223:1,12 225:17                                160:4 166:17 179:4      185:2,8,13 186:2      151:6 158:11 224:17
                         VIDEOGRAPHER...
   228:7 232:7                                    180:23 193:8 196:9      201:13 204:23           224:17
                         4:22 6:1 7:9 60:25
 useful (1)                                       197:15,18 230:14        205:7 209:1,2         week (2)
                           61:4 103:14 104:5
 99:13                                            232:9,12 233:20,21      219:25 246:3          106:18,18
                           150:5,9 189:9,14
 users (4)                                        233:22 234:4,5,6      waterfront (6)          weight (1)
                           241:14
 218:9 219:11 220:22                              238:5,24 241:1        108:5 128:15 218:15     165:10
                         Videotaped (4)
   220:23                                       wanted (7)                218:17 223:20         weighted (3)
                         1:14 17:2,6 244:10
 uses (23)                                      14:6 135:17 150:21        228:8                 47:14 174:11 184:4
                         view (3)
 111:25 112:11,18,25                              151:6 155:23,24       waters (5)              welcome (1)
                         145:20 146:14 197:20
   128:5 134:21 135:5                             185:23                94:16,22 134:18         231:2
                         visitor (1)
   139:23,24 146:3                              wanting (1)               135:2 245:15          well-known (1)
                         225:16
   218:2,4,16 219:3                             219:25                  Watkins (3)             124:2
                         Vista (4)
   222:2,4 223:16,17                            wants (1)               4:8 6:18,19             went (5)
                         59:25 60:5,14 225:24
   223:21 226:22                                43:7                    way (24)                104:18 168:4 189:24
                         visually (2)
   229:4,9 232:4                                war (9)                 11:25 12:7 14:16 18:7     225:23 232:3
                         88:15 133:9
 usually (2)                                    96:25 99:3 111:17         21:4 22:22 34:8       weren't (5)
                         vitae (2)
 100:19 106:7                                     118:19 123:15           65:22 84:25 97:13     42:9,10 108:2 173:8
                         104:12 244:14
 utilizing (1)                                    124:12,17 132:3         130:6,6 131:24          201:21
                         voluntary (1)
 227:10                                           186:9                   159:23 172:6 201:5    west (8)
                         192:22


                                      TSG Reporting - Worldwide    877-702-9580
                                                     Exhibit 1
                                                       118
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23286 Page 96 of
                                     168

                                                                                                         Page 32

   3:20 25:11 115:12       235:10 240:21          worse (1)                         Z            56:4,12 61:8,16 63:21
   154:19 178:3 180:7      243:10,13,18 244:3     131:14                  Zeng (1)                 64:20 92:22,23,25
   188:1,22                248:3                  wouldn't (2)             95:11                   208:7 244:14
 Western (1)             witness's (3)            45:9 74:18              zinc (4)                 245:12,23
 155:12                  41:21,24 42:17           written (3)              92:17 147:19 165:7    11:10 (2)
 Weyerhaeuser (1)        witness-to-witness (1)   45:24 115:18 116:10       210:2                61:1,3
 40:7                    31:5                     wrong (1)               zone (1)               11:25 (2)
 whatsoever (3)          Woodward (1)             221:24                   134:10                61:3,5
 152:1 163:4,14          20:18                    wrote (3)               zoom (1)               11:49 (5)
 Wheeler (1)             word (2)                 122:16 125:5 149:23      223:4                 17:5 67:5 92:25 94:20
 85:18                   139:20 192:10                                                             98:1
 when's (1)              work (59)                          X                       0            11:55 (1)
 177:6                   20:15,16,16 21:10,11     X (2)                   0.4 (1)                81:10
 WHEREOF (1)               21:13 22:16 23:4       244:1,6                 206:14                 110 (1)
 243:18                    24:10,18,19 25:6,11                            00578-WQH-AGS (...     54:12
 White (2)                 25:13 26:9,13 27:2                Y            1:7                    11440 (1)
 4:2 6:23                  28:9 29:10 34:25       yacht (1)               01:44 (1)              3:20
 wide (1)                  39:22 46:21,24 47:3    92:10                   119:20                 119 (2)
 132:21                    47:9 48:7 52:2 62:3    Yanochik (13)           02110 (1)              245:23 246:5
 widespread (1)            62:8 72:14 81:25       3:16 6:25,25 9:15,17    4:5                    12 (11)
 149:4                     95:4 107:17 108:9        11:5,9,17 13:1,11     03:51 (1)              93:10 94:13,20 106:9
 wildlife (15)             108:20 146:10            13:13,15 233:10       194:10                   106:11,11 198:21
 98:11,18 235:20           149:11 167:9 169:8     yards (1)               03:53 (1)                234:2 245:10,13
   236:8,10 237:10,14      171:18 175:10          179:9                   195:15                   246:17
   237:21,22,25 238:4      176:1 178:17           yeah (37)                                      12:29 (2)
   238:7,14 239:1,24       179:25 180:13,17       8:19 9:5,16 10:1 11:6             1            103:15,17
 Williams (2)              182:10 183:8             12:24 13:23 14:22     1 (14)                 120 (4)
 4:2 6:24                  186:12,17 187:4          41:22 60:12 65:12     6:2 10:13 17:1,5       246:7,9,11,14
 Windward (5)              188:4 192:17             68:20 69:17 70:13       42:13 84:4 89:2      125 (1)
 20:17 22:23 24:17         201:25 203:9,20,24       74:2 87:3 97:8          103:15 134:13        179:9
   25:11 27:18             237:16 238:2             124:21 128:13           174:24 206:8 244:9   12670 (1)
 withdraw (4)            worked (12)                151:13 162:18           245:18 248:5         4:10
 43:5 44:8 231:22        20:3,4,6,7,8 22:12         173:13 175:4          1,000 (1)              12905 (3)
   238:18                  23:25 25:21 34:22        179:11,21 185:9       96:9                   1:22 2:12 243:25
 withdrawing (1)           78:16 177:6 191:11       188:10 192:10         1.2 (1)                13 (3)
 43:2                    working (29)               199:7 211:18          89:25                  244:22 245:20 246:25
 witness (69)            21:1,4 22:7,21 23:3,6      212:16 228:20         1.44 (1)               13A (5)
 7:10,13 8:21 9:1          29:2,4 30:1 34:16        234:5 238:16          179:6                  97:7,14,19,22 245:17
   11:10 14:10 17:10       48:4 72:20 86:16         239:11 240:4 241:4    1:21 (3)               13B (3)
   18:10 19:1 21:24        93:9 106:6,8 177:8     year (10)               103:17 104:2,6         97:23 98:1 245:18
   27:4 29:6,21 31:1       181:4 191:10,12        30:3,5,5,8,8 37:2       10 (10)                13C (3)
   31:16 32:5,13,14,24     198:20,21 203:13         106:19 164:14                                98:4,7 245:19
                                                                          60:21 92:15,18
   32:25 33:11 36:3,8      209:4,7 211:7            179:21 224:13                                13D (3)
                                                                            166:19 167:1
   37:21 42:8,9,10,13      226:25 238:25          years (21)                                     98:13,18 245:20
                                                                            230:17,22 245:4,11
   42:16 46:24 58:12       239:1                  24:1 25:22 72:15 92:9                          13th (1)
                                                                            247:7
   63:24 65:2,3 66:21    works (4)                  92:16 93:10 106:9                            92:16
                                                                          10-minute (1)
   67:4 78:4 86:11       24:2 31:13 190:24          106:11 163:22                                14 (11)
                                                                          150:3
   94:19 122:14 124:6      238:21                   167:1,5 170:10                               91:6 119:1,1,4,11
                                                                          10:02 (2)
   125:13 127:24         world (4)                  176:10 177:12                                  121:5 126:23 127:5
                                                                          2:5 6:10
   143:9 154:2,11,20     123:15 124:17 132:3        198:21 215:12,13                               127:13 174:13
                                                                          101 (1)
   160:17 162:10           142:7                    230:17,22 234:11                               245:21
                                                                          4:4
   170:1 180:16          world's (4)                234:17                                       144 (1)
                                                                          104 (1)
   185:21 191:18         141:24 142:4,11          yep (2)                                        106:12
                                                                          244:14
   194:8 196:13,24         143:18                 63:15 91:15                                    15 (8)
                                                                          109 (1)
   197:5,23,25 205:17    worried (1)              York (2)                                       94:11 119:1,15,19,20
                                                                          54:21
   222:14 233:6          196:5                    6:13,13                                          150:14 246:1
                                                                          11 (13)


                                      TSG Reporting - Worldwide      877-702-9580
                                                      Exhibit 1
                                                        119
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23287 Page 97 of
                                     168

                                                                                                        Page 33

   247:18               124:3,3 127:4 131:8    2-15 (1)               234:19                  29 (2)
 153 (2)                  132:13,25 138:15     122:21                 2017 (12)               175:2,4
 246:17,19              1951 (2)               2-18 (2)               29:18,18 62:6 155:1     2nd (1)
 154 (3)                134:19 135:3           133:8 137:11             181:13 195:11         124:7
 246:22,25 247:3        1954 (3)               2-19 (1)                 199:3,4 224:11,11
 155 (1)                119:16,23 246:5        141:4                    224:13 227:2                     3
 247:5                  1955 (2)               2-2 (2)                2018 (10)               3 (15)
 15th (1)               134:16,25              88:11 89:7             27:6,8 28:22 29:12,17   50:17 66:17 67:1,5
 13:9                   1960s (1)              2-4 (1)                  30:2 85:18 86:13        68:23 70:2 73:6
 16 (2)                 138:9                  88:13                    202:19 203:10           87:22 134:13 185:6
 119:2 246:11           1962 (1)               2.4.1 (1)              2019 (15)                 189:15 244:17
 160067 (1)             124:11                 122:20                 1:18 2:4 6:10 72:10       245:9 247:5 248:7
 1:23                   1963 (2)               2:26 (2)                 72:21 131:13          3:15-cv (1)
 16A (4)                124:15,24              150:6,8                  132:24 142:3,10       1:7
 120:2,4 150:23 246:6   1966 (1)               2:43 (2)                 212:4,15 230:6        3:15-cv-00578-WQ...
 16B (3)                135:20                 150:8,10                 242:5,10 243:19       6:7
 120:7,9 246:8          1969 (2)               20 (13)                20th (3)                3:36 (2)
 16C (3)                141:4,12               77:14 81:13 153:10     73:14 78:2 82:4         189:10,13
 120:12,16 246:10       1970s (1)                154:13,17 178:2      21 (11)                 3:45 (2)
 16D (3)                143:15                   195:3 221:17         153:10 154:21,25        189:13,15
 120:20,24 246:12       1971 (2)                 244:21 245:4,16        155:4,10 165:1        30 (3)
 16th (3)               70:6 141:23              246:5,23               167:5 246:19 247:2    1:18 2:4 242:5
 79:20 81:1 121:24      1977 (1)               2000 (1)                 247:3,5               30-inch (8)
 17 (11)                52:8                   199:5                  22 (8)                  115:12 178:3 180:1,6
 153:10,12,16 155:4     1978 (2)               2002 (2)               153:10 155:3,7            187:14 188:1,21
   155:10 161:8         70:6 142:23            91:6 94:18               184:13 186:1,6          190:2
   163:17 244:12        1980 (4)               2004 (2)                 245:8 247:4           30(b)(6) (19)
   246:15 247:4,9       66:21 67:2,20 137:4    194:6 198:14           23 (6)                  1:14 11:24 17:3,6
 18 (11)                1980-1981 (2)          2005 (1)               175:3,14 194:4,10         27:4 29:5,20 32:5
 17:18 29:9 44:24       67:7 244:18            92:9                     198:15 247:6            32:17 33:11 34:14
   55:15 56:4 153:10    1982 (10)              2006 (9)               24 (7)                    36:7,12 37:19,20
   153:21,25 164:8      67:4 73:9,14,21 74:7   77:5,10,14,21 78:2,2   194:15,17 234:10          42:15,19 78:9
   245:11 246:18          74:10,25 75:4,13       166:21 244:19,21       246:14 247:8,12,21      244:10
 19 (10)                  76:15                2007 (2)               24th (1)                300 (2)
 77:10 153:10 154:4,8   1986 (3)               35:1 92:16             144:3                   87:23 88:21
   154:12 172:22        75:6 76:12,17          2008 (2)               25 (6)                  303(d) (7)
   174:5 244:19         1995 (6)               92:23 166:21           144:5 194:21,24         76:24 77:21 78:3
   245:17 246:20        143:19 173:14 234:10   2009 (4)                 201:21 245:12           79:10,17 80:5 81:21
 19-year (3)              240:6,11,15          81:6,13 82:4 245:4       247:10                30th (1)
 173:18,23 174:1        1996 (1)               2010 (1)               253 (1)                 6:10
 1930s (1)              234:18                 177:11                 175:23                  31 (2)
 131:19                 1998 (4)               2011 (5)               25th (2)                17:25 95:2
 194 (6)                75:11 149:3 164:13     13:9 166:19 177:11     55:4 188:3              3165 (2)
 47:11 48:2 175:21        167:5                  194:15 198:20        26 (10)                 2:10 6:9
   247:7,9,12           19th (1)               2012 (3)               195:3,5,7 200:7,16,25   32 (1)
 1940 (2)               77:21                  154:8 166:17 173:2       201:1 202:10,23       208:6
 131:14 132:24          1A (3)                 2013 (3)                 247:13                33 (3)
 1940s (7)              104:9,11 244:13        119:6,13 245:23        27 (5)                  17:25 18:12,14
 124:3 127:4 129:12                            2014 (5)               195:11,15 200:16        33.8 (2)
   131:8,19 132:24               2             166:17 173:16 176:9      204:9 247:15          185:17 186:1
   138:15               2 (15)                   194:22 201:19        28 (7)                  34 (12)
 195 (3)                66:17,18,21,22 70:2    2015 (7)               17:25 195:20,24         17:25 57:12,16 58:17
 247:14,18,21             104:6 124:6 155:15   154:17 195:6 200:9       200:17 209:22,23        83:14 91:15 159:10
 1950 (2)                 163:17 189:10          200:22 202:11,21       247:19                  193:13 196:18,22
 131:14 138:9             204:2 206:8 244:15     203:19               28th (2)                  197:3,13
 1950s (7)                244:16 248:6         2016 (1)               73:9,21                 350 (1)


                                     TSG Reporting - Worldwide    877-702-9580
                                                   Exhibit 1
                                                     120
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23288 Page 98 of
                                     168

                                                                                                Page 34

    75:25                   134:4 244:12,18,21      244:20,22            116:19
  36 (1)                  50,000 (1)              7701 (1)               92037 (1)
  106:14                  219:10                  4:18                   3:7
  372-acre (1)            50s (2)                 77027 (1)              92101 (1)
  134:10                  129:12 230:11           3:14                   6:9
  38 (6)                  515 (1)                 78 (1)                 92127 (1)
  17:25 116:1,5 159:3,7   3:13                    54:20                  3:21
    193:19                53 (3)                  7825 (1)               92130 (1)
  3rd (2)                 79:19 81:22,24          3:6                    4:11
  124:7 243:19            54 (2)                  79 (2)                 93 (1)
                          81:1,21                 54:20 188:3            18:1
             4            5A (2)                                         94 (1)
  4 (9)                   157:11 231:21                     8            245:16
  77:7,9,18 78:22         5B (1)                  8 (4)                  95 (3)
    150:13 207:18         157:11                  91:6,24 92:3 245:9     18:1 166:5 173:14
    244:19 246:7,22                               80 (2)                 95-21 (7)
  4-5 (1)                           6             38:22 54:20            114:22 153:22 154:2
  89:17                   6 (6)                   80s (1)                  164:9,15 165:21
  4,000 (1)               81:9,10,18 82:2 206:2   66:6                     246:19
  185:6                     245:1                 81 (4)                 950 (5)
  4,600 (1)               63105 (1)               54:21 67:2 208:8       114:21 165:13 166:5
  184:11                  4:19                      245:4                  168:6 184:10
  4.2.1 (1)               65 (1)                  82 (2)                 96 (1)
  90:1                    17:25                   76:11 137:4            18:1
  4.6 (1)                 66 (1)                  83 (3)                 97 (2)
  162:19                  244:16                  17:25 240:4,10         18:1 245:17
  4:59 (2)                67 (1)                  84 (22)                98 (5)
  241:16,17               244:18                  17:25 48:2 107:14      18:1 75:25 245:18,19
  40 (1)                                            113:17,25 114:1,3      245:20
  106:14                            7               114:15 115:5,11,16   99 (1)
  40,000 (1)              7 (9)                     115:19 174:15,19     18:1
  185:11                  85:13,17,22 163:17        178:23,23 183:18
  400 (3)                   202:20 244:4 245:5      184:5,8 206:18
  87:22,23 88:21            245:19 247:14           234:16,16
  40s (1)                 70 (1)                  85 (1)
  123:25                  114:17                  245:8
  42-inch (12)            70s (2)                 86-92 (3)
  194:23 195:23 199:13    66:5 138:8              153:13,17 246:15
    199:15,22 201:17      72 (1)                  8692 (5)
    202:1 209:21,25       54:20                   161:20 162:24 163:2
    210:8,14,18           73 (1)                    163:11,13
  43 (3)                  54:20                   8th (1)
  17:25 221:17 222:9      73.3 (1)                127:8
  4300 (1)                206:14
  165:17                  74 (1)                           9
  46 (4)                  54:20                   9 (7)
  17:25 221:22,22         747 (1)                 92:9,11,12 241:2
    222:9                 6:13                      244:20 245:10
  4600 (3)                75 (6)                    246:9
  162:20 168:17 183:18    17:25 115:25 116:4      9-2002-0123 (1)
  47 (1)                    157:14 184:5          91:25
  17:25                     187:20                91 (1)
                          76 (1)                  128:1
            5             54:20                   92 (5)
  5 (8)                   77 (5)                  75:24 245:9,10,11,12
  77:8,13,23 78:22        54:20 68:23 69:4        92-49 (1)


                                        TSG Reporting - Worldwide   877-702-9580
                                                     Exhibit 1
                                                       121
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23289 Page 99 of
                                     168
                                                                    Page 249
  1                     UNITED STATES DISTRICT COURT
  2                    SOUTHERN DISTRICT OF CALIFORNIA
  3

       SAN DIEGO UNIFIED PORT DISTRICT, a )
  4    public corporation; and CITY OF     ) Case No.
       SAN DIEGO, a municipal corporation, ) 3:15-cv-00578-
  5                                        ) WQH-AGS
                           Plaintiff,      )
  6                                        )
       vs.                                 )
  7                                        )
       MONSANTO CORPORATION, SOLUTIA INC. )
  8    and PHARMACIA CORPORATION,          )
                                           )
  9                        Defendant.      )
       ____________________________________)
 10
 11
 12
 13                        30(b)(6) DEPOSITION OF
 14                    SAN DIEGO UNIFIED PORT DISTRICT
 15                      DAVID MICHAEL JOHNS, PH.D.
 16                               VOLUME II
 17                         San Diego, California
 18                        Wednesday, May 1, 2019
 19
 20
 21
 22
 23

       Reported by:
 24    Tricia Rosate, RDR, RMR, CRR, CCRR
       CSR No. 10891
 25    Job No. 160068

                    TSG Reporting - Worldwide    877-702-9580

                                     Exhibit 1
                                       122
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23290 Page 100 of
                                      168
                                               Page 250                                                             Page 252
  1                                                              1      A P P E A R A N C E S (Continued):
  2                                                              2      The Videographer:
  3                                                              3         MICHAEL DUARTE
  4             Wednesday, May 1, 2019                           4
  5               10:00 a.m.
                                                                 5      Also Present:
  6
                                                                 6         JOHN CARTER, ESQ.
  7                                                                        Deputy General Counsel, Port of San Diego
                                                                 7
  8
  9
                                                                            KAREN HOLMAN
                30(b)(6) DEPOSITION OF                           8
 10          SAN DIEGO UNIFIED PORT DISTRICT,                    9
 11        DAVID MICHAEL JOHNS, PH.D., VOLUME II,               10
 12   taken at Port of San Diego Administration Building,       11
 13   3165 Pacific Highway, San Diego, California,              12
 14   commencing at 10:00 a.m. and concluding at 3:02 p.m.,     13
 15   Wednesday, May 1, 2019, before Tricia Rosate, RDR, RMR,   14
 16   CRR, CCRR, CSR 10891, a Certified Shorthand Reporter.     15
 17                                                             16
 18
                                                                17
                                                                18
 19
                                                                19
 20
                                                                20
 21
                                                                21
 22
                                                                22
 23                                                             23
 24                                                             24
 25                                                             25


                                               Page 251                                                             Page 253
  1   A P P E A R A N C E S:                                     1                 INDEX
  2   For the Plaintiff SAN DIEGO UNIFIED PORT DISTRICT:         2     WITNESS: David Michael Johns, Ph.D.
  3      KELLEY DRYE & WARREN
         515 Post Oak Boulevard
                                                                 3     EXAMINATION                                        PAGE
  4      Houston, Texas 77027                                    4     By Mr. Howard ............................... 256, 345
         BY: MICHAEL DOBBS, ESQ.                                 5
  5         NANCY YANOCHIK, ESQ.                                 6                  EXHIBITS
  6
  7
                                                                 7     EXHIBIT            DESCRIPTION               PAGE
  8                                                              8     Exhibit 29 Port Master Plan               264
  9   For the Plaintiff CITY OF SAN DIEGO:                       9     Exhibit 30 Handwritten calculations          265
 10      BARON & BUDD                                           10     Exhibit 31 Fish population assessment         266
         11440 West Bernardo Court
 11      San Diego, California 92127
                                                                11     Exhibit 32 Chart                     266
         BY: JASON JULIUS, ESQ.                                 12     Exhibit 33 Vantuna Research Group Study          269
 12                                                             13     Exhibit 34 OEHHA guidelines for eating fish      280
 13
 14
                                                                14     Exhibit 35 Water Quality Control Plan         299
 15   For the Defendants:
                                                                15     Exhibit 36 Report                     307
 16      LATHAM & WATKINS                                       16     Exhibit 37 Report                     307
         12670 High Bluff Drive                                 17     Exhibit 38 Map                        320
 17      San Diego, California 92130                            18     Exhibit 39 Cleanup and Abatement Order          322
         BY: ROBERT HOWARD, ESQ.
 18         DANIEL BRUNTON, ESQ.
                                                                19     Exhibit 40 Report entitled "Disposal Options 322
            SHAWN COBB, ESQ.                                                   for Ships"
 19                                                             20
 20
 21
                                                                       Exhibit 41 GAO report                          388
                                                                21
              -and-
 22                                                                    Exhibit 42 Historical photographs,                  388
        WHITE AND WILLIAMS                                      22             42A through 42B
 23     101 Arch Street                                         23     Exhibit 43 Photograph                         348
        Boston, Massachusetts 02110
 24     BY: MELISSA DAVIS, ESQ.
                                                                24     Exhibit 44 Photograph                         348
 25                                                             25     Exhibit 45 (Not marked)



                                                                                                                                 2
                               TSG Reporting - Worldwide                   877-702-9580

                                                           Exhibit 1
                                                             123
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23291 Page 101 of
                                      168
                                              Page 254                                                          Page 256
  1            E X H I B I T S (Continued)                       1           MR. COBB: Shawn Cobb, Latham & Watkins, for
  2    EXHIBIT            DESCRIPTION             PAGE           2     defendants.
  3    Exhibit 46 Photograph                 355                 3           MR. HOWARD: And Robert Howard with Latham &
  4    Exhibit 47 Photograph                 355                 4     Watkins, for the defendants.
  5    Exhibit 48 Letter                   358
                                                                 5           THE VIDEOGRAPHER: Will the court reporter
  6    Exhibit 49 Letter                   358
  7    Exhibit 50 Report and opinion           358               6     please swear in the witness.
  8    Exhibit 51 Historical photographs,        359             7               DAVID MICHAEL JOHNS, PH.D.,
               51A through 51F                                   8      having been first duly sworn, testified as follows:
  9
                                                                 9                   EXAMINATION
       Exhibit 52 Historical photographs,      373 - 375
                                                                10     BY MR. HOWARD:
 10            52A through 52G
 11    Exhibit 53 Historical photographs,          387          11        Q Good morning, Dr. Johns.
               53A through 53C                                  12        A Good morning.
 12
                                                                13        Q I apologize for the hour delay in getting
       Exhibit 54 Basis of Design Report           392          14
 13                                                                    going here. I think I have some ways to -- to make up
                                                                15     some time. I understand that we really need to hit a
       Exhibit 55 Article                   402
 14                                                             16     3:30 p.m. hard stop to make sure you get to the
 15                                                             17     airport, and we'll try to work within that time frame.
 16
                                                                18        A Thank you.
 17
                                                                19        Q After we concluded our deposition yesterday,
 18
 19                                                             20     other than Mr. Dobbs, did you talk with anyone
 20                                                             21     overnight?
 21                                                             22        A I checked with the office about the issue of
 22
                                                                23     the confined -- or the protected status of the files.
 23
                                                                24           As a company of -- we've only -- in 20 years,
 24
 25                                                             25     we've only done one other project where we've had a


                                              Page 255                                                          Page 257
  1       SAN DIEGO, CALIFORNIA; WEDNESDAY, MAY 1, 2019          1     conflict issue, and what I described to you is what we
  2             10:00 A.M. - 3:02 P.M.                           2     did.
  3                 - - - -                                      3           So I checked with our administrator, and we
  4         THE VIDEOGRAPHER: This is the start of               4     did not do that. I apparently did not ask her to do
  5   Media labeled No. 1 of the continued video-recorded        5     it, which was my fault. I didn't ask to get the -- the
  6   deposition of San Diego Unified Port District in the       6     two files protected from each other.
  7   matter of San Diego Unified Port District, et al., vs.     7         Q Okay.
  8   Monsanto Company, et al., in the United States             8         A And I was unaware -- I was unaware of -- that
  9   District Court, Southern District of California,           9     I didn't do it. And --
 10   No. 3:15-cv-00578-WQH-AGS.                                10         Q So, as -- as of today, there -- your files --
 11         This deposition is being held at 3165 Pacific       11     Dr. -- Dr. Johns' files are not segregated from
 12   Highway, San Diego, California 92101, on May 1, 2019,     12     Dr. Toll's files; is that correct?
 13   at approximately 10:00 o'clock a.m.                       13         A They're segregated in terms of they're in
 14         My name is Michael Duarte. I am the legal           14     separate file folders and project headings, but
 15   video specialist from TSG Reporting, Inc.                 15     they're -- they're accessible by anybody in the
 16         The court reporter is Tricia Rosate in              16     company.
 17   association with TSG Reporting.                           17         Q I see.
 18         Counsel, please introduce yourselves.               18           And will -- when we're going forward, take any
 19         MR. DOBBS: Micheal Dobbs for the                    19     steps to make your work protected from Dr. Toll's work?
 20   San Diego Unified Port District.                          20         A Yes. Yes.
 21         MR. JULIUS: Jason Julius for City of                21         Q Did you give that instruction yesterday?
 22   San Diego.                                                22         A I did not. I just wanted to find out what --
 23         MR. BRUNTON: Daniel Brunton for defendants.         23     what -- if it had been -- if it had been executed, but
 24         MS. DAVIS: Melissa Nott Davis with White and        24     I will call today on our first break and ask her to
 25   Williams for the defendants.                              25     execute it.



                                                                                                                            3
                             TSG Reporting - Worldwide                     877-702-9580

                                                           Exhibit 1
                                                             124
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23292 Page 102 of
                                      168
                                               Page 258                                                        Page 260
  1       Q Okay. So, up through May 1, 2019, the                1    BY MR. HOWARD:
  2   Windward Environmental files of -- of Dr. Johns and        2        Q And has the Port made any assessment on the
  3   Dr. Toll have, in theory, been accessible to each other    3    impact of aerial dispersion of PCBs to San Diego Bay?
  4   up until this point; correct?                              4           MR. DOBBS: Object to form and scope.
  5       A That's correct.                                      5           THE WITNESS: I don't know.
  6       Q How long have you and Dr. Toll worked                6    BY MR. HOWARD:
  7   together?                                                  7        Q What is the Port doing to prevent the
  8       A I think John came on board about 12 years ago.       8    redistribution of PCBs? Specifically what I'm looking
  9       Q Did you know each other before Dr. Toll joined       9    at is whether the Port has implemented any protocols at
 10   Windward?                                                 10    the Tenth Avenue Marine Terminal or the National City
 11       A Just professionally, from meetings and stuff        11    Terminal to reduce the impacts of vessel traffic and
 12   like that.                                                12    sediment redistribution.
 13       Q So you worked with each other basically for 12      13        A I don't know if they have BMPs in place for
 14   years.                                                    14    vessel docking.
 15       A That's correct.                                     15        Q You remember yesterday we talked about
 16       Q And you've worked on projects together?             16    Campbell Shipyard, and you recall that Campbell
 17       A I have.                                             17    Shipyard was effectively the second PCB cleanup that
 18       Q How many projects have you worked together          18    was performed in San Diego Bay under a cleanup and
 19   with Dr. Toll?                                            19    abatement order; is that correct?
 20       A Two come to mind. Port of Portland or the --        20        A Correct.
 21   the Portland Harbor Superfund Site and the Passaic        21        Q In terms of the chronology.
 22   River Superfund Site. I believe those are the only        22           Did the Port do anything about PCBs in
 23   two.                                                      23    San Diego Bay from the time it first learned about PCBs
 24       Q Other than checking with your office about the      24    in the bay through the Muscle Watch program in
 25   file access issue, did you talk to anyone else last       25    approximately 1982 up until it took the lead in the


                                               Page 259                                                        Page 261
  1   night?                                                     1    Campbell cleanup between 2000 and 2006?
  2       A I did not.                                           2           MR. DOBBS: Objection. Form.
  3       Q Did you talk to anyone at the Port about             3           THE WITNESS: I don't know.
  4   the -- the deposition?                                     4    BY MR. HOWARD:
  5         MR. DOBBS: Objection.                                5        Q Okay. When we talked yesterday about Tow
  6   BY MR. HOWARD:                                             6    Basin, I didn't ask you about which chemical is driving
  7       Q Non -- nonattorneys. Did you talk to anyone          7    the future dredging at Tow Basin. Can you tell me what
  8   at the Port who's not an attorney about the                8    chemical is driving the dredging at Tow Basin?
  9   deposition -- deposition last night?                       9        A Mercury.
 10       A I talked to Karen Holman this morning.              10        Q And at Tow Basin, in your work for the Port,
 11       Q Okay. What did you talk about with                  11    did you conclude that the dredging that's proposed
 12   Ms. Holman?                                               12    there is sufficient to -- to protect beneficial uses of
 13       A She asked me how it was going, and I said,          13    the bay?
 14   "Well, okay, I guess." And that was the extent of the     14           MR. DOBBS: Objection. Form and scope.
 15   conversation.                                             15           THE WITNESS: I think the -- the remedy in
 16       Q You told her she was missing a lot of fun?          16    total, which included caps as well or sand cover, was
 17       A Uh-huh.                                             17    sufficient.
 18       Q Okay. A few follow-up questions from                18    BY MR. HOWARD:
 19   yesterday.                                                19        Q Does the Port have an objection to the amount
 20         Does the Port consider aerial dispersion of         20    of dredging that's been discussed for Tow Basin?
 21   PCBs to be a source of PCBs to San Diego Bay?             21           MR. DOBBS: Objection. Form and scope.
 22         MR. DOBBS: Objection to form and scope.             22           THE WITNESS: That was subject to the
 23         THE WITNESS: Yes. I believe they -- they --         23    settlement negotiations.
 24   yes, they do. They recognize that as -- as one of the     24    BY MR. HOWARD:
 25   potential sources of PCBs.                                25        Q I don't mean to pry into settlement



                                                                                                                            4
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            125
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23293 Page 103 of
                                      168
                                              Page 262                                                        Page 264
  1   negotiations --                                            1   Exhibit 29 -- and we'll just indicate 29.
  2       A Yes.                                                 2          (Exhibit 29 was marked for identification.)
  3       Q -- but to the extent you can talk about              3   BY MR. HOWARD:
  4   information that's publicly available --                   4       Q This is the 2017 Port Master Plan that we
  5       A It was -- I cannot. That's -- I -- I --              5   downloaded from the Port website, and I've tabbed
  6   there's nothing I can say about it that I know that's      6   Figure 2, page 5, which enumerates the -- the water
  7   publicly available.                                        7   acres and -- and land area of the bay.
  8       Q There's no public information in terms of the        8          Oh. I'm sorry. Did you --
  9   amount of anticipated dredge at -- at Tow Basin?           9       A I don't -- I have Exhibit 1 now.
 10       A I believe the question was whether the Port         10       Q Yeah. I just want to make sure that we have a
 11   objected to the volume of dredging.                       11   common understanding in terms of the water acres of the
 12       Q No. I -- do you believe the amount dredging         12   bay.
 13   that is anticipated or proposed at Tow Basin is           13          You see, at the bottom of that -- that table,
 14   sufficient to protect beneficial uses of the bay?         14   it indicates -- it has land acres, water acres, total
 15          MR. DOBBS: Objection. Form and scope.              15   acres, and underwater acres. And it has total acres
 16          THE WITNESS: Under the terms of the                16   for San Diego Bay of 10,532 acres.
 17   settlement agreement, it's considered acceptable.         17          Am I correct?
 18   BY MR. HOWARD:                                            18       A That is correct.
 19       Q And the Port is agreeable to the terms of that      19       Q So, in order to speed things up, I took a
 20   settlement?                                               20   piece of paper, I wrote 33.8 acres, divided it by
 21       A They're in support --                               21   10,532. I have a calculator if you want to check my
 22          MR. DOBBS: Objection. Form and scope.              22   math. I'll put that here if you want to check my math.
 23          THE WITNESS: They're in port of -- they're in      23          I'm going to present my mathematical
 24   support of the settlement agreement.                      24   computation of that exercise, and based on the division
 25          MR. HOWARD: For -- I'd like to present to the      25   of 33.8 acres divided by 10,532 acres, that leads to


                                              Page 263                                                        Page 265
  1   witness the Port Master Plan for a moment.                 1   0.32 percent of the water acres of San Diego Bay is
  2       Q And the reason -- I want to follow up,               2   being remediated for PCBs under any sort of CAO.
  3   Dr. Johns, on the discussion we had with Exhibit 22.       3         MR. DOBBS: Objection. Form and scope.
  4   If you recall -- if I can pull out 22, which I think       4         MR. HOWARD: I'll present that to the witness.
  5   you already have. I think you may have taken that with     5      Q And if you would like to check my math, please
  6   you last night. That's the one --                          6   do so.
  7       A Oh. I still have it. Yes.                            7      A Let me see if I can run this calculator.
  8       Q You still have that.                                 8      Q Is my math correct?
  9          And on 22, there are five sites and the -- the      9      A Correct.
 10   acres that are associated with each of the sites in       10      Q Okay. So that means, if I were to look at it
 11   terms of a remedial footprint for PCBs.                   11   from a different perspective, that 99.7 percent of
 12          Do you see that?                                   12   San Diego Bay has never been subject to a California
 13          MR. DOBBS: Objection. Form.                        13   Regional Board cleanup and abatement order for PCBs;
 14          THE WITNESS: Yes.                                  14   correct?
 15   BY MR. HOWARD:                                            15      A That is correct.
 16       Q Okay. And when we talked yesterday, you             16         MR. DOBBS: Objection. Form and scope.
 17   indicated that, if I was interested in finding out the    17         MR. HOWARD: I'd like to mark that as
 18   total area of San Diego Bay that's been subject to a      18   Exhibit 30, please.
 19   mandatory California Regional Board abatement for PCBs,   19         (Exhibit 30 was marked for identification.)
 20   I would take that 33.8 acres and divide it by the total   20         MR. HOWARD: Okay. Let me turn to the next in
 21   water acres of the bay; correct?                          21   order, which would be 31 and 32, the two charts that
 22       A Correct.                                            22   Dr. Johns presented to the defendants yesterday
 23          MR. DOBBS: Objection. Form.                        23   afternoon.
 24          MR. HOWARD: So on the Port Master Plan, what       24         31 will be marked as the assessment of fish
 25   I'd like to mark as next in order, which I believe is     25   populations in the bay since 1995.



                                                                                                                           5
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           126
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23294 Page 104 of
                                      168
                                               Page 266                                                        Page 268
  1         (Exhibit 31 was marked for identification.)          1    represent both resident species and transient or
  2         MR. HOWARD: I'll present that to the witness.        2    seasonal species.
  3         And Exhibit 32 will be the chart that's              3          The bay is a -- especially the south part of
  4   entitled "Biota Sampling Activities Conducted By and on    4    the bay -- is a fairly intensive area for juvenile
  5   Behalf of The Port District in The Bay Since 1995."        5    stages of fish, and there are fish representing a
  6         I'll present that to the witness.                    6    number of different fish types, including what we term
  7         (Exhibit 32 was marked for identification.)          7    as forage fish, so smaller fish that are usually fed on
  8   BY MR. HOWARD:                                             8    by others, anchovy being an example of that.
  9       Q So Exhibit 31 and 32, Dr. Johns, are your work       9          And then there are larger fish in the bay, as
 10   product in an effort to try to facilitate our testimony   10    well. And I think, almost in every report, the
 11   today; correct?                                           11    round -- the round ray is, by biomass, the -- the king
 12       A That is correct.                                    12    of the bay.
 13       Q Okay. And I appreciate that.                        13    BY MR. HOWARD:
 14         Let's look at -- let's look at 30 -- 31, which      14        Q Did these reports make any determination
 15   is the fish populations in San Diego Bay for the last     15    when -- whether the fish populations in San Diego Bay
 16   24 years.                                                 16    were, for lack of a better term, healthy, strong,
 17         It looks to me that the range of the fish           17    robust?
 18   population assessments are from 1996 to, most recently,   18        A Yeah. The studies that were done over a
 19   in the third column down, 2016; correct?                  19    year's time, they found some improvements in -- in bay
 20       A That is correct.                                    20    biomass when they've -- when they've calculated it.
 21       Q Is it your understanding that these surveys         21          I think the number of species hasn't changed
 22   simply act as a census of fish populations, or they do    22    tremendously. And, of course, there are differences
 23   something more than that?                                 23    from year to year, but by and large, the -- the trend
 24         MR. DOBBS: Objection. Form.                         24    that has been identified in most studies is -- is --
 25         THE WITNESS: I think, by and large, they --         25    when they've identified a trend, has been in -- either

                                               Page 267                                                        Page 269
  1   they -- they do serve as a census. My guess is the         1    it's the same or it's improve- -- it's improved in
  2   SDG&E power plant cooling discharge channel was            2    terms of biomass.
  3   probably a requirement of a permit they had to do a        3         Q Okay. Do any of these fish studies suggest
  4   census.                                                    4    that fish -- fish populations in San Diego Bay have
  5         Some of these are university-based                   5    been harmed by PCBs?
  6   publications or research. So I think they're for           6           MR. DOBBS: Objection. Form.
  7   research purposes, as well as they serve the purpose of    7           THE WITNESS: None of the studies evaluated
  8   providing a census of fish populations.                    8    contaminant concentrations. So they're silent on the
  9   BY MR. HOWARD:                                             9    issue -- that issue.
 10       Q I know the first one from 1996 was -- you were      10           MR. HOWARD: Okay. Let me mark, next in
 11   unable to locate that one. That was the Hoffman -- it     11    order, the 2015 Vantuna Research Group study.
 12   looks like NOAA Southwest Region report.                  12           (Exhibit 33 was marked for identification.)
 13       A That is correct.                                    13    BY MR. HOWARD:
 14       Q But did you have a chance to review all the         14         Q And while we're marking that next in order,
 15   other seven reports listed on Exhibit 31?                 15    which would be 33, let me ask Dr. Johns whether he has
 16       A I did not review them in detail, but I              16    worked with Merkel & Associates before.
 17   reviewed them to get a sense of the general context --    17         A I have not.
 18   context of the study.                                     18         Q Okay. I've marked as Exhibit 33 -- it's a
 19       Q And what's your sense on the general context        19    September 2015 Vantuna Research Group study entitled
 20   of the studies? Do they have some basic conclusions       20    "Fish [sic] Inventory and Utilization of San Diego Bay,
 21   about fish populations in San Diego Bay?                  21    San Diego, California, For Surveys Conducted in
 22       A There are fish in the bay --                        22    April and July 2015."
 23         MR. DOBBS: Object to the form.                      23           I noted on the list you presented in
 24         THE WITNESS: There are fish in the bay.             24    Exhibit 31, the eight fish population assessments,
 25   There are a number of species in the bay that -- that     25    then, that the Vantuna Research Group is on that list



                                                                                                                            6
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            127
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23295 Page 105 of
                                      168
                                              Page 270                                                        Page 272
  1   and indicated to have performed a number of fish           1         Q You used a terminology, "carrying capacity."
  2   population assessments; correct?                           2           Is that a term of art within your practice
  3       A That's correct.                                      3    area?
  4       Q And the -- the exhibit I've presented to you         4         A It is.
  5   is Exhibit -- 33, is it? Do I have that right? 33 or       5         Q Okay. So the concept being there's a
  6   34?                                                        6    scientific assessment of what a particular water body
  7       A Correct. 33.                                         7    can hold at a maximum level; is that -- of fish? Is
  8       Q 33 is 2015. I don't have the 2016 survey.            8    that the concept?
  9          Have you reviewed each one of those                 9           MR. DOBBS: Objection. Form.
 10   Vantuna Research reports in preparation for your          10           THE WITNESS: It's more not at a maximum level
 11   deposition?                                               11    but a capacity that can be sustained.
 12       A At the level of detail I described earlier.         12    BY MR. HOWARD:
 13       Q Okay. What do you know of the Vantuna               13         Q I see.
 14   Research Group?                                           14         A So it's -- it's not only volume of water, but
 15       A Well, they're from Occidental College. I --         15    it's sufficient food supply, which is probably one of
 16   I -- that's all I really know about them, but they've     16    the most critical elements, and habitat type, which is
 17   got an ongoing program. But that's what -- that's what    17    intimately tied with -- with food.
 18   I know about them.                                        18         Q Has anyone performed a capacity -- a
 19       Q Do they -- is your knowledge of the                 19    carrying-capacity study for San Diego Bay?
 20   Vantuna Group broad enough to -- to inform us whether     20         A I'm not aware of any.
 21   they research San Diego Bay exclusively, or do they       21         Q Has the Port considered performing such a
 22   research other bays?                                      22    study?
 23       A I don't know.                                       23           MR. DOBBS: Objection. Form and scope.
 24       Q Have you consulted with anyone from Vantuna on      24           THE WITNESS: I don't believe so, but the fact
 25   any fish inventory?                                       25    that they are continuing to develop eel grass habitat


                                              Page 271                                                        Page 273
  1       A I have not.                                          1    as part of their -- their programs is -- is maybe an
  2       Q If you'd turn to page 2 of this particular           2    indirect acknowledgement that there is an ability to
  3   fish inventory. In the third section down, entitled        3    increase carrying capacity in the bay, because the
  4   "Best Estimates of Density and Standing Stock," the        4    studies -- some of these studies -- I don't know if
  5   first sentence says "The stock size estimate in 2015       5    they're on this one or the next one -- identified and
  6   was the highest of any other survey since 2005, and the    6    evaluated the -- the sufficiency of mitigated eel grass
  7   biomass standing stock was the highest of all surveys.     7    in terms of fish habitat, and they found that it was on
  8   The best total estimate for total stock size is            8    par with fish habitat that came from natural or un- --
  9   35,100,000" -- "-117,726 fishes."                          9    unmiti- -- unmitigated areas -- unmiti- -- unmitigated
 10          I have no understanding of what 35 million         10    areas.
 11   fish in San Diego Bay mean. Is that good? Is that --      11          And so they're adding -- they're adding
 12   what's that mean?                                         12    capacity to the bay. Whether that is -- I'm not aware
 13       A Well, that's a fair number of fish. I, too,         13    of any finite number they've calculated, but they're --
 14   don't know -- so one of the concepts that has not         14    they're continuing to add capacity, carrying capacity,
 15   really been addressed in any of the fish population       15    to the bay.
 16   studies is -- is how does that number fit with the        16    BY MR. HOWARD:
 17   carrying capacity of -- of the bay?                       17        Q Has anyone at the Port performed any
 18          35 million fish sounds like a lot of fish, but     18    computations to evaluate what that additional eel grass
 19   if the bay can actually support 100 million fish,         19    will translate into in terms of increased fish
 20   that's not -- that's not much. But nobody has --          20    population?
 21   nobody's taken to that -- to that value. I have not       21          MR. DOBBS: Objection. Form and scope.
 22   been able to find, in any of the studies that have been   22          THE WITNESS: I don't -- I'm unaware of any --
 23   done, where somebody said, "Well, we could accommodate    23    any actual calculation other than they can draw on the
 24   this many fish" or -- or "We chockablock full with fish   24    data that's been generated from the sites and -- and
 25   right now."                                               25    express it forward, but I'm unaware of any.



                                                                                                                           7
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            128
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23296 Page 106 of
                                      168
                                               Page 274                                                        Page 276
  1   BY MR. HOWARD:                                             1    analysis all point to trends that are in a positive
  2      Q How difficult would it be to perform a                2    direction, an increase in biomass.
  3   carrying-capacity study of San Diego Bay?                  3       Q Let me turn your attention to Exhibit 32,
  4          MR. DOBBS: Objection. Form and scope.               4    which is the biota sampling. Also covers 24 years.
  5          THE WITNESS: I -- I think it -- it would            5    Thank you for arranging this.
  6   be -- it's -- it is -- it would be difficult and           6          Can I -- have you had an opportunity to review
  7   probably uncertain in the sense that it's very             7    these different studies in the course of your work for
  8   difficult to take a bay this size and -- and generate      8    the Port?
  9   that number, but you could probably, with some level of    9       A To the same level of detail I described
 10   uncertainty, estimate it.                                 10    earlier.
 11   BY MR. HOWARD:                                            11       Q Okay. Is there a general theme or conclusion
 12      Q Would it take years to perform?                      12    that comes from these sampling studies in connection
 13          MR. DOBBS: Objection. Form and scope.              13    with biota and San Diego Bay?
 14          THE WITNESS: It probably would in a sense          14       A I did not review the aquatic vegetation in
 15   that you need to have a good sense of what that           15    great detail because that question is being addressed
 16   population looks like now and that probably, because of   16    by another Port representative.
 17   just natural variability, would need to do that over      17          The fish studies are, I think, the same fish
 18   multiple years and assess habitat usage by those fish     18    studies that were identified. May- -- they should have
 19   populations, because some of these studies also show      19    been identified, but maybe -- no, it's different
 20   that fish are tending to congregate in certain areas      20    because those are populations.
 21   and not in others; and -- and, therefore, if you change   21          So the one fish study is similar, but the
 22   those other areas to other uses and different habitat     22    others, in terms of fish studies, did identify that --
 23   types, would that increase the carrying capacity?         23    they're single-year studies. So, for instance, the
 24          So, yes, I think it would be an uncertain          24    demersal fishing channel deepening was a one-off
 25   analysis.                                                 25    project.

                                               Page 275                                                        Page 277
  1   BY MR. HOWARD:                                             1          I think I've wandered too far from the answer.
  2       Q The discussion about increased carrying              2        Q Okay. No. That's -- that's fine. I -- I
  3   capacity, then, in San Diego Bay, as we sit here today,    3    understand. I'm just trying to --
  4   is -- is it fair to say nothing more than a theoretical    4          Is there --
  5   concept that really no one knows what the carrying         5        A Yeah.
  6   capacity of San Diego Bay is today?                        6        Q Let me -- let me phrase it this way: Do any
  7          MR. DOBBS: Objection. Form and scope.               7    of these studies indicate that PCBs are causing harm to
  8          THE WITNESS: I'm unaware of anybody having          8    the biota in San Diego Bay?
  9   done that computation.                                     9          MR. DOBBS: Objection. Form and scope.
 10   BY MR. HOWARD:                                            10          THE WITNESS: No.
 11       Q Based on the Vantuna -- excuse me -- the --         11    BY MR. HOWARD:
 12   yes, Vantuna Research Group inventory of approximately    12        Q All right. Let's see. I'm going to shift
 13   35 million fish, the most we can conclude at this point   13    topics here. And I think I've found an -- an area
 14   is that it's a healthy number, but we don't know, with    14    where perhaps we can gain some speed, but I -- I need
 15   any sense of precision, how much more San Diego Bay       15    to have some clarity on this perhaps with -- with
 16   could sustain in terms of fish population; correct?       16    counsel.
 17          MR. DOBBS: Objection to form and scope.            17          MR. HOWARD: On Topic 46 -- where's my chart?
 18          THE WITNESS: That's correct.                       18          As revised, we were going to -- 46 and 47,
 19   BY MR. HOWARD:                                            19    we're going to discuss data and evidence supporting the
 20       Q Are you aware of any trend analysis in terms        20    Port District's contention that public uses of the bay
 21   of fish populations in San Diego Bay? Do we have a        21    have been impacted or impaired due to the presence of
 22   general understanding based on the studies that have      22    PCBs; and on 47, trends in the impairment on
 23   been done whether the trends are increasing, remaining    23    limitations to public uses of the bay or trust property
 24   steady, or decreasing?                                    24    due to PCBs.
 25       A The studies that have done multiple-year            25          In preparing for this deposition, I



                                                                                                                           8
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            129
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23297 Page 107 of
                                      168
                                               Page 278                                                        Page 280
  1   anticipated going over with the Port's witness all         1          MR. DOBBS: Objection. Form and scope.
  2   the -- the uses -- public uses of the bay. And talking     2          THE WITNESS: I have not.
  3   with -- with counsel, I understand that there is a         3    BY MR. HOWARD:
  4   different Port witness, Mr. Giffin, who will be talking    4        Q Are you aware that the Navy performs dolphin
  5   about the -- the public uses of the bay.                   5    training in the bay?
  6         MR. DOBBS: Yes.                                      6        A I am not.
  7         MR. HOWARD: Okay. So when -- in talking to           7        Q Does the Port have any evidence that mammals
  8   Dr. Johns about the subject, we're only really focused     8    and birds in San Diego Bay are being harmed by PCBs?
  9   on those public uses of the bay that the Port believes     9          MR. DOBBS: Objection. Form and scope.
 10   have been impaired or negatively impacted in some way;    10          THE WITNESS: I do -- I do not.
 11   is that correct?                                          11    BY MR. HOWARD:
 12         MR. DOBBS: That's my understanding of the           12        Q Let's talk about the OEHHA fish advisory,
 13   topics --                                                 13    which will be Exhibit 34.
 14         MR. HOWARD: Okay. All right. So --                  14          (Exhibit 34 was marked for identification.)
 15         MR. DOBBS: -- that Mr. Johns has been               15          MR. HOWARD: Okay. I need to get different
 16   designated for -- Dr. Johns has been designated for.      16    binders here. I'll give that to --
 17         MR. HOWARD: That will -- that will certainly        17          Give me one second to change binders here.
 18   move things along considerably.                           18        Q Okay. Are you familiar with the 2013 --
 19         MR. DOBBS: It will limit the objections, as         19    October 2013 OEHHA fish advisory for San Diego Bay?
 20   well.                                                     20        A I am.
 21         MR. HOWARD: Okay.                                   21        Q And OEHHA, for the record, is a California
 22       Q And before we shift gears, did -- Dr. Johns,        22    agency by the name of the Office of Environmental
 23   did you prepare any other work product, other than        23    Health Hazard Assessment; correct?
 24   Exhibits 31 and 32, for purposes of the deposition?       24        A I'm sorry. Yes.
 25       A No -- no other tables or anything. I did have       25        Q And what does OEHHA do?


                                               Page 279                                                        Page 281
  1   some notes.                                                1        A They provide risk assessment support to the
  2       Q For purposes of the -- are those notes in your       2    state.
  3   file in front of you?                                      3        Q And do you know the circumstances that led to
  4       A They are not.                                        4    OEHHA issuing, in October 2013, a fish advisory for
  5       Q Where are your notes?                                5    San Diego Bay?
  6       A Well, on our server back at the office. I may        6        A As -- as part of their -- their process and
  7   have a -- a copy upstairs.                                 7    responsibility to evaluate potential for harm from
  8       Q Back at the office?                                  8    consumption of, in this particular case, seafood.
  9       A Yeah.                                                9        Q And this particular advisory pertains to PCBs
 10       Q And -- and do you -- what is in your folder in      10    and mercury; correct?
 11   front of you?                                             11        A That is correct.
 12       A Oh. Just the list of questions you provided         12        Q I've heard the term used for fish advisories
 13   yesterday.                                                13    that some -- some fish advisories are limited fish
 14       Q Okay.                                               14    advisories. Have you heard that description?
 15       A Nothing else. I had -- the only thing I had         15        A I have.
 16   in there were the two -- two tables I brought in          16        Q And would this San Diego Bay fish advisory for
 17   yesterday.                                                17    PCBs and mercury be considered a limited fish advisory?
 18       Q All right. You're not involved in any way in        18           MR. DOBBS: Objection. Form. Scope.
 19   the aquaculture program here at -- in the bay; correct?   19           THE WITNESS: Yes.
 20       A I am not.                                           20    BY MR. HOWARD:
 21       Q Have -- have you, on behalf of the Port,            21        Q And based on my nontechnical understanding
 22   worked or consulted in any way in combination with the    22    of -- of a limited fish advisory, that means that
 23   Navy to collaborate in any sort of bay initiatives,       23    there's not an outright ban against the consumption of
 24   including on natural resources?                           24    fish. There's a state advisory to consume only certain
 25       A I haven't --                                        25    amounts of fish; correct?



                                                                                                                           9
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            130
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23298 Page 108 of
                                      168
                                              Page 282                                                       Page 284
  1         MR. DOBBS: Objection. Form.                          1   BY MR. HOWARD:
  2         THE WITNESS: That is correct.                        2       Q Does the Port promulgate this fish advisory on
  3         MR. JULIUS: Join.                                    3   its website?
  4   BY MR. HOWARD:                                             4       A I don't know.
  5       Q And is this fish advisory also limited in the        5       Q What has the Port done in response to this
  6   sense that it only pertains to certain species of fish     6   October 2013 limited fish advisory?
  7   in San Diego Bay and not all species?                      7         MR. DOBBS: Objection. Scope and form.
  8       A That is correct.                                     8         THE WITNESS: I don't know.
  9       Q Is it the Port's view that this OEHHA 2013           9   BY MR. HOWARD:
 10   fish advisory is the only PCB-related limitation on       10       Q This fish advisory doesn't counsel against the
 11   public uses of San Diego Bay?                             11   eating of fish; correct? Because I'm looking on
 12         MR. DOBBS: Objection. Form.                         12   page 2, and the question -- and -- and this OEHHA
 13         THE WITNESS: I think, as we discussed               13   document, to the question "Should I continue eating
 14   yesterday, there are limitations to boating activities    14   fish?" is "Yes!"; correct?
 15   that could occur in Convair Lagoon and Campbell cap       15       A That is correct.
 16   because of the restrictions on being able to anchor up    16       Q And OEHHA explains that "Fish, in general, is:
 17   in those areas.                                           17   An important part of a healthy well-balanced diet" and
 18   BY MR. HOWARD:                                            18   "A good source of protein"; correct?
 19       Q Okay. So it's the Port's testimony that the         19       A Correct.
 20   2013 limited fish advisory is one of the bases upon       20       Q And then it goes through its recommendations
 21   which the Port believes there's a PCB-related             21   in terms of limiting fish consumption based on gender,
 22   impairment of San Diego Bay; correct?                     22   based on age, and based on the specific species of
 23       A That's correct.                                     23   fish; correct?
 24       Q And you've just enumerated two other reasons,       24       A Correct.
 25   and that is in connection with boating around the         25         MR. HOWARD: All right. What -- what number


                                              Page 283                                                       Page 285
  1   Campbell cap and around the Convair Lagoon cap;            1   was this exhibit number?
  2   correct?                                                   2           MR. DOBBS: 34.
  3      A That's correct.                                       3           MR. HOWARD: 34. Thank you.
  4      Q So there are three bases for the Port's               4       Q Has the Port itself warned the public not to
  5   position that there is a PCB-related impairment in         5   consume fish from San Diego Bay?
  6   San Diego Bay.                                             6           MR. DOBBS: Objection. Form and scope.
  7         MR. DOBBS: Objection. Form.                          7           THE WITNESS: I don't know.
  8         MR. JULIUS: Join.                                    8   BY MR. HOWARD:
  9         THE WITNESS: That's correct.                         9       Q Related question: Has the Port warned the
 10   BY MR. HOWARD:                                            10   public to eat less fish from San Diego Bay?
 11      Q There are no other --                                11           MR. DOBBS: Objection. Form and scope.
 12      A Or I -- I -- I should -- I'll clarify.               12           There's another witness designated to testify
 13         I don't know.                                       13   on this topic.
 14      Q Okay. Well, this is our -- this is our time          14           THE WITNESS: I don't know.
 15   to understand from the Port.                              15           MR. HOWARD: Which witness?
 16      A Yeah.                                                16           MR. DOBBS: Karen Holman.
 17      Q I understand. So let me phrase it.                   17           MS. DAVIS: Which topic?
 18         As far as the Port's concerned, today, May 1,       18           MR. DOBBS: Topic 19.
 19   2019, the three bases for which the Port believes         19           MR. HOWARD: Give me a moment.
 20   San Diego Bay is impaired for PCBs is, one, the           20           Okay. Well, this -- this witness is talking
 21   October 2013 limited fish advisory; two, boating          21   about limitations and public uses of the bay, and so
 22   impairments around the Convair cap; and, three, boating   22   it's -- I think it's foundational to this topic. So I
 23   impairments around the Campbell cap; correct?             23   will keep -- I will ask it, and counsel can object to
 24      A Correct.                                             24   it.
 25         MR. DOBBS: Objection. Form.
                                                                25       Q But has the Port warned anyone in the public



                                                                                                                       10
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           131
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23299 Page 109 of
                                      168
                                               Page 286                                                        Page 288
  1   against eating less fish in San Diego Bay?                 1    the presence of contaminants or PCBs.
  2       A I don't know.                                        2           This is squarely within Topic 65.
  3         MR. DOBBS: Objection. Form and scope.                3           MR. DOBBS: And Topic 69 was specifically
  4   BY MR. HOWARD:                                             4    actions the Port District can take in the future to
  5       Q Okay. I'm going to move to Topic 65 -- it may        5    abate the nuisance as a result in --
  6   be 75 here -- on -- we're going to talk dredging.          6           MR. HOWARD: This is about planning. This
  7         Is the Port currently perform any maintenance        7    is -- so I'm not -- that's different.
  8   or environmental dredging in San Diego Bay today?          8           MR. DOBBS: No. You're asking specifically
  9       A No.                                                  9    about actions that the Port District would take as a
 10       Q Does the Port employ in-house subject matter        10    remedy in this lawsuit as opposed to things the Port
 11   experts in dredging?                                      11    has planned.
 12         Let me -- let me -- let me restate this.            12           MR. HOWARD: I'm not -- I'm not asking where
 13         Does the Port consider itself a licensing           13    the dredging is specifically, but I'm entitled to know,
 14   authority to perform dredging in San Diego Bay?           14    in Topic 65, the planning actions that the Port has
 15         MR. DOBBS: Objection. Form.                         15    undertaken.
 16         THE WITNESS: Could you describe what a              16           So that's where I'm going, and I'm entitled to
 17   licen- -- licensing authority is?                         17    hear from this witness everything the Port has done on
 18   BY MR. HOWARD:                                            18    that topic.
 19       Q Yes. So any authority that would be in a            19           MR. DOBBS: Outside of this lawsuit, the
 20   position to review and approve any aspect of a dredging   20    witness may answer.
 21   project in San Diego Bay.                                 21           MR. HOWARD: You can -- you can object. You
 22         And my question is: Is San -- is the Port of        22    can object, but this is clearly part of this topic.
 23   San Diego one of those entities that must review and      23        Q So we know how now, Dr. Johns, that the Port
 24   approve maintenance dredging or environmental dredging    24    hasn't -- is not currently performing any dredging in
 25   in San Diego Bay?                                         25    San Diego Bay; correct?


                                               Page 287                                                        Page 289
  1       A Yes.                                                 1       A Correct.
  2       Q And how do they review and approve an                2       Q And the Port, through this lawsuit, is
  3   environmental or maintenance dredging project in           3    planning to perform dredging, because you reviewed
  4   San Diego Bay?                                             4    Mr. Fuglevand's expert report; correct?
  5       A I think it's primarily through the CEQA              5          MR. DOBBS: Objection. Form and scope.
  6   process.                                                   6          THE WITNESS: I reviewed Mr. Fuglevand's
  7       Q Has the Port initiated the CEQA process for          7    report. I did not see it characterized as plans to
  8   purposes of any dredging proposed by the Port in this      8    conduct dredging. He provided an analysis and -- of
  9   lawsuit?                                                   9    what it might cost if one was to -- to do dredging. I
 10         MR. DOBBS: Objection. Form and scope.               10    don't believe he said in his report that dredging was
 11         THE WITNESS: I don't know.                          11    planned.
 12   BY MR. HOWARD:                                            12    BY MR. HOWARD:
 13       Q As the Port sits here today, has the Port           13       Q Well -- well, that's exactly my question here.
 14   issued a notice of preparation for a CEQA environmental   14          Has the Port undertaken any of the necessary
 15   impact report for any of the dredging proposed in         15    steps -- engineering analysis, permit applications,
 16   San Diego Bay through this lawsuit?                       16    additional sampling -- to implement any dredging
 17         MR. DOBBS: Objection. Form and scope. And I         17    contemplated by this lawsuit?
 18   will note that the Court already issued a protective      18          MR. DOBBS: Objection. Form and scope. This
 19   order related to questioning about future actions that    19    is within the area of the protective order issued by
 20   may be proposed as part of the Port's prayer for relief   20    the Court, and I will instruct the witness not to
 21   in this case.                                             21    answer. It was Topic No. 69.
 22         MR. HOWARD: No. That's -- Topic 65 is --            22          MR. HOWARD: No. No, Counsel. That is
 23         MR. DOBBS: It's also as to Topic 69.                23    completely inappropriate, because this -- just read
 24         MR. HOWARD: 65 are areas of the bay where           24    Topic 65. "Areas of the bay where dredging was
 25   dredging was conducted or is planned to occur due to      25    conducted or is planned to occur due to the presence of



                                                                                                                         11
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            132
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23300 Page 110 of
                                      168
                                               Page 290                                                        Page 292
  1   the contaminants or PCBs."                                 1           And I'm asking only about the planning. I'm
  2          I'm asking what is planned to occur.                2    not asking where it's taking place. I'm not even
  3          MR. DOBBS: And 69 was specifically --               3    asking the quantity. I'm asking specifically about the
  4          MR. HOWARD: I don't care about 69. 69's off         4    Port planning. So are you going to stand in my way --
  5   the table.                                                 5           MR. DOBBS: Well, ask the witness about
  6          I'm talking about 65. These are questions I'm       6    planning, and maybe it will short-circuit some of this.
  7   entitled to know. I'm trying -- entitled to get            7           MR. HOWARD: What's that?
  8   information from the Port today about Topic 65 and the     8           MR. DOBBS: Ask the witness about his
  9   planning actions the Port has taken due -- that is         9    knowledge of any planned activities.
 10   planned to occur due -- this is future-looking.           10           MR. HOWARD: That's what I've been doing.
 11          MR. DOBBS: And that's exactly what 69 was.         11           MR. DOBBS: No. You've been asking him about
 12          MR. HOWARD: Object, but do not instruct this       12    all the activities --
 13   witness not to answer topics.                             13           MR. HOWARD: He's the Port.
 14          MR. DOBBS: I will instruct the witness not to      14           MR. DOBBS: -- that you would do if you were
 15   answer on topics that the Court has issued a protective   15    going to do something.
 16   order on.                                                 16           MR. HOWARD: I'm asking him about any --
 17          MR. HOWARD: This -- there is no protective         17        Q I -- Dr. Johns, this shouldn't be this
 18   order on Topic 65.                                        18    difficult. You've been on the Tow Basin project and on
 19          If you're saying this witness is not prepared      19    the shipyard project, both of which involved dredging;
 20   to talk about the planning functions that the Port has    20    correct?
 21   undertaken and you have a witness who will do that,       21        A Correct.
 22   that's a separate issue, but I'm entitled -- this is my   22        Q And you're generally familiar with what is
 23   only opportunity to talk to the Port and find out what    23    required to execute a dredging project in San Diego
 24   planning steps have been undertaken for purposes of any   24    Bay, are you not?
 25   future dredging.                                          25        A I am.


                                               Page 291                                                        Page 293
  1      Q So that said, Dr. Johns, I'm going to ask you         1        Q Okay. And you understand the basic steps that
  2   again. What planning steps has the Port of San Diego       2    are required to execute a dredging project in San Diego
  3   taken, including basic engineering analysis, basic CEQA    3    Bay; correct?
  4   analysis, consultations with Clean -- under the Clean      4        A Correct.
  5   Water Act Section 404, under 401, under CEQA?              5        Q And that would include obtaining a permit from
  6         What planning steps, if any, has the Port of         6    Army Corps of Engineers under Section 404 of the Clean
  7   San Diego taken for purposes of performing future          7    Water Act; correct?
  8   dredging in San Diego Bay?                                 8        A Correct.
  9         MR. DOBBS: I'll object and instruct the              9        Q You're also aware that one of the required
 10   witness not to answer as it relates to planned actions    10    permits to perform a dredge anywhere is to obtain a
 11   as a result of this lawsuit.                              11    state certification under Section 401 of the Clean
 12         Outside this lawsuit, the witness may answer        12    Water Act; correct?
 13   the question.                                             13        A Correct.
 14         MR. HOWARD: I have no idea what that means.         14        Q And you're also aware that, in order to
 15         MR. DOBBS: Well, it means that --                   15    perform a dredging project anywhere in San Diego Bay,
 16         MR. HOWARD: He does --                              16    you would have to perform at least a CEQA analysis
 17         MR. DOBBS: -- the witness should not be             17    evaluating the basic environmental risks; correct?
 18   answering questions that fall within Topic No. 69 that    18        A Correct.
 19   the Court issued a protective order.                      19        Q And you would -- you also understand that, in
 20         MR. HOWARD: Counsel, you're ignoring the            20    order to execute a dredging project in San Diego Bay,
 21   plain language of Topic 65. If you're barring me -- if    21    you would have to get, from the State Lands Commission,
 22   you're barring me from my only time, my only              22    a dredging license; is that not correct?
 23   opportunity, to find out what -- with respect to          23        A Correct.
 24   dredging, what is planned to occur due to the presence    24        Q And in order for -- to execute a dredging
 25   of contaminants --                                        25    project in San Diego Bay, one would have to consult




                                                                                                                          12
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            133
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23301 Page 111 of
                                      168
                                              Page 294                                                        Page 296
  1   with a number of resource agencies, including U.S. Fish    1   remediation that took place in the 1980s, I believe.
  2   and Wildlife; California Department of Fish and Game;      2      A That -- that's correct. Late '80s.
  3   NOAA, National Marine Fisheries, to deal with              3      Q So between Paco -- the Paco Terminals
  4   endangered species and all those sorts of complicated      4   remediation and the shipyard remediation, one of those
  5   issues; correct?                                           5   two projects were the -- are considered to be the
  6      A Correct.                                              6   largest environmental dredging projects in San Diego
  7      Q Has the Port performed any of those planning          7   Bay history; correct?
  8   functions with respect to any dredging project that it     8      A Correct.
  9   anticipates it would perform through this lawsuit?         9      Q Who at the Port decides when, where, and why
 10         MR. DOBBS: Objection. Form. Scope.                  10   to dredge the bay?
 11         THE WITNESS: Not that I am aware of.                11         MR. DOBBS: Objection. Form and scope.
 12   BY MR. HOWARD:                                            12         THE WITNESS: I don't know.
 13      Q Okay. Do you know who in San Diego Bay               13   BY MR. HOWARD:
 14   performs most of the dredging? Meaning, is it             14      Q Does the Port follow any formal guidance or
 15   Army Corps? Navy? Port Tenants? Is it the Port?           15   manual when determining when to dredge, where to
 16      A Probably, by volume, the Army Corps because of       16   dredge, and how to evaluate the risks and benefits of
 17   navigation dredging.                                      17   dredging?
 18      Q Does the Port of San Diego itself perform            18         MR. DOBBS: Objection. Form and scope.
 19   dredging within the bay?                                  19         THE WITNESS: I don't know.
 20      A Historically, I believe they have, yes.              20   BY MR. HOWARD:
 21      Q Do they have, in-house, the subject matter           21      Q Does the Port keep records of its dredging
 22   experts to perform dredging? Do they own the rigs, for    22   projects performed in San Diego Bay?
 23   example?                                                  23         MR. DOBBS: Objection. Scope.
 24      A They do --                                           24         THE WITNESS: Yes.
 25         MR. DOBBS: Objection. Form and scope.               25         MR. HOWARD: Excuse me. My live feed is --

                                              Page 295                                                        Page 297
  1         THE WITNESS: They do not.                            1      Q Do you know where those records are
  2   BY MR. HOWARD:                                             2   maintained?
  3      Q Does the Port have a separate budget through          3      A I do not.
  4   which it funds dredging of San Diego Bay?                  4      Q Have you, through the course of your work,
  5         MR. DOBBS: Objection. Form and scope.                5   reviewed those dredging records?
  6         THE WITNESS: I don't know.                           6      A I have not.
  7   BY MR. HOWARD:                                             7      Q Through your work on Tow Basin and the
  8      Q Who at the Port is responsible for overseeing         8   shipyard sites, did you work with someone in the Port
  9   and conducting Port dredging projects?                     9   who is considered to be the most expert within the Port
 10         MR. DOBBS: Objection. Form and scope.               10   staff on dredging issues?
 11         THE WITNESS: I don't know.                          11      A In terms of the necessity from an
 12   BY MR. HOWARD:                                            12   environmental perspective or the mechanical aspects of
 13      Q Do you know how often the Port executes              13   dredging?
 14   dredging projects in San Diego Bay?                       14      Q Both.
 15         MR. DOBBS: Objection. Form and scope.               15      A The first, yes. The second, no.
 16         THE WITNESS: Rarely.                                16      Q Okay. Tell me -- the first was -- now I've
 17   BY MR. HOWARD:                                            17   lost track of what the first was.
 18      Q You indicated yesterday that you understand          18      A It was the -- the environmental perspective.
 19   the largest environmental dredging project to occur in    19      Q Okay.
 20   San Diego Bay was the NASSCO in the shipyard              20      A So --
 21   remediation; correct?                                     21      Q Let me ask the question.
 22      A That is correct, except I don't know the             22          So through the course of your work, who did
 23   volume that was taken for Paco. But I think, in -- in     23   you work with at the Port that you understand to be the
 24   recent history, the shipyard site is the largest.         24   most expert in terms of environmental dredging?
 25      Q So Paco Terminals was the copper ore sediment        25      A I have conversations with Paul Brown.



                                                                                                                        13
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           134
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23302 Page 112 of
                                      168
                                              Page 298                                                        Page 300
  1       Q Who decides what the proper navigational            1       Q And is it also fair to say that, in order to
  2   depths in San Diego Bay should be? Is that the Port,      2    perform an environmental dredging project in San Diego
  3   Army Corps, or some other authority?                      3    Bay, there seems to be additional requirements, such as
  4         MR. DOBBS: Objection. Form and scope.               4    obtaining waste discharge requirements and the like?
  5         THE WITNESS: The navigation -- the federal --       5       A That's correct.
  6   federally authorized navigation channel is determined     6       Q Has the Port prepared any feasibility studies
  7   by the Corps. I don't know otherwise.                     7    for purposes of any future dredging it expects to
  8   BY MR. HOWARD:                                            8    perform in San Diego Bay for PCBs?
  9       Q Your understanding is that the -- one of the        9       A I don't know.
 10   functions of the Port is not to determine navigational   10       Q Do you know whether the Port intends to be the
 11   depths in the bay?                                       11    CEQA lead agency for purposes of any dredging projects
 12         MR. DOBBS: Objection. Form and scope.              12    performed for purposes of PCB remediation?
 13         THE WITNESS: I don't know.                         13          MR. DOBBS: Objection. Scope.
 14   BY MR. HOWARD:                                           14          THE WITNESS: I don't know.
 15       Q Do you know -- let me say it differently.          15    BY MR. HOWARD:
 16         Is the Campbell Shipyard remediation the last      16       Q Do you know whether the Port has solicited any
 17   time the Port funded a dredging operation in San Diego   17    public comments about dredging in San Diego Bay for
 18   Bay?                                                     18    PCBs or other contaminants?
 19         MR. DOBBS: Objection. Scope.                       19          MR. DOBBS: Objection. Scope.
 20         THE WITNESS: I believe that's the case.            20          THE WITNESS: I don't know.
 21   BY MR. HOWARD:                                           21    BY MR. HOWARD:
 22       Q Has the Port ever dredged outside its              22       Q If the Port were to seek to perform a PCB
 23   jurisdictional trustee boundaries?                       23    remediation in San Diego -- San --
 24         For example, has the Port been in the role of      24          Excuse me. Let me start that over.
 25   dredging the navigational channel, for example?          25          If the Port is proposing to perform a PCB


                                              Page 299                                                        Page 301
  1          MR. DOBBS: Objection. Scope.                       1    remediation in San Diego Bay, today, it would be doing
  2          THE WITNESS: I don't know.                         2    so in the absence of a regional board CAO; correct?
  3   BY MR. HOWARD:                                            3           MR. DOBBS: Objection. Form and scope.
  4       Q Does the Port perform both environmental and        4           THE WITNESS: "Today," do you mean --
  5   maintenance dredging on occasion?                         5           Clarification: "Today," you mean, like, today
  6          MR. DOBBS: Objection. Scope.                       6    as opposed to it's in a current CAO or IO
  7          THE WITNESS: Yes.                                  7    contemplated --
  8          MR. HOWARD: Okay. Let me go to next in line,       8    BY MR. HOWARD:
  9   the basin plan, which is next in order, Exhibit 35.       9       Q Let me rephrase that.
 10          (Exhibit 35 was marked for identification.)       10       A Okay.
 11   BY MR. HOWARD:                                           11       Q Is the Port -- if the Port were to perform a
 12       Q And I'm going to -- I think that you have a        12    PCB remediation in broad areas of the bay, it would
 13   large document. I just want to direct your attention,    13    have to do so in the absence of a regional board
 14   Dr. Johns, to the section that begins on 4-58. It's      14    cleanup and abatement order because there is no
 15   the "Dredging and Disposal of Dredge Spoil" section.     15    existing baywide cleanup and abatement order for PCBs;
 16          Can you find that section?                        16    correct?
 17       A I did.                                             17       A Correct.
 18       Q Are you generally familiar with the part of        18           MR. DOBBS: Objection. Scope.
 19   the basin plan that discusses the requirements to        19    BY MR. HOWARD:
 20   perform any dredging within San Diego Bay?               20       Q So, in that circumstance, if the Port were to
 21       A Generally, yes.                                    21    move forward with any PCB sediment remediation through
 22       Q And is it fair to say this basin -- basin plan     22    this lawsuit, it would be doing so under voluntary
 23   illustrates a fairly extensive process to obtain         23    circumstances; correct?
 24   approvals to dredge in San Diego Bay?                    24           MR. DOBBS: Objection. Scope.
 25       A Yes, it does.                                      25           THE WITNESS: I don't know.




                                                                                                                        14
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           135
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23303 Page 113 of
                                      168
                                              Page 302                                                         Page 304
  1   BY MR. HOWARD:                                             1          THE WITNESS: Yes.
  2      Q Well, we know right now that there's no               2    BY MR. HOWARD:
  3   baywide cleanup and abatement order; correct?              3       Q Given all the work that has to be done to get
  4      A Correct.                                              4    a dredging project approved in San Diego Bay, how is
  5      Q So there's no state order mandating that the          5    the Port evaluating the likelihood that the conceptual
  6   Port perform PCB contam- -- PCB remediation throughout     6    dredging project in this lawsuit for PCBs will be
  7   the bay; correct?                                          7    approved by all the state and federal agencies that
  8      A Correct.                                              8    have to evaluate it?
  9      Q So if the Port decides to move forward and do         9          MR. DOBBS: Objection. Form and scope.
 10   this environmental dredging for PCBs across the bay, it   10    Instruct the witness not to answer. This is subject to
 11   would be doing so on a voluntary basis; correct?          11    the protective order for Topic No. 69.
 12         MR. DOBBS: Objection. Form.                         12          MR. HOWARD: This is on Topic 65, clearly
 13         THE WITNESS: Correct. In some -- in some            13    within it.
 14   regulatory programs, "voluntary" has specific meanings,   14          MR. DOBBS: No.
 15   and so I just did not know if there was a specific        15          MR. HOWARD: And you're instructing --
 16   meaning to "voluntary."                                   16          MR. DOBBS: The witness testified that he is
 17   BY MR. HOWARD:                                            17    not aware of any planned dredging activities.
 18      Q No. I mean it in the --                              18          MR. HOWARD: Then let the witness answer it.
 19      A From the plain language, yes.                        19    You can object. But you're instructing him not --
 20      Q My -- my use of "voluntary" is in plain              20    you're denying us the opportunity to understand the
 21   language, that it's -- would be doing so without --       21    Port's evaluation of --
 22   without being mandated under a State of California        22          MR. DOBBS: No. I think it's consistent with
 23   order. Is that fair?                                      23    the Court's order that this topic is better suited for
 24      A Fair.                                                24    the experts that have issued reports on it.
 25      Q Are you aware of any other circumstance, prior       25          MR. HOWARD: But I'm asking for the Port's

                                              Page 303                                                         Page 305
  1   circumstance, where the Port has performed                 1    understanding, not the experts' understanding.
  2   environmental dredging in the absence of a cleanup and     2           MR. DOBBS: Yeah. And I think the Court said
  3   abatement order?                                           3    that that was being repetitive, and that's why there
  4      A By "environmental dredging," you're                   4    was a protective order issued as to the topics that
  5   specifically talking about the removal of contaminants?    5    were the Port's understanding of its experts' work
  6      Q I am.                                                 6    product.
  7      A I am not aware of any others.                         7           MR. HOWARD: So let me understand the Port's
  8      Q Has the Port informed its tenants of any              8    position. I am not entitled to understand the
  9   anticipated dredging proposed in this lawsuit?             9    Port's -- not the expert, but the Port's -- position in
 10      A I don't know.                                        10    terms of its understanding of the likelihood that the
 11      Q Does the Port need to inform its tenants of --       11    dredging project proposed in this lawsuit would ever be
 12         MR. DOBBS: Objection. Form and scope.               12    approved by all required state and federal agencies.
 13         MR. HOWARD: Let me finish my sentence.              13    Is that the Port's position?
 14      Q Does the Port need to inform its tenants of          14           MR. DOBBS: Based on the Court's issuing of a
 15   dredging that's performed within tenant leaseholds?       15    protective order for Item -- or Topic No. 69, I believe
 16      A I would assume, yes.                                 16    that is correct. You do not get a corporate rep
 17      Q Do you know when the Port plans to inform its        17    deposition as to that topic.
 18   tenants of dredging it seeks in this lawsuit?             18           MR. HOWARD: So you're instructing the witness
 19         MR. DOBBS: Objection. Form and scope.               19    not to answer.
 20         THE WITNESS: I don't know.                          20           MR. DOBBS: I am.
 21   BY MR. HOWARD:                                            21           MR. HOWARD: And if I were to ask the witness
 22      Q Is it fair to say a lot of work still needs to       22    in terms of how much or how -- how he's being paid for
 23   be done by the Port before any dredging for PCBs in the   23    today, would the Port also assert -- assert an
 24   bay can occur?                                            24    objection based on privilege?
 25         MR. DOBBS: Objection. Scope.                        25           MR. DOBBS: I believe the witness testified as



                                                                                                                         15
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            136
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23304 Page 114 of
                                      168
                                               Page 306                                                        Page 308
  1   to how he was being paid yesterday.                        1           And as to 37, I will represent that this is
  2         MR. HOWARD: Or how much he's being paid?             2    just an excerpt of a very voluminous report.
  3         MR. DOBBS: I don't have an objection to that.        3           And I'll also represent to you, Dr. Johns,
  4   BY MR. HOWARD:                                             4    that I -- I found these last night after our discussion
  5       Q Okay. Dr. Jones --                                   5    about the Tenth Avenue Marine Terminal, and you
  6         Dr. Johns, excuse me, how much are you being         6    indicated that there was additional testing that is now
  7   paid for your work for the Port?                           7    available. So I went looking for it last night, and I
  8       A My charge-out rate is $220 an hour.                  8    found two reports that I want to talk to you about.
  9       Q And how much have -- if you can estimate, how        9           MR. DOBBS: Do you have extra copies, by the
 10   much have you charged the Port for your services over     10    way?
 11   the last 12 years?                                        11           MR. HOWARD: Oh, I'm sorry. Yeah. I'm sorry.
 12       A I can't even give you an estimate.                  12           I only have one, unfortunately, because I -- I
 13       Q Okay. Do you -- are you able to give an             13    was in a rush to --
 14   estimate in terms of how much Windward Environmental      14           MR. DOBBS: That's all right.
 15   has charged the Port for all its work?                    15           MR. HOWARD: -- get things printed out. So
 16       A Maybe three quarters of a million dollars.          16    that's two.
 17       Q From the inception of the work to today?            17    BY MR. HOWARD:
 18       A Yes.                                                18        Q As you're looking at those, Doctor, I want
 19       Q Okay.                                               19    to -- you -- you indicated that there was a
 20         MR. HOWARD: All right. So let's take a              20    comprehensive report performed in response to the Tenth
 21   break. We're at --                                        21    Avenue Marine Terminal Investigation Order
 22         And I think it won't be a problem making your       22    R9-2017-0081.
 23   flight.                                                   23           And both of these reports, one by the City and
 24         THE WITNESS: Okay. Thank you.                       24    one on behalf of the Port -- both state in the
 25         THE VIDEOGRAPHER: Going off the record.             25    introduction that they're responsive to the same


                                               Page 307                                                        Page 309
  1         The time is 11:11 a.m.                               1    investigation order; is that correct?
  2         (Recess taken 11:11 a.m. - 11:28 a.m.)               2        A That is correct.
  3         (John Carter, Esq., and Nancy Yanochik,              3        Q So are you -- are you familiar with both of
  4         Esq. join the deposition.)                           4    these reports?
  5         (Exhibit 36 was marked for identification.)          5        A I am.
  6         (Exhibit 37 was marked for identification.)          6        Q I see one them was -- was prepared for the
  7         THE VIDEOGRAPHER: We are back on the record.         7    Port by Windward Environmental, your firm.
  8         The time is 11:28 a.m.                               8           Were you involved in the preparation of the
  9         MR. HOWARD: We have new counsel in the               9    December 7, 2018, report?
 10   room.                                                     10        A I was.
 11         MR. CARTER: Yeah. For -- for the record, my         11        Q And how were you involved?
 12   name is John Carter. I'm deputy general counsel for       12        A For senior review, primarily. Also, in terms
 13   the Port District.                                        13    of the development of the sampling plan, I contributed
 14         MS. YANOCHIK: I'm Nancy Yanochik. I'm here          14    to that overall design.
 15   with Kelley Drye for the Port District.                   15        Q So you helped design the sampling plan.
 16   BY MR. HOWARD:                                            16           Were you involved in the authorship of this
 17      Q All right. Dr. Johns, we've marked next in           17    report?
 18   sequence, as 36, a Tetra Tech report dated February 12,   18        A As a senior reviewer.
 19   2019, entitled "Tenth Avenue Marine Terminal              19        Q I didn't see anyone sign it, so it's hard
 20   Investigation Order: Dry Season Upland Sampling           20    to -- is there someone at Windward who authored this
 21   Progress Report"; and, as 37, a Windward Environmental    21    particular report?
 22   report dated December 7, 2018, entitled                   22        A Sections were written by different people
 23   "San Diego Unified Port District: Tenth Avenue Marine     23    depending on the subject and the issue. This is
 24   Terminal Investigation Area Bay Sediment Data Progress    24    primarily a progress report with field data -- or data
 25   Report."                                                  25    in it. So it would have been a couple of different



                                                                                                                         16
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            137
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23305 Page 115 of
                                      168
                                               Page 310                                                       Page 312
  1   people at the office.                                      1    summary of the PCB analysis in which the City report
  2      Q Okay. So I have two reports in response to            2    states that PCBs were detected in all 21 sediment
  3   the same order. I'm trying to figure out, what was the     3    samples.
  4   allocation of work between Exhibit 36 and 37?              4           Does that mean upland sediment samples?
  5      A Allocation of work --                                 5        A Yes. Soils.
  6      Q As between the City and the Port.                     6           MR. DOBBS: Objection. Form.
  7      A Yeah. So Exhibit 36 is a work product of the          7           MR. JULIUS: Join.
  8   Port done by Tetra Tech, and it's their -- the sampling    8    BY MR. HOWARD:
  9   that they've undertaken as part of the TAMT                9        Q And are those upland sediment samples in
 10   investigative order.                                      10    Switzer Creek?
 11         37 is the -- the principal authority of this        11        A They are a variety of locations. I don't
 12   was Windward, reviewed by the City. And there's a         12    remember the exact locations of all the --
 13   cost-share basis for the sampling and analysis of -- of   13        Q Okay.
 14   the end water work.                                       14        A -- all the samples.
 15      Q As between the City and the Port?                    15        Q But we know that they were all upland sediment
 16      A That's correct.                                      16    samples; correct?
 17      Q But help me understand. Why two reports in           17        A That's correct.
 18   response to the same order?                               18        Q And it states that the total PCB
 19      A I think that's how the two -- the clients            19    concentrations ranged from 1.6 parts per billion --
 20   decided to produce it this time as their project -- as    20    this is Switzer-1 -- to 58 parts per billion at
 21   they are just progress reports.                           21    Beardsley-4.
 22      Q Are they looking at the same issues? Is              22           Do you see that?
 23   there --                                                  23        A Yes.
 24      A No.                                                  24        Q And do those results indicate as to at least
 25      Q Like, is there technical overlap, or is there        25    all upland PCB samples that their results are all below

                                               Page 311                                                       Page 313
  1   a -- sort of a defined separation of the scope and the     1    84 parts per billion?
  2   objectives of these two reports?                           2           MR. DOBBS: Objection. Form and scope.
  3       A Yes. The -- the -- as stated in the title,           3           MR. JULIUS: Join.
  4   the San Diego is just an upland sampling event, whereas    4           THE WITNESS: They are all below 84 parts per
  5   the -- the work done by Windward was all the end water     5    billion.
  6   sediment sampling.                                         6    BY MR. HOWARD:
  7       Q All right. So just so I'm keeping score at           7        Q So the City report does an upland sediment
  8   home, the City was looking at uplands sampling, and the    8    investigation, takes 21 samples, and finds that PCB
  9   Port and Windward were looking at bay area sampling.       9    concentrations are all below 84 parts per billion;
 10   Is that fair?                                             10    correct?
 11       A That's correct. And the -- the Port also            11           MR. DOBBS: Objection. Form.
 12   has -- also had done upland sampling, too. They have      12           MR. JULIUS: Join.
 13   some upland sampling responsibilities that are            13           THE WITNESS: That's correct.
 14   different than the -- than the City's.                    14    BY MR. HOWARD:
 15       Q When you say "responsibilities,"                    15        Q And then the Port, in response to the same
 16   responsibilities through the investigation order          16    investigation order, which is the Windward
 17   that --                                                   17    Environmental report, looks at the area -- the bay area
 18       A That's correct.                                     18    around Tenth Avenue Marine Terminal; correct?
 19       Q The investigation order assigns the City            19        A That is correct.
 20   certain responsibilities and the Port certain             20        Q And the Windward report -- looks like I --
 21   responsibilities?                                         21    hopefully, I tabbed it. Did I tab it for you? Yes.
 22       A That's correct.                                     22           On Section 4.3 that's entitled "PCBs and
 23       Q Taking a look at the City report, Exhibit 36,       23    PCTs," there's a summary table of the findings of the
 24   on the uplands investigation, if -- I tabbed it for       24    sampling for PCBs and sediments, and that's depicted
 25   ease of reference -- on page 21 and 22 seems to be the    25    in -- in a table, on 4-3.



                                                                                                                         17
                              TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            138
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23306 Page 116 of
                                      168
                                              Page 314                                                        Page 316
  1          Do you see -- do you see that?                      1    you add in the other 27 samples and their results, that
  2       A I do.                                                2    would generate the mean of 153 parts per billion?
  3       Q Okay. Can you help explain to me how to read         3       A That's correct.
  4   this table? What -- I understand the difference in the     4       Q Okay. And this table also indicates that
  5   depths, but what's 14 J, 5.93 J? What -- what does         5    there's a variation of concentrations of PCBs depending
  6   that -- what does that mean? I don't understand what       6    upon the depth. And I think, maybe on the next page,
  7   the J means in this table.                                 7    there's an indication on page 36 -- yes.
  8          MR. DOBBS: Objection. Form.                         8          In the first paragraph, the last sentence, it
  9          THE WITNESS: The J qualifier is a qualifier         9    says "Average PCB concentrations increase with depth,
 10   put on by the QA -- third-party QA chemists. It means     10    ranging from 153 parts per billion for the surface...to
 11   that the value is an estimated value.                     11    352 parts per billion for 2-3-foot interval samples."
 12   BY MR. HOWARD:                                            12          So can you help me understand why -- or, I
 13       Q Why is it estimated?                                13    mean, do you have an understanding of why the
 14       A It -- I'm not an analytical chemist, but there      14    concentrations seem to be increasing with depth?
 15   could be interferences that they noted in the -- in the   15          MR. DOBBS: Objection. Form.
 16   record, analysis record. So they -- they say this         16          THE WITNESS: Well, all else being the same,
 17   is -- this value estimates what the value was. They       17    the sediment is settling out over time, that
 18   don't know if it's exactly at 14 or whether it's 13 or    18    concentrations of depth would indicate higher
 19   15.                                                       19    concentrations were present in the sediment in -- in
 20       Q So there may be a certain amount of error           20    past time.
 21   inherent in the data based on the J designation?          21          If the sediments are highly disturbed, it
 22          MR. DOBBS: Objection. Form.                        22    may -- may mean -- you may not be able to interpret
 23          THE WITNESS: Yeah. It lacks the quality of         23    what it means other than that it's present there at
 24   an unqualified value.                                     24    depth.
 25   ///                                                       25          But, typically, if there's -- if there's no


                                              Page 315                                                        Page 317
  1   BY MR. HOWARD:                                             1    disturbance, then depth indicates usually time as
  2       Q Okay. And in this table, there is a column           2    sediment settles out.
  3   that says "Mean," and it ranges from 153 parts per         3    BY MR. HOWARD:
  4   billion up to 352 parts per billion.                       4        Q Do you have an understanding in terms of the
  5          Do you see that?                                    5    time associated with sediments accruing three feet in
  6       A I do.                                                6    depth around Tenth Avenue Marine Terminal?
  7       Q Was -- was that the data you were referring to       7          Is this a -- does the data from three feet
  8   yesterday about the -- the results for PCB sediment        8    down indicate that that's -- that was once official
  9   testing indicated that the levels were elevated around     9    data from 50 years ago? 60 years ago?
 10   Tenth Avenue Marine Terminal?                             10        A We have --
 11       A I wasn't --                                         11          MR. DOBBS: Objection. Form and scope.
 12          MR. DOBBS: Objection. Form.                        12          THE WITNESS: We have no analytical
 13          THE WITNESS: I wasn't thinking about the           13    information to estimate deposition rates.
 14   mean. I was thinking about some of the concentrations     14    BY MR. HOWARD:
 15   that are represented in the maximum, and their values     15        Q Okay. So we don't know the deposition rates,
 16   below that are near the maximum.                          16    so we don't know in what time frame three feet down
 17   BY MR. HOWARD:                                            17    would have been effectively surface concentrations at
 18       Q Okay. But what's the mean, then? How should         18    some past point in time; correct?
 19   I interpret the column that says "Mean" in this           19        A That's correct.
 20   table?                                                    20          MR. DOBBS: Objection to form and the scope.
 21       A Well, there are 29 samples collected of the --      21    BY MR. HOWARD:
 22   which all 29 detected PCBs, and this is just a straight   22        Q But you indicated that this might be a form of
 23   mean calculation of -- of those values.                   23    a time capsule in the sense that increased PCBs with
 24       Q I see. So if four- -- for example, if 14 --         24    depth suggests that, over time, overall concentrations
 25   14 J was the low and four- -- 1,490 J was the high, if    25    in the bay are decreasing.



                                                                                                                         18
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            139
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23307 Page 117 of
                                      168
                                             Page 318                                                     Page 320
  1         Is that fair?                                      1       A That's correct.
  2       A In -- in a particular location, sediment at        2         MR. DOBBS: Objection. Form and scope.
  3   depth would indicate -- with all other things being      3   BY MR. HOWARD:
  4   equal, would indicate a time function to the             4       Q Has the Port proposed dredging at Tenth Avenue
  5   concentrations. Yes.                                     5   Marine Terminal to the regional board as part of its
  6       Q So we have this Port report that's been            6   discussions?
  7   submitted sometime around December 7, 2018. So it's      7         MR. DOBBS: Objection. Scope.
  8   been, now, four to five months and --                    8         THE WITNESS: No.
  9         I should ask: Has this report been submitted       9   BY MR. HOWARD:
 10   to the regional board now?                              10       Q Okay. Let's move to marine paints. And for
 11       A I believe I -- yes. I believe this progress       11   this, we'll need a couple exhibits, including perhaps
 12   report has been submitted to them. That's why I         12   referring back to Exhibit 9, which is the Shelter
 13   indicated it might be on GeoTracker. Yeah.              13   Island Yacht TMDL [as said]. It should be Exhibit 9,
 14       Q And is the Port awaiting a response from these    14   Dr. Johns.
 15   two investigation orders from the regional board?       15         Actually, I'll need four things. We have
 16       A Yes.                                              16   Exhibit 9, and then we have that, this --
 17         MR. DOBBS: Objection. Form and scope.             17         MR. HOWARD: So what's -- what is --
 18   BY MR. HOWARD:                                          18         THE WITNESS: These are not in order.
 19       Q Are you the Port's liaison with the regional      19         MR. HOWARD: What's the map going to be?
 20   board for purposes of this investigation?               20         MR. BRUNTON: 38.
 21       A I am not.                                         21         MR. HOWARD: Okay. So that's going to be 38.
 22       Q Who is?                                           22   That's 38.
 23         MR. DOBBS: Objection. Scope.                      23         (Exhibit 38 was marked for identification.)
 24         THE WITNESS: It would be Bill Golightly.          24   BY MR. HOWARD:
 25   ///                                                     25       Q Okay. So marked as 38 is a Unified Port of


                                             Page 319                                                     Page 321
  1   BY MR. HOWARD:                                           1   San Diego diagram from its website entitled "Areas of
  2      Q So you're working with Mr. Golightly on this        2   San Diego Bay with Copper Pollution."
  3   Tenth Avenue Marine Terminal investigation?              3         Oh, are you looking for --
  4      A That's correct.                                     4         It should be on the bottom.
  5      Q Will Windward be involved in developing             5       A It's --
  6   recommendations in terms of what to do in response to    6       Q It's reverse order.
  7   the data that's in Exhibit 37?                           7         No, it's not.
  8         MR. DOBBS: Objection. Scope.                       8       A No. They're all out of -- they're all out of
  9         THE WITNESS: That's for the Port to decide,        9   order.
 10   whether it would participate or not.                    10       Q Oh, they're out of order. All right.
 11   BY MR. HOWARD:                                          11       A Yeah. So I'm -- I've had no luck doing this.
 12      Q As we sit here today, though, we don't -- we       12         MR. DOBBS: Do you mind if he refers to this
 13   don't know whether the regional port -- excuse me.      13   one?
 14         As we sit here today, we don't know whether       14         MR. HOWARD: No, not at all.
 15   the regional board is going to require from the Port    15         MR. DOBBS: That might be easier.
 16   any additional investigation or any re- -- any          16         MR. HOWARD: No. That's easier, so --
 17   remediation around the Tenth Avenue Marine Terminal.    17         Yeah. We're not --
 18         Is that fair?                                     18         THE WITNESS: Move on. Move on.
 19      A That's fair.                                       19         MR. HOWARD: That's there more as a -- as a
 20         MR. DOBBS: Objection. Form and scope.             20   resource anyway. So let's just get the numbering
 21   BY MR. HOWARD:                                          21   correct.
 22      Q And just to make sure I understand the             22       Q 38 is the -- a download of the Port's website
 23   chronology, the Port and the City are -- are in a       23   on "Areas of San Diego Bay with Contamination."
 24   wait-and-see mode to see what the -- the regional       24         MR. DOBBS: Objection. Form.
 25   board's reaction to the data is?                        25   ///



                                                                                                                    19
                            TSG Reporting - Worldwide                 877-702-9580

                                                       Exhibit 1
                                                         140
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23308 Page 118 of
                                      168
                                               Page 322                                                       Page 324
  1   BY MR. HOWARD:                                             1        Q Is that Exhibit 9? Did we not --
  2      Q We have the Shelter Island Yacht Club TMDL.           2        A I don't have that.
  3         Next is the Paco Terminals --                        3          MR. DOBBS: Oh. Exhibit --
  4         (Exhibit 39 was marked for identification.)          4    BY MR. HOWARD:
  5         MR. BRUNTON: That will be 39?                        5        Q I thought we handed you that.
  6         MR. HOWARD: That will be 39.                         6        A Oh, I'm sorry. There it is. I'm sorry. It
  7         This will be the Paco Terminals CAO regarding        7    got buried.
  8   copper ore.                                                8        Q I don't even have my own exhibits in another
  9         MR. BRUNTON: Excuse me.                              9    binder. Let me see if I can go back to 9 here for a
 10         MR. HOWARD: And, lastly, as Exhibit 40 will         10    second.
 11   be a copy of a 2001 RAND report entitled "Disposal        11          All right. So on the copper TMDL for
 12   Options for Ships."                                       12    Shelter Island Yacht Club, on page 3, paragraph 9, it
 13         (Exhibit 40 was marked for identification.)         13    talks about the adverse effects of copper.
 14   BY MR. HOWARD:                                            14          Does the Port agree that copper is toxic to
 15      Q So for this part of the discussion, Doctor,          15    fish?
 16   we're going to be bouncing around a little bit with       16        A In some forms, it can be. Yes.
 17   these -- with these four exhibits. And I'll give you a    17        Q In what forms are you referring to?
 18   moment to digest that.                                    18        A Dissolved forms.
 19         I -- I suspect you're familiar with                 19        Q Okay. So, in certain forms, copper is not
 20   Exhibit 39, the Paco Terminals cleanup and abatement      20    harmful to fish?
 21   order.                                                    21        A That's correct.
 22      A Yes.                                                 22        Q And what forms are those?
 23      Q Okay. Are you -- have you seen, before,              23        A In -- in forms where it's complexed with other
 24   what's marked as 38, the Port District map of ten         24    ions or if it's in a matrix such as ore.
 25   marinas around the bay with copper contamination?         25        Q Okay. So in dissolved -- in dissolved form,

                                               Page 323                                                       Page 325
  1       A Yes.                                                 1    copper is toxic to fish; correct?
  2         MR. DOBBS: Objection. Form.                          2        A That's correct.
  3   BY MR. HOWARD:                                             3        Q And it was for that reason that copper was
  4       Q And have you ever seen what has been marked as       4    used for a period of time in marine paints in order to
  5   Exhibit 40, the 2001 RAND report, "Disposal Options for    5    ward off barnacles and such from attaching to vessels;
  6   Ships"?                                                    6    correct?
  7       A I have not.                                          7        A That's correct. That was the principal
  8       Q Okay. Let's look at Exhibit 38 first, which          8    action. There's some bottom paints out there called
  9   is the -- the map.                                         9    ablate, which means that they -- thin layers of it
 10         All right. And based on the Shelter Island          10    fluff -- slough off the vessels, and so they -- the
 11   copper TMDL, I understand that the Port is required to    11    organisms don't have a chance to really attach
 12   reduce the overall loading from copper at                 12    themselves. And the copper is there as a -- as a belt
 13   Shelter Island by 76 percent by 2022.                     13    with that suspender to -- to ward it off.
 14         Is that correct?                                    14        Q This paragraph also states, near the bottom --
 15         MR. DOBBS: Objection. Form.                         15    I think it's the second-to-last sentence -- "Copper in
 16         THE WITNESS: That's correct.                        16    the sediment may need to be removed through human
 17   BY MR. HOWARD:                                            17    intervention such as dredging, which can be very
 18       Q Now, on page 3 of that -- let me see. I want        18    costly."
 19   to make sure. On the TMDL, on page 3 -- if you can        19           Do you see that?
 20   turn to page 3 of the Shelter Island TMDL.                20        A I do.
 21       A I'm sorry. I don't have that. I have Paco.          21        Q And Exhibit 38, the map, is the Port's
 22       Q We don't have Shelter Island? I thought we          22    depiction of ten marinas where there's significant
 23   gave you the Shelter Island.                              23    copper pollution.
 24       A Just a single page and then "Disposal               24           Is that also correct?
 25   Options" --                                               25        A That's correct.



                                                                                                                        20
                             TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            141
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23309 Page 119 of
                                      168
                                               Page 326                                                        Page 328
  1       Q Isn't the Port seeking from defendants funding       1    BY MR. HOWARD:
  2   to dredge some of the same areas that are designated by    2        Q Has the highest. Just to correct, I just --
  3   the Port as being high for copper and sediment?            3    has the highest.
  4         MR. DOBBS: Objection. Form and scope.                4        A Yeah. I would assume that, there, that would
  5         THE WITNESS: There may be some overlap. Yes.         5    still be a good option.
  6   BY MR. HOWARD:                                             6           The others, I don't know if the fact that it
  7       Q So if the -- if the Port were to, through this       7    says that it's found to have copper pollution, whether
  8   lawsuit, conduct a voluntary dredging project, would it    8    the concentrations in the sediments are at a level that
  9   not also be resolving, to some extent, the copper          9    are harmful for the organisms or whether they're
 10   contamination at some of these marinas?                   10    just -- the fact that one can -- can detect elevated
 11         MR. DOBBS: Objection. Form and scope.               11    levels of copper in the sediments.
 12         THE WITNESS: I think that's debatable               12        Q But is it fair to say that one of the
 13   because, if -- if boat owners are continued to allow to   13    considerations for any environmental dredging project
 14   use copper paint, you may remove the sediments, but       14    is to make sure that you're not doing the same dredging
 15   you're going to recontaminate them with copper. And       15    twice? Is that fair?
 16   the cycle goes over -- over and over.                     16           MR. DOBBS: Objection. Form and scope.
 17   BY MR. HOWARD:                                            17           THE WITNESS: That is one of the base tenets
 18       Q Is copper paint allowed to be used by the Port      18    of a -- of a -- a well-thought-out dredging project.
 19   today?                                                    19    Yes.
 20       A By the Port? I don't think the Port has             20    BY MR. HOWARD:
 21   jurisdiction over what paints people can put on their     21        Q Okay. So one of the factors that would have
 22   boats, but copper paint is allowed in the state of        22    to be considered in any environmental dredge for PCBs
 23   California.                                               23    in San Diego Bay is the existing conditions in areas
 24       Q So if the Port were to go out and conduct           24    that the -- that the Port proposes to dredge and
 25   dredging in various marinas that are high in copper for   25    whether it has copper at high concentrations or not;


                                               Page 327                                                        Page 329
  1   purposes of addressing PCBs in sediments, is it the        1    correct?
  2   Port's testimony that that will not have a material        2           MR. DOBBS: Objection. Form and scope.
  3   effect in terms of copper issues at those locations --     3           THE WITNESS: That could be one consideration.
  4          MR. DOBBS: Objection. Form and scope.               4    Yes.
  5   BY MR. HOWARD:                                             5    BY MR. HOWARD:
  6       Q -- because of recontamination?                       6        Q What is your -- your understanding of Paco
  7          MR. DOBBS: Objection.                               7    Terminals and the -- and the -- the dredge that -- the
  8          THE WITNESS: Well, I -- it's a -- it's a time       8    copper ore dredge that took place at that location?
  9   function. It -- I didn't put a time function on the        9        A It was dredged, and I believe it was put up on
 10   first answer, which is it could recontaminate if copper   10    -- in the same general area.
 11   is continued to be used. So far in the future -- and I    11        Q Is that area considered to be a -- is the Paco
 12   don't know when that would be -- the copper               12    Terminals area still considered to be a concern for
 13   concentrations in the -- in the sediments might rise to   13    purposes of copper concentrations around National City
 14   the need to redredge. Yes.                                14    Terminal?
 15   BY MR. HOWARD:                                            15           MR. DOBBS: Objection. Form and scope.
 16       Q Then that begs the question: Why would it           16           THE WITNESS: I don't believe so. No.
 17   make sense to dredge at this time at all until such       17    BY MR. HOWARD:
 18   time as the copper paint issue is resolved?               18        Q So is it the Port's position that there are no
 19          MR. DOBBS: Objection. Form and scope.              19    ongoing material impacts of copper from the
 20          THE WITNESS: I think -- in Shelter Island,         20    Paco Terminals remediation in the bay?
 21   for example, I don't think there is a -- I don't -- I     21           MR. DOBBS: Form and scope. Objection.
 22   don't know from the expert reports whether that area is   22           THE WITNESS: I don't know.
 23   identified, but Shelter Island is the one that has        23    BY MR. HOWARD:
 24   the -- the area that has the high copper pollution. So    24        Q Now, the Port operates two marine terminals
 25   I would assume that any action taken there --             25    and one passenger terminal in San Diego Bay; correct?



                                                                                                                         21
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            142
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23310 Page 120 of
                                      168
                                              Page 330                                                        Page 332
  1       A That's correct.                                     1    BY MR. HOWARD:
  2       Q Is it also correct that foreign vessels come        2        Q Let's take a look at the -- the 2001 RAND
  3   and go into the bay regularly?                            3    report, Exhibit 40. It's a -- it's a hefty document,
  4       A I don't -- what's -- what's regularly?              4    but I -- I tabbed so you're aware of where I want to
  5       Q Let's -- let's talk in sort of plain language.      5    talk with you, Dr. Johns. And it is -- it looks like
  6         Are you aware that foreign vessels come and go      6    page 132.
  7   into -- into the bay?                                     7           And there's a table, Table C.1, in this RAND
  8       A Yes.                                                8    report entitled "Analysis of PCBs for Navy and" -- the
  9       Q Do you have a sense on how frequently foreign       9    acronym is all caps -- "MARAD Retired Ship Assets."
 10   vessels come and leave the bay?                          10           And the description lead-in to this table is
 11       A I do not know.                                     11    two paragraphs above the table. It says "Table C-1
 12         MR. DOBBS: Objection. Scope.                       12    shows that 28 percent of all retired Navy ships have
 13   BY MR. HOWARD:                                           13    been sampled in some manner for PCBs and that, of
 14       Q Do you know whether foreign vessels have           14    these, 77 percent contain PCBs above" -- "above 50
 15   arrived and departed San Diego Bay for decades?          15    parts per million in at least one material," and then
 16         MR. DOBBS: Objection. Scope.                       16    it's hyphen, "the limit at which stringent regulations
 17         THE WITNESS: Yes.                                  17    begins."
 18   BY MR. HOWARD:                                           18           The next sentence, "Of the 113 Navy ships
 19       Q Does the Port believe PCBs leech from marine       19    ready for disposal, 50 have been sampled and all 50
 20   paints?                                                  20    were found to contain regulated levels of PCBs."
 21       A There's a potential for that. Yes.                 21           Okay. Do you see that paragraph?
 22       Q But my question is: Does the Port believe          22        A I do.
 23   that PCBs leech from marine paints? It's not about       23        Q Okay. Is it the Port's understanding that
 24   potentiality.                                            24    Navy ships contained PCB-containing materials?
 25       A Yes.                                               25        A Yes.

                                              Page 331                                                        Page 333
  1       Q Okay. Does the Port have any understanding in       1       Q Is it the Port's assumption that U.S. Navy
  2   terms of whether foreign vessels used paints with PCBs    2    ships contained PCBs manufactured by Monsanto?
  3   made by non-U.S. manufacturers of PCBs?                   3          MR. DOBBS: Objection. Form.
  4         MR. DOBBS: Objection. Scope.                        4          THE WITNESS: Yes.
  5         THE WITNESS: I don't know.                          5    BY MR. HOWARD:
  6   BY MR. HOWARD:                                            6       Q Is it the Port's assumption that all foreign
  7       Q Has the Port accounted for the PCB loading to       7    vessels contained PCBs also manufactured by Monsanto?
  8   San Diego Bay from foreign vessel traffic?                8          MR. DOBBS: Objection. Form and scope.
  9         MR. DOBBS: Objection. Form and scope.               9          THE WITNESS: I don't know.
 10         THE WITNESS: I don't know.                         10    BY MR. HOWARD:
 11   BY MR. HOWARD:                                           11       Q Has the Port determined whether Navy vessels
 12       Q What has the Port done to prevent PCBs             12    in San Diego Bay had PCBs and to what extent those Navy
 13   manufactured outside the U.S. from leeching out of       13    vessels contributed to PCBs in the bay?
 14   foreign vessels?                                         14          MR. DOBBS: Objection. Form.
 15         MR. DOBBS: Objection. Form and scope.              15          THE WITNESS: Not specifically quantified to a
 16         THE WITNESS: I don't know.                         16    Navy vessel or Navy vessels in particular.
 17   BY MR. HOWARD:                                           17    BY MR. HOWARD:
 18       Q Is the Port aware of the amount of PCBs            18       Q Has the Port ever demanded from the Navy to
 19   manufactured in the United States as a percentage of     19    reduce PCB discharges from its facilities in Navy
 20   the amount of PCBs that were manufactured outside of     20    ships?
 21   the United States?                                       21          MR. DOBBS: Objection. Scope and form.
 22         MR. DOBBS: Objection. Form and scope.              22          THE WITNESS: I don't know.
 23         MR. JULIUS: Join.                                  23    BY MR. HOWARD:
 24         THE WITNESS: I don't know.                         24       Q On the next page that's tabbed on the RAND
 25   ///                                                      25    report, there's a section entitled "PCBs In Other




                                                                                                                        22
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           143
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23311 Page 121 of
                                      168
                                               Page 334                                                         Page 336
  1   Merchant Ships" at the bottom of the page.                 1     much Navy traffic and Merchant Marine traffic takes
  2         And the first sentence states "PCBs are              2     place in San Diego Bay?
  3   regularly encountered during recycling of merchant         3         A Yes.
  4   ships. B. D. Ghosh reports up to 800 kilograms of PCBs     4         Q And what's that based on?
  5   in the paint of merchant ships recycled in India in        5         A I'm -- I'm assuming records are kept and that
  6   recent years and also reports PCBs in electric cables      6     they're aware of those records.
  7   and other materials."                                      7         Q Okay. But, as you sit here today, you're not
  8         Is it the Port's understanding that PCBs are         8     familiar with those records.
  9   also found on merchant vessels?                            9         A I am not familiar with those records.
 10       A Yes.                                                10         Q Do you know who within San Diego -- at
 11       Q Is it the Port's assumption that those PCBs on      11     San Diego Port District would be able to provide more
 12   merchant vessels were manufactured by Monsanto?           12     specifics on the amount of traffic of Navy vessels and
 13         MR. DOBBS: Objection. Form and scope.               13     Merchant Marine vessels in San Diego Bay?
 14         THE WITNESS: 100 percent? All PCBs on any           14         A I don't know.
 15   merchant ship?                                            15         Q So it's fair to say that the Port hasn't taken
 16   BY MR. HOWARD:                                            16     any formal action to prevent vessels from discharging
 17       Q Correct.                                            17     PCBs into the bay?
 18       A No. I don't know.                                   18           MR. DOBBS: Objection. Form and scope.
 19       Q Why were -- why did the Port testify that it        19           THE WITNESS: The question today has been
 20   understood all U.S. Navy ships to have Monsanto PCBs?     20     whether or not -- if -- if we're defining discharging
 21   What's the difference?                                    21     as leeching from the hull of a ship, that is correct.
 22         MR. DOBBS: Objection. Form.                         22     BY MR. HOWARD:
 23         THE WITNESS: Contracts may have required use        23         Q Is there -- are you aware of any Port
 24   of U.S.-based products in the building of the ships and   24     mandates, requirements, policies that prevent the
 25   outfitting of the ships as opposed to relying on and      25     discharge of PCBs into the bay from other areas of Navy


                                               Page 335                                                         Page 337
  1   purchasing from foreign powers, foreign governments.       1     vessels or Merchant Marine vessels?
  2   BY MR. HOWARD:                                             2           MR. DOBBS: Objection. Form and scope.
  3      Q Is that an assumption that you're making?             3           THE WITNESS: No. I don't know.
  4      A It's the assumption I'm making.                       4     BY MR. HOWARD:
  5         MR. DOBBS: Objection. Form.                          5        Q Are you aware -- has the Port ever made a
  6         THE WITNESS: Correct.                                6     demand to a PCB discharger to remediate the PCBs that
  7         MR. DOBBS: Scope.                                    7     discharger released into San Diego Bay?
  8   BY MR. HOWARD:                                             8           MR. DOBBS: Objection. Form and scope.
  9      Q So I think the -- you testified that -- that          9           THE WITNESS: Yes.
 10   the Port's aware that PCBs were also on merchant          10     BY MR. HOWARD:
 11   vessels; correct?                                         11        Q Okay. Describe that Port demand to a PCB
 12      A Correct.                                             12     discharger to remediate PCBs.
 13      Q And is it the Port's understanding that those        13        A Yeah. I think there was a lawsuit brought on
 14   merchant vessels leeched PCBs into San Diego Bay?         14     behalf of the Port to remediate Tow Basin that includes
 15         MR. DOBBS: Objection. Form and scope.               15     PCBs as discharged.
 16         THE WITNESS: That's correct.                        16        Q Okay. Any other examples?
 17   BY MR. HOWARD:                                            17        A (No audible response.)
 18      Q Is it fair to say that the Port does not have        18        Q And to be clear, for the record, that was a
 19   a policy in terms of requiring vessels that come and go   19     lawsuit by the Port against Lockheed and
 20   from San Diego Bay to be free of PCB-containing           20     General Dynamics; correct?
 21   materials?                                                21        A That is correct. Yes.
 22      A I don't know.                                        22           I don't know.
 23         MR. DOBBS: Objection. Form and scope.               23        Q Let's talk about Navy operations. We have,
 24   BY MR. HOWARD:                                            24     actually, only --
 25      Q Does the Port have an understanding of how           25           MR. HOWARD: Here -- here's the lay of the



                                                                                                                          23
                              TSG Reporting - Worldwide                    877-702-9580

                                                           Exhibit 1
                                                             144
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23312 Page 122 of
                                      168
                                              Page 338                                                       Page 340
  1   land. If I can -- if I can get to about 12:30 or           1   waste into San Diego Bay?
  2   thereabouts, I think I'll have one more phase, and         2      A Yes.
  3   we'll be done by early afternoon. Okay?                    3      Q This -- what has been marked as Exhibit 41,
  4         MR. DOBBS: Wonderful.                                4   this GAO report, paints a picture -- and we'll turn to
  5         MR. HOWARD: So I think that's a very                 5   the specifics -- paints a picture that the Navy has
  6   realistic possibility here, but I don't want to -- I       6   been slow to get the message that PCBs ought to be
  7   don't want to miscalculate and put everyone in a bind.     7   removed from use.
  8   So if -- if we could at least go to -- we have ten         8         And have you, through the course of your work,
  9   minutes. So can we go to the end of this. And then         9   ever reviewed this GAO report?
 10   we'll break for lunch and -- and then come back and       10         MR. DOBBS: Objection. Form.
 11   hopefully, in the next hour, finish this up.              11         THE WITNESS: I have not.
 12         THE WITNESS: I'm good.                              12   BY MR. HOWARD:
 13         MR. HOWARD: Okay. Exhibit 41 is going to be         13      Q If you turn to page 3, that section that says
 14   a 1994 GAO report on PCBs on DOD installations.           14   "Results in Brief" --
 15         And, for the record, it's entitled -- it's          15      A Yes.
 16   dated October -- excuse me.                               16      Q -- and talking about various DOD
 17         It's dated August 1994, entitled                    17   installations. The second paragraph states "More than
 18   "Environmental Compliance; DOD Needs to Better Identify   18   15 years after the act," which is referring to the
 19   and Monitor Equipment Containing Polychlorinated          19   Toxic Substances Control Act, TSCA, "was enacted, some
 20   Biphenyls."                                               20   installations are still not meeting the EPA
 21         (Exhibit 41 was marked for identification.)         21   requirements regarding monitoring, storing, and
 22         MR. HOWARD: And then we'll mark two                 22   disposing of PCBs items."
 23   photographs as Exhibits 42A and 42B.                      23         Are we on the same page?
 24         So that would be 42A.                               24      A I am.
 25         42B.                                                25      Q Okay. So I want to ask a question.


                                              Page 339                                                       Page 341
  1         Thank you.                                           1          From the Port's perspective, if -- if DOD
  2         (Exhibit 42A was marked for identification.)         2   facilities around San Diego Bay, for example, are not
  3         (Exhibit 42B was marked for identification.)         3   following the rules in terms of managing and handling
  4   BY MR. HOWARD:                                             4   PCBs, does the Port believe the releases from those
  5      Q These are -- 42A -- Exhibit 42A is a picture          5   facilities are still Monsanto's responsibility?
  6   of what could be considered the -- the Navy Mothball       6          MR. DOBBS: Objection. Form and scope.
  7   Fleet that was located here in San Diego Bay.              7          MR. JULIUS: Join.
  8         And 42B is a picture of what is today -- an          8          THE WITNESS: I don't know.
  9   area that is today around Navy Base San Diego. So I        9   BY MR. HOWARD:
 10   want to give you -- just so we have a visual frame of     10       Q On page 10 of this DOD report, there's a
 11   reference.                                                11   section entitled "Use of PCBs in DOD."
 12         When we had our historical discussion of            12       A Yes.
 13   San Diego Bay yesterday, Dr. Johns, we talked about       13       Q It says "Military installations have thousands
 14   the -- the -- the history of sewage in the bay, and we    14   of electrical transformers and other electrical
 15   touched about certain other features of the bay.          15   equipment that either contain or are suspected to
 16         Is it fair to say that the U.S. Navy had a          16   contain PCBs."
 17   heavy industrial use of San Diego Bay historically?       17          And then it states "The Secretary of Defense
 18      A Yes.                                                 18   has not issued any PCB guidance to the military
 19      Q Okay. And is it also fair to say the                 19   services and does not maintain DOD-wide statistics."
 20   U.S. Navy has discharged industrial chemicals into the    20          Is that consistent with your understanding
 21   bay over the course of history?                           21   that military installations had or used PCB-containing
 22      A That has been stated in several of the CAOs.         22   electrical transformers and other equipment on their
 23      Q Okay. Is it also fair to say that San Diego          23   facilities?
 24   Bay had a long history of industrial facilities           24          MR. DOBBS: Objection. Form.
 25   populating the tidelands and discharging industrial       25          THE WITNESS: I believe, historically, yes,



                                                                                                                       24
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           145
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23313 Page 123 of
                                      168
                                              Page 342                                                        Page 344
  1   that's correct.                                           1        SAN DIEGO, CALIFORNIA; WEDNESDAY, MAY 1, 2019
  2   BY MR. HOWARD:                                            2               1:06 P.M. - 3:02 P.M.
  3       Q And when we were talking yesterday about a PCB      3                   - - - -
  4   heat map and the sediments around San Diego Bay, we       4          THE VIDEOGRAPHER: This is the beginning of
  5   talked about there being higher concentrations around     5    Media No. 2.
  6   the Lindbergh Field war plants, we talked about there     6          The time is 1:06 p.m.
  7   being higher concentrations around the shipyards, and     7          We are back on the record.
  8   then we talked about higher concentrations around the     8          (Karen Holman joins the deposition.)
  9   shoreline of the Navy facilities. And --                  9          MR. HOWARD: I know we have someone else who
 10          Do you remember that?                             10    joined us. Could they identify themselves for the
 11       A I do, yes.                                         11    record?
 12       Q Okay. And is it the Port's position that the       12          KAREN HOLMAN: Karen Holman.
 13   reason one finds higher concentrations of PCBs in the    13          MR. HOWARD: Okay. Ms. Holman, you're going
 14   sediments around Naval facilities is because the Navy    14    to be --
 15   used, for purposes of national defense, PCB-containing   15          Is she a 30(b)(6) witness?
 16   equipment?                                               16          MR. CARTER: Karen Holman is here as a Port
 17       A Yes.                                               17    representative, just to observe.
 18       Q Does the Port have any information to indicate     18          MS. DAVIS: Yes. She's identified as a
 19   that PCB-containing materials on Navy ships and          19    30(b)(6) witness.
 20   merchant ships were higher than, for example,            20          MR. HOWARD: She is identified as a 30(b)(6)
 21   nonmilitary and noncommercial vessels?                   21    witness. That's my point.
 22          MR. DOBBS: Objection. Form and scope.             22          MR. CARTER: Yes.
 23          THE WITNESS: I don't know.                        23          MR. HOWARD: Okay.
 24          MR. HOWARD: Okay. We are at a hard stop here      24    ///
 25   with the -- the video. We'll go off the record.          25    ///


                                              Page 343                                                        Page 345
  1       THE VIDEOGRAPHER: This is the end of                  1                EXAMINATION (Continued)
  2   Media No. 1.                                              2    BY MR. HOWARD:
  3       The time is 12:17 p.m.                                3        Q All right. Dr. Johns, as we sort of get to
  4       We are now off the record.                            4    the -- the tail end of this, I want to talk to you
  5       (Lunch recess from 12:17 p.m. - 1:06 p.m.)            5    about the -- finish up on the Navy bases and Navy
  6                                                             6    operations.
  7                                                             7           In Exhibit 42A and 42B -- I could have picked
  8                                                             8    a lot of other pictures, but I wanted to capture the
  9                                                             9    intense use of San Diego Bay by the Navy, and 42A looks
 10                                                            10    to me -- I tried to count them up, but they -- I gave
 11                                                            11    up. They look like hundreds of Navy vessels.
 12                                                            12           I can't tell whether they're mothballed or
 13                                                            13    active, but would you agree with that?
 14                                                            14           MR. DOBBS: Objection. Form.
 15                                                            15           THE WITNESS: I agree.
 16                                                            16    BY MR. HOWARD:
 17                                                            17        Q Okay. To your -- to the Port's knowledge,
 18                                                            18    there has been no prior PCB sediment remediations on
 19                                                            19    Navy installations in San Diego Bay; correct?
 20                                                            20        A Strictly -- strictly for PCBs or -- or for
 21                                                            21    contaminants in general?
 22                                                            22        Q Let's start more broadly.
 23                                                            23           How about for contaminants in general?
 24                                                            24        A Yes.
 25                                                            25        Q Environmental remediations?




                                                                                                                        25
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           146
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23314 Page 124 of
                                      168
                                               Page 346                                                       Page 348
  1       A Yes.                                                 1    BY MR. HOWARD:
  2       Q Where did they take place?                           2       Q Does the Port consider the Navy installations
  3       A I -- I don't know the piers, but I believe           3    an ongoing source of PCB impacts to San Diego Bay
  4   there were several piers that were identified for          4    today?
  5   remediation as part of the -- the work that Bart           5       A Yes.
  6   Chadwick reported on.                                      6       Q Is the Port taking any steps with respect to
  7       Q And were they located at Navy Base San Diego?        7    the Navy to terminate those discharges?
  8       A I believe that's correct. Yes.                       8          MR. DOBBS: Objection. Scope.
  9       Q And what about -- the same question but              9          THE WITNESS: I don't know.
 10   specific to PCBs.                                         10    BY MR. HOWARD:
 11           Have there been any -- any sediment               11       Q When we talked about the limita- -- the three
 12   remediations on Navy -- Navy facilities specifically      12    limitations of public use in the bay because of PCBs,
 13   targeting PCBs?                                           13    you enumerated the baywide limited fish advisory and
 14       A I don't know.                                       14    boating access limitations at the Campbell cap and
 15       Q Okay. Does the Navy undergo a regular cycle         15    boating access limitations at Convair Lagoon; correct?
 16   of maintenance dredging around its facilities?            16       A Correct.
 17           MR. DOBBS: Objection to scope.                    17          MR. HOWARD: So I'm going to mark, next in
 18           THE WITNESS: I don't know if it's irreg- --       18    order, two maps. The first will be --
 19   if it's regular or irregular. I don't know if it's on     19          We're -- what's our next in order?
 20   a every-third-year, but they do it when it's necessary.   20          MR. COBB: 43.
 21   BY MR. HOWARD:                                            21          MR. HOWARD: Mark, as 43, a photograph of
 22       Q Okay. I'm trying to -- basically where I'm          22    Convair Lagoon and Harbor Island.
 23   going, I'm trying to understand, given the amount of --   23          (Exhibit 43 was marked for identification.)
 24   of vessel traffic, Navy vessel traffic, what accounts     24          MR. HOWARD: And, as 44, a photograph of the
 25   for the fact that around the Navy facility there's        25    Campbell cap and the Hilton Bayfront Hotel area.


                                               Page 347                                                       Page 349
  1   never been a PCB-specific cleanup.                         1          (Exhibit 44 was marked for identification.)
  2         And the question really is one of: Does              2          MR. HOWARD: And I -- and I -- I gave mine
  3   maintenance dredging help account for the fact that PCB    3    away. Is there another one?
  4   levels are such that there have not been cleanup and       4          MR. COBB: This one.
  5   abatement orders specific to PCBs on these facilities?     5          MR. JULIUS: Sorry.
  6         MR. DOBBS: Objection. Form.                          6          MR. HOWARD: That's all right. I gave mine
  7         THE WITNESS: I -- I think you'd have to ask          7    away.
  8   the -- the water board that question. I -- I don't         8          All right. Is that all -- all the copies?
  9   know.                                                      9    All right. I'll go with it. It's all right.
 10   BY MR. HOWARD:                                            10       Q As you -- as the Port sits here today, are you
 11       Q Now, we discussed how the limited fish              11    able to visually depict, by marking on Exhibit 43,
 12   advisory from OEHHA is baywide.                           12    where specifically the Port believes there are loss of
 13         And has the Port accounted for the impacts of       13    use by virtue of boating access limitations at
 14   sediments located on military installations in terms of   14    Convair Lagoon?
 15   its position on PCB levels in fish?                       15          MR. HOWARD: And I'll provide the witness a
 16         MR. DOBBS: Objection. Form and scope.               16    pen.
 17         THE WITNESS: I don't know.                          17          THE WITNESS: I would say that the limitations
 18   BY MR. HOWARD:                                            18    are within all of Convair Lagoon. That includes both
 19       Q Does the Port -- how is the Port accounting         19    the area where the cap is and other areas just as a
 20   for sediments that are on federally owned properties      20    safety factor around that -- around that cap.
 21   that are a source of bioaccumulation of PCBs in fish?     21    BY MR. HOWARD:
 22         MR. DOBBS: Objection. Scope and form.               22       Q Can I see what you've indicated as the -- the
 23         THE WITNESS: I don't think they're accounting       23    area?
 24   for any specific location as a percent cont- --           24          So it looks like you've marked, as the boating
 25   contributor to tissue concentrations.                     25    access limitation area, the -- a line that cuts across



                                                                                                                        26
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            147
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23315 Page 125 of
                                      168
                                              Page 350                                                        Page 352
  1   from the U.S. Coast Guard Base over to what we call        1   it's -- it's not closed off.
  2   Harbor Island East; correct?                               2           Does it go -- does it end where the --
  3       A Correct.                                             3        A Yes.
  4       Q Okay. And given the size of the cap, which I         4        Q -- floating buoys are?
  5   understand is around seven acres --                        5        A Buoys are.
  6       A Right.                                               6        Q Would you mind indicating that?
  7       Q -- do you have a sense on --                         7        A Yeah.
  8       A I don't --                                           8        Q So, on Exhibit 44, the Port has indicated that
  9       Q -- approximation of how -- how large of an           9   the -- the area of the former Campbell Shipyard that is
 10   area that would be?                                       10   considered by the Port to be limited for boat use as a
 11       A I think the cap is in just basically this area      11   consequence of PCBs is the Mole Pier area, the area
 12   right in here.                                            12   that is described as the eel grass habitat area --
 13       Q Okay. How -- how much boat traffic occurs in        13           Correct?
 14   Convair Lagoon?                                           14        A Correct.
 15       A I don't know.                                       15        Q -- and the -- it looks like it goes up to and
 16       Q Do you know how much boat traffic -- boat           16   abuts the Tenth Avenue Marine navigation channel;
 17   traffic occurs around Harbor Island?                      17   correct?
 18       A Not specifically the number of boats, but           18        A Yes.
 19   there's two big marinas.                                  19        Q All right. And that also looks generally
 20       Q I see those -- I see those in Figure 43.            20   aligned with the former Campbell Shipyard waterside
 21          Are those marinas limited in their boating by      21   leasehold footprint.
 22   virtue of the Convair cap?                                22           Is that what you were intending to draw?
 23       A No.                                                 23           MR. DOBBS: Objection to form.
 24       Q So, in the visual depiction on 43, in terms of      24           THE WITNESS: Yes.
 25   boating access, you would be talking about specifically   25   ///

                                              Page 351                                                        Page 353
  1   boats motoring into the Convair Lagoon right next to       1   BY MR. HOWARD:
  2   Harbor Drive and right next to the U.S. Coast Guard        2       Q So when you -- when you drew the area that the
  3   Station; correct?                                          3   Port believes is restricted for boat access, you were
  4      A Right. And laying up -- laying up in there.           4   attempting to draw the former leasehold area of the
  5      Q Okay. On Exhibit 44, which is the                     5   Campbell Shipyard?
  6   Campbell Shipyard, is the boating access limitation        6       A No. I was --
  7   that you're referring to demarked by the buoy around       7         MR. DOBBS: Object to form.
  8   the Campbell cap in that photograph?                       8         THE WITNESS: -- attempting to --
  9      A That's the --                                         9         I was attempting to draw where I think the
 10         MR. DOBBS: Objection. Form.                         10   footprint of the cap is.
 11         THE WITNESS: That's the mitigation cap, I           11   BY MR. HOWARD:
 12   believe, that's -- those buoys are representing there.    12       Q I got it. Okay.
 13   BY MR. HOWARD:                                            13       A Yeah.
 14      Q All right. Can --                                    14       Q So you're -- I got it. Okay. Thank you.
 15      A I don't think that's the whole cap.                  15         All right. And as we talked about previously,
 16      Q Can you depict for us the area that the Port         16   when this was an active -- this area was an active
 17   believes is limited in terms of boating access and        17   shipyard, was there boating access allowed during that
 18   public uses because of PCBs?                              18   time?
 19      A I don't recall the exact configuration of            19         MR. DOBBS: Objection. Scope.
 20   the -- of the cap. So it would be more difficult for      20         THE WITNESS: No.
 21   me to draw --                                             21   BY MR. HOWARD:
 22      Q An approximation will suffice.                       22       Q Okay. So is the -- is your -- is the Port's
 23      A Okay. I think it's in this general area.             23   concept of PCB-related boating limitations a reflection
 24      Q Okay. Can I see?                                     24   on public access to the -- to that specific area?
 25         So it looks like you have depicted -- well,         25         Is that what the Port is basing the limitation



                                                                                                                        27
                             TSG Reporting - Worldwide                  877-702-9580

                                                         Exhibit 1
                                                           148
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23316 Page 126 of
                                      168
                                              Page 354                                                        Page 356
  1   on?                                                        1         THE WITNESS: Yes. They're limited here for
  2       A Boating limitations as well as the ability           2   national security purposes.
  3   to -- to develop that property for boating uses.           3   BY MR. HOWARD:
  4       Q The property has been -- the Campbell property       4      Q And the Port allows that limitation, does it
  5   has been developed, has it not?                            5   not?
  6       A The upland property has, yes.                        6         MR. DOBBS: Objection. Form and scope.
  7       Q So you're just talking about the -- the              7         THE WITNESS: I'm not sure what you mean by
  8   waterside?                                                 8   "allows."
  9       A Waterside, yes.                                      9   BY MR. HOWARD:
 10       Q All right. And are you aware that the Port          10      Q The Port, through its --
 11   approved the placement of both the Campbell and the       11         BAE and NASSCO are Port tenants, are they not?
 12   Convair Lagoon cap?                                       12      A They are.
 13       A I am.                                               13      Q So in order for the shipyards to barricade and
 14          MR. DOBBS: Objection. Scope and form.              14   limit public access, that would have to be allowed
 15   BY MR. HOWARD:                                            15   through the Port lease, would it not?
 16       Q But in spite of that Port approval, the Port        16         MR. DOBBS: Objection. Form and scope.
 17   believes that's still a basis for a PCB-induced           17         THE WITNESS: Yeah. For the shipyard to do
 18   impairment in the bay?                                    18   business with the Navy, they'd have to have a -- they'd
 19       A Yes.                                                19   have to have a protective barrier.
 20          MR. DOBBS: Objection. Form and scope.              20   BY MR. HOWARD:
 21   BY MR. HOWARD:                                            21      Q So the Port approved the boating access
 22       Q All right. If there are other areas of the          22   limitation around the Navy installation and the
 23   bay that exclude boating and access to boating, would     23   shipyards, as you described, on the grounds of national
 24   they too become a limitation on public uses of the bay?   24   security; correct?
 25       A Yes.                                                25         MR. DOBBS: Objection. Form and scope.


                                              Page 355                                                        Page 357
  1          MR. HOWARD: I'd like to mark, next in order,        1         THE WITNESS: Yes.
  2   Exhibit 46. 46 will be a photograph of the Naval           2   BY MR. HOWARD:
  3   Station San Diego.                                         3      Q And the Port approved the placement of the
  4          (Exhibit 46 was marked for identification.)         4   Campbell cap and the Convair Lagoon cap as well, did it
  5          MR. HOWARD: And 47 is a photograph of BAE and       5   not?
  6   portions of Continental Marine.                            6         MR. DOBBS: Objection. Scope.
  7          (Exhibit 47 was marked for identification.)         7         THE WITNESS: Yes.
  8   BY MR. HOWARD:                                             8   BY MR. HOWARD:
  9       Q Okay. There you go.                                  9      Q And the Port's position is, in spite of that,
 10          Have you had a moment to review those              10   there is a PCB-induced impairment to San Diego Bay by
 11   photographs, Dr. Johns?                                   11   virtue of those caps; correct?
 12       A Okay. Yes.                                          12      A Correct.
 13       Q Are you familiar with the security buoys            13      Q Has the Port ever estimated the demand for
 14   around Naval Base San Diego and the shipyards from        14   boating access to Convair Lagoon and the Campbell
 15   Naval Base San Diego all the way up to and past the       15   Shipyard area?
 16   Coronado Bridge?                                          16         MR. DOBBS: Objection. Scope.
 17       A Yes.                                                17         THE WITNESS: I don't know.
 18       Q Okay. And is the -- is public boating allowed       18   BY MR. HOWARD:
 19   within any of those areas?                                19      Q Okay. You can put that to the side.
 20       A They are not.                                       20         Let's move to the Navy -- excuse me.
 21       Q Okay. So by virtue of the Port's definition         21         Let's move to the city incinerator.
 22   of -- of limited boating access, then, is it also true    22         MR. HOWARD: Oh. Could we go off the record
 23   that these areas of Naval Base San Diego and around       23   for a moment?
 24   the shipyards are also impaired for public uses?          24         THE VIDEOGRAPHER: Going off record.
 25          MR. DOBBS: Objection. Form and scope.              25         The time is 1:25 p.m.



                                                                                                                         28
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           149
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23317 Page 127 of
                                      168
                                               Page 358                                                       Page 360
  1          (Recess taken 1:25 p.m. - 1:27 p.m.)                1    infilling of San Diego Bay.
  2          THE VIDEOGRAPHER: We are back on the record.        2           And lastly is --
  3          The time is 1:27 p.m.                               3           Got two more? Okay. We've got two more.
  4   BY MR. HOWARD:                                             4           51E is another picture of the tidelands dump.
  5       Q Okay. Dr. Johns, we're going to shift gears          5    I don't have a date on this photograph.
  6   to the City of San Diego incinerator and tidelands dump    6           And 51F, okay, is another depiction in time of
  7   near the Eighth Avenue street landing.                     7    the city tidal dump facility, and you can see Navy
  8          We have four exhibits that we want to present       8    ships in the background. All right.
  9   to you and discuss.                                        9           MR. JULIUS: Sorry. Can I ask --
 10          All right. 48 -- marked as Exhibit 48 is a         10           MR. HOWARD: Uh-huh.
 11   Harbor Department letter dated January 30th, 1922, to     11           MR. JULIUS: We're at 59?
 12   the mayor of San Diego and the Common Council, and it's   12           MR. HOWARD: 59? We're not to --
 13   signed by the secretary of the Harbor -- Harbor           13           MR. JULIUS: Or what -- what --
 14   Commission.                                               14           MS. YANOCHIK: 51.
 15          (Exhibit 48 was marked for identification.)        15           MR. JULIUS: 51E.
 16          MR. HOWARD: Okay. Next -- tell me --               16           MR. HOWARD: Okay. Uh-huh.
 17          Ready? I'm sorry.                                  17           MR. JULIUS: Do you know where this came from?
 18          Next is Exhibit 49, which is a March 13, 1922,     18           MR. HOWARD: I can find out. You mean the
 19   letter from the deputy city attorney to the mayor and     19    original source?
 20   the city council.                                         20           MR. JULIUS: Yeah. The -- the ones that --
 21          (Exhibit 49 was marked for identification.)        21    that aren't marked as Ninyo & Moore, I guess.
 22          MR. HOWARD: Exhibit 50 is a September 4,           22           MR. HOWARD: Oh. The original source of it?
 23   1935, letter from -- or report from the city attorney     23           MR. JULIUS: Yeah.
 24   to the mayor regarding the city dump.                     24           MR. HOWARD: I -- I can find out. I don't
 25          (Exhibit 50 was marked for identification.)        25    know off the top of my head.


                                               Page 359                                                       Page 361
  1         MR. HOWARD: And Exhibit 51 will be a series.         1           MR. JULIUS: Okay.
  2   We'll mark them 51A, -B, -C, -D, and -E. Historical        2    BY MR. HOWARD:
  3   photographs of the city dump. That will give us --         3        Q All right. So let's talk about the -- a
  4         Take a moment.                                       4    little bit about the history of the city incinerator.
  5         (Exhibit 51A was marked for identification.)         5           Why don't we start out by asking the witness
  6         (Exhibit 51B was marked for identification.)         6    to what extent you have looked at the history of the
  7         (Exhibit 51C was marked for identification.)         7    incinerator. Just give us a general sense of what you
  8         (Exhibit 51D was marked for identification.)         8    looked at.
  9         (Exhibit 51E was marked for identification.)         9        A Yeah. I've looked at the history that's
 10         (Exhibit 51F was marked for identification.)        10    available from other documents that cite the -- the
 11   BY MR. HOWARD:                                            11    incinerator, so Tenth Avenue Marine Terminal document;
 12      Q Okay. Let see what we've got.                        12    the IO, investigative order document, includes a
 13         So this looks like it's -- 51A is a Ninyo &         13    history of that. That was the primary source, I think.
 14   Moore -- a photograph from a Ninyo & Moore report         14           Other ones that I've run across, I've -- I've
 15   viewing the area of the Campbell Machine Company and      15    read -- I don't recall the exact sources of those --
 16   the Eighth Avenue tideland dump.                          16    all had about the same narrative associated with them.
 17         51B is also from the Ninyo & Moore report from      17        Q Where -- in taking today's waterfront as the
 18   1939, looking at the Eighth Street area, and it depicts   18    baseline, where -- where was the former tideland dump
 19   the city dump.                                            19    located?
 20         51C is a broader view of Downtown San Diego         20        A It's on the east or the back eastern portion
 21   along the waterfront. This one, Ninyo & Moore, circa      21    of the Tenth Avenue Marine Terminal --
 22   1916, viewing the Campbell Machine Company and SDG&E in   22        Q So it would be --
 23   the -- in the -- the picture.                             23        A -- proper.
 24         Thank you.                                          24        Q So if -- if we were to go to the Tenth Avenue
 25         51D is a picture of the tidelands dump and the      25    Marine Terminal, it would be landside of the Tenth




                                                                                                                        29
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            150
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23318 Page 128 of
                                      168
                                             Page 362                                                        Page 364
  1   Avenue Marine Terminal?                                  1    Port didn't undertake an investigation to determine
  2       A That -- that's correct. I believe on the Dole      2    whether the tideland dump was -- contained PCBs?
  3   Company side of that, which would be the --              3           MR. DOBBS: Objection. Scope.
  4       Q North side?                                        4           MR. JULIUS: Join.
  5       A North side. Yes.                                   5           THE WITNESS: Yeah. I -- I don't know.
  6       Q Do you have a sense on how big of an area          6    BY MR. HOWARD:
  7   the -- the tidelands dump comprised?                     7        Q As we sit here today, can we conclude one way
  8       A I do not know.                                     8    or the other whether the tidelands dump contains or
  9       Q When the Port was constructing the Tenth           9    does not contain PCBs? I'm trying to get a sense on
 10   Avenue Marine Terminal, were they dealing with debris   10    what -- what the Port knows in terms of the overall
 11   and waste from the city tideland dump?                  11    status of that former facility.
 12         MR. DOBBS: Objection. Form.                       12           MR. DOBBS: Objection. Scope.
 13         THE WITNESS: I don't know.                        13           MR. JULIUS: Object as to form.
 14   BY MR. HOWARD:                                          14           THE WITNESS: I'm -- I'm unaware of the -- of
 15       Q Okay. Do you know how long the city tideland      15    their -- of the Port's overall status, knowledge of the
 16   dump operated on the bay? Do you have a sense on when   16    dump.
 17   it commenced and when it terminated?                    17    BY MR. HOWARD:
 18       A I believe it was the early teens or late          18        Q Does the Port consider the tideland dump to be
 19   single digits to about 1940, '41.                       19    an ongoing source of contamination to San Diego Bay?
 20       Q So it operated approximately 30 years?            20        A No.
 21       A Yeah. That's correct.                             21        Q It does not?
 22       Q Does the Port know what was deposited into the    22        A No.
 23   tideland dump?                                          23        Q The Port has excluded the city tidelands dump
 24       A The records state that it was mostly refuse       24    as a potential source of contamination to San Diego
 25   from the City of San Diego, so more human waste.        25    Bay; is that correct?


                                             Page 363                                                        Page 365
  1       Q Does the Port know whether industrial wastes       1          MR. DOBBS: Objection. Form.
  2   were deposited at the tideland dump?                     2          THE WITNESS: Current source?
  3         MR. DOBBS: Objection. Form and scope.              3          MR. JULIUS: Join.
  4         MR. JULIUS: Join.                                  4    BY MR. HOWARD:
  5         THE WITNESS: I -- the record I've read states      5       Q The objections --
  6   that there was some belief that that occurred.           6          Has the Port excluded the city tidelands dump
  7   BY MR. HOWARD:                                           7    as a potential source of contamination to San Diego
  8       Q Does the Port have any information on the          8    Bay?
  9   question of whether PCBs were disposed of at any time    9       A I don't know.
 10   in the city tideland dump?                              10       Q Has the Port excluded the city tideland dump
 11       A No. Certainly not the early history of the        11    as a potential source of PCB contamination to San Diego
 12   dump. But I don't know if anybody has a record after    12    Bay?
 13   the late '30s, mid to late '30s.                        13       A I don't know.
 14       Q Does the Port have information on whether the     14       Q Does that mean it remains an open issue; or,
 15   tideland dump area was tested for the presence or       15    as you sit here today, you just don't have information
 16   absence of PCBs?                                        16    one way or the other?
 17         MR. JULIUS: Object as to form.                    17       A I don't have information one way or the other.
 18         THE WITNESS: I don't know.                        18       Q Walking through the exhibits -- so Exhibit 48,
 19   BY MR. HOWARD:                                          19    the January 30th, 1922, letter, it's common knowledge
 20       Q So if I understand the geography, the port's      20    now that the -- the tidelands dump became what is
 21   Tenth Avenue Marine Terminal is located immediately     21    described in this letter as a -- as a nuisance and
 22   adjacent to the former city tideland dump; correct?     22    menace to health.
 23       A Correct.                                          23          Is that a fair statement?
 24       Q And -- and the connection with the Port's         24          MR. DOBBS: Objection. Form.
 25   development of the Tenth Avenue Marine Terminal, the    25          MR. JULIUS: Join.



                                                                                                                        30
                            TSG Reporting - Worldwide                   877-702-9580

                                                        Exhibit 1
                                                          151
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23319 Page 129 of
                                      168
                                               Page 366                                                        Page 368
  1         THE WITNESS: Yes.                                    1    BY MR. HOWARD:
  2   BY MR. HOWARD:                                             2       Q Does the Port know when -- let me state it
  3       Q And this letter from Harbor Commission states,       3    differently.
  4   at the -- at the bottom of the letter, "As we are          4          Did the city incinerator terminate at the same
  5   constantly receiving complaints from people in that        5    time as the operations of the tideland dump
  6   neighborhood, not only tenants on the tidelands but        6    terminated?
  7   people owning property in the immediate vicinity, we       7          MR. JULIUS: Object as to form.
  8   appreciate early action."                                  8          THE WITNESS: I believe the incinerator went a
  9         And this letter is from the commission asking        9    few years beyond the dump.
 10   the City to take some corrective action with respect to   10    BY MR. HOWARD:
 11   the tidelands dump; correct?                              11       Q Do you know what was incinerated at the city
 12       A Correct.                                            12    incinerator?
 13       Q Now, the tidelands dump also had, at some           13          THE WITNESS: I do not.
 14   point in time, an incinerator.                            14          MR. JULIUS: Object as to form.
 15       A That's correct.                                     15    BY MR. HOWARD:
 16       Q When did the incinerator -- historically, when      16       Q When working around the Tenth Avenue Marine
 17   did the incinerator come into the picture?                17    Terminal, have you found any evidence of burn ash or
 18         MR. DOBBS: Objection. Form.                         18    any waste along those lines?
 19         MR. JULIUS: Join.                                   19       A I have --
 20         THE WITNESS: I don't know the exact date.           20          MR. DOBBS: Objection. Form.
 21   BY MR. HOWARD:                                            21          THE WITNESS: I have not seen any.
 22       Q Do you have an approximate date?                    22    BY MR. HOWARD:
 23       A I think it's in the '30s.                           23       Q So just to make sure we have walked through
 24       Q And do you know how long the incinerator            24    these exhibits, on Exhibit 49 is the March 13, 1922,
 25   operated?                                                 25    deputy city attorney letter to the mayor and the city


                                               Page 367                                                        Page 369
  1       A They went through several iterations of              1    council.
  2   incinerators. I think they operated up to the time the     2           Have you seen this letter before?
  3   dump was no longer used.                                   3        A I have not.
  4       Q Am I correct that the dump was -- was closed         4        Q The very last sentence states "It would seem
  5   in response to a nuisance lawsuit that was filed by the    5    that the City will be obligated [sic] to find another
  6   workers at Campbell Marine?                                6    dumping ground for the rubbish which is now deposited
  7       A I don't --                                           7    upon the tidelands."
  8          MR. DOBBS: Objection. Form.                         8        A It's "obliged" instead of "obligated."
  9          MR. JULIUS: Join.                                   9        Q Oh. You're right. Thank you. Thank you.
 10          THE WITNESS: I don't know.                         10           Let me re-read that. Thank you.
 11   BY MR. HOWARD:                                            11           "It would seem that the City will be obliged
 12       Q When the tidelands dump and incinerator were        12    to find another dumping ground for the rubbish which is
 13   closed down, did the City redirect its disposal to        13    now deposited upon the tidelands."
 14   Miramar, here in North County?                            14           That's accurate now; right?
 15          MR. DOBBS: Objection. Scope.                       15        A Correct.
 16          THE WITNESS: I don't know.                         16        Q And this is a letter from the city attor- --
 17          MR. JULIUS: Object as to form.                     17    city -- deputy city attorney advising the City of
 18   BY MR. HOWARD:                                            18    San Diego, the mayor and the city council, that a new
 19       Q Does the Port know where the City directed          19    location, back in 1922, is necessary for the tideland
 20   its -- its waste and -- and garbage once the city         20    dump; correct?
 21   tidelands dump and incinerator were closed down?          21           MR. JULIUS: Object as to form.
 22          MR. DOBBS: Objection. Form and scope.              22           THE WITNESS: That's the form of the letter.
 23          MR. JULIUS: Join.                                  23    BY MR. HOWARD:
 24          THE WITNESS: I don't have knowledge of that.       24        Q And no change in location occurred, based on
 25   ///                                                       25    your information, until at least two to three decades



                                                                                                                          31
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            152
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23320 Page 130 of
                                      168
                                              Page 370                                                        Page 372
  1   later in the 1940s; correct?                               1   refuse barge that would take debris from the tidelands
  2       A Correct.                                             2   dump and purportedly take it off the coast of
  3          MR. DOBBS: Objection to scope and form.             3   Point Loma and dump it into the ocean?
  4          MR. JULIUS: Join.                                   4      A I have read something about that.
  5   BY MR. HOWARD:                                             5         (Clarification by the reporter.)
  6       Q And, briefly, on Exhibit 50, the 1935 city           6         MR. DOBBS: Objection. Scope.
  7   attorney report to the mayor, on page 2 of that letter,    7         MR. JULIUS: Objection. Form.
  8   it indicates -- there's a sentence under a opening         8   BY MR. HOWARD:
  9   sentence that says "From a thorough study of the facts     9      Q Can you tell me what you know about that?
 10   disclosed by the investigators, I have reached the        10      A What I had read was that there was a refuge
 11   following general conclusions," and the first             11   barge that would dump in open water.
 12   conclusion is that "undoubtedly a public nuisance         12      Q I think I also read that, and it also
 13   exists in connection with the present manner of           13   indicated that sometimes that barge would dump right in
 14   disposal of city rubbish."                                14   the middle of San Diego Bay; correct?
 15          Do you see that?                                   15      A That's about what I recall reading. Yes.
 16       A I do.                                               16         MR. JULIUS: Object to the form.
 17       Q So this is yet another statement by the City        17   BY MR. HOWARD:
 18   describing its own city tidelands dump as a public        18      Q Were you involved in the -- any projects
 19   nuisance; correct?                                        19   around the -- surrounding the development of the
 20          MR. JULIUS: Objection. Form.                       20   downtown ballpark?
 21          MR. DOBBS: Objection. Form.                        21      A I was not.
 22          THE WITNESS: Correct.                              22      Q Okay. And these pictures from the 1920s and
 23   BY MR. HOWARD:                                            23   the 1910s and the 1930s no way reflect what the -- this
 24       Q Okay. And the exhibits, 51A, -B, -C, -D, -E,        24   area of San Diego Bay looks like today; correct?
 25   all way through -F, are these photographs that you're     25      A That is correct.


                                              Page 371                                                        Page 373
  1   generally familiar with?                                   1      Q Did the Port find any evidence when it was
  2       A Some of them are new to me, but generally            2   constructing Tenth Avenue Marine Terminal of the use of
  3   they're -- they're ones I've seen for different --         3   tideland dump debris as fill material for the bay?
  4       Q Can you tell me which ones are new to you?           4         MR. DOBBS: Objection. Scope.
  5       A 51E, 51D.                                            5         MR. JULIUS: Join.
  6       Q Okay.                                                6         Object to the form. Sorry.
  7       A I've seen -A, -B, and -F, and --                     7         THE WITNESS: I don't know.
  8          I don't think I've seen -C before.                  8   BY MR. HOWARD:
  9       Q Okay. Could you -- just because I didn't mark        9      Q How about -- let's turn to the war -- the
 10   my own exhibits, can you kind of just turn --             10   former war plants around Lindbergh Field, and I just
 11          Okay. That one is new to you, and the other        11   have a series of interesting historical photos to
 12   two that are new to you, I think you put on the bottom    12   discuss.
 13   of the stack.                                             13         So we're starting with -- where are we here?
 14       A Yeah. That's the up-close of the rubbish            14   We are at 52A.
 15   piles.                                                    15         (Exhibit 52A was marked for identification.)
 16       Q Got it. Okay. All right.                            16   BY MR. HOWARD:
 17          All right. And these -- just in a broad            17      Q 52A is a historical photo of Lindbergh Field
 18   sense, these -- these photographs of the city             18   with what is labeled "Consolidated Aircraft Oblique
 19   incinerator area show a high density of industrial uses   19   View of Plans 1 and 2." It looks like it's a
 20   along the tidelands in this relative -- this respective   20   January 30 photo. And then it's 1940-something, but
 21   period of time; correct?                                  21   the -- the last digit of this photo is -- is cut off.
 22          MR. DOBBS: Objection. Form and scope.              22   So sometime during the 1940s.
 23          THE WITNESS: That is correct.                      23         MR. DOBBS: Rob, just to -- are these things
 24   BY MR. HOWARD:                                            24   that were produced in discovery just so we -- will we
 25       Q And are you aware of the use of the -- the          25   have copies?




                                                                                                                        32
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           153
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23321 Page 131 of
                                      168
                                               Page 374                                                       Page 376
  1         MR. HOWARD: Some of these, no, I just                1        Q Do you -- does the Port have any information
  2   recently obtained. Some of these, I just recently          2    in terms of who owned the physical structures
  3   obtained this week. Okay.                                  3    themselves, whether they were the defense contractor,
  4         And I think most of them, what you're going to       4    the Federal Government, or the City at that time?
  5   see is from, I think, a UCLA photo library where we got    5          MR. DOBBS: Objection.
  6   these.                                                     6          THE WITNESS: I don't have that information.
  7         So 52B is a depiction of what we understand to       7          MR. DOBBS: Yeah. Objection. Scope and
  8   be one of the -- the construction of the first of the      8    form.
  9   war plants around Lindbergh Field.                         9          MR. JULIUS: Join.
 10         (Exhibit 52B was marked for identification.)        10    BY MR. HOWARD:
 11         MR. HOWARD: 52C is dated January 15, 1937, a        11        Q Are you aware that the military took
 12   "Consolidated Aircraft Corporation Airview of             12    operational control of Lindbergh Field during
 13   Facility" -- "Factory - Lingbergh Field &                 13    World War II?
 14   North Island."                                            14        A I have read that. Yes.
 15         (Exhibit 52C was marked for identification.)        15        Q And the -- did the Port, at any time, own any
 16         MR. HOWARD: 52D is a photograph of a solar          16    of the war plant structures themselves?
 17   aircraft facility near Convair Lagoon.                    17          MR. DOBBS: Objection. Form and scope.
 18         (Exhibit 52D was marked for identification.)        18          MR. JULIUS: Join.
 19         MR. HOWARD: 52E is a photograph of                  19          THE WITNESS: When they took over leases?
 20   Lindbergh Field under construction along with war         20    When they took the lease back?
 21   plants to the north and to the south.                     21    BY MR. HOWARD:
 22         There's even -- in this photograph, 52E, you        22        Q That would be an example of one. Yes.
 23   can see the development -- early development of           23        A Yes.
 24   Convair Lagoon and the Coast Guard facility.              24        Q Have you ever heard of a -- what's been called
 25         (Exhibit 52E was marked for identification.)        25    a GOCO plant, G-O-C-O plant?

                                               Page 375                                                       Page 377
  1          MR. HOWARD: 52F is a photograph from the UCLA       1        A No.
  2   air photo archive.                                         2        Q Government-owned contractor- --
  3          (Exhibit 52F was marked for identification.)        3    contractor-operated plant? Have you ever heard that
  4          MR. HOWARD: As well as 52G, which shows a           4    term?
  5   fuller development of Lindbergh Field and the war          5        A I've never heard the term before, but I've --
  6   plants to the north, including a few military aircraft     6    I've heard of that --
  7   along the runway.                                          7        Q When --
  8          (Exhibit 52G was marked for identification.)        8        A -- instance.
  9   BY MR. HOWARD:                                             9        Q When I talk about the war plants around
 10       Q So give me a sense, Dr. Johns, how familiar         10    Lindbergh Field is -- I'm talking about the facilities
 11   you are with the -- the history of the Lindbergh Field    11    that were used for the development of -- of, back in
 12   war plants?                                               12    World War II, bombers.
 13       A I'm familiar with the Lindbergh Field plant         13           Is that your understanding as well?
 14   that's up near -- well, what is now the rental car        14        A Yes. And some other planes too, but yes.
 15   area; that area, solar turbine; and then the TDY          15        Q That's correct. There were other planes.
 16   facility that was along the Harbor Drive side of the      16        A Yes.
 17   airport.                                                  17        Q And isn't it true that they built -- that
 18       Q Okay. So these -- these photographs are of --       18    San Diego was one of the leading manufacturers of the
 19   are intended to give sort of a chronology of the          19    B-24 Liberator bomber?
 20   development of Lindbergh Field and the war plants.        20           MR. DOBBS: Objection. Scope.
 21          And is it your understanding that the war          21           THE WITNESS: I don't know which bomber,
 22   plants were constructed around the World War II           22    but --
 23   time frame on both the north and south sides of           23    BY MR. HOWARD:
 24   Lindbergh Field?                                          24        Q Okay. Fair.
 25       A That's correct.                                     25        A -- I'll agree to that.



                                                                                                                        33
                              TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            154
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23322 Page 132 of
                                      168
                                               Page 378                                                        Page 380
  1      Q Okay. No.                                             1          THE WITNESS: I don't know the exact
  2         Isn't the SPAWAR building along I-5 one of the       2    dates of --
  3   old war plants that were -- that was located around        3    BY MR. HOWARD:
  4   Lindbergh Field? And SPAWAR is the Space and Naval         4       Q Understood. I'm not looking for the exact
  5   Systems Command [sic].                                     5    dates.
  6         MR. DOBBS: Objection. Form and scope.                6       A I don't -- I think they went into -- well, for
  7         THE WITNESS: It certainly looks like it's the        7    instance, I think the Tow Basin area was -- was still
  8   same building type and structure.                          8    in operation or at least owned until the late '80s.
  9   BY MR. HOWARD:                                             9       Q Didn't the war plants start to phase out at
 10      Q Is it your understanding that the war plants         10    different points in time? You indicated that Tow Basin
 11   around Lindbergh Field were constructed such that their   11    was a -- a variation of a war plant. Was it not?
 12   drainage systems would align and meet into, for           12       A It was.
 13   example, a 60-inch line that discharged into              13       Q And that's where defense contractors designed
 14   Convair Lagoon?                                           14    and tested various military equipment; correct?
 15      A Yes.                                                 15       A Correct.
 16      Q Does the Port agree that it was standard             16       Q And Teledyne Ryan was also into the aircraft
 17   practice through the 1950s for untreated industrial       17    and defense manufacturing industry, was it not?
 18   solutions and wastes used at the war plants to be         18       A It was.
 19   discharged into San Diego Bay?                            19       Q And north of Lindbergh Field was the
 20         MR. DOBBS: Objection. Form.                         20    General Dynamics facility that -- my recollection is it
 21         MR. JULIUS: Join.                                   21    closed in the 1990s. Did it not?
 22         THE WITNESS: Yes.                                   22          MR. DOBBS: Objection. Form.
 23   BY MR. HOWARD:                                            23          THE WITNESS: Yeah. I don't know the --
 24      Q Does the Port agree that PCB -- PCBs and             24          MR. JULIUS: Join.
 25   PCB-containing products were commonly used at the         25          THE WITNESS: I don't know the exact dates,


                                               Page 379                                                        Page 381
  1   Lindbergh Field war plants, such as transformers and       1    but I know that plants were operating into that period.
  2   capacitors?                                                2    Yes.
  3          MR. DOBBS: Objection. Form and scope.               3    BY MR. HOWARD:
  4          MR. JULIUS: Join.                                   4       Q And -- and my -- and my point is there's a
  5          THE WITNESS: Yes.                                   5    large -- there is a large amount of war plants
  6   BY MR. HOWARD:                                             6    surrounding Lindbergh Field, all in the business of
  7      Q And didn't -- didn't each of the defense              7    constructing aircraft and military equipment, and
  8   contractors who operated the war plants, upon their        8    they're actually using Lindbergh Field to fly their
  9   conclusion of operations, perform a closure inventory      9    planes off to -- off to war or to provide them to the
 10   of all their equipment and a site assessment of           10    U.S. military; correct?
 11   conditions of -- of the facility so that they could       11          MR. DOBBS: Objection. Form and scope.
 12   turn it back over to the Port at that time?               12          THE WITNESS: Yes.
 13          MR. DOBBS: Objection. Form and scope.              13    BY MR. HOWARD:
 14          MR. JULIUS: Join.                                  14       Q And those war plants that were building war
 15          THE WITNESS: I don't know.                         15    planes commonly used industrial solvents to degrease,
 16   BY MR. HOWARD:                                            16    they used oils, they used a wide assortment of
 17      Q So if we discussed the commencement of the           17    industrial chemicals as part of their manufacturing
 18   construction of the war plants around World War II and    18    process; correct?
 19   there -- you see photographs from back -- starting in     19          MR. DOBBS: Objection. Form and scope.
 20   1937 or before about the construction of -- of the war    20          MR. JULIUS: Join.
 21   plants -- so if we start from the late '30s, what is --   21          THE WITNESS: Yes.
 22   what is your understanding of how long the war plants     22    BY MR. HOWARD:
 23   operated around Lindbergh Field?                          23       Q And some of those chemicals were actually
 24          MR. DOBBS: Objection. Form and scope.              24    found as part of the investigation of Convair Lagoon;
 25          MR. JULIUS: Join.                                  25    correct?



                                                                                                                         34
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            155
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23323 Page 133 of
                                      168
                                               Page 382                                                       Page 384
  1       A Correct.                                             1    is named on that investigative order for Laurel
  2       Q And some of those chemicals were also found as       2    Hawthorn Central.
  3   part of the investigation into the Laurel Hawthorn         3    BY MR. DOBBS:
  4   Embayment west 30-inch drain, were they not?               4        Q You're referring to the 42-inch line?
  5       A Yes.                                                 5        A Yes.
  6       Q So is it safe to say that the industrial             6        Q Okay. Let me rephrase that.
  7   operations of the war plants around Lindbergh Field,       7          Is there any part of San Diego Bay that the
  8   from the 1937 time frame all the way up until the          8    Port of San Diego is obligated, as we sit here today,
  9   1990s, left an impact on San Diego Bay?                    9    to remediate for PCBs that were once used at the
 10          MR. DOBBS: Objection. Form.                        10    Lindbergh Field war plants?
 11          MR. JULIUS: Join.                                  11          MR. DOBBS: Objection. Form and scope.
 12          THE WITNESS: Yes.                                  12          MR. JULIUS: Join.
 13   BY MR. HOWARD:                                            13          THE WITNESS: I don't know.
 14       Q And those impacts not only included PCBs, but       14    BY MR. HOWARD:
 15   it included other industrial waste streams; correct?      15        Q Do you know whether any of those defense
 16       A There are other --                                  16    contractors were cited for violations of handling
 17          MR. DOBBS: Objection. Form.                        17    PCB-containing materials?
 18          MR. JULIUS: Join.                                  18          MR. DOBBS: Objection. Scope.
 19          THE WITNESS: There have been other                 19          THE WITNESS: I don't know.
 20   contaminants detected. Yes.                               20    BY MR. HOWARD:
 21   BY MR. HOWARD:                                            21        Q Would that information be of interest or
 22       Q Okay. And is it the Port's view that these          22    relevant to the Port's analysis in terms of its -- its
 23   former war plant operations around Lindbergh Field have   23    views of Monsanto's liabilities in this case?
 24   a continuing impact on San Diego Bay today?               24          MR. DOBBS: Objection. Form and scope.
 25       A Yes. There's -- there's evidence that               25          MR. JULIUS: Join.

                                               Page 383                                                       Page 385
  1   suggests that there's still discharges from the -- from    1          THE WITNESS: I don't know.
  2   the conveyance systems from the facilities.                2    BY MR. HOWARD:
  3      Q And --                                                3       Q Until this case, was it the Port's historical
  4         MR. JULIUS: Object as to form.                       4    practice to demand that actual PCB dischargers around
  5         Sorry.                                               5    the bay perform any and all required work for the
  6   BY MR. HOWARD:                                             6    remediation of sediments in the bay?
  7      Q And with respect to those -- those ongoing            7          MR. DOBBS: Objection to scope and form.
  8   discharges, is it -- isn't it true that the defense        8          THE WITNESS: I think the requirement was for
  9   contractors who actually discharged the materials are      9    leaseholds -- leaseholders to present their property
 10   subject to various cleanup and abatement orders to        10    back in a clean state.
 11   clean up their discharges?                                11    BY MR. HOWARD:
 12         MR. DOBBS: Objection. Form and scope.               12       Q So the Port would look to the leaseholders as
 13         MR. JULIUS: Join.                                   13    the parties responsible for remediating their
 14         THE WITNESS: Yes.                                   14    properties; correct?
 15   BY MR. HOWARD:                                            15       A Correct.
 16      Q Does the Port have, today, any -- let's put          16       Q And would the Port also typically look at
 17   Tow Basin to the side.                                    17    dischargers as well?
 18         Does the Port have any obligation in terms of       18          MR. DOBBS: Objection. Scope.
 19   incurring cost, performing remediation, or performing     19          THE WITNESS: Correct.
 20   monitoring with respect to any impacts from the           20          MR. DOBBS: Form.
 21   Lindbergh Field war plants on San Diego Bay?              21    BY MR. HOWARD:
 22         MR. DOBBS: Objection. Form and scope.               22       Q So --
 23         MR. JULIUS: Join.                                   23          MR. JULIUS: Join.
 24         THE WITNESS: There's a draft investigative          24    BY MR. HOWARD:
 25   order that hasn't been totally resolved, but the Port     25       Q So that -- as to who -- as a -- in terms of



                                                                                                                         35
                              TSG Reporting - Worldwide                  877-702-9580

                                                          Exhibit 1
                                                            156
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23324 Page 134 of
                                      168
                                               Page 386                                                       Page 388
  1   standard practice, the Port would look at either the       1   before?
  2   tenants or the actual dischargers for purposes of          2      A I have not.
  3   addressing any legacy contamination at those               3      Q Are you aware that the Silvergate facility
  4   leaseholds; correct?                                       4   constructed discharge pipelines into San Diego Bay?
  5       A Correct.                                             5      A I am.
  6       Q Let's turn to the coal gasification facility.        6      Q And were those pipelines the same ones that
  7   This ought to be short.                                    7   you reference in connection with the investigation and
  8         Are you familiar with the SDG&E Silvergate           8   remediation of the shipyard sites?
  9   power plant?                                               9      A I believe that's correct.
 10       A The Silvergate plant, yes.                          10      Q Do you know what sort of contamination was
 11       Q Do you have a sense on when it operated and         11   associated with the SDG&E power plant at Silvergate?
 12   closed down?                                              12      A I think PAHs.
 13       A I do not know the dates.                            13      Q Were any PCBs found?
 14       Q Do you have a general sense?                        14      A I believe --
 15       A No, I do not.                                       15      Q Oh. I'm sorry.
 16       Q Was the Port involved in any cleanup actions        16      A -- and PCBs as well.
 17   associated with the operations of the Silvergate plant?   17      Q So PAHs and PCBs?
 18       A As they relate to bay sediments?                    18      A Correct.
 19       Q Correct.                                            19      Q Did the Port determine that SDG&E was a source
 20       A Yes.                                                20   of PCBs into San Diego Bay?
 21       Q And can you be more specific on that?               21      A Yes.
 22       A Yes. The -- the flumes, the cooling flumes          22      Q Does the Port -- in the Port's view, are there
 23   for the -- for the Silvergate facility, were just north   23   any legacy impacts from the former SDG&E Silvergate
 24   of the BAE leasehold. And some sampling had been          24   facility that are ongoing today with respect to
 25   conducted in that area, and the -- some of the polygons   25   San Diego Bay?


                                               Page 387                                                       Page 389
  1   that were required for cleanup included portions of the    1      A Yes.
  2   polygons that were associated with that -- that area       2      Q And what is that based on?
  3   directly offshore of the -- the Silvergate facility.       3      A When the footprint was finalized for the
  4          MR. HOWARD: So let me just mark this so I           4   nor- -- for the BAE/NASSCO Shipyards, one of the
  5   can --                                                     5   polygons -- so in setting the footprints, the -- if a
  6          Okay. So I'm going to mark, as Exhibit 53A, a       6   polygon qualified for cleanup, the entire polygon was
  7   Ninyo & Moore photograph from May 17, 1906, depicting      7   included in the cleanup.
  8   in the picture a San Diego Gas -- a San Diego              8         There was a polygon along that northern
  9   Consolidated Gas & Electric Company facility, and also     9   boundary that was split, and part of that polygon went
 10   showing the construction of a 24-inch diameter pipeline   10   with the footprint for cleanup, and the other part of
 11   into the bay.                                             11   that polygon remained outside of the area.
 12          (Exhibit 53A was marked for identification.)       12         The -- the fact that that polygon is left
 13          MR. HOWARD: 53 -- Exhibit 53B is a                 13   outside of the area was one of the -- one of the
 14   approximately 1925 photograph, also from a Ninyo &        14   reasons the -- the water board gave for requiring the
 15   Moore report, looking in the general area of the S- --    15   investigative orders for the shipyard north area, which
 16   San Diego Consolidated Gas & Electric Company facility    16   would be starting with that -- that line, going through
 17   along the tidelands.                                      17   SDG&E, Continental Maritime, and Coronado Bridge, and
 18          (Exhibit 53B was marked for identification.)       18   TAMT.
 19          MR. HOWARD: And Exhibit 53C is also a visual       19      Q Is SDG&E part of that investigation order?
 20   depiction of the construction of a pipeline from the      20      A I believe they -- they are.
 21   facility into San Diego Bay, and it looks like it is a    21      Q So is the -- the Port itself taking any
 22   1906 picture. So --                                       22   action, with respect to SDG&E, for that company to
 23          (Exhibit 53C was marked for identification.)       23   terminate discharges into San Diego Bay?
 24   BY MR. HOWARD:                                            24         MR. DOBBS: Objection to form and scope.
 25       Q Have you seen those historical photographs          25         MR. JULIUS: Join.




                                                                                                                        36
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           157
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23325 Page 135 of
                                      168
                                               Page 390                                                        Page 392
  1          THE WITNESS: I think they're awaiting the           1          MR. HOWARD: I'm going to mark a couple of
  2   outcome of the investigative order.                        2    exhibits here.
  3   BY MR. HOWARD:                                             3          54? Is this 54?
  4       Q And where -- what's the status of that               4          I'm marking, as 54 -- let's see -- a June 1992
  5   investigation order?                                       5    Convair Lagoon basis of design report submitted by
  6       A Well, they should be on sort of the same             6    Teledyne Ryan, and it was prepared by Ebasco
  7   timeline as the TAMT, but they seem to be lagging a        7    Environmental.
  8   bit.                                                       8          (Exhibit 54 was marked for identification.)
  9       Q Okay.                                                9          MR. HOWARD: And 55 is a "San Diego Transcript
 10       A I don't know, but they should be in the same        10    [sic]" article dated March 6, 1985.
 11   rough timeline.                                           11          (Exhibit 55 was marked for identification.)
 12       Q Yesterday you also mentioned that you               12    BY MR. HOWARD:
 13   considered the SDG&E South Bay facility to be a PCB       13        Q Let me know, Doctor, when you're done
 14   site; is that correct?                                    14    reviewing the article.
 15       A The South Bay power plant?                          15        A Okay.
 16       Q Yes.                                                16          Okay.
 17       A I think what I said was that there were             17        Q Okay. Let's start with Exhibit 54, the
 18   samples taken offshore of that facility, and PCBs were    18    Teledyne Ryan basis of design report from 1992.
 19   detected, but the PCB concentrations are relatively       19          Are you familiar with this report?
 20   low.                                                      20        A I am not.
 21       Q Didn't the Port's consultant -- that -- you're      21        Q Is this the first time you've seen this
 22   talking about testing that was performed in connection    22    report?
 23   with SDG- -- SDG&E's divestiture of the South Bay         23        A It is.
 24   power plant; correct?                                     24        Q Okay. Let me walk you through a couple of
 25       A That's correct.                                     25    provisions of this report, which I'll represent was,


                                               Page 391                                                        Page 393
  1       Q And the Port's consultant at that time did a         1    for -- just for purposes of moving this along, give you
  2   sediment investigation to determine whether it wanted      2    some -- some background -- was a early design, proposed
  3   to accept the donation of the property as part of the      3    design, by the defense contractor for purposes of
  4   trust -- trust holdings; correct?                          4    remediating the lagoon.
  5       A That's correct.                                      5           But I want to draw your attention to a
  6       Q And the Port's consultant determined, based on       6    couple -- couple facts that are spelled out in this
  7   the low concentrations of PCBs, that it presented no       7    report. Can you turn to page 1, Section 1.1, which
  8   risk to the Port; correct?                                 8    says "Site History" -- "Site Location and History."
  9          MR. DOBBS: Objection. Form.                         9       A Yes.
 10          THE WITNESS: I don't know if that was their        10       Q Okay. First sentence is "Convair Lagoon is a
 11   conclusion, but the samples did indicate low              11    ten-acre embayment located northeast of Harbor Island
 12   concentrations.                                           12    and immediately west of the U.S. Coast Guard Station
 13   BY MR. HOWARD:                                            13    within northern San Diego Bay"; correct?
 14       Q And the Port went forward and completed the         14       A Correct.
 15   transaction with SDG&E and accepted the donation of the   15       Q And to the right of that is a general
 16   tidelands property; correct?                              16    depiction of Convair Lagoon. There's a diagram showing
 17       A Correct.                                            17    four different outfalls into Convair Lagoon. And that
 18       Q Because, at that time, that portion of the          18    area is generally the same area that you've marked in
 19   tidelands was privately owned by SDG&E.                   19    Exhibit 43 as being the area that's been capped and is
 20          Am I correct?                                      20    now limited for boating purposes; correct?
 21       A I'm -- I'm not -- I'm not familiar with their       21       A Correct.
 22   ownership.                                                22       Q The next page is -- if you flip that over, is
 23       Q Okay. Let's talk about the -- Topic 99, the         23    now page 3. The first paragraph in the upper left
 24   Port District's understanding of the impacts of the       24    describes how there was a Convair sailing club
 25   presence of contaminants in the bay.                      25    associated with General Dynamics, and it talks about



                                                                                                                         37
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            158
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23326 Page 136 of
                                      168
                                               Page 394                                                        Page 396
  1   how it maintained a pier and dock for small sailboats      1          MR. DOBBS: Object to the form.
  2   at the western portion of the lagoon.                      2          THE WITNESS: I don't know.
  3         Were you aware that there used to be a small         3    BY MR. HOWARD:
  4   GD employee dock in Convair Lagoon?                        4       Q Did the Port consider Convair Lagoon to be
  5       A I was.                                               5    less desirable than other areas of the bay?
  6       Q Okay. Would you also describe this --                6          MR. DOBBS: Objection. Form and scope.
  7   Convair Lagoon as having limited shoreline access          7          MR. JULIUS: Join.
  8   because it abuts Harbor Drive?                             8          THE WITNESS: I don't know.
  9       A Yes.                                                 9    BY MR. HOWARD:
 10       Q The third paragraph down has the following          10       Q Is it fair to say that hundreds of scuttled
 11   sentence that I want to discuss with you -- two           11    boats would have been a source of contamination into
 12   sentences: "Historically, the embayment was used as a     12    Convair Lagoon?
 13   dumping ground and retrieval area for derelict vessels.   13          MR. JULIUS: Object as to form.
 14   Over time, as many as 500 vessels have been scuttled in   14          THE WITNESS: It could have been. Yes.
 15   the Lagoon. Currently, less than five remain. In the      15    BY MR. HOWARD:
 16   1960s, Convair Lagoon was used by General Dynamics for    16       Q Have you been privy to any discussions about
 17   aerospace and ocean-" -- "oceanographic research."        17    the siting of a large boat marina in Convair Lagoon?
 18         Do you see that?                                    18       A No.
 19       A I do.                                               19       Q Let's turn to the article from the "San Diego
 20       Q Were you aware that Convair Lagoon was used as      20    Transcript." It's a one-page article dated March of
 21   a dumping ground for derelict vessels?                    21    1985.
 22         MR. JULIUS: Objection to the form.                  22          And this article talks about how the Port is
 23         MR. DOBBS: Objection to form and scope.             23    taking action against derelict boats, and it is
 24         THE WITNESS: I think it was mentioned               24    ordering them to be removed. And there's a reference
 25   yesterday.                                                25    to Convair Lagoon in the middle column, the second full


                                               Page 395                                                        Page 397
  1   BY MR. HOWARD:                                             1    paragraph that begins "Abandoned boats."
  2       Q Is yesterday the first time you've heard of          2           Do you see that?
  3   Convair Lagoon being used as a dumping ground for          3        A I do.
  4   derelict vessels?                                          4        Q Let me read the sentence into the record.
  5       A I -- I've heard it was -- there -- that it           5           "Abandoned boats in fair enough shape to be
  6   contained derelict vessels. I didn't -- I haven't seen     6    towed are taken to Convair Lagoon off Harbor Drive next
  7   the term "dumping ground" before.                          7    to" -- "next to the Coast Guard Station and laid to
  8       Q Okay. So this is new information to you?             8    rest."
  9       A Yes.                                                 9           Is that new information to you?
 10       Q If you go to the following paragraph, the           10        A The fact that it was a -- a place for derelict
 11   second sentence says "Such debris" -- he's referring to   11    boats, I would assume they had to get there somehow.
 12   the scuttling of boats -- "Such debris has included       12        Q But it talks about being laid to rest.
 13   tires, boat wreckage, engine batteries, portable          13        A I -- I think that's journalistic license. I'm
 14   radios, cushions, plastic bags, miscellaneous plastic,    14    not sure what "laid to rest" means.
 15   bottles, cans, wood, and assorted rubbish."               15        Q All right. So --
 16          Is that information --                             16        A I assume they're just -- they're just placed
 17          MR. DOBBS: Objection to form.                      17    there as a holding area until they can figure out how
 18          MR. HOWARD: I haven't asked a question.            18    to -- how to get them out of there.
 19       Q Is that information new information to you?         19        Q Are you speculating?
 20       A It's not surprising. I would envision               20        A I am, because I think a lot of areas, a lot of
 21   derelict vessels having material around them.             21    ports and other areas, are -- the city I live in has
 22          Laid out as a specific sentence like this,         22    derelict boats, and they have to figure out how to take
 23   this is new to me.                                        23    care of them. And they usually carry them into one
 24       Q Why did the Port select Convair Lagoon as an        24    spot and then -- and then figure out how to get them
 25   area to get rid of derelict boats?                        25    out of there.



                                                                                                                          38
                              TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            159
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23327 Page 137 of
                                      168
                                              Page 398                                                         Page 400
  1         First they have to establish ownership or lack       1          MR. DOBBS: Objection to form and scope.
  2   of ownership and then eventually move them out. So I       2          MR. JULIUS: Join.
  3   guess it's not surprising to me, but --                    3          THE WITNESS: General Dynamics had a -- had a
  4       Q But it's --                                          4    sailing club there. So there was boating use.
  5       A So, yes, it's speculation.                           5    BY MR. HOWARD:
  6       Q But it's also the one spot that you've               6       Q They were General Dynamics employees; correct?
  7   identified as being the subject of a PCB-induced           7       A Boating use. Yes.
  8   impairment and a basis for this lawsuit.                   8       Q All right. So that -- that's what the Port
  9         And so my question is: This is new                   9    will point to as the basis that -- of the loss of
 10   information to you; correct?                              10    boating use would be the General Dynamics employee
 11       A That it was used historically as a holding          11    sailing club?
 12   spot for derelict boats?                                  12       A Well, I --
 13       Q It wasn't a holding spot. It's called --            13          MR. DOBBS: Objection. Form and use --
 14   scuttle boats are boats that are sunk, and here in this   14          THE WITNESS: Well, I think it's evidence that
 15   article, it talks about laying -- laying derelict boats   15    there was --
 16   to rest.                                                  16          MR. DOBBS: -- scope.
 17       A I -- I don't know what the journalist meant by      17          THE WITNESS: -- historically boating use in
 18   "laid to rest." That's --                                 18    that area, and it was a good area to do that.
 19         Were they buried there? I -- I --                   19          The -- the choice of -- of Convair Lagoon to
 20       Q What about the prior report from Teledyne Ryan      20    marshal the boats together before they're pulled out of
 21   where it talks about 500 scuttled boats?                  21    the -- out of the bay may be a choice of preference
 22       A Yeah. They were brought -- they were bringing       22    because it was the best use at that time or the best
 23   boats in to -- to remove them. According to this          23    place to do that as opposed to some other shoreline.
 24   article, they're -- they're trying to move the boats      24    BY MR. HOWARD:
 25   out, and then this article also says -- this paper        25       Q That's presumably the -- the conclusion that


                                              Page 399                                                         Page 401
  1   says, at the time they wrote this, there were only five    1    the Port reached.
  2   boats remaining.                                           2       A Right.
  3          So they clearly were organizing the boats into      3       Q It wouldn't have -- wouldn't have allowed them
  4   one area to get them out of there instead of chasing       4    to be there unless --
  5   them around the harbor.                                    5       A Yes.
  6       Q So they chose -- the Port chose Convair Lagoon       6       Q -- it concluded that Convair Lagoon was the
  7   for purposes of bringing derelict boats, and you've --     7    best place to bring derelict boats, 500 of which were
  8   you've opined -- or I should say the Port has testified    8    scuttled. And -- and, as the report from 1982
  9   today that boating access is a concern for the Port for    9    indicated, debris was found in the -- in the sediments;
 10   purposes of this lawsuit.                                 10    correct?
 11          And my question is: Based on that background,      11          MR. DOBBS: Objection. Form and scope.
 12   is this new information that changes the Port's view      12          THE WITNESS: Correct.
 13   that Convair Lagoon is subject -- is the subject of a     13    BY MR. HOWARD:
 14   PCB-induced limitation on public use?                     14       Q And just so the record's clear, that -- that
 15          MR. DOBBS: Objection. Form and scope.              15    history of Convair Lagoon has no influence in the
 16          MR. JULIUS: Join.                                  16    Port's position today that boating use within
 17          THE WITNESS: No. I don't agree with that.          17    Convair Lagoon has been impaired by PCBs; is that
 18   BY MR. HOWARD:                                            18    correct?
 19       Q Okay. So you are testifying today, as the           19       A That's correct.
 20   Port, that there were boating uses in Convair Lagoon at   20          MR. DOBBS: Object as to form.
 21   all -- let me say -- let me state it over.                21          MR. HOWARD: And next is Exhibit 55 [sic].
 22          So you're testifying today that there were         22       Q Do you know whether the Port authorized the
 23   boating uses at Convair Lagoon separate and apart from    23    scuttling of boats, meaning the sinking of boats, at
 24   its use as a -- let's call it a storage area, to use      24    Convair Lagoon?
 25   your terminology, for storage of boats.                   25          MR. DOBBS: Objection to form and scope.



                                                                                                                         39
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            160
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23328 Page 138 of
                                      168
                                               Page 402                                                       Page 404
  1          THE WITNESS: I do not.                              1    NASSCO Shipyard and BAE Shipyards; correct?
  2          MR. HOWARD: Are you looking for a number?           2        A Correct.
  3   Fifty- -- I think we're at 55.                             3        Q Okay. The second liability it -- it lists is
  4          THE WITNESS: 55 has already been used.              4    in subsection (b), and it talks about the former
  5          MR. HOWARD: Oh, I'm sorry. We're at 56?             5    Campbell Shipyard; correct?
  6          (Exhibit 56 was marked for identification.)         6        A Correct.
  7   BY MR. HOWARD:                                             7        Q And in that second-to-last sentence of that
  8       Q Okay. This is the last exhibit. And let me           8    paragraph, it's talking about its postremediation
  9   see here. I'd like to dir- --                              9    monitoring, and it states "The best estimate for the
 10          First of all, have you ever seen the               10    costs at this time is 600,000 on the current award
 11   San Diego Unified Port District comprehensive annual      11    contract."
 12   financial reports that are issued by the Port on an       12          So is that consistent with your
 13   annual basis?                                             13    understanding of -- of the level of -- the level of
 14       A I've never seen them.                               14    activity the Port is engaged with on -- on monitoring
 15       Q You've never seen -- okay.                          15    at the Campbell Shipyard site?
 16          I'm not going to ask you about any                 16        A I don't know.
 17   financial -- any of the Port financial stuff, but there   17        Q Okay. The third area listed by the Port with
 18   is a -- there is a list starting on page 85 of this       18    environmental impacts is Shelter Island Yacht Club --
 19   document, which are the Port's description of areas of    19    excuse me -- Shelter Island Yacht Basin.
 20   the bay in which there are environmental matters. And     20          Do you see that?
 21   I want to walk through this list with you.                21        A I do.
 22          And based on your testimony, I suspect that        22        Q And that is in connection with the copper TMDL
 23   you have not seen this list at all. Correct?              23    that we discussed.
 24       A I have not.                                         24          The fourth is -- in subsection (d) the
 25       Q Okay. There, on -- are you at page 85?              25    Lockheed Tow Basin and Marine Railway Facilities.


                                               Page 403                                                       Page 405
  1       A Yes.                                                 1          That's a -- that's a site that you're familiar
  2       Q Okay. On Section -- subsection (11)(b) is            2    with and we talked about; correct?
  3   "Contingencies."                                           3        A Correct.
  4       A Yes.                                                 4        Q On the second paragraph of the Tow Basin
  5       Q Okay. And that's where the Port is listing           5    description, it states "The District will also look to
  6   its environmental -- its environmental matters around      6    insurance carriers to fund any share the District may
  7   the bay. Okay?                                             7    ultimately be required to pay to resolve this matter."
  8         And on the next page, it walks through a total       8          Are you -- have you been involved in any of
  9   of 14 potential liabilities around the bay, 11 of which    9    the insurance issues for the Port?
 10   I want to talk to you about because they're               10        A I have not.
 11   environmental, and then three of which seem to be         11        Q The next site, environmental site, that the
 12   development-related -- excuse me -- three of which seem   12    Port lists is the Rohr/Goodrich site in subsection (e).
 13   to be development-related disputes that we need not --    13          Do you see that?
 14   need not concern ourselves.                               14        A I do.
 15         So in 2015 and 2016 --                              15        Q And I will -- in order to expedite things, I
 16         And this is after this lawsuit was filed;           16    looked at the -- the Rohr Port site description, and I
 17   correct?                                                  17    didn't find any reference to PCBs in there.
 18       A Yes.                                                18          Does the Port, today, view the Rohr/Goodrich
 19         Oh. I don't -- I don't know when the lawsuit        19    site as being a PCB site?
 20   was filed.                                                20        A There's still ongoing investigations, but
 21       Q Do you --                                           21    there's PCBs that have been detected in the L-channel
 22         Okay. I will represent to you it was after          22    and offshore of the conveyance systems.
 23   the lawsuit was filed --                                  23        Q Are those PCB-related issues being addressed
 24       A Okay.                                               24    by Rohr or its successor?
 25       Q -- that the Port lists as liabilities the           25        A Yes.



                                                                                                                         40
                             TSG Reporting - Worldwide                   877-702-9580

                                                          Exhibit 1
                                                            161
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23329 Page 139 of
                                      168
                                               Page 406                                                         Page 408
  1       Q Okay. Sixth area of the bay listed by the            1         A I am not.
  2   Port is Pepper Oil.                                        2         Q It talks about a pipeline release, which
  3          Are you familiar with the Pepper Oil site?          3     suggests to me that it's a landside environmental
  4       A I am not.                                            4     issue, if anything. I don't see any -- any discussion
  5       Q The seventh is subsection (g), Laurel Hawthorn       5     of impacts to the bay.
  6   Central Embayment, which you're familiar with; correct?    6           Do you?
  7       A Correct.                                             7         A I do not.
  8       Q On the last sentence of that Port listing, it        8         Q The 11th site listed by the Port as a
  9   also says "As a result, the District's share of            9     potential liability around the bay is a "Naval Training
 10   liability cannot be reasonably estimated at the present   10     Center (NTC) Boat Channel."
 11   time, and the District anticipates that insurance will    11           Are you familiar with the NTC boat channel?
 12   likely cover the liability incurred in this matter."      12         A I am.
 13          Are you familiar with the insurance issues in      13         Q Okay. And what -- what is your -- what is
 14   connection with the Laurel Hawthorn Embayment Central     14     your general understanding of the boat channel and its
 15   [sic]?                                                    15     environmental issues?
 16       A I am not.                                           16         A It was -- there was some contamination in the
 17       Q The eighth area listed by the Port is               17     boat channel, and it's just been remediated in the last
 18   Sunroad Marina.                                           18     year or so.
 19          Are you familiar with that site?                   19         Q Was the Port involved in that remediation?
 20       A Yes.                                                20         A I do not believe --
 21       Q And does that site involve metals?                  21           No. I do not believe so. No.
 22       A It does.                                            22         Q And am I correct that the -- the City received
 23       Q And am I correct that that site does not            23     the former Navy base and the boat channel as part of
 24   involve any PCBs?                                         24     the base closure process?
 25       A That's correct.                                     25           MR. DOBBS: Objection. Form and scope.

                                               Page 407                                                         Page 409
  1       Q The ninth site listed in the Port annual             1          MR. JULIUS: Join.
  2   report is the mouth of Chollas Creek. And we discussed     2          THE WITNESS: That's what the text says here.
  3   this. This was part of the 2015 investigation order;       3     Yes.
  4   is that correct?                                           4     BY MR. HOWARD:
  5       A Yes.                                                 5        Q Okay. Then next, the 12th enumerated area, is
  6       Q I believe this section states that the Port is       6     the -- the -- it goes from -- from (k) at the Naval
  7   secondarily liable, and we talked about that before.       7     Training Center to a designation of a romanette ii. I
  8   So here it is; here's the sentence. It is the -- one,      8     don't know why the change -- change, but it may be
  9   two, three, fourth -- the fifth line up from the           9     because this is the year -- this is the time in which
 10   bottom.                                                   10     the Port is considering its dispute less environmental
 11          "The order lists the District as a secondary       11     and more development. So I don't know.
 12   discharger, which means the District need not comply      12           Because I'll -- I'll ask the next -- the next
 13   unless and until others listed on the order fail to       13     one is SLPR, LLC, and it talks about a February 2006
 14   comply."                                                  14     dispute arising from dredging in San Diego Bay
 15          Then it goes on to say "The City of San Diego      15     performed by the District and the Army Corps of
 16   has taken the lead on drafting the Phase 1 work plan      16     Engineers. It regarded compromise -- the dispute
 17   and initial investigation."                               17     regarded the integrity of the riprap and whether the
 18          Did I read that correctly?                         18     dredging impacted pool walls on properties out in
 19       A Yes.                                                19     Coronado.
 20       Q Okay. Does that mean that, for purposes of          20           Are you familiar with that dispute?
 21   the Chollas Creek investigation order, that the Port      21        A I was not.
 22   is -- need not comply unless the City fails to perform?   22        Q And then the rest, I submit, are -- are
 23       A That's correct.                                     23     development-related disputes along the bay.
 24       Q The tenth site listed is 1444 Crosby Street.        24           So -- and let's, for current purposes, put the
 25          And are you familiar with this site?               25     dredging dispute to the side if you're not familiar



                                                                                                                          41
                              TSG Reporting - Worldwide                   877-702-9580

                                                           Exhibit 1
                                                             162
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23330 Page 140 of
                                      168
                                               Page 410                                                        Page 412
  1   with it. I don't know whether that was environmental       1    than around the beaches, there's no pathogen issues in
  2   or -- or maintenance or whatever the purpose was.          2    the bay?
  3          So if we just counted up 11 different               3       A I think there's -- in general, there's no
  4   environmental issues that the Port disclosed in its        4    pathogen issues in the bay, but in areas where humans
  5   annual report -- and in connection with those 11           5    will come in contact through swimming and stuff,
  6   environmental issues that the Port discusses, it has a     6    there's a need to monitor and act accordingly if
  7   general conclusion on page 86, at the --                   7    pathogens do show up --
  8          Right above the NASSCO site description, it         8       Q Okay. So --
  9   states "However, the District believes that the            9       A -- on a transient basis.
 10   recoveries discussed above will be sufficient to reduce   10       Q So, as I understand it today, at -- in
 11   the District's financial responsibility for any           11    May 2019, it's the Port's position that pathogens are
 12   pollution remediation known as of the date of the         12    not an issue in the bay except for areas of localized
 13   financial statements to amounts not considered to be      13    swimming; correct?
 14   material to the financial statements of the District,"    14       A Correct.
 15   which I interpret as -- as meaning none of these 11       15          MR. DOBBS: Objection to form and scope.
 16   sites that we discussed, in the -- in the mind of the     16          MR. HOWARD: Okay. I want to consult with my
 17   Port, is serious enough to amount to a financial -- a     17    co-counsel here, and I think we're -- in a few minutes,
 18   material financial risk to the Port of San Diego.         18    we're ready to wrap this up.
 19          And am I incorrect or correct in that              19          Does the City have -- going to have any
 20   conclusion?                                               20    questions?
 21          MR. DOBBS: Objection. Form and scope.              21          MR. JULIUS: No.
 22          THE WITNESS: That's what I read in this            22          MR. DOBBS: So can we take five --
 23   sentence.                                                 23          MR. HOWARD: Sure.
 24   BY MR. HOWARD:                                            24          MR. DOBBS: -- or so? Ten? And we can --
 25       Q And noting that there is no discussion in this      25          MR. HOWARD: We'll do ten and we'll just --


                                               Page 411                                                        Page 413
  1   enumerated list of any baywide PCB issues or plans to      1          Are you going to have questions?
  2   dredge the bay. And why is that?                           2          MR. DOBBS: I doubt it, but this would be the
  3          MR. DOBBS: Objection. Form and scope.               3    time to discuss it.
  4          THE WITNESS: I don't know.                          4          MR. HOWARD: Okay.
  5   BY MR. HOWARD:                                             5          MR. DOBBS: So we don't have to do it again.
  6        Q Has the Port disclosed to the State Lands           6          THE VIDEOGRAPHER: Going off record.
  7   Commission --                                              7          The time is 2:43 p.m.
  8          Oh. I know. That's for a different day.             8          (Recess taken 2:43 p.m. - 3:01 p.m.)
  9   I'll withdraw that question.                               9          THE VIDEOGRAPHER: We are back on the record.
 10          Does the Port consider pathogens to be a           10          The time is 3:01 p.m.
 11   serious environmental issue in San Diego Bay?             11          MR. HOWARD: Okay. So thank you for the
 12        A I think pathogens on a -- on a                     12    opportunity to talk with my co-counsel.
 13   small-scale-area basis and transient, yes. They           13          I think we're at the point here where we're
 14   monitor beaches for them.                                 14    prepared to thank the witness for his time and are
 15        Q Okay. Are pathogens a baywide issue of             15    willing to conclude the deposition as to his assigned
 16   concern to the Port, or is it a localized issue of        16    topics.
 17   concern?                                                  17          MR. DOBBS: Okay. No questions from the Port.
 18        A It's a localized issue.                            18          MR. JULIUS: Nothing from the City.
 19        Q And where are those localized issues, if you       19          MR. HOWARD: Do we have to talk about anything
 20   know?                                                     20    on the record here, or are we good?
 21        A Well, there are some swimming -- there are         21          Tomorrow? Anything?
 22   some swimming areas that are monitored for pathogens.     22          MR. DOBBS: I think we're good.
 23        Q But that's just where they're mon- --              23          MR. HOWARD: We're starting at 9:00 tomorrow?
 24          Are your -- is your answer based on just where     24          MR. DOBBS: I would -- I think we could
 25   they're monitored, or is it your statement that, other    25    probably ge away with starting at 10:00.




                                                                                                                         42
                             TSG Reporting - Worldwide                    877-702-9580

                                                          Exhibit 1
                                                            163
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23331 Page 141 of
                                      168
                                              Page 414                                                       Page 416
  1          MR. HOWARD: For tomorrow?                           1             ERRATA SHEET
  2          MR. DOBBS: For tomorrow. And if we need to          2   Case Name:
  3   start earlier on Thursday, we can -- I mean, on Friday,    3   Deposition Date:
  4   we can.                                                    4   Deponent:
  5          MR. CARTER: Are we off the record?                  5   Pg. No. Now Reads Should Read   Reason
  6          MR. BRUNTON: No.                                    6   ___ ___ __________ __________    ____________________
  7          MR. HOWARD: Let's go off the record.                7   ___ ___ __________ __________    ____________________
  8          THE VIDEOGRAPHER: This concludes today's            8   ___ ___ __________ __________    ____________________
  9   videotaped deposition.                                     9   ___ ___ __________ __________    ____________________
 10          The time is 3:02 p.m.                              10   ___ ___ __________ __________    ____________________
 11          We are now off the record.                         11   ___ ___ __________ __________    ____________________
 12          (Proceedings concluded at 3:02 p.m.)               12   ___ ___ __________ __________    ____________________
 13                                                             13   ___ ___ __________ __________    ____________________
 14                                                             14   ___ ___ __________ __________    ____________________
 15                                                             15   ___ ___ __________ __________    ____________________
 16                                                             16   ___ ___ __________ __________    ____________________
 17                                                             17   ___ ___ __________ __________    ____________________
           _________________________________                    18   ___ ___ __________ __________    ____________________
 18           David Michael Johns, Ph.D.                        19   ___ ___ __________ __________    ____________________
 19                                                             20
 20                                                                                   _____________________
 21                                                             21                    Signature of Deponent
 22                                                             22   SUBSCRIBED AND SWORN BEFORE ME
 23                                                             23   THIS ____ DAY OF __________, 2019.
 24                                                             24   ____________________
 25                                                             25   (Notary Public) MY COMMISSION EXPIRES:__________


                                              Page 415
  1          I, Tricia A. Rosate, Certified Shorthand
  2   Reporter licensed in the State of California,
  3   License No. 10891, hereby certify that the deponent
  4   was by me first duly sworn, and the foregoing testimony
  5   was reported by me and was thereafter transcribed with
  6   computer-aided transcription; that the foregoing is a
  7   full, complete, and true record of said proceedings.
  8          I further certify that I am not of counsel or
  9   attorney for any of the parties in the foregoing
 10   proceeding and caption named or in any way interested
 11   in the outcome of the cause in said caption.
 12          The dismantling, unsealing, or unbinding of
 13   the original transcript will render the reporter's
 14   certificates null and void.
 15          In witness whereof, I have hereunto set my
 16   hand this day: May 6, 2019
 17
 18           __________________________________
              Tricia Rosate, RDR, RMR, CRR, CCRR
 19           CSR No. 10891
 20
 21
 22
 23
 24
 25




                                                                                                                      43
                             TSG Reporting - Worldwide                   877-702-9580

                                                         Exhibit 1
                                                           164
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23332 Page 142 of
                                      168

                                                                                                       Page 1

            A          369:14                    281:17,22,24 282:5   amounts (2)            255:13 260:25 275:12
$220 (1)               acknowledgement (1)       282:10,20 283:21     281:25 410:13            362:20 387:14
306:8                  273:2                     284:2,6,10 347:12    analysis (13)          approximation (2)
a.m (8)                acres (16)                348:13               274:25 275:20 276:1    350:9 351:22
250:5,14 255:2,13      263:10,20,21 264:7     aerial (2)                289:8,15 291:3,4     April (1)
  307:1,2,2,8            264:11,14,14,15,15   259:20 260:3              293:16 310:13        269:22
Abandoned (2)            264:15,16,20,25,25   aerospace (1)             312:1 314:16 332:8   aquaculture (1)
397:1,5                  265:1 350:5          394:17                    384:22               279:19
abate (1)              acronym (1)            afternoon (2)           analytical (2)         aquatic (1)
288:5                  332:9                  265:23 338:3            314:14 317:12          276:14
abatement (11)         act (7)                age (1)                 anchor (1)             Arch (1)
253:18 260:19 263:19   266:22 291:5 293:7     284:22                  282:16                 251:23
  265:13 301:14,15       293:12 340:18,19     agencies (3)            anchovy (1)            archive (1)
  302:3 303:3 322:20     412:6                294:1 304:7 305:12      268:8                  375:2
  347:5 383:10         action (7)             agency (2)              annual (4)             area (62)
ability (2)            325:8 327:25 336:16    280:22 300:11           402:11,13 407:1        263:18 264:7 268:4
273:2 354:2              366:8,10 389:22      ago (3)                   410:5                  272:3 277:13
ablate (1)               396:23               258:8 317:9,9           answer (12)              289:19 307:24
325:9                  actions (7)            agree (7)               277:1 288:20 289:21      311:9 313:17,17
able (6)               287:19 288:4,9,14      324:14 345:13,15          290:13,15 291:10       327:22,24 329:10
271:22 282:16 306:13     290:9 291:10            377:25 378:16,24       291:12 304:10,18       329:11,12 339:9
  316:22 336:11          386:16                  399:17                 305:19 327:10          348:25 349:19,23
  349:11               active (3)             agreeable (1)             411:24                 349:25 350:10,11
absence (4)            345:13 353:16,16       262:19                  answering (1)            351:16,23 352:9,11
301:2,13 303:2         activities (5)         agreement (2)           291:18                   352:11,12 353:2,4
  363:16               266:4 282:14 292:9     262:17,24               anticipated (4)          353:16,24 357:15
abuts (2)                292:12 304:17        air (1)                 262:9,13 278:1 303:9     359:15,18 362:6
352:16 394:8           activity (1)           375:2                   anticipates (2)          363:15 371:19
accept (1)             404:14                 aircraft (6)            294:9 406:11             372:24 375:15,15
391:3                  actual (3)             373:18 374:12,17        anybody (3)              380:7 386:25 387:2
acceptable (1)         273:23 385:4 386:2        375:6 380:16 381:7   257:15 275:8 363:12      387:15 389:11,13
262:17                 add (2)                airport (2)             anyway (1)               389:15 393:18,18
accepted (1)           273:14 316:1           256:17 375:17           321:20                   393:19 394:13
391:15                 adding (2)             Airview (1)             apart (1)                395:25 397:17
access (18)            273:11,11              374:12                  399:23                   399:4,24 400:18,18
258:25 348:14,15       additional (5)         al (2)                  apologize (1)            404:17 406:1,17
  349:13,25 350:25     273:18 289:16 300:3    255:7,8                 256:13                   409:5
  351:6,17 353:3,17      308:6 319:16         align (1)               apparently (1)         areas (24)
  353:24 354:23        addressed (3)          378:12                  257:4                  273:9,10 274:20,22
  355:22 356:14,21     271:15 276:15 405:23   aligned (1)             applications (1)         282:17 287:24
  357:14 394:7 399:9   addressing (2)         352:20                  289:15                   289:24 301:12
accessible (2)         327:1 386:3            allocation (2)          appreciate (2)           321:1,23 326:2
257:15 258:3           adjacent (1)           310:4,5                 266:13 366:8             328:23 336:25
accommodate (1)        363:22                 allow (1)               approval (1)             349:19 354:22
271:23                 Administration (1)     326:13                  354:16                   355:19,23 396:5
account (1)            250:12                 allowed (6)             approvals (1)            397:20,21 402:19
347:3                  administrator (1)      326:18,22 353:17        299:24                   411:22 412:4,12
accounted (2)          257:3                     355:18 356:14        approve (3)            arising (1)
331:7 347:13           adverse (1)               401:3                286:20,24 287:2        409:14
accounting (2)         324:13                 allows (2)              approved (6)           Army (5)
347:19,23              advising (1)           356:4,8                 304:4,7 305:12         293:6 294:15,16
accounts (1)           369:17                 amount (10)               354:11 356:21          298:3 409:15
346:24                 advisories (3)         261:19 262:9,12           357:3                arranging (1)
accruing (1)           281:12,13,14              314:20 331:18,20     approximate (1)        276:5
317:5                  advisory (17)             336:12 346:23        366:22                 arrived (1)
accurate (1)           280:12,19 281:4,9,16      381:5 410:17         approximately (5)      330:15


                                   TSG Reporting - Worldwide     877-702-9580

                                                    Exhibit 1
                                                      165
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23333 Page 143 of
                                      168

                                                                                                       Page 2

art (1)                attaching (1)          253:6 254:1 334:4        345:5                   335:20 336:2,13,17
272:2                  325:5                    359:2 370:24 371:7   basic (5)                 336:25 337:7 339:7
article (9)            attempting (3)           403:2 404:4          267:20 291:3,3 293:1      339:13,14,15,17,21
254:13 392:10,14       353:4,8,9              B-24 (1)                 293:17                  339:24 340:1 341:2
  396:19,20,22         attention (3)          377:19                 basically (3)             342:4 345:9,19
  398:15,24,25         276:3 299:13 393:5     back (16)              258:13 346:22 350:11      348:3,12 354:18,23
ash (1)                attor (1)              279:6,8 307:7 320:12   basin (20)                354:24 357:10
368:17                 369:16                   324:9 338:10 344:7   261:6,7,8,10,20 262:9     360:1 362:16
asked (2)              attorney (7)             358:2 361:20           262:13 292:18           364:19,25 365:8,12
259:13 395:18          259:8 358:19,23          369:19 376:20          297:7 299:9,19,22       372:14,24 373:3
asking (12)              368:25 369:17          377:11 379:12,19       299:22 337:14           378:19 382:9,24
288:8,12 290:2 292:1     370:7 415:9            385:10 413:9           380:7,10 383:17         383:21 384:7 385:5
  292:2,3,3,11,16      audible (1)            background (3)           404:19,25 405:4         385:6 386:18
  304:25 361:5 366:9   337:17                 360:8 393:2 399:11     basing (1)                387:11,21 388:4,20
aspect (1)             August (1)             BAE (4)                353:25                    388:25 389:23
286:20                 338:17                 355:5 356:11 386:24    basis (11)                390:13,15,23
aspects (1)            authored (1)             404:1                254:12 302:11 310:13      391:25 393:13
297:12                 309:20                 BAE/NASSCO (1)           354:17 392:5,18         396:5 400:21
assert (2)             authority (5)          389:4                    398:8 400:9 402:13      402:20 403:7,9
305:23,23              286:14,17,19 298:3     bags (1)                 411:13 412:9            406:1 408:5,9
assess (1)               310:11               395:14                 batteries (1)             409:14,23 411:2,11
274:18                 authorized (2)         ballpark (1)           395:13                    412:2,4,12
assessment (7)         298:6 401:22           372:20                 bay (188)               Bayfront (1)
253:10 260:2 265:24    authorship (1)         ban (1)                259:21 260:3,18,23      348:25
  272:6 280:23 281:1   309:16                 281:23                   260:24 261:13         bays (1)
  379:10               available (4)          barge (3)                262:14 263:18,21      270:22
assessments (3)        262:4,7 308:7 361:10   372:1,11,13              264:7,12,16 265:1     baywide (6)
266:18 269:24 270:2    Avenue (23)            barnacles (1)            265:12,25 266:5,15    301:15 302:3 347:12
Assets (1)             260:10 307:19,23       325:5                    267:21,22,24,25         348:13 411:1,15
332:9                    308:5,21 313:18      BARON (1)                268:3,4,9,12,15,19    beaches (2)
assigned (1)             315:10 317:6 319:3   251:10                   269:4,20 270:21       411:14 412:1
413:15                   319:17 320:4         barricade (1)            271:11,17,19          Beardsley-4 (1)
assigns (1)              352:16 358:7         356:13                   272:19 273:3,12,15    312:21
311:19                   359:16 361:11,21     barrier (1)              274:3,8 275:3,6,15    beginning (1)
associated (7)           361:24 362:1,10      356:19                   275:21 276:13         344:4
263:10 317:5 361:16      363:21,25 368:16     barring (2)              277:8,20,23 278:2,5   begins (3)
  386:17 387:2           373:2                291:21,22                278:9 279:19,23       299:14 332:17 397:1
  388:11 393:25        Average (1)            Bart (1)                 280:5,8,19 281:5,16   begs (1)
Associates (1)         316:9                  346:5                    282:7,11,22 283:6     327:16
269:16                 awaiting (2)           base (9)                 283:20 285:5,10,21    behalf (4)
association (1)        318:14 390:1           328:17 339:9 346:7       286:1,8,14,21,25      266:5 279:21 308:24
255:17                 award (1)                350:1 355:14,15,23     287:4,16,24 288:25      337:14
assorted (1)           404:10                   408:23,24              289:24 291:8          belief (1)
395:15                 aware (23)             based (19)               292:24 293:3,15,20    363:6
assortment (1)         272:20 273:12 275:20   264:24 275:11,22         293:25 294:13,19      believe (32)
381:16                   280:4 293:9,14         281:21 284:21,22       295:4,14,20 296:7     258:22 259:23 262:10
assume (5)               294:11 302:25          284:22 305:14,24       296:10,22 298:2,11      262:12 263:25
303:16 327:25 328:4      303:7 304:17 330:6     314:21 323:10          298:18 299:20,24        272:24 289:10
  397:11,16              331:18 332:4           334:24 336:4           300:3,8,17 301:1,12     294:20 296:1
assuming (1)             335:10 336:6,23        369:24 389:2 391:6     302:7,10 303:24         298:20 305:15,25
336:5                    337:5 354:10           399:11 402:22          304:4 307:24 311:9      318:11,11 329:9,16
assumption (5)           371:25 376:11          411:24                 313:17 317:25           330:19,22 341:4,25
333:1,6 334:11 335:3     388:3 394:3,20       baseline (1)             321:2,23 322:25         346:3,8 351:12
  335:4                                       361:18                   328:23 329:20,25        362:2,18 368:8
attach (1)                      B             bases (4)                330:3,7,10,15 331:8     388:9,14 389:20
325:11                 b (8)                  282:20 283:4,19          333:12,13 335:14        407:6 408:20,21


                                    TSG Reporting - Worldwide   877-702-9580

                                                    Exhibit 1
                                                      166
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23334 Page 144 of
                                      168

                                                                                                         Page 3

believes (8)            boat (13)               398:22 399:7              251:11,17 255:1,9    271:17 272:1 273:3
278:9 282:21 283:19     326:13 350:13,16,16     broad (3)                 255:12 263:19          273:14 274:23
  349:12 351:17           352:10 353:3          270:20 301:12 371:17      265:12 269:21          275:2,5
  353:3 354:17 410:9      395:13 396:17         broader (1)               280:21 294:2         carrying-capacity (2)
belt (1)                  408:10,11,14,17,23    359:20                    302:22 326:23        272:19 274:3
325:12                  boating (31)            broadly (1)               344:1 415:2          Carter (7)
beneficial (2)          282:14,25 283:21,22     345:22                  call (3)               252:6 307:3,11,12
261:12 262:14             348:14,15 349:13      brought (3)             257:24 350:1 399:24      344:16,22 414:5
benefits (1)              349:24 350:21,25      279:16 337:13 398:22    called (3)             case (7)
296:16                    351:6,17 353:17,23    Brown (1)               325:8 376:24 398:13    249:4 281:8 287:21
Bernardo (1)              354:2,3,23,23         297:25                  Campbell (23)            298:20 384:23
251:10                    355:18,22 356:21      Brunton (7)             260:16,16 261:1          385:3 416:2
best (6)                  357:14 393:20         251:18 255:23,23          282:15 283:1,23      cause (1)
271:4,8 400:22,22         399:9,20,23 400:4,7     320:20 322:5,9          298:16 348:14,25     415:11
  401:7 404:9             400:10,17 401:16        414:6                   351:6,8 352:9,20     causing (1)
better (3)              boats (26)              BUDD (1)                  353:5 354:4,11       277:7
268:16 304:23 338:18    326:22 350:18 351:1     251:10                    357:4,14 359:15,22   CCRR (3)
beyond (1)                395:12,25 396:11      budget (1)                367:6 404:5,15       249:24 250:16 415:18
368:9                     396:23 397:1,5,11     295:3                   cans (1)               census (4)
big (2)                   397:22 398:12,14      building (5)            395:15                 266:22 267:1,4,8
350:19 362:6              398:14,15,21,23,24    250:12 334:24 378:2     CAO (4)                Center (2)
Bill (1)                  399:2,3,7,25 400:20     378:8 381:14          265:2 301:2,6 322:7    408:10 409:7
318:24                    401:7,23,23           built (1)               CAOs (1)               Central (3)
billion (10)            body (1)                377:17                  339:22                 384:2 406:6,14
312:19,20 313:1,5,9     272:6                   buoy (1)                cap (20)               CEQA (7)
  315:4,4 316:2,10,11   bomber (2)              351:7                   282:15 283:1,1,22,23   287:5,7,14 291:3,5
bind (1)                377:19,21               buoys (4)                 348:14,25 349:19       293:16 300:11
338:7                   bombers (1)             351:12 352:4,5            349:20 350:4,11,22   certain (8)
binder (1)              377:12                    355:13                  351:8,11,15,20       274:20 281:24 282:6
324:9                   Boston (1)              buried (2)                353:10 354:12          311:20,20 314:20
binders (2)             251:23                  324:7 398:19              357:4,4                324:19 339:15
280:16,17               bottles (1)             burn (1)                capacitors (1)         certainly (3)
bioaccumulation (1)     395:15                  368:17                  379:2                  278:17 363:11 378:7
347:21                  bottom (8)              business (2)            capacity (11)          certificates (1)
biomass (5)             264:13 321:4 325:8      356:18 381:6            271:17 272:1,11,18     415:14
268:11,20 269:2           325:14 334:1 366:4                              273:3,12,14,14       certification (1)
  271:7 276:2             371:12 407:10                    C              274:23 275:3,6       293:11
biota (4)               Boulevard (1)           C (5)                   capped (1)             Certified (2)
266:4 276:4,13 277:8    251:3                   251:1 252:1 359:2       393:19                 250:16 415:1
Biphenyls (1)           bouncing (1)              370:24 371:8          caps (3)               certify (2)
338:20                  322:16                  C-1 (1)                 261:16 332:9 357:11    415:3,8
birds (1)               boundaries (1)          332:11                  capsule (1)            Chadwick (1)
280:8                   298:23                  C.1 (1)                 317:23                 346:6
bit (3)                 boundary (1)            332:7                   caption (2)            chance (2)
322:16 361:4 390:8      389:9                   cables (1)              415:10,11              267:14 325:11
Bluff (1)               break (3)               334:6                   capture (1)            change (5)
251:16                  257:24 306:21 338:10    calculated (2)          345:8                  274:21 280:17 369:24
BMPs (1)                Bridge (2)              268:20 273:13           car (1)                  409:8,8
260:13                  355:16 389:17           calculation (2)         375:14                 changed (1)
board (12)              Brief (1)               273:23 315:23           care (2)               268:21
258:8 263:19 265:13     340:14                  calculations (1)        290:4 397:23           changes (1)
  301:2,13 318:10,15    briefly (1)             253:9                   carriers (1)           399:12
  318:20 319:15         370:6                   calculator (2)          405:6                  channel (10)
  320:5 347:8 389:14    bring (1)               264:21 265:7            carry (1)              267:2 276:24 298:6
board's (1)             401:7                   California (17)         397:23                   298:25 352:16
319:25                  bringing (2)            249:2,17 250:13         carrying (7)             408:10,11,14,17,23


                                     TSG Reporting - Worldwide      877-702-9580

                                                      Exhibit 1
                                                        167
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23335 Page 145 of
                                      168

                                                                                                        Page 4

characterized (1)         361:4 362:11,15,25   279:23                 362:7                   256:23
289:7                     363:10,22 364:23     collected (1)          compromise (1)          conflict (1)
charge-out (1)            365:6,10 366:10      315:21                 409:16                  257:1
306:8                     367:13,19,20 368:4   College (1)            computation (2)         congregate (1)
charged (2)               368:11,25,25 369:5   270:15                 264:24 275:9            274:20
306:10,15                 369:11,16,17,17,17   column (4)             computations (1)        connection (9)
chart (3)                 369:18 370:6,14,17   266:19 315:2,19        273:18                  276:12 282:25 363:24
253:11 266:3 277:17       370:18 371:18          396:25               computer-aided (1)        370:13 388:7
charts (1)                376:4 397:21         combination (1)        415:6                     390:22 404:22
265:21                    407:15,22 408:22     279:22                 concentrations (24)       406:14 410:5
chasing (1)               412:19 413:18        come (8)               269:8 312:19 313:9      consequence (1)
399:4                  City's (1)              258:20 330:2,6,10        315:14 316:5,9,14     352:11
check (3)              311:14                    335:19 338:10          316:18,19 317:17      consider (6)
264:21,22 265:5        Clarification (2)         366:17 412:5           317:24 318:5          259:20 286:13 348:2
checked (2)            301:5 372:5             comes (1)                327:13 328:8,25         364:18 396:4
256:22 257:3           clarify (1)             276:12                   329:13 342:5,7,8,13     411:10
checking (1)           283:12                  Command (1)              347:25 390:19         considerably (1)
258:24                 clarity (1)             378:5                    391:7,12              278:18
chemical (2)           277:15                  commenced (1)          concept (4)             consideration (1)
261:6,8                clean (6)               362:17                 272:5,8 275:5 353:23    329:3
chemicals (4)          291:4,4 293:6,11        commencement (1)       concepts (1)            considerations (1)
339:20 381:17,23          383:11 385:10        379:17                 271:14                  328:13
   382:2               cleanup (18)            commencing (1)         conceptual (1)          considered (12)
chemist (1)            253:18 260:17,18        250:14                 304:5                   262:17 272:21 281:17
314:14                    261:1 265:13         comments (1)           concern (5)               296:5 297:9 328:22
chemists (1)              301:14,15 302:3      300:17                 329:12 399:9 403:14       329:11,12 339:6
314:10                    303:2 322:20 347:1   commission (6)           411:16,17               352:10 390:13
chockablock (1)           347:4 383:10         293:21 358:14 366:3    concerned (1)             410:13
271:24                    386:16 387:1 389:6     366:9 411:7 416:25   283:18                  considering (1)
choice (2)                389:7,10             common (3)             conclude (4)            409:10
400:19,21              clear (2)               264:11 358:12 365:19   261:11 275:13 364:7     consistent (3)
Chollas (2)            337:18 401:14           commonly (2)             413:15                304:22 341:20 404:12
407:2,21               clearly (3)             378:25 381:15          concluded (3)           Consolidated (4)
chose (2)              288:22 304:12 399:3     company (9)            256:19 401:6 414:12     373:18 374:12 387:9
399:6,6                clients (1)             255:8 256:24 257:16    concludes (1)             387:16
chronology (3)         310:19                    359:15,22 362:3      414:8                   constantly (1)
260:21 319:23 375:19   closed (6)                387:9,16 389:22      concluding (1)          366:5
circa (1)              352:1 367:4,13,21       complaints (1)         250:14                  constructed (3)
359:21                    380:21 386:12        366:5                  conclusion (7)          375:22 378:11 388:4
circumstance (3)       closure (2)             complete (1)           276:11 370:12 379:9     constructing (3)
301:20 302:25 303:1    379:9 408:24            415:7                    391:11 400:25         362:9 373:2 381:7
circumstances (2)      club (6)                completed (1)            410:7,20              construction (6)
281:3 301:23           322:2 324:12 393:24     391:14                 conclusions (2)         374:8,20 379:18,20
cite (1)                  400:4,11 404:18      completely (1)         267:20 370:11             387:10,20
361:10                 co-counsel (2)          289:23                 conditions (2)          consult (2)
cited (1)              412:17 413:12           complexed (1)          328:23 379:11           293:25 412:16
384:16                 coal (1)                324:23                 conduct (3)             consultant (3)
city (60)              386:6                   Compliance (1)         289:8 326:8,24          390:21 391:1,6
249:4 251:9 255:21     coast (6)               338:18                 conducted (5)           consultations (1)
   260:10 308:23       350:1 351:2 372:2       complicated (1)        266:4 269:21 287:25     291:4
   310:6,12,15 311:8      374:24 393:12        294:4                    289:25 386:25         consulted (2)
   311:19,23 312:1        397:7                comply (3)             conducting (1)          270:24 279:22
   313:7 319:23        Cobb (5)                407:12,14,22           295:9                   consume (2)
   329:13 357:21       251:18 256:1,1          comprehensive (2)      configuration (1)       281:24 285:5
   358:6,19,20,23,24      348:20 349:4         308:20 402:11          351:19                  consumption (3)
   359:3,19 360:7      collaborate (1)         comprised (1)          confined (1)            281:8,23 284:21


                                    TSG Reporting - Worldwide    877-702-9580

                                                     Exhibit 1
                                                       168
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23336 Page 146 of
                                      168

                                                                                                         Page 5

cont (1)                334:23                    265:8,9,14,15         366:10                   409:24
347:24                  contributed (2)           266:11,12,19,20       correctly (1)          currently (3)
contact (1)             309:13 333:13             267:13 270:2,3,7      407:18                 286:7 288:24 394:15
412:5                   contributor (1)           275:16,18 278:11      cost (2)               cushions (1)
contain (5)             347:25                    279:19 280:23         289:9 383:19           395:14
332:14,20 341:15,16     control (3)               281:10,11,25 282:2    cost-share (1)         cut (1)
  364:9                 253:14 340:19 376:12      282:8,22,23 283:2,3   310:13                 373:21
contained (5)           Convair (42)              283:9,23,24 284:11    costly (1)             cuts (1)
332:24 333:2,7 364:2    282:15 283:1,22           284:14,15,18,19,23    325:18                 349:25
  395:6                   348:15,22 349:14        284:24 288:25         costs (1)              cycle (2)
Containing (1)            349:18 350:14,22        289:1,4 292:20,21     404:10                 326:16 346:15
338:19                    351:1 354:12 357:4      293:3,4,7,8,12,13     council (4)
contains (1)              357:14 374:17,24        293:17,18,22,23       358:12,20 369:1,18                D
364:8                     378:14 381:24           294:5,6 295:21,22     counsel (11)           d (5)
contam (1)                392:5 393:10,16,17      296:2,7,8 300:5       252:6 255:18 277:16    253:1 334:4 359:2
302:6                     393:24 394:4,7,16       301:2,16,17,23          278:3 284:10           370:24 404:24
contaminant (1)           394:20 395:3,24         302:3,4,7,8,11,13       285:23 289:22        Daniel (2)
269:8                     396:4,12,17,25          305:16 309:1,2          291:20 307:9,12      251:18 255:23
contaminants (9)          397:6 399:6,13,20       310:16 311:11,18        415:8                data (11)
288:1 290:1 291:25        399:23 400:19           311:22 312:16,17      count (1)              273:24 277:19 307:24
  300:18 303:5            401:6,15,17,24          313:10,13,18,19       345:10                   309:24,24 314:21
  345:21,23 382:20      conversation (1)          316:3 317:18,19       counted (1)              315:7 317:7,9 319:7
  391:25                259:15                    319:4 320:1 321:21    410:3                    319:25
contamination (11)      conversations (1)         323:14,16 324:21      County (1)             date (5)
321:23 322:25 326:10    297:25                    325:1,2,6,7,24,25     367:14                 360:5 366:20,22
  364:19,24 365:7,11    conveyance (2)            328:2 329:1,25        couple (6)               410:12 416:3
  386:3 388:10          383:2 405:22              330:1,2 334:17        309:25 320:11 392:1    dated (8)
  396:11 408:16         cooling (2)               335:6,11,12,16          392:24 393:6,6       307:18,22 338:16,17
contemplated (2)        267:2 386:22              336:21 337:20,21      course (6)               358:11 374:11
289:17 301:7            copies (3)                342:1 345:19 346:8    268:22 276:7 297:4       392:10 396:20
contention (1)          308:9 349:8 373:25        348:15,16 350:2,3       297:22 339:21        dates (4)
277:20                  copper (34)               351:3 352:13,14,17      340:8                380:2,5,25 386:13
context (3)             295:25 321:2 322:8        356:24 357:11,12      court (10)             David (5)
267:17,18,19              322:25 323:11,12        362:2,21 363:22,23    249:1 251:10 255:9     249:15 250:11 253:2
Continental (2)           324:11,13,14,19         364:25 366:11,12        255:16 256:5           256:7 414:18
355:6 389:17              325:1,3,12,15,23        366:15 367:4            287:18 289:20        Davis (5)
Contingencies (1)         326:3,9,14,15,18,22     369:15,20 370:1,2       290:15 291:19        251:24 255:24,24
403:3                     326:25 327:3,10,12      370:19,22 371:21        305:2                  285:17 344:18
continue (1)              327:18,24 328:7,11      371:23 372:14,24      Court's (2)            day (3)
284:13                    328:25 329:8,13,19      372:25 375:25         304:23 305:14          411:8 415:16 416:23
continued (6)             404:22                  377:15 380:14,15      cover (2)              deal (1)
252:1 254:1 255:5       copy (2)                  381:10,18,25 382:1    261:16 406:12          294:3
  326:13 327:11         279:7 322:11              382:15 385:14,15      covers (1)             dealing (1)
  345:1                 Coronado (3)              385:19 386:4,5,19     276:4                  362:10
continuing (3)          355:16 389:17 409:19      388:9,18 390:14,24    Creek (3)              debatable (1)
272:25 273:14 382:24    corporate (1)             390:25 391:4,5,8,16   312:10 407:2,21        326:12
contract (1)            305:16                    391:17,20 393:13      critical (1)           debris (6)
404:11                  corporation (5)           393:14,20,21          272:16                 362:10 372:1 373:3
contractor (3)          249:4,4,7,8 374:12        398:10 400:6          Crosby (1)               395:11,12 401:9
376:3 377:2 393:3       Corps (6)                 401:10,12,18,19       407:24                 decades (2)
contractor-operate...   293:6 294:15,16           402:23 403:17         CRR (3)                330:15 369:25
377:3                     298:3,7 409:15          404:1,2,5,6 405:2,3   249:24 250:16 415:18   December (3)
contractors (4)         correct (208)             406:6,7,23,25 407:4   CSR (3)                307:22 309:9 318:7
379:8 380:13 383:9      257:12 258:4,5,15         407:23 408:22         249:24 250:16 415:19   decide (1)
  384:16                  260:19,20 263:21        410:19 412:13,14      current (4)            319:9
Contracts (1)             263:22 264:17,18      corrective (1)          301:6 365:2 404:10     decided (1)


                                     TSG Reporting - Worldwide     877-702-9580

                                                      Exhibit 1
                                                        169
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23337 Page 147 of
                                      168

                                                                                                        Page 6

  310:20               depicts (1)              276:15                  321:1,2,23 328:23     387:3
decides (3)            359:18                 detect (1)                329:25 330:15         discharge (4)
296:9 298:1 302:9      deponent (3)           328:10                    331:8 333:12          267:2 300:4 336:25
decreasing (2)         415:3 416:4,21         detected (5)              335:14,20 336:2,10      388:4
275:24 317:25          deposited (4)          312:2 315:22 382:20       336:11,13 337:7       discharged (5)
deepening (1)          362:22 363:2 369:6       390:19 405:21           339:7,9,13,17,23      337:15 339:20 378:13
276:24                   369:13               determination (1)         340:1 341:2 342:4       378:19 383:9
Defendant (1)          deposition (19)        268:14                    344:1 345:9,19        discharger (4)
249:9                  249:13 250:9 255:6     determine (4)             346:7 348:3 355:3     337:6,7,12 407:12
defendants (7)           255:11 256:19        298:10 364:1 388:19       355:14,15,23          dischargers (3)
251:15 255:23,25         259:4,9,9 270:11       391:2                   357:10 358:6,12       385:4,17 386:2
  256:2,4 265:22         277:25 278:24        determined (3)            359:20 360:1          discharges (6)
  326:1                  305:17 307:4         298:6 333:11 391:6        362:25 364:19,24      333:19 348:7 383:1,8
defense (9)              317:13,15 344:8      determining (1)           365:7,11 369:18         383:11 389:23
341:17 342:15 376:3      413:15 414:9 416:3   296:15                    372:14,24 377:18      discharging (3)
  379:7 380:13,17      depth (9)              develop (2)               378:19 382:9,24       336:16,20 339:25
  383:8 384:15 393:3   316:6,9,14,18,24       272:25 354:3              383:21 384:7,8        disclosed (3)
defined (1)              317:1,6,24 318:3     developed (1)             387:8,8,16,21 388:4   370:10 410:4 411:6
311:1                  depths (3)             354:5                     388:20,25 389:23      discovery (1)
defining (1)           298:2,11 314:5         developing (1)            392:9 393:13          373:24
336:20                 deputy (5)             319:5                     396:19 402:11         discuss (5)
definition (1)         252:6 307:12 358:19    development (9)           407:15 409:14         277:19 358:9 373:12
355:21                   368:25 369:17        309:13 363:25 372:19      410:18 411:11           394:11 413:3
degrease (1)           derelict (13)            374:23,23 375:5,20    diet (1)                discussed (8)
381:15                 394:13,21 395:4,6,21     377:11 409:11         284:17                  261:20 282:13 347:11
delay (1)                395:25 396:23        development-relate...   difference (2)            379:17 404:23
256:13                   397:10,22 398:12     403:12,13 409:23        314:4 334:21              407:2 410:10,16
demand (4)               398:15 399:7 401:7   diagram (2)             differences (1)         discusses (2)
337:6,11 357:13        describe (3)           321:1 393:16            268:22                  299:19 410:6
  385:4                286:16 337:11 394:6    diameter (1)            different (16)          discussion (7)
demanded (1)           described (6)          387:10                  265:11 268:6 274:22     263:3 275:2 308:4
333:18                 257:1 270:12 276:9     Diego (157)               276:7,19 278:4          322:15 339:12
demarked (1)             352:12 356:23        249:3,4,14,17 250:10      280:15 288:7            408:4 410:25
351:7                    365:21                 250:12,13 251:2,9       309:22,25 311:14      discussions (2)
demersal (1)           describes (1)            251:11,17 252:6         371:3 380:10          320:6 396:16
276:24                 393:24                   255:1,6,7,12,20,22      393:17 410:3 411:8    dismantling (1)
density (2)            describing (1)           259:21 260:3,18,23    differently (2)         415:12
271:4 371:19           370:18                   263:18 264:16         298:15 368:3            dispersion (2)
denying (1)            description (8)          265:1,12 266:15       difficult (5)           259:20 260:3
304:20                 253:7 254:2 281:14       267:21 268:15         274:2,6,8 292:18        disposal (8)
departed (1)             332:10 402:19          269:4,20,21 270:21      351:20                253:19 299:15 322:11
330:15                   405:5,16 410:8         271:11 272:19         digest (1)                323:5,24 332:19
Department (2)         design (7)               274:3 275:3,6,15,21   322:18                    367:13 370:14
294:2 358:11           254:12 309:14,15         276:13 277:8 280:8    digit (1)               disposed (1)
depending (2)            392:5,18 393:2,3       280:19 281:5,16       373:21                  363:9
309:23 316:5           designated (4)           282:7,11,22 283:6     digits (1)              disposing (1)
depict (2)             278:16,16 285:12         283:20 285:5,10       362:19                  340:22
349:11 351:16            326:2                  286:1,8,14,21,23,25   dir (1)                 dispute (5)
depicted (2)           designation (2)          287:4,16 288:25       402:9                   409:10,14,16,20,25
313:24 351:25          314:21 409:7             291:2,7,8 292:23      direct (1)              disputes (2)
depicting (1)          designed (1)             293:2,15,20,25        299:13                  403:13 409:23
387:7                  380:13                   294:13,18 295:4,14    directed (1)            dissolved (3)
depiction (6)          desirable (1)            295:20 296:6,22       367:19                  324:18,25,25
325:22 350:24 360:6    396:5                    298:2,17 299:20,24    direction (1)           District (28)
  374:7 387:20         detail (4)               300:2,8,17,23 301:1   276:2                   249:1,2,3,14 250:10
  393:16               267:16 270:12 276:9      304:4 307:23 311:4    directly (1)              251:2 255:6,7,9,9


                                   TSG Reporting - Worldwide    877-702-9580

                                                    Exhibit 1
                                                      170
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23338 Page 148 of
                                      168

                                                                                                           Page 7

   255:20 266:5 288:4      324:3 326:4,11       Dole (1)                  292:19,23 293:2,15       253:6 254:1 359:2
   288:9 307:13,15,23      327:4,7,19 328:16    362:2                     293:20,22,24 294:8       370:24 405:12
   322:24 336:11           329:2,15,21 330:12   dollars (1)               294:14,17,19,22       earlier (3)
   402:11 405:5,6          330:16 331:4,9,15    306:16                    295:4,9,14,19 296:6   270:12 276:10 414:3
   406:11 407:11,12        331:22 333:3,8,14    dolphin (1)               296:17,21 297:5,10    early (6)
   409:15 410:9,14         333:21 334:13,22     280:4                     297:13,24 298:17      338:3 362:18 363:11
 District's (4)            335:5,7,15,23        donation (2)              298:25 299:5,15,20       366:8 374:23 393:2
 277:20 391:24 406:9       336:18 337:2,8       391:3,15                  300:2,7,11,17         ease (1)
   410:11                  338:4 340:10 341:6   doubt (1)                 302:10 303:2,4,9,15   311:25
 disturbance (1)           341:24 342:22        413:2                     303:18,23 304:4,6     easier (2)
 317:1                     345:14 346:17        download (1)              304:17 305:11         321:15,16
 disturbed (1)             347:6,16,22 348:8    321:22                    320:4 325:17 326:8    east (2)
 316:21                    351:10 352:23        downloaded (1)            326:25 328:13,14      350:2 361:20
 divestiture (1)           353:7,19 354:14,20   264:5                     328:18 346:16         eastern (1)
 390:23                    355:25 356:6,16,25   downtown (2)              347:3 409:14,18,25    361:20
 divide (1)                357:6,16 362:12      359:20 372:20           drew (1)                eat (1)
 263:20                    363:3 364:3,12       Dr (32)                 353:2                   285:10
 divided (2)               365:1,24 366:18      256:11 257:11,11,12     Drive (5)               eating (4)
 264:20,25                 367:8,15,22 368:20     257:19 258:2,3,6,9    251:16 351:2 375:16     253:13 284:11,13
 division (1)              370:3,21 371:22        258:19 263:3            394:8 397:6              286:1
 264:24                    372:6 373:4,23         265:22 266:9          driving (2)             Ebasco (1)
 Dobbs (234)               376:5,7,17 377:20      269:15 278:8,16,22    261:6,8                 392:6
 251:4 255:19,19           378:6,20 379:3,13      288:23 291:1          Dry (1)                 eel (4)
   256:20 259:5,22         379:24 380:22          292:17 299:14         307:20                  272:25 273:6,18
   260:4 261:2,14,21       381:11,19 382:10       306:5,6 307:17        Drye (2)                   352:12
   262:15,22 263:13        382:17 383:12,22       308:3 320:14 332:5    251:3 307:15            effect (1)
   263:23 265:3,16         384:3,11,18,24         339:13 345:3          Duarte (2)              327:3
   266:24 267:23           385:7,18,20 389:24     355:11 358:5          252:3 255:14            effectively (2)
   269:6 272:9,23          391:9 394:23           375:10                due (7)                 260:17 317:17
   273:21 274:4,13         395:17 396:1,6       draft (1)               277:21,24 287:25        effects (1)
   275:7,17 277:9          399:15 400:1,13,16   383:24                    289:25 290:9,10       324:13
   278:6,12,15,19          401:11,20,25         drafting (1)              291:24                effort (1)
   280:1,9 281:18          408:25 410:21        407:16                  duly (2)                266:10
   282:1,12 283:7,25       411:3 412:15,22,24   drain (1)               256:8 415:4             eight (1)
   284:7 285:2,6,11,16     413:2,5,17,22,24     382:4                   dump (41)               269:24
   285:18 286:3,15         414:2                drainage (1)            358:6,24 359:3,16,19    eighth (4)
   287:10,17,23 288:3    dock (2)               378:12                    359:25 360:4,7        358:7 359:16,18
   288:8,19 289:5,18     394:1,4                draw (6)                  361:18 362:7,11,16       406:17
   290:3,11,14 291:9     docking (1)            273:23 351:21 352:22      362:23 363:2,10,12    either (3)
   291:15,17 292:5,8     260:14                   353:4,9 393:5           363:15,22 364:2,8     268:25 341:15 386:1
   292:11,14 294:10      Doctor (3)             dredge (14)               364:16,18,23 365:6    electric (3)
   294:25 295:5,10,15    308:18 322:15 392:13   262:9 293:10 296:10       365:10,20 366:11      334:6 387:9,16
   296:11,18,23 298:4    document (6)             296:15,16 299:15        366:13 367:3,4,12     electrical (3)
   298:12,19 299:1,6     284:13 299:13 332:3      299:24 326:2            367:21 368:5,9        341:14,14,22
   300:13,19 301:3,18      361:11,12 402:19       327:17 328:22,24        369:20 370:18         elements (1)
   301:24 302:12         documents (1)            329:7,8 411:2           372:2,3,11,13 373:3   272:16
   303:12,19,25 304:9    361:10                 dredged (2)             dumping (6)             elevated (2)
   304:14,16,22 305:2    DOD (6)                298:22 329:9            369:6,12 394:13,21      315:9 328:10
   305:14,20,25 306:3    338:14,18 340:16       dredging (83)             395:3,7               embayment (5)
   308:9,14 312:6          341:1,10,11          261:7,8,11,20 262:11    Dynamics (7)            382:4 393:11 394:12
   313:2,11 314:8,22     DOD-wide (1)             262:12 286:6,8,11     337:20 380:20 393:25       406:6,14
   315:12 316:15         341:19                   286:14,20,24,24         394:16 400:3,6,10     employ (1)
   317:11,20 318:17      doing (8)                287:3,8,15,25                                 286:10
   318:23 319:8,20       260:7 292:10 301:1       288:13,24 289:3,8,9            E              employee (2)
   320:2,7 321:12,15       301:22 302:11,21       289:10,16,24          e (10)                  394:4 400:10
   321:24 323:2,15         321:11 328:14          290:25 291:8,24       251:1,1 252:1,1 253:1   employees (1)


                                     TSG Reporting - Worldwide    877-702-9580

                                                      Exhibit 1
                                                        171
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23339 Page 149 of
                                      168

                                                                                                         Page 8

  400:6                   380:14 381:7         examples (1)            exhibits (11)             346:25 347:3
enacted (1)            ERRATA (1)              337:16                  278:24 320:11 322:17      389:12 397:10
340:19                 416:1                   excerpt (1)               324:8 338:23 358:8    factor (1)
encountered (1)        error (1)               308:2                     365:18 368:24          349:20
334:3                  314:20                  exclude (1)               370:24 371:10         factors (1)
endangered (1)         especially (1)          354:23                    392:2                  328:21
294:4                  268:3                   excluded (3)            existing (2)            Factory (1)
engaged (1)            Esq (10)                364:23 365:6,10         301:15 328:23            374:13
404:14                 251:4,5,11,17,18,18     exclusively (1)         exists (1)              facts (2)
engine (1)                251:24 252:6 307:3   270:21                  370:13                   370:9 393:6
395:13                    307:4                excuse (10)             expects (1)             fail (1)
engineering (2)        establish (1)           275:11 296:25 300:24    300:7                    407:13
289:15 291:3           398:1                     306:6 319:13 322:9    expedite (1)            fails (1)
Engineers (2)          estimate (8)              338:16 357:20         405:15                   407:22
293:6 409:16           271:5,8 274:10 306:9      403:12 404:19         expert (5)              fair (22)
entire (1)                306:12,14 317:13     execute (5)             289:4 297:9,24 305:9     271:13 275:4 299:22
389:6                     404:9                257:25 292:23 293:2       327:22                  300:1 302:23,24
entities (1)           estimated (4)             293:20,24             experts (5)               303:22 311:10
286:23                 314:11,13 357:13        executed (1)            286:11 294:22 304:24      318:1 319:18,19
entitled (20)             406:10               257:23                    305:1,5                 328:12,15 335:18
253:19 266:4 269:19    estimates (2)           executes (1)            EXPIRES (1)               336:15 339:16,19
  271:3 288:13,16      271:4 314:17            295:13                  416:25                    339:23 365:23
  290:7,7,22 305:8     et (2)                  exercise (1)            explain (1)               377:24 396:10
  307:19,22 313:22     255:7,8                 264:24                  314:3                     397:5
  321:1 322:11 332:8   evaluate (4)            exhibit (122)           explains (1)            fairly (2)
  333:25 338:15,17     273:18 281:7 296:16     253:7,8,9,10,11,12,13   284:16                   268:4 299:23
  341:11                  304:8                  253:14,15,16,17,18    express (1)             fall (1)
enumerated (4)         evaluated (2)             253:19,20,21,23,24    273:25                   291:18
282:24 348:13 409:5    269:7 273:6               253:25 254:2,3,4,5    extensive (1)           familiar (23)
  411:1                evaluating (2)            254:6,7,8,9,11,12     299:23                   280:18 292:22 299:18
enumerates (1)         293:17 304:5              254:13 263:3 264:1    extent (5)                309:3 322:19 336:8
264:6                  evaluation (1)            264:2,9 265:18,19     259:14 262:3 326:9        336:9 355:13 371:1
environmental (39)     304:21                    266:1,3,7,9 267:15      333:12 361:6            375:10,13 386:8
258:2 280:22 286:8     event (1)                 269:12,18,24 270:4    extra (1)                 391:21 392:19
  286:24 287:3,14      311:4                     270:5 276:3 280:13    308:9                     405:1 406:3,6,13,19
  293:17 295:19        eventually (1)            280:14 285:1 299:9                              407:25 408:11
  296:6 297:12,18,24   398:2                     299:10 307:5,6                    F             409:20,25
  299:4 300:2 302:10   every-third-year (1)      310:4,7 311:23        F (2)                   far (3)
  303:2,4 306:14       346:20                    319:7 320:12,13,16     370:25 371:7            277:1 283:18 327:11
  307:21 309:7         evidence (6)              320:23 322:4,10,13    facilitate (1)          fault (1)
  313:17 328:13,22     277:19 280:7 368:17       322:20 323:5,8         266:10                  257:5
  338:18 345:25           373:1 382:25           324:1,3 325:21        facilities (13)         feasibility (1)
  392:7 402:20 403:6      400:14                 332:3 338:13,21        333:19 339:24 341:2     300:6
  403:6,11 404:18      exact (7)                 339:2,3,5 340:3         341:5,23 342:9,14     features (1)
  405:11 408:3,15      312:12 351:19 361:15      345:7 348:23 349:1      346:12,16 347:5        339:15
  409:10 410:1,4,6        366:20 380:1,4,25      349:11 351:5 352:8      377:10 383:2          February (2)
  411:11               exactly (3)               355:2,4,7 358:10,15     404:25                 307:18 409:13
envision (1)           289:13 290:11 314:18      358:18,21,22,25       facility (19)           fed (1)
395:20                 EXAMINATION (3)           359:1,5,6,7,8,9,10     346:25 360:7 364:11     268:7
EPA (1)                253:3 256:9 345:1         365:18 368:24           374:13,17,24          federal (4)
340:20                 example (10)              370:6 373:15            375:16 379:11          298:5 304:7 305:12
equal (1)              268:8 294:23 298:24       374:10,15,18,25         380:20 386:6,23         376:4
318:4                     298:25 315:24          375:3,8 387:6,12,13     387:3,9,16,21 388:3   federally (2)
equipment (7)             327:21 341:2           387:18,19,23 392:8      388:24 390:13,18       298:6 347:20
338:19 341:15,22          342:20 376:22          392:11,17 393:19      fact (7)                feed (1)
  342:16 379:10           378:13                 401:21 402:6,8         272:24 328:6,10         296:25


                                    TSG Reporting - Worldwide    877-702-9580

                                                     Exhibit 1
                                                       172
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23340 Page 150 of
                                      168

                                                                                                            Page 9

 feet (3)                   348:18 370:11         folders (1)               340:10 341:6,24       free (1)
  317:5,7,16                374:8 392:21           257:14                   342:22 345:14          335:20
 field (25)                 393:10,23 395:2       follow (2)                347:6,16,22 351:10    frequently (1)
  309:24 342:6 373:10       398:1 402:10 415:4     263:2 296:14             352:23 353:7           330:9
    373:17 374:9,13,20   fish (82)                follow-up (1)             354:14,20 355:25      Friday (1)
    375:5,11,13,20,24     253:10,13 265:24         259:18                   356:6,16,25 362:12     414:3
    376:12 377:10           266:15,17,22 267:8    following (4)             363:3,17 364:13       front (2)
    378:4,11 379:1,23       267:21,22,24 268:5     341:3 370:11 394:10      365:1,24 366:18        279:3,11
    380:19 381:6,8          268:5,6,7,7,9,15        395:10                  367:8,17,22 368:7     Fuglevand's (2)
    382:7,23 383:21         269:3,4,4,20,24       follows (1)               368:14,20 369:21       289:4,6
    384:10                  270:1,25 271:3,11      256:8                    369:22 370:3,20,21    full (3)
 fifth (1)                  271:13,15,18,18,19    food (2)                  371:22 372:7,16        271:24 396:25 415:7
  407:9                     271:24,24 272:7        272:15,17                373:6 376:8,17        fuller (1)
 Fifty (1)                  273:7,8,19 274:18     footprint (5)             378:6,20 379:3,13      375:5
  402:3                     274:20 275:13,16       263:11 352:21 353:10     379:24 380:22         fun (1)
 figure (6)                 275:21 276:17,17        389:3,10                381:11,19 382:10       259:16
  264:6 310:3 350:20        276:21,22 280:12      footprints (1)            382:17 383:4,12,22    function (3)
    397:17,22,24            280:19 281:4,12,13     389:5                    384:11,24 385:7,20     318:4 327:9,9
 file (3)                   281:13,16,17,22,24    forage (1)                389:24 391:9          functions (3)
  257:14 258:25 279:3       281:25 282:5,6,10      268:7                    394:22,23 395:17       290:20 294:8 298:10
 filed (4)                  282:20 283:21         foregoing (3)             396:1,6,13 399:15     fund (1)
  367:5 403:16,20,23        284:2,6,10,11,14,16    415:4,6,9                400:1,13 401:11,20     405:6
 files (6)                  284:21,23 285:5,10    foreign (10)              401:25 408:25         funded (1)
  256:23 257:6,10,11        286:1 294:1,2          330:2,6,9,14 331:2,8     410:21 411:3           298:17
    257:12 258:2            324:15,20 325:1         331:14 333:6 335:1      412:15                funding (1)
 fill (1)                   347:11,15,21            335:1                 formal (2)               326:1
  373:3                     348:13                form (168)               296:14 336:16          funds (1)
 finalized (1)           Fisheries (1)             259:22 260:4 261:2     former (11)              295:4
  389:3                   294:3                     261:14,21 262:15       352:9,20 353:4         further (1)
 financial (8)           fishes (1)                 262:22 263:13,23        361:18 363:22          415:8
  402:12,17,17 410:11     271:9                     265:3,16 266:24         364:11 373:10         future (7)
    410:13,14,17,18      fishing (1)                267:23 269:6 272:9      382:23 388:23          261:7 287:19 288:4
 find (11)                276:24                    272:23 273:21           404:4 408:23            290:25 291:7 300:7
  257:22 271:22 290:23   fit (1)                    274:4,13 275:7,17     forms (6)                 327:11
    291:23 299:16         271:16                    277:9 280:1,9          324:16,17,18,19,22     future-looking (1)
    360:18,24 369:5,12   five (5)                   281:18 282:1,12         324:23                 290:10
    373:1 405:17          263:9 318:8 394:15        283:7,25 284:7        forward (5)
 finding (1)                399:1 412:22            285:6,11 286:3,15      257:18 273:25 301:21              G
  263:17                 Fleet (1)                  287:10,17 289:5,18      302:9 391:14          g (1)
 findings (1)             339:7                     294:10,25 295:5,10    found (13)              406:5
  313:23                 flight (1)                 295:15 296:11,18       268:19 273:7 277:13    G-O-C-O (1)
 finds (2)                306:23                    298:4,12 301:3          308:4,8 328:7         376:25
  313:8 342:13           flip (1)                   302:12 303:12,19        332:20 334:9          gain (1)
 fine (1)                 393:22                    304:9 312:6 313:2       368:17 381:24         277:14
  277:2                  floating (1)               313:11 314:8,22         382:2 388:13 401:9    Game (1)
 finish (3)               352:4                     315:12 316:15         foundational (1)        294:2
  303:13 338:11 345:5    fluff (1)                  317:11,20,22           285:22                 GAO (4)
 finite (1)               325:10                    318:17 319:20         four (7)                253:20 338:14 340:4
  273:13                 flumes (2)                 320:2 321:24 323:2     315:24,25 318:8          340:9
 firm (1)                 386:22,22                 323:15 324:25           320:15 322:17         garbage (1)
  309:7                  fly (1)                    326:4,11 327:4,19       358:8 393:17          367:20
 first (22)               381:8                     328:16 329:2,15,21    fourth (2)              Gas (3)
  256:8 257:24 260:23    focused (1)                331:9,15,22 333:3,8    404:24 407:9           387:8,9,16
    267:10 271:5          278:8                     333:14,21 334:13      frame (5)               gasification (1)
    297:15,16,17 316:8   folder (1)                 334:22 335:5,15,23     256:17 317:16 339:10   386:6
    323:8 327:10 334:2    279:10                    336:18 337:2,8          375:23 382:8          GD (1)


                                      TSG Reporting - Worldwide     877-702-9580

                                                        Exhibit 1
                                                          173
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23341 Page 151 of
                                      168

                                                                                                   Page 10

  394:4                going (35)             272:16,25 273:7,8      high (7)                256:10 259:6 260:1
ge (1)                 256:14 257:18 259:13     274:18,22 352:12     251:16 315:25 326:3     260:6 261:4,18,24
413:25                   264:23 277:12,18     hand (1)                 326:25 327:24         262:18,25 263:15
gears (2)                277:19 278:1 286:5   415:16                   328:25 371:19         263:24 264:3 265:4
278:22 358:5             286:6 288:16 291:1   handed (1)             higher (6)              265:17,20 266:2,8
gender (1)               292:4,15 299:12      324:5                  316:18 342:5,7,8,13     267:9 268:13
284:21                   306:25 319:15        handling (2)             342:20                269:10,13 272:12
general (26)             320:19,21 322:16     341:3 384:16           highest (4)             273:16 274:1,11
252:6 267:17,19          326:15 338:13        Handwritten (1)        271:6,7 328:2,3         275:1,10,19 277:11
  275:22 276:11          344:13 346:23        253:9                  highly (1)              277:17 278:7,14,17
  284:16 307:12          348:17 357:24        harbor (14)            316:21                  278:21 280:3,11,15
  329:10 337:20          358:5 374:4 387:6    258:21 348:22 350:2    Highway (2)             281:20 282:4,18
  345:21,23 351:23       389:16 392:1           350:17 351:2         250:13 255:12           283:10 284:1,9,25
  361:7 370:11           402:16 412:19          358:11,13,13 366:3   Hilton (1)              285:3,8,15,19 286:4
  380:20 386:14          413:1,6                375:16 393:11        348:25                  286:18 287:12,22
  387:15 393:15,25     Golightly (2)            394:8 397:6 399:5    historical (10)         287:24 288:6,12,21
  394:16 400:3,6,10    318:24 319:2           hard (3)               253:21 254:8,9,11       289:12,22 290:4,12
  408:14 410:7 412:3   good (10)              256:16 309:19 342:24     339:12 359:2          290:17 291:14,16
generally (7)          256:11,12 271:11       harm (2)                 373:11,17 385:3       291:20 292:7,10,13
292:22 299:18,21         274:15 284:18        277:7 281:7              387:25                292:16 294:12
  352:19 371:1,2         328:5 338:12         harmed (2)             historically (7)        295:2,7,12,17
  393:18                 400:18 413:20,22     269:5 280:8            294:20 339:17 341:25    296:13,20,25 298:8
generate (2)           Government (1)         harmful (2)              366:16 394:12         298:14,21 299:3,8
274:8 316:2            376:4                  324:20 328:9             398:11 400:17         299:11 300:15,21
generated (1)          Government-owne...     Hawthorn (4)           history (14)            301:8,19 302:1,17
273:24                 377:2                  382:3 384:2 406:5,14   295:24 296:7 339:14     303:13,21 304:2,12
geography (1)          governments (1)        Hazard (1)               339:21,24 361:4,6,9   304:15,18,25 305:7
363:20                 335:1                  280:23                   361:13 363:11         305:18,21 306:2,4
GeoTracker (1)         grass (4)              head (1)                 375:11 393:8,8        306:20 307:9,16
318:13                 272:25 273:6,18        360:25                   401:15                308:11,15,17 312:8
getting (1)              352:12               headings (1)           hit (1)                 313:6,14 314:12
256:13                 great (1)              257:14                 256:15                  315:1,17 317:3,14
Ghosh (1)              276:15                 health (2)             Hoffman (1)             317:21 318:18
334:4                  ground (6)             280:23 365:22          267:11                  319:1,11,21 320:3,9
Giffin (1)             369:6,12 394:13,21     healthy (3)            hold (1)                320:17,19,21,24
278:4                    395:3,7              268:16 275:14 284:17   272:7                   321:14,16,19 322:1
give (13)              grounds (1)            hear (1)               holding (3)             322:6,10,14 323:3
257:21 280:16,17       356:23                 288:17                 397:17 398:11,13        323:17 324:4 326:6
  285:19 306:12,13     Group (7)              heard (8)              holdings (1)            326:17 327:5,15
  322:17 339:10        253:12 269:11,19,25    281:12,14 376:24       391:4                   328:1,20 329:5,17
  359:3 361:7 375:10     270:14,20 275:12       377:3,5,6 395:2,5    Holman (9)              329:23 330:13,18
  375:19 393:1         Guard (5)              heat (1)               252:7 259:10,12         331:6,11,17 332:1
given (3)              350:1 351:2 374:24     342:4                    285:16 344:8,12,12    333:5,10,17,23
304:3 346:23 350:4       393:12 397:7         heavy (1)                344:13,16             334:16 335:2,8,17
go (16)                guess (4)              339:17                 home (1)                335:24 336:22
299:8 324:9 326:24     259:14 267:1 360:21    hefty (1)              311:8                   337:4,10,25 338:5
  330:3,6 335:19         398:3                332:3                  hopefully (2)           338:13,22 339:4
  338:8,9 342:25       guidance (2)           held (1)               313:21 338:11           340:12 341:9 342:2
  349:9 352:2 355:9    296:14 341:18          255:11                 Hotel (1)               342:24 344:9,13,20
  357:22 361:24        guidelines (1)         help (4)               348:25                  344:23 345:2,16
  395:10 414:7         253:13                 310:17 314:3 316:12    hour (3)                346:21 347:10,18
GOCO (1)                                        347:3                256:13 306:8 338:11     348:1,10,17,21,24
376:25                          H             helped (1)             Houston (1)             349:2,6,15,21
goes (5)               H (2)                  309:15                 251:4                   351:13 353:1,11,21
284:20 326:16 352:15   253:6 254:1            hereunto (1)           Howard (305)            354:15,21 355:1,5,8
  407:15 409:6         habitat (7)            415:15                 251:17 253:4 256:3,3    356:3,9,20 357:2,8


                                     TSG Reporting - Worldwide   877-702-9580

                                                    Exhibit 1
                                                      174
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23342 Page 152 of
                                      168

                                                                                                        Page 11

  357:18,22 358:4,16    identified (10)          306:17                  273:2                   300:10
  358:22 359:1,11        268:24,25 273:5        incinerated (1)         industrial (11)         intense (1)
  360:10,12,16,18,22       276:18,19 327:23      368:11                  339:17,20,24,25         345:9
  360:24 361:2             344:18,20 346:4      incinerator (15)          363:1 371:19          intensive (1)
  362:14 363:7,19          398:7                 357:21 358:6 361:4,7     378:17 381:15,17       268:4
  364:6,17 365:4        identify (3)              361:11 366:14,16        382:6,15              interest (1)
  366:2,21 367:11,18     276:22 338:18 344:10     366:17,24 367:12      industry (1)             384:21
  368:1,10,15,22        ignoring (1)              367:21 368:4,8,12      380:17                 interested (2)
  369:23 370:5,23        291:20                   371:19                infilling (1)            263:17 415:10
  371:24 372:8,17       ii (7)                  incinerators (1)         360:1                  interesting (1)
  373:8,16 374:1,11      249:16 250:11 375:22    367:2                  influence (1)            373:11
  374:16,19 375:1,4,9      376:13 377:12        include (1)              401:15                 interferences (1)
  376:10,21 377:23         379:18 409:7          293:5                  inform (4)               314:15
  378:9,23 379:6,16     illustrates (1)         included (6)             270:20 303:11,14,17    interpret (3)
  380:3 381:3,13,22      299:23                  261:16 382:14,15       information (20)         315:19 316:22 410:15
  382:13,21 383:6,15    immediate (1)             387:1 389:7 395:12     262:4,8 290:8 317:13   interval (1)
  384:14,20 385:2,11     366:7                  includes (3)              342:18 363:8,14        316:11
  385:21,24 387:4,13    immediately (2)          337:14 349:18 361:12     365:15,17 369:25      intervention (1)
  387:19,24 390:3        363:21 393:12          including (6)             376:1,6 384:21         325:17
  391:13 392:1,9,12     impact (4)               268:6 279:24 291:3       395:8,16,19,19        intimately (1)
  395:1,18 396:3,9,15    260:3 287:15 382:9       294:1 320:11 375:6      397:9 398:10           272:17
  399:18 400:5,24          382:24               incorrect (1)             399:12                introduce (1)
  401:13,21 402:2,5,7   impacted (3)             410:19                 informed (1)             255:18
  409:4 410:24 411:5     277:21 278:10 409:18   increase (4)             303:8                  introduction (1)
  412:16,23,25 413:4    impacts (10)             273:3 274:23 276:2     inherent (1)             308:25
  413:11,19,23 414:1     260:11 329:19 347:13     316:9                  314:21                 inventory (5)
  414:7                    348:3 382:14         increased (3)           initial (1)              269:20 270:25 271:3
hull (1)                   383:20 388:23         273:19 275:2 317:23     407:17                   275:12 379:9
336:21                     391:24 404:18        increasing (2)          initiated (1)           investigation (23)
human (2)                  408:5                 275:23 316:14           287:7                   307:20,24 308:21
325:16 362:25           impaired (5)            incurred (1)            initiatives (1)           309:1 311:16,19,24
humans (1)               277:21 278:10 283:20    406:12                  279:23                   313:8,16 318:15,20
412:4                      355:24 401:17        incurring (1)           installation (1)          319:3,16 364:1
hundreds (2)            impairment (6)           383:19                  356:22                   381:24 382:3 388:7
345:11 396:10            277:22 282:22 283:5    India (1)               installations (8)         389:19 390:5 391:2
hyphen (1)                 354:18 357:10         334:5                   338:14 340:17,20         407:3,17,21
332:16                     398:8                indicate (9)              341:13,21 345:19      investigations (1)
                        impairments (2)          264:1 277:7 312:24       347:14 348:2           405:20
           I             283:22,23                316:18 317:8 318:3    instance (3)            investigative (6)
I-5 (1)                 implement (1)             318:4 342:18           276:23 377:8 380:7      310:10 361:12 383:24
 378:2                   289:16                   391:11                instruct (5)              384:1 389:15 390:2
idea (1)                implemented (1)         indicated (13)           289:20 290:12,14       investigators (1)
 291:14                  260:9                   263:17 270:1 295:18      291:9 304:10           370:10
identification (41)     important (1)             308:6,19 315:9        instructing (3)         involve (2)
 264:2 265:19 266:1,7    284:17                   317:22 318:13          304:15,19 305:18        406:21,24
  269:12 280:14         improve (1)               349:22 352:8          instruction (1)         involved (10)
  299:10 307:5,6         269:1                    372:13 380:10          257:21                  279:18 292:19 309:8
  320:23 322:4,13       improved (1)              401:9                 insurance (4)             309:11,16 319:5
  338:21 339:2,3         269:1                  indicates (4)            405:6,9 406:11,13        372:18 386:16
  348:23 349:1 355:4    improvements (1)         264:14 316:4 317:1     integrity (1)             405:8 408:19
  355:7 358:15,21,25     268:19                   370:8                  409:17                 IO (2)
  359:5,6,7,8,9,10      in-house (2)            indicating (1)          intended (1)             301:6 361:12
  373:15 374:10,15       286:10 294:21           352:6                   375:19                 ions (1)
  374:18,25 375:3,8     inappropriate (1)       indication (1)          intending (1)            324:24
  387:12,18,23 392:8     289:23                  316:7                   352:22                 irreg (1)
  392:11 402:6          inception (1)           indirect (1)            intends (1)              346:18


                                     TSG Reporting - Worldwide    877-702-9580

                                                      Exhibit 1
                                                        175
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23343 Page 153 of
                                      168

                                                                                                       Page 12

irregular (1)             292:17 299:14         326:21                    363:18 364:5 365:9    293:21 411:6
 346:19                   306:6 307:17 308:3   jurisdictional (1)         365:13 366:20,24     landside (2)
Island (17)               320:14 332:5          298:23                    367:10,16,19 368:2    361:25 408:3
 320:13 322:2 323:10      339:13 345:3         juvenile (1)               368:11 372:9 373:7   language (4)
   323:13,20,22,23        355:11 358:5          268:4                     377:21 379:15         291:21 302:19,21
   324:12 327:20,23       375:10 414:18                                   380:1,23,25 381:1      330:5
   348:22 350:2,17      join (37)                         K               384:13,15,19 385:1   large (7)
   374:14 393:11         282:3 283:8 307:4     k (1)                      386:13 388:10         266:25 268:23 299:13
   404:18,19              312:7 313:3,12       409:6                      390:10 391:10          350:9 381:5,5
issue (15)                331:23 341:7 363:4   Karen (7)                  392:13 396:2,8         396:17
 256:22 257:1 258:25      364:4 365:3,25       252:7 259:10 285:16        398:17 401:22        larger (1)
   269:9,9 290:22         366:19 367:9,23        344:8,12,12,16           403:19 404:16         268:9
   309:23 327:18          370:4 373:5 376:9    keep (2)                   409:8,11 410:1       largest (3)
   365:14 408:4           376:18 378:21        285:23 296:21              411:4,8,20            295:19,24 296:6
   411:11,15,16,18        379:4,14,25 380:24   keeping (1)              knowledge (6)          lastly (2)
   412:12                 381:20 382:11,18     311:7                    270:19 292:9 345:17     322:10 360:2
issued (9)                383:13,23 384:12     Kelley (2)                 364:15 365:19        late (6)
 287:14,18 289:19         384:25 385:23        251:3 307:15               367:24                296:2 362:18 363:13
   290:15 291:19          389:25 396:7         kept (1)                 known (1)                363:13 379:21
   304:24 305:4           399:16 400:2 409:1   336:5                    410:12                   380:8
   341:18 402:12        joined (2)             kilograms (1)            knows (2)              Latham (3)
issues (14)              258:9 344:10          334:4                    275:5 364:10            251:16 256:1,3
 294:5 297:10 310:22    joins (1)              kind (1)                                        Laurel (4)
   327:3 405:9,23        344:8                 371:10                             L             382:3 384:1 406:5,14
   406:13 408:15        Jones (1)              king (1)                 L-channel (1)          lawsuit (23)
   410:4,6 411:1,19      306:5                 268:11                    405:21                 287:9,16 288:10,19
   412:1,4              journalist (1)         know (132)               labeled (2)              289:2,17 291:11,12
issuing (2)              398:17                258:9 260:5,13 261:3      255:5 373:18            294:9 301:22 303:9
 281:4 305:14           journalistic (1)         262:6 267:10           lack (2)                 303:18 304:6
Item (1)                 397:13                  270:13,16,18,23         268:16 398:1            305:11 326:8
 305:15                 Julius (62)              271:14 273:4           lacks (1)                337:13,19 367:5
items (1)                251:11 255:21,21        275:14 281:3            314:23                  398:8 399:10
 340:22                   282:3 283:8 312:7      283:13 284:4,8         lagging (1)              403:16,19,23
iterations (1)            313:3,12 331:23        285:7,14 286:2          390:7                 lay (1)
 367:1                    341:7 349:5 360:9      287:11 288:13,23       lagoon (42)             337:25
                          360:11,13,15,17,20     290:7 294:13 295:6      282:15 283:1 348:15   layers (1)
          J               360:23 361:1 363:4     295:11,13,22             348:22 349:14,18      325:9
J (7)                     363:17 364:4,13        296:12,19 297:1          350:14 351:1         laying (4)
314:5,5,7,9,21 315:25     365:3,25 366:19        298:7,13,15 299:2        354:12 357:4,14       351:4,4 398:15,15
  315:25                  367:9,17,23 368:7      300:9,10,14,16,20        374:17,24 378:14     lead (3)
January (4)               368:14 369:21          301:25 302:2,15          381:24 392:5 393:4    260:25 300:11 407:16
358:11 365:19 373:20      370:4,20 372:7,16      303:10,17,20             393:10,16,17 394:2   lead-in (1)
  374:11                  373:5 376:9,18         312:15 314:18            394:4,7,15,16,20      332:10
Jason (2)                 378:21 379:4,14,25     317:15,16 319:13         395:3,24 396:4,12    leading (1)
251:11 255:21             380:24 381:20          319:14 327:12,22         396:17,25 397:6       377:18
Job (1)                   382:11,18 383:4,13     328:6 329:22             399:6,13,20,23       leads (1)
249:25                    383:23 384:12,25       330:11,14 331:5,10       400:19 401:6,15,17    264:25
John (4)                  385:23 389:25          331:16,24 333:9,22       401:24               learned (1)
252:6 258:8 307:3,12      394:22 396:7,13        334:18 335:22          laid (5)                260:23
Johns (30)                399:16 400:2 409:1     336:10,14 337:3,22      395:22 397:7,12,14    lease (2)
249:15 250:11 253:2       412:21 413:18          341:8 342:23 344:9       398:18                356:15 376:20
  256:7,11 257:11       July (1)                 346:3,14,18,19         land (3)               leasehold (3)
  258:2 263:3 265:22     269:22                  347:9,17 348:9          264:7,14 338:1         352:21 353:4 386:24
  266:9 269:15 278:8    June (1)                 350:15,16 357:17       landing (1)            leaseholders (2)
  278:15,16,22           392:4                   360:17,25 362:8,13      358:7                  385:9,12
  288:23 291:1          jurisdiction (1)         362:15,22 363:1,12     Lands (2)              leaseholds (3)


                                    TSG Reporting - Worldwide       877-702-9580

                                                      Exhibit 1
                                                        176
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23344 Page 154 of
                                      168

                                                                                                         Page 13

   303:15 385:9 386:4     286:17                  403:5 406:8             349:12 400:9           March (4)
leases (1)               license (3)             lists (4)               lost (1)                358:18 368:24 392:10
 376:19                   293:22 397:13 415:3     403:25 404:3 405:12     297:17                  396:20
leave (1)                licensed (1)               407:11               lot (6)                 marina (2)
 330:10                   415:2                  little (2)               259:16 271:18 303:22   396:17 406:18
led (1)                  licensing (2)            322:16 361:4             345:8 397:20,20       marinas (6)
 281:3                    286:13,17              live (2)                low (4)                 322:25 325:22 326:10
leech (2)                likelihood (2)           296:25 397:21           315:25 390:20 391:7     326:25 350:19,21
 330:19,23                304:5 305:10           LLC (1)                   391:11                marine (33)
leeched (1)              limit (3)                409:13                 luck (1)                260:10 294:3 307:19
 335:14                   278:19 332:16 356:14   loading (2)              321:11                  307:23 308:5,21
leeching (2)             limita (1)               323:12 331:7           lunch (2)                313:18 315:10
 331:13 336:21            348:11                 localized (4)            338:10 343:5            317:6 319:3,17
left (3)                 limitation (8)           411:16,18,19 412:12                             320:5,10 325:4
 382:9 389:12 393:23      282:10 349:25 351:6    locate (1)                       M               329:24 330:19,23
legacy (2)                  353:25 354:24         267:11                 Machine (2)              336:1,13 337:1
 386:3 388:23               356:4,22 399:14      located (7)             359:15,22                352:16 355:6
legal (1)                limitations (10)         339:7 346:7 347:14     maintain (1)             361:11,21,25 362:1
 255:14                   277:23 282:14 285:21      361:19 363:21        341:19                   362:10 363:21,25
let's (26)                  348:12,14,15            378:3 393:11         maintained (2)           367:6 368:16 373:2
 266:14,14 277:12           349:13,17 353:23     location (6)            297:2 394:1              404:25
   280:12 306:20            354:2                 318:2 329:8 347:24     maintenance (7)         Maritime (1)
   320:10 321:20         limited (16)               369:19,24 393:8      286:7,24 287:3 299:5    389:17
   323:8 330:5,5 332:2    281:13,17,22 282:5     locations (3)            346:16 347:3 410:2     mark (12)
   337:23 345:22            282:20 283:21         312:11,12 327:3        making (3)              263:25 265:17 269:10
   357:20,21 361:3          284:6 347:11         Lockheed (2)            306:22 335:3,4           338:22 348:17,21
   373:9 383:16 386:6       348:13 350:21         337:19 404:25          mammals (1)              355:1 359:2 371:9
   391:23 392:4,17          351:17 352:10        Loma (1)                280:7                    387:4,6 392:1
   396:19 399:24            355:22 356:1          372:3                  managing (1)            marked (53)
   409:24 414:7             393:20 394:7         long (5)                341:3                   253:25 264:2 265:19
letter (15)              limiting (1)             258:6 339:24 362:15    mandated (1)             265:24 266:1,7
 254:5,6 358:11,19,23     284:21                    366:24 379:22        302:22                   269:12,18 280:14
   365:19,21 366:3,4,9   Lindbergh (23)          longer (1)              mandates (1)             299:10 307:5,6,17
   368:25 369:2,16,22     342:6 373:10,17         367:3                  336:24                   320:23,25 322:4,13
   370:7                    374:9,20 375:5,11    look (11)               mandating (1)            322:24 323:4
level (8)                   375:13,20,24          265:10 266:14,14       302:5                    338:21 339:2,3
 270:12 272:7,10            376:12 377:10           311:23 323:8 332:2   mandatory (1)            340:3 348:23 349:1
   274:9 276:9 328:8        378:4,11 379:1,23       345:11 385:12,16     263:19                   349:24 355:4,7
   404:13,13                380:19 381:6,8          386:1 405:5          manner (2)               358:10,15,21,25
levels (5)                  382:7,23 383:21      looked (4)              332:13 370:13            359:5,6,7,8,9,10
 315:9 328:11 332:20        384:10                361:6,8,9 405:16       manual (1)               360:21 373:15
   347:4,15              line (6)                looking (12)            296:15                   374:10,15,18,25
liabilities (3)           299:8 349:25 378:13     260:8 284:11 308:7     manufactured (6)         375:3,8 387:12,18
 384:23 403:9,25            384:4 389:16 407:9      308:18 310:22        331:13,19,20 333:2,7     387:23 392:8,11
liability (4)            lines (1)                  311:8,9 321:3         334:12                  393:18 402:6
 404:3 406:10,12          368:18                    359:18 380:4         manufacturers (2)       marking (3)
   408:9                 Lingbergh (1)              387:15 402:2         331:3 377:18            269:14 349:11 392:4
liable (1)                374:13                 looks (16)              manufacturing (2)       marshal (1)
 407:7                   list (7)                 266:17 267:12 274:16   380:17 381:17           400:20
liaison (1)               269:23,25 279:12          313:17,20 332:5      map (6)                 Massachusetts (1)
 318:19                     402:18,21,23 411:1      345:9 349:24         253:17 320:19 322:24    251:23
Liberator (1)            listed (8)                 351:25 352:15,19      323:9 325:21 342:4     Master (4)
 377:19                   267:15 404:17 406:1       359:13 372:24        maps (1)                253:8 263:1,24 264:4
library (1)                 406:17 407:1,13,24      373:19 378:7         348:18                  material (7)
 374:5                      408:8                   387:21               MARAD (1)               327:2 329:19 332:15
licen (1)                listing (2)             loss (2)                332:9                    373:3 395:21


                                      TSG Reporting - Worldwide    877-702-9580

                                                       Exhibit 1
                                                         177
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23345 Page 155 of
                                      168

                                                                                                    Page 14

 410:14,18             390:12 394:24          359:4                 narrative (1)           265:12 347:1 377:5
materials (6)          merchant (12)         mon (1)                361:16                    402:14,15
332:24 334:7 335:21    334:1,3,5,9,12,15     411:23                 NASSCO (4)              new (12)
 342:19 383:9           335:10,14 336:1,13   monitor (3)            295:20 356:11 404:1     307:9 369:18 371:2,4
 384:17                 337:1 342:20         338:19 411:14 412:6      410:8                   371:11,12 395:8,19
math (4)               mercury (3)           monitored (2)          national (6)              395:23 397:9 398:9
264:22,22 265:5,8      261:9 281:10,17       411:22,25              260:10 294:3 329:13       399:12
mathematical (1)       Merkel (1)            monitoring (4)           342:15 356:2,23       night (5)
264:23                 269:16                340:21 383:20 404:9    natural (3)             259:1,9 263:6 308:4,7
matrix (1)             message (1)            404:14                273:8 274:17 279:24     ninth (1)
324:24                 340:6                 Monsanto (6)           Naval (8)               407:1
matter (5)             metals (1)            249:7 255:8 333:2,7    342:14 355:2,14,15      Ninyo (7)
255:7 286:10 294:21    406:21                 334:12,20               355:23 378:4 408:9    359:13,14,17,21
 405:7 406:12          Michael (8)           Monsanto's (2)           409:6                   360:21 387:7,14
matters (2)            249:15 250:11 251:4   341:5 384:23           navigation (4)          NOAA (2)
402:20 403:6            252:3 253:2 255:14   months (1)             294:17 298:5,6          267:12 294:3
maximum (4)             256:7 414:18         318:8                    352:16                nobody's (1)
272:7,10 315:15,16     Micheal (1)           Moore (7)              navigational (3)        271:21
mayor (6)              255:19                359:14,14,17,21        298:1,10,25             Non (1)
358:12,19,24 368:25    mid (1)                360:21 387:7,15       Navy (45)               259:7
 369:18 370:7          363:13                morning (3)            279:23 280:4 294:15     non-U.S (1)
mean (21)              middle (2)            256:11,12 259:10         332:8,12,18,24        331:3
261:25 271:11,12       372:14 396:25         Mothball (1)             333:1,11,12,16,16     nonattorneys (1)
 301:4,5 302:18        military (9)          339:6                    333:18,19 334:20      259:7
 312:4 314:6 315:3     341:13,18,21 347:14   mothballed (1)           336:1,12,25 337:23    noncommercial (1)
 315:14,18,19,23        375:6 376:11         345:12                   339:6,9,16,20 340:5   342:21
 316:2,13,22 356:7      380:14 381:7,10      motoring (1)             342:9,14,19 345:5,5   nonmilitary (1)
 360:18 365:14         million (6)           351:1                    345:9,11,19 346:7     342:21
 407:20 414:3          271:10,18,19 275:13   mouth (1)                346:12,12,15,24,25    nontechnical (1)
meaning (4)             306:16 332:15        407:2                    348:2,7 356:18,22     281:21
294:14 302:16 401:23   mind (4)              move (11)                357:20 360:7          north (10)
 410:15                258:20 321:12 352:6   278:18 286:5 301:21      408:23                362:4,5 367:14
meanings (1)            410:16                302:9 320:10          near (5)                  374:14,21 375:6,23
302:14                 mine (2)               321:18,18 357:20      315:16 325:14 358:7       380:19 386:23
means (10)             349:2,6                357:21 398:2,24         374:17 375:14           389:15
265:10 281:22 291:14   minutes (2)           moving (1)             necessary (3)           northeast (1)
 291:15 314:7,10       338:9 412:17          393:1                  289:14 346:20 369:19    393:11
 316:23 325:9          Miramar (1)           multiple (1)           necessity (1)           northern (2)
 397:14 407:12         367:14                274:18                 297:11                  389:8 393:13
meant (1)              miscalculate (1)      multiple-year (1)      need (17)               Notary (1)
398:17                 338:7                 275:25                 256:15 274:15,17        416:25
mechanical (1)         miscellaneous (1)     municipal (1)            277:14 280:15         note (1)
297:12                 395:14                249:4                    303:11,14 320:11      287:18
Media (3)              missing (1)           Muscle (1)               320:15 325:16         noted (2)
255:5 343:2 344:5      259:16                260:24                   327:14 403:13,14      269:23 314:15
meet (1)               mitigated (1)                                  407:12,22 412:6       notes (3)
378:12                 273:6                          N               414:2                 279:1,2,5
meeting (1)            mitigation (1)        N (3)                  needs (2)               notice (1)
340:20                 351:11                251:1 252:1 253:1      303:22 338:18           287:14
meetings (1)           mode (1)              name (4)               negatively (1)          noting (1)
258:11                 319:24                255:14 280:22 307:12   278:10                  410:25
Melissa (2)            Mole (1)                416:2                negotiations (2)        Nott (1)
251:24 255:24          352:11                named (2)              261:23 262:1            255:24
menace (1)             moment (6)            384:1 415:10           neighborhood (1)        NTC (2)
365:22                 263:1 285:19 322:18   Nancy (3)              366:6                   408:10,11
mentioned (2)           355:10 357:23        251:5 307:3,14         never (5)               nuisance (5)


                                   TSG Reporting - Worldwide   877-702-9580

                                                   Exhibit 1
                                                     178
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23346 Page 156 of
                                      168

                                                                                                     Page 15

  288:5 365:21 367:5     329:2,15,21 330:12    282:15 287:25 289:25     332:21,23 336:7      operations (7)
  370:12,19              330:16 331:4,9,15       290:2,10 291:24        337:11,16 338:3,13   337:23 345:6 368:5
null (1)                 331:22 333:3,8,14       295:19 303:24          339:19,23 340:25       379:9 382:7,23
415:14                   333:21 334:13,22      occurred (2)             342:12,24 344:13       386:17
number (14)              335:5,15,23 336:18    363:6 369:24             344:23 345:17        opined (1)
267:25 268:6,21          337:2,8 340:10        occurs (2)               346:15,22 350:4,13   399:8
  270:1 271:13,16        341:6,24 342:22       350:13,17                351:5,23,24 353:12   opinion (1)
  273:13 274:9           345:14 346:17         ocean (2)                353:14,22 355:9,12   254:7
  275:14 284:25          347:6,16,22 348:8     372:3 394:17             355:18,21 357:19     opportunity (5)
  285:1 294:1 350:18     351:10 352:23         oceanographic (1)        358:5,16 359:12      276:6 290:23 291:23
  402:2                  353:19 354:14,20      394:17                   360:3,6,16 361:1       304:20 413:12
numbering (1)            355:25 356:6,16,25    October (5)              362:15 370:24        opposed (4)
321:20                   357:6,16 362:12       280:19 281:4 283:21      371:6,9,11,16        288:10 301:6 334:25
                         363:3 364:3,12          284:6 338:16           372:22 374:3           400:23
          O              365:1,24 366:18       OEHHA (10)               375:18 377:24        option (1)
o'clock (1)              367:8,15,22 368:20    253:13 280:12,19,21      378:1 382:22 384:6   328:5
255:13                   370:3,20,21 371:22      280:25 281:4 282:9     387:6 390:9 391:23   Options (4)
Oak (1)                  372:6,7 373:4 376:5     284:12,16 347:12       392:15,16,17,24      253:19 322:12 323:5
251:3                    376:7,17 377:20       office (6)               393:10 394:6 395:8     323:25
object (21)              378:6,20 379:3,13     256:22 258:24 279:6      399:19 402:8,15,25   order (58)
260:4 267:23 285:23      379:24 380:22           279:8 280:22 310:1     403:2,5,7,22,24      253:18 260:19 263:25
  288:21,22 290:12       381:11,19 382:10      official (1)             404:3,17 406:1         264:19 265:13,21
  291:9 304:19 353:7     382:17 383:12,22      317:8                    407:20 408:13          269:11,14 287:19
  363:17 364:13          384:11,18,24 385:7    offshore (3)             409:5 411:15 412:8     289:19 290:16,18
  367:17 368:7,14        385:18 389:24         387:3 390:18 405:22      412:16 413:4,11,17     291:19 293:14,20
  369:21 372:16          391:9 394:22,23       Oh (15)                old (1)                  293:24 299:9 300:1
  373:6 383:4 396:1      395:17 396:6          263:7 264:8 279:12     378:3                    301:14,15 302:3,5
  396:13 401:20          399:15 400:1,13         308:11 321:3,10      once (3)                 302:23 303:3
objected (1)             401:11,25 408:25        324:3,6 357:22       317:8 367:20 384:9       304:11,23 305:4,15
262:11                   410:21 411:3            360:22 369:9         one-off (1)              307:20 308:21
objection (183)          412:15                  388:15 402:5         276:24                   309:1 310:3,10,18
259:5,22 261:2,14,19   objections (2)            403:19 411:8         one-page (1)             311:16,19 313:16
  261:21 262:15,22     278:19 365:5            Oil (2)                396:20                   320:18 321:6,9,10
  263:13,23 265:3,16   objectives (1)          406:2,3                ones (5)                 322:21 325:4
  266:24 269:6 272:9   311:2                   oils (1)               360:20 361:14 371:3      348:18,19 355:1
  272:23 273:21        obligated (3)           381:16                   371:4 388:6            356:13 361:12
  274:4,13 275:7,17    369:5,8 384:8           okay (134)             ongoing (7)              383:25 384:1
  277:9 280:1,9        obligation (1)          257:7 258:1 259:11     270:17 329:19 348:3      389:19 390:2,5
  281:18 282:1,12      383:18                    259:14,18 261:5        364:19 383:7           405:15 407:3,11,13
  283:7,25 284:7       obliged (2)               263:16 265:10,20       388:24 405:20          407:21
  285:6,11 286:3,15    369:8,11                  266:13 269:3,10,18   open (2)               ordering (1)
  287:10,17 289:5,18   Oblique (1)               270:13 272:5         365:14 372:11          396:24
  294:10,25 295:5,10   373:18                    276:11 277:2 278:7   opening (1)            orders (4)
  295:15 296:11,18     observe (1)               278:14,21 279:14     370:8                  318:15 347:5 383:10
  296:23 298:4,12,19   344:17                    280:15,18 282:19     operated (7)             389:15
  299:1,6 300:13,19    obtain (2)                283:14 285:20        362:16,20 366:25       ore (4)
  301:3,18,24 302:12   293:10 299:23             286:5 293:1 294:13     367:2 379:8,23       295:25 322:8 324:24
  303:12,19,25 304:9   obtained (2)              297:16,19 299:8        386:11                 329:8
  305:24 306:3 312:6   374:2,3                   301:10 306:5,13,19   operates (1)           organisms (2)
  313:2,11 314:8,22    obtaining (2)             306:24 310:2         329:24                 325:11 328:9
  315:12 316:15        293:5 300:4               312:13 314:3 315:2   operating (1)          organizing (1)
  317:11,20 318:17     occasion (1)              315:18 316:4         381:1                  399:3
  318:23 319:8,20      299:5                     317:15 320:10,21     operation (2)          original (3)
  320:2,7 321:24       Occidental (1)            320:25 322:23        298:17 380:8           360:19,22 415:13
  323:2,15 326:4,11    270:15                    323:8 324:19,25      operational (1)        ought (2)
  327:4,7,19 328:16    occur (8)                 328:21 331:1         376:12                 340:6 386:7


                                    TSG Reporting - Worldwide    877-702-9580

                                                     Exhibit 1
                                                       179
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23347 Page 157 of
                                      168

                                                                                                       Page 16

 outcome (2)               410:7                 pay (1)                  405:17,21 406:24     373:17,20,21 374:5
 390:2 415:11            PAHs (2)                405:7                  PCTs (1)                 375:2
 outfalls (1)            388:12,17               PCB (31)               313:23                 photograph (17)
 393:17                  paid (4)                260:17 300:12,22,25    pen (1)                253:23,24 254:3,4
 outfitting (1)          305:22 306:1,2,7          301:12,21 302:6,6    349:16                   348:21,24 351:8
 334:25                  paint (5)                 312:1,18,25 313:8    people (5)               355:2,5 359:14
 outright (1)            326:14,18,22 327:18       315:8 316:9 331:7    309:22 310:1 326:21      360:5 374:16,19,22
 281:23                    334:5                   333:19 337:6,11        366:5,7                375:1 387:7,14
 outside (7)             paints (9)                341:18 342:3         Pepper (2)             photographs (12)
 288:19 291:12 298:22    320:10 325:4,8            345:18 347:3,15      406:2,3                253:21 254:8,9,11
   331:13,20 389:11        326:21 330:20,23        348:3 365:11         percent (7)              338:23 355:11
   389:13                  331:2 340:4,5           378:24 385:4         265:1,11 323:13          359:3 370:25
 overall (5)             paper (2)                 390:13,19 405:19       332:12,14 334:14       371:18 375:18
 309:14 317:24 323:12    264:20 398:25             411:1                  347:24                 379:19 387:25
   364:10,15             par (1)                 PCB-containing (7)     percentage (1)         photos (1)
 overlap (2)             273:8                   332:24 335:20 341:21   331:19                 373:11
 310:25 326:5            paragraph (11)            342:15,19 378:25     perform (22)           phrase (2)
 overnight (1)           316:8 324:12 325:14       384:17               274:2,12 286:7,14      277:6 283:17
 256:21                    332:21 340:17         PCB-induced (4)          289:3 293:10,15,16   physical (1)
 overseeing (1)            393:23 394:10         354:17 357:10 398:7      294:9,18,22 299:4    376:2
 295:8                     395:10 397:1 404:8      399:14                 299:20 300:2,8,22    picked (1)
 owned (4)                 405:4                 PCB-related (5)          300:25 301:11        345:7
 347:20 376:2 380:8      paragraphs (1)          282:10,21 283:5          302:6 379:9 385:5    picture (10)
   391:19                332:11                    353:23 405:23          407:22               339:5,8 340:4,5
 owners (1)              part (21)               PCB-specific (1)       performed (12)           359:23,25 360:4
 326:13                  268:3 273:1 281:6       347:1                  260:18 270:1 272:18      366:17 387:8,22
 ownership (3)             284:17 287:20         PCBs (97)                273:17 294:7         pictures (2)
 391:22 398:1,2            288:22 299:18         259:21,21,25 260:3,8     296:22 300:12        345:8 372:22
 owning (1)                310:9 320:5 322:15      260:22,23 263:11       303:1,15 308:20      piece (1)
 366:7                     346:5 381:17,24         263:19 265:2,13        390:22 409:15        264:20
                           382:3 384:7 389:9       269:5 277:7,22,24    performing (5)         pier (2)
            P              389:10,19 391:3         280:8 281:9,17       272:21 288:24 291:7    352:11 394:1
 P (4)                     407:3 408:23            283:20 288:1 290:1     383:19,19            piers (2)
 251:1,1 252:1,1         participate (1)           300:8,18 301:15      performs (2)           346:3,4
 p.m (19)                319:10                    302:10 303:23        280:4 294:14           piles (1)
 250:14 255:2 256:16     particular (7)            304:6 312:2 313:22   period (3)             371:15
   343:3,5,5 344:2,2,6   271:2 272:6 281:8,9       313:24 315:22        325:4 371:21 381:1     pipeline (3)
   357:25 358:1,1,3        309:21 318:2            316:5 317:23 327:1   permit (3)             387:10,20 408:2
   413:7,8,8,10 414:10     333:16                  328:22 330:19,23     267:3 289:15 293:5     pipelines (2)
   414:12                parties (2)               331:2,3,12,18,20     permits (1)            388:4,6
 Pacific (2)             385:13 415:9              332:8,13,14,20       293:10                 place (9)
 250:13 255:11           parts (11)                333:2,7,12,13,25     perspective (4)        260:13 292:2 296:1
 Paco (11)               312:19,20 313:1,4,9       334:2,4,6,8,11,14    265:11 297:12,18         329:8 336:2 346:2
 295:23,25 296:3,3         315:3,4 316:2,10,11     334:20 335:10,14       341:1                  397:10 400:23
   322:3,7,20 323:21       332:15                  336:17,25 337:6,12   pertains (2)             401:7
   329:6,11,20           Passaic (1)               337:15 338:14        281:9 282:6            placed (1)
 page (28)               258:21                    340:6,22 341:4,11    Pg (1)                 397:16
 253:3,7 254:2 264:6     passenger (1)             341:16 342:13        416:5                  placement (2)
   271:2 284:12          329:25                    345:20 346:10,13     Ph.D (5)               354:11 357:3
   311:25 316:6,7        pathogen (2)              347:5,21 348:12      249:15 250:11 253:2    plain (4)
   323:18,19,20,24       412:1,4                   351:18 352:11          256:7 414:18         291:21 302:19,20
   324:12 332:6          pathogens (6)             363:9,16 364:2,9     PHARMACIA (1)            330:5
   333:24 334:1          411:10,12,15,22           378:24 382:14        249:8                  Plaintiff (3)
   340:13,23 341:10        412:7,11                384:9 388:13,16,17   phase (3)              249:5 251:2,9
   370:7 393:7,22,23     Paul (1)                  388:20 390:18        338:2 380:9 407:16     plan (11)
   402:18,25 403:8       297:25                    391:7 401:17         photo (5)              253:8,14 263:1,24


                                      TSG Reporting - Worldwide    877-702-9580

                                                      Exhibit 1
                                                        180
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23348 Page 158 of
                                      168

                                                                                                      Page 17

  264:4 299:9,19,22    409:18                    336:15,23 337:5,11    397:21                   391:7
  309:13,15 407:16     populating (1)            337:14,19 341:4       position (11)          presumably (1)
planes (4)             339:25                    342:18 344:16         283:5 286:20 305:8,9   400:25
377:14,15 381:9,15     population (8)            347:13,19,19 348:2      305:13 329:18        prevent (4)
planned (10)           253:10 266:18 269:24      348:6 349:10,12         342:12 347:15        260:7 331:12 336:16
287:25 288:11 289:11     270:2 271:15            351:16 352:8,10         357:9 401:16           336:24
  289:25 290:2,10        273:20 274:16           353:3,25 354:10,16      412:11               previously (1)
  291:10,24 292:9        275:16                  354:16 356:4,10,11    positive (1)           353:15
  304:17               populations (10)          356:15,21 357:3,13    276:1                  primarily (3)
planning (12)          265:25 266:15,22          362:9,22 363:1,8,14   possibility (1)        287:5 309:12,24
288:6,14 289:3 290:9     267:8,21 268:15         364:1,10,18,23        338:6                  primary (1)
  290:20,24 291:2,6      269:4 274:19            365:6,10 367:19       Post (1)               361:13
  292:1,4,6 294:7        275:21 276:20           368:2 373:1 376:1     251:3                  principal (2)
plans (4)              port (256)                376:15 378:16,24      postremediation (1)    310:11 325:7
289:7 303:17 373:19    249:3,14 250:10,12        379:12 383:16,18      404:8                  printed (1)
  411:1                  251:2 252:6 253:8       383:25 384:8          potential (8)          308:15
plant (14)               255:6,7,20 258:20       385:12,16 386:1,16    259:25 281:7 330:21    prior (3)
267:2 375:13 376:16      259:3,8,20 260:2,7      388:19,22 389:21        364:24 365:7,11      302:25 345:18 398:20
  376:25,25 377:3        260:9,22 261:10,19      391:8,14,24 395:24      403:9 408:9          privately (1)
  380:11 382:23          262:10,19,23 263:1      396:4,22 399:6,8,9    potentiality (1)       391:19
  386:9,10,17 388:11     263:24 264:4,5          399:20 400:8 401:1    330:24                 privilege (1)
  390:15,24              266:5 272:21            401:22 402:11,12      power (5)              305:24
plants (24)              273:17 276:8,16         402:17 403:5,25       267:2 386:9 388:11     privy (1)
342:6 373:10 374:9       277:20 278:4,9          404:14,17 405:9,12      390:15,24            396:16
  374:21 375:6,12,20     279:21 280:7            405:16,18 406:2,8     powers (1)             probably (8)
  375:22 377:9 378:3     282:21 283:15,19        406:17 407:1,6,21     335:1                  267:3 272:15 274:7,9
  378:10,18 379:1,8      284:2,5 285:4,9,25      408:8,19 409:10       practice (4)             274:14,16 294:16
  379:18,21,22 380:9     286:7,10,13,22          410:4,6,17,18 411:6   272:2 378:17 385:4       413:25
  381:1,5,14 382:7       287:7,8,13,13 288:4     411:10,16 413:17        386:1                problem (1)
  383:21 384:10          288:9,10,14,17,23     port's (45)             prayer (1)             306:22
plastic (2)              289:2,14 290:8,9,20   278:1 282:9,19 283:4    287:20                 proceeding (1)
395:14,14                290:23 291:2,6          283:18 287:20         precision (1)          415:10
please (4)               292:4,13 294:7,15       304:21,25 305:5,7,9   275:15                 proceedings (2)
255:18 256:6 265:5       294:15,18 295:3,8,9     305:9,13 318:19       preference (1)         414:12 415:7
  265:18                 295:13 296:9,14,21      321:22 325:21         400:21                 process (6)
point (10)               297:8,9,23 298:2,10     327:2 329:18          preparation (3)        281:6 287:6,7 299:23
258:4 275:13 276:1       298:17,22,24 299:4      332:23 333:1,6        270:10 287:14 309:8      381:18 408:24
  317:18 344:21          300:6,10,16,22,25       334:8,11 335:10,13    prepare (1)            produce (1)
  366:14 372:3 381:4     301:11,11,20 302:6      341:1 342:12          278:23                 310:20
  400:9 413:13           302:9 303:1,8,11,14     345:17 353:22         prepared (5)           produced (1)
points (1)               303:17,23 304:5         355:21 357:9          290:19 300:6 309:6     373:24
380:10                   305:23 306:7,10,15      363:20,24 364:15        392:6 413:14         product (4)
policies (1)             307:13,15,23            382:22 384:22         preparing (1)          266:10 278:23 305:6
336:24                   308:24 309:7 310:6      385:3 388:22          277:25                   310:7
policy (1)               310:8,15 311:9,11       390:21 391:1,6        presence (6)           products (2)
335:19                   311:20 313:15           399:12 401:16         277:21 288:1 289:25    334:24 378:25
pollution (5)            318:6,14 319:9,13       402:19 412:11           291:24 363:15        professionally (1)
321:2 325:23 327:24      319:15,23 320:4,25    portable (1)              391:25               258:11
  328:7 410:12           322:24 323:11         395:13                  present (12)           program (3)
Polychlorinated (1)      324:14 326:1,3,7,18   portion (3)             252:5 262:25 264:23    260:24 270:17 279:19
338:19                   326:20,20,24          361:20 391:18 394:2       265:4 266:2,6        programs (2)
polygon (6)              328:24 329:24         portions (2)              316:19,23 358:8      273:1 302:14
389:6,6,8,9,11,12        330:19,22 331:1,7     355:6 387:1               370:13 385:9         progress (5)
polygons (3)             331:12,18 333:11      Portland (2)              406:10               307:21,24 309:24
386:25 387:2 389:5       333:18 334:19         258:20,21               presented (4)            310:21 318:11
pool (1)                 335:18,25 336:11      ports (1)               265:22 269:23 270:4    project (22)


                                    TSG Reporting - Worldwide     877-702-9580

                                                     Exhibit 1
                                                       181
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23349 Page 159 of
                                      168

                                                                                                      Page 18

  256:25 257:14          277:23 278:2,5,9        327:16 330:22         Reads (1)              334:3
  276:25 286:21          282:11 285:4,10,21      336:19 340:25         416:5                  redirect (1)
  287:3 292:18,19,23     285:25 300:17           346:9 347:2,8 363:9   ready (3)              367:13
  293:2,15,20,25         348:12 351:18           395:18 398:9          332:19 358:17 412:18   redistribution (2)
  294:8 295:19 300:2     353:24 354:24           399:11 411:9          realistic (1)          260:8,12
  304:4,6 305:11         355:18,24 356:14      questioning (1)         338:6                  redredge (1)
  310:20 326:8           370:12,18 399:14      287:19                  really (7)             327:14
  328:13,18              416:25                questions (7)           256:15 270:16 271:15   reduce (4)
projects (9)           publications (1)        259:18 279:12 290:6       275:5 278:8 325:11   260:11 323:12 333:19
258:16,18 295:9,14     267:6                     291:18 412:20           347:2                  410:10
  296:5,6,22 300:11    publicly (2)              413:1,17              reason (4)             reference (5)
  372:18               262:4,7                                         263:2 325:3 342:13     311:25 339:11 388:7
promulgate (1)         pull (1)                           R              416:5                  396:24 405:17
284:2                  263:4                   R (2)                   reasonably (1)         referring (7)
proper (2)             pulled (1)              251:1 252:1             406:10                 315:7 320:12 324:17
298:1 361:23           400:20                  R9-2017-0081 (1)        reasons (2)              340:18 351:7 384:4
properties (3)         purchasing (1)          308:22                  282:24 389:14            395:11
347:20 385:14 409:18   335:1                   radios (1)              recall (5)             refers (1)
property (9)           purportedly (1)         395:14                  260:16 263:4 351:19    321:12
277:23 354:3,4,4,6     372:2                   Railway (1)               361:15 372:15        reflect (1)
  366:7 385:9 391:3    purpose (2)             404:25                  received (1)           372:23
  391:16               267:7 410:2             RAND (5)                408:22                 reflection (1)
proposed (9)           purposes (22)           322:11 323:5 332:2,7    receiving (1)          353:23
261:11 262:13 287:8    267:7 278:24 279:2        333:24                366:5                  refuge (1)
  287:15,20 303:9        287:8 290:24 291:7    range (1)               recess (4)             372:10
  305:11 320:4 393:2     300:7,11,12 318:20    266:17                  307:2 343:5 358:1      refuse (2)
proposes (1)             327:1 329:13          ranged (1)                413:8                362:24 372:1
328:24                   342:15 356:2 386:2    312:19                  recognize (1)          regarded (2)
proposing (1)            393:1,3,20 399:7,10   ranges (1)              259:24                 409:16,17
300:25                   407:20 409:24         315:3                   recollection (1)       regarding (3)
protect (2)            put (10)                ranging (1)             380:20                 322:7 340:21 358:24
261:12 262:14          264:22 314:10 326:21    316:10                  recommendations (2)    Region (1)
protected (3)            327:9 329:9 338:7     Rarely (1)              284:20 319:6           267:12
256:23 257:6,19          357:19 371:12         295:16                  recontaminate (2)      regional (11)
protective (9)           383:16 409:24         rate (1)                326:15 327:10          263:19 265:13 301:2
287:18 289:19 290:15                           306:8                   recontamination (1)      301:13 318:10,15
  290:17 291:19                 Q              rates (2)               327:6                    318:19 319:13,15
  304:11 305:4,15      QA (2)                  317:13,15               record (25)              319:24 320:5
  356:19               314:10,10               ray (1)                 280:21 306:25 307:7    regular (2)
protein (1)            qualified (1)           268:11                    307:11 314:16,16     346:15,19
284:18                 389:6                   RDR (3)                   337:18 338:15        regularly (3)
protocols (1)          qualifier (2)           249:24 250:15 415:18      342:25 343:4 344:7   330:3,4 334:3
260:9                  314:9,9                 re-read (1)               344:11 357:22,24     regulated (1)
provide (4)            quality (2)             369:10                    358:2 363:5,12       332:20
281:1 336:11 349:15    253:14 314:23           reached (2)               397:4 413:6,9,20     regulations (1)
  381:9                quantified (1)          370:10 401:1              414:5,7,11 415:7     332:16
provided (2)           333:15                  reaction (1)            record's (1)           regulatory (1)
279:12 289:8           quantity (1)            319:25                  401:14                 302:14
providing (1)          292:3                   read (12)               records (8)            relate (1)
267:8                  quarters (1)            289:23 314:3 361:15     296:21 297:1,5 336:5   386:18
provisions (1)         306:16                    363:5 372:4,10,12       336:6,8,9 362:24     related (2)
392:25                 question (21)             376:14 397:4          recoveries (1)         285:9 287:19
pry (1)                262:10 276:15 284:12      407:18 410:22         410:10                 relates (1)
261:25                   284:13 285:9            416:5                 recycled (1)           291:10
public (24)              286:22 289:13         reading (1)             334:5                  relative (1)
249:4 262:8 277:20       291:13 297:21         372:15                  recycling (1)          371:20


                                    TSG Reporting - Worldwide     877-702-9580

                                                     Exhibit 1
                                                       182
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23350 Page 160 of
                                      168

                                                                                                         Page 19

relatively (1)         repetitive (1)         299:19 300:3,4             retrieval (1)           405:16,24
390:19                 305:3                    336:24 340:21            394:13                  Rohr/Goodrich (2)
release (1)            rephrase (2)           requiring (2)              reverse (1)             405:12,18
408:2                  301:9 384:6            335:19 389:14              321:6                   role (1)
released (1)           report (54)            research (12)              review (9)              298:24
337:7                  253:15,16,19,20        253:12 267:6,7             267:14,16 276:6,14      romanette (1)
releases (1)             254:7,12 267:12        269:11,19,25               286:20,23 287:2       409:7
341:4                    268:10 287:15          270:10,14,21,22            309:12 355:10         room (1)
relevant (1)             289:4,7,10 307:18      275:12 394:17            reviewed (7)            307:10
384:22                   307:21,22,25 308:2   resident (1)               267:17 270:9 289:3,6    Rosate (5)
relief (1)               308:20 309:9,17,21   268:1                        297:5 310:12 340:9    249:24 250:15 255:16
287:20                   309:24 311:23        resolve (1)                reviewer (1)              415:1,18
relying (1)              312:1 313:7,17,20    405:7                      309:18                  rough (1)
334:25                   318:6,9,12 322:11    resolved (2)               reviewing (1)           390:11
remain (1)               323:5 332:3,8        327:18 383:25              392:14                  round (2)
394:15                   333:25 338:14        resolving (1)              revised (1)             268:11,11
remained (1)             340:4,9 341:10       326:9                      277:18                  rubbish (5)
389:11                   358:23 359:14,17     resource (2)               rid (1)                 369:6,12 370:14
remaining (2)            370:7 387:15 392:5   294:1 321:20               395:25                    371:14 395:15
275:23 399:2             392:18,19,22,25      resources (1)              right (42)              rules (1)
remains (1)              393:7 398:20 401:8   279:24                     270:5 271:25 277:12     341:3
365:14                   407:2 410:5          respect (8)                  278:14 279:18         run (2)
remedial (1)           reported (3)           291:23 294:8 348:6           284:25 302:2          265:7 361:14
263:11                 249:23 346:6 415:5       366:10 383:7,20            306:20 307:17         runway (1)
remediate (4)          reporter (5)             388:24 389:22              308:14 311:7          375:7
337:6,12,14 384:9      250:16 255:16 256:5    respective (1)               321:10 323:10         rush (1)
remediated (2)           372:5 415:2          371:20                       324:11 345:3 349:6    308:13
265:2 408:17           reporter's (1)         response (9)                 349:8,9,9 350:6,12    Ryan (4)
remediating (2)        415:13                 284:5 308:20 310:2           351:1,2,4,14 352:19   380:16 392:6,18
385:13 393:4           Reporting (2)            310:18 313:15              353:15 354:10,22        398:20
remediation (19)       255:15,17                318:14 319:6               358:10 360:8 361:3
295:21 296:1,4,4       reports (15)             337:17 367:5               369:9,14 371:16,17                S
  298:16 300:12,23     267:15 268:14 270:10   responsibilities (5)         372:13 393:15         S (5)
  301:1,12,21 302:6      304:24 308:8,23      311:13,15,16,20,21           397:15 400:8 401:2     251:1 252:1 253:6
  319:17 329:20          309:4 310:2,17,21    responsibility (3)           410:8                   254:1 387:15
  346:5 383:19 385:6     311:2 327:22 334:4   281:7 341:5 410:11         rigs (1)                safe (1)
  388:8 408:19           334:6 402:12         responsible (2)            294:22                   382:6
  410:12               represent (5)          295:8 385:13               riprap (1)              safety (1)
remediations (3)       268:1 308:1,3 392:25   responsive (1)             409:17                   349:20
345:18,25 346:12         403:22               308:25                     rise (1)                sailboats (1)
remedy (2)             representative (2)     rest (6)                   327:13                   394:1
261:15 288:10          276:16 344:17          397:8,12,14 398:16         risk (3)                sailing (3)
remember (3)           represented (1)          398:18 409:22            281:1 391:8 410:18       393:24 400:4,11
260:15 312:12 342:10   315:15                 restate (1)                risks (2)               sampled (2)
removal (1)            representing (2)       286:12                     293:17 296:16            332:13,19
303:5                  268:5 351:12           restricted (1)             River (1)               samples (12)
remove (2)             require (1)            353:3                      258:22                   312:3,4,9,14,16,25
326:14 398:23          319:15                 restrictions (1)           RMR (3)                   313:8 315:21 316:1
removed (3)            required (9)           282:16                     249:24 250:15 415:18      316:11 390:18
325:16 340:7 396:24    292:23 293:2,9         result (3)                 Rob (1)                   391:11
render (1)               305:12 323:11        288:5 291:11 406:9         373:23                  sampling (17)
415:13                   334:23 385:5 387:1   results (5)                Robert (2)               266:4 276:4,12
rental (1)               405:7                312:24,25 315:8            251:17 256:3              289:16 307:20
375:14                 requirement (2)          316:1 340:14             robust (1)                309:13,15 310:8,13
rep (1)                267:3 385:8            retired (2)                268:17                    311:4,6,8,9,12,13
305:16                 requirements (5)       332:9,12                   Rohr (2)                  313:24 386:24


                                   TSG Reporting - Worldwide         877-702-9580

                                                    Exhibit 1
                                                      183
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23351 Page 161 of
                                      168

                                                                                                         Page 20

San (159)                 340:13 341:13           401:8                  257:17 263:12 264:13   September (2)
 249:3,4,14,17 250:10     370:9 393:8 395:11    scuttling (2)             265:7 272:13           269:19 358:22
  250:12,13 251:2,9       398:25 399:1 406:9     395:12 401:23            277:12 289:7 309:6    sequence (1)
  251:11,17 252:6         409:2                 SDG (1)                   309:19 312:22          307:18
  255:1,6,7,12,20,22    scientific (1)           390:23                   314:1,1 315:5,24      series (2)
  259:21 260:3,18,23     272:6                  SDG&E (12)                319:24 323:18          359:1 373:11
  263:18 264:16         scope (133)              267:2 359:22 386:8       324:9 325:19          serious (2)
  265:1,12 266:15        259:22 260:4 261:14      388:11,19,23            332:21 349:22          410:17 411:11
  267:21 268:15           261:21 262:15,22        389:17,19,22            350:20,20 351:24      serve (2)
  269:4,20,21 270:21      265:3,16 272:23         390:13 391:15,19        359:12 360:7           267:1,7
  271:11 272:19           273:21 274:4,13       SDG&E's (1)               370:15 374:5,23       server (1)
  274:3 275:3,6,15,21     275:7,17 277:9         390:23                   379:19 392:4           279:6
  276:13 277:8 280:8      280:1,9 281:18        seafood (1)               394:18 397:2 402:9    services (2)
  280:19 281:5,16         284:7 285:6,11         281:8                    404:20 405:13          306:10 341:19
  282:7,11,22 283:6       286:3 287:10,17       Season (1)                408:4                 set (1)
  283:20 285:5,10         289:5,18 294:10,25     307:20                 seek (1)                 415:15
  286:1,8,14,21,22,23     295:5,10,15 296:11    seasonal (1)             300:22                 setting (1)
  286:25 287:4,16         296:18,23 298:4,12     268:2                  seeking (1)              389:5
  288:25 291:2,7,8        298:19 299:1,6        second (9)               326:1                  settlement (5)
  292:23 293:2,15,20      300:13,19 301:3,18     260:17 280:17 297:15   seeks (1)                261:23,25 262:17,20
  293:25 294:13,18        301:24 303:12,19        324:10 340:17          303:18                   262:24
  295:4,14,20 296:6       303:25 304:9 311:1      395:11 396:25         seen (14)               settles (1)
  296:22 298:2,17         313:2 317:11,20         404:3 405:4            322:23 323:4 368:21     317:2
  299:20,24 300:2,8       318:17,23 319:8,20    second-to-last (2)        369:2 371:3,7,8       settling (1)
  300:17,23,23 301:1      320:2,7 326:4,11       325:15 404:7             387:25 392:21          316:17
  304:4 307:23 311:4      327:4,19 328:16       secondarily (1)           395:6 402:10,14,15    seven (2)
  321:1,2,23 328:23       329:2,15,21 330:12     407:7                    402:23                 267:15 350:5
  329:25 330:15           330:16 331:4,9,15     secondary (1)           segregated (2)          seventh (1)
  331:8 333:12            331:22 333:8,21        407:11                  257:11,13               406:5
  335:14,20 336:2,10      334:13 335:7,15,23    secretary (2)           select (1)              sewage (1)
  336:11,13 337:7         336:18 337:2,8         341:17 358:13           395:24                  339:14
  339:7,9,13,17,23        341:6 342:22          section (14)            senior (2)              shape (1)
  340:1 341:2 342:4       346:17 347:16,22       271:3 291:5 293:6,11    309:12,18               397:5
  344:1 345:9,19          348:8 353:19            299:14,15,16          sense (19)              share (2)
  346:7 348:3 355:3       354:14,20 355:25        313:22 333:25          267:17,19 274:7,14      405:6 406:9
  355:14,15,23            356:6,16,25 357:6       340:13 341:11           274:15 275:15         Shawn (2)
  357:10 358:6,12         357:16 363:3 364:3      393:7 403:2 407:6       282:6 317:23           251:18 256:1
  359:20 360:1            364:12 367:15,22      Sections (1)              327:17 330:9 350:7    SHEET (1)
  362:25 364:19,24        370:3 371:22 372:6     309:22                   361:7 362:6,16         416:1
  365:7,11 369:18         373:4 376:7,17        security (3)              364:9 371:18          Shelter (12)
  372:14,24 377:18        377:20 378:6 379:3     355:13 356:2,24          375:10 386:11,14       320:12 322:2 323:10
  378:19 382:9,24         379:13,24 381:11      sediment (20)           sentence (18)             323:13,20,22,23
  383:21 384:7,8          381:19 383:12,22       260:12 295:25 301:21    271:5 303:13 316:8       324:12 327:20,23
  387:8,8,16,21 388:4     384:11,18,24 385:7      307:24 311:6 312:2      325:15 332:18           404:18,19
  388:20,25 389:23        385:18 389:24           312:4,9,15 313:7        334:2 369:4 370:8,9   shift (3)
  392:9 393:13            394:23 396:6            315:8 316:17,19         393:10 394:11          277:12 278:22 358:5
  396:19 402:11           399:15 400:1,16         317:2 318:2 325:16      395:11,22 397:4       ship (3)
  407:15 409:14           401:11,25 408:25        326:3 345:18            404:7 406:8 407:8      332:9 334:15 336:21
  410:18 411:11           410:21 411:3            346:11 391:2            410:23                ships (17)
sand (1)                  412:15                sediments (15)          sentences (1)            253:19 322:12 323:6
 261:16                 score (1)                313:24 316:21 317:5     394:12                   332:12,18,24 333:2
saying (1)               311:7                    326:14 327:1,13       separate (4)              333:20 334:1,4,5,20
 290:19                 scuttle (1)               328:8,11 342:4,14      257:14 290:22 295:3      334:24,25 342:19
says (15)                398:14                   347:14,20 385:6         399:23                  342:20 360:8
 271:5 315:3,19 316:9   scuttled (4)              386:18 401:9          separation (1)          shipyard (20)
  328:7 332:11           394:14 396:10 398:21   see (36)                 311:1                   260:16,17 292:19


                                     TSG Reporting - Worldwide    877-702-9580

                                                      Exhibit 1
                                                        184
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23352 Page 162 of
                                      168

                                                                                                        Page 21

   295:20,24 296:4       401:23                 sort (8)                 389:9                  steps (7)
   297:8 298:16 351:6   sit (7)                  265:2 279:23 311:1     Spoil (1)                257:19 289:15 290:24
   352:9,20 353:5,17     275:3 319:12,14          330:5 345:3 375:19     299:15                   291:2,6 293:1 348:6
   356:17 357:15           336:7 364:7 365:15     388:10 390:6          spot (4)                stock (4)
   388:8 389:15 404:1      384:8                sorts (1)                397:24 398:6,12,13      271:4,5,7,8
   404:5,15             site (24)                294:4                  squarely (1)            stop (2)
shipyards (7)            258:21,22 295:24       sounds (1)               288:2                   256:16 342:24
 342:7 355:14,24           379:10 390:14         271:18                 stack (1)               storage (2)
   356:13,23 389:4         393:8,8 404:15       source (14)              371:13                  399:24,25
   404:1                   405:1,11,11,12,16     259:21 284:18 347:21   staff (1)               storing (1)
shoreline (3)              405:19,19 406:3,19     348:3 360:19,22        297:10                  340:21
 342:9 394:7 400:23        406:21,23 407:1,24     361:13 364:19,24      stages (1)              straight (1)
short (1)                  407:25 408:8 410:8     365:2,7,11 388:19      268:5                   315:22
 386:7                  sites (6)                 396:11                stand (1)               streams (1)
short-circuit (1)        263:9,10 273:24        sources (2)              292:4                   382:15
 292:6                     297:8 388:8 410:16    259:25 361:15          standard (2)            street (4)
Shorthand (2)           siting (1)              south (6)                378:16 386:1            251:23 358:7 359:18
 250:16 415:1            396:17                  268:3 374:21 375:23    standing (2)              407:24
show (3)                sits (2)                  390:13,15,23           271:4,7                strictly (2)
 274:19 371:19 412:7     287:13 349:10          Southern (2)            start (8)                345:20,20
showing (2)             Sixth (1)                249:2 255:9             255:4 300:24 345:22    stringent (1)
 387:10 393:16           406:1                  Southwest (1)             361:5 379:21 380:9     332:16
shows (2)               size (4)                 267:12                   392:17 414:3          strong (1)
 332:12 375:4            271:5,8 274:8 350:4    Space (1)               starting (6)             268:16
sic (6)                 slough (1)               378:4                   373:13 379:19 389:16   structure (1)
 269:20 369:5 378:5      325:10                 SPAWAR (2)                402:18 413:23,25       378:8
   392:10 401:21        slow (1)                 378:2,4                state (16)              structures (2)
   406:15                340:6                  specialist (1)           281:2,24 293:11,21      376:2,16
side (7)                SLPR (1)                 255:15                   302:5,22 304:7        studies (20)
 357:19 362:3,4,5        409:13                 species (8)               305:12 308:24          267:20 268:18,24
   375:16 383:17        small (2)                267:25 268:1,2,21        326:22 362:24           269:3,7 271:16,22
   409:25                394:1,3                  282:6,7 284:22          368:2 385:10            273:4,4 274:19
sides (1)               small-scale-area (1)      294:4                   399:21 411:6 415:2      275:22,25 276:7,12
 375:23                  411:13                 specific (9)            stated (2)                276:17,18,22,23
sign (1)                smaller (1)              284:22 302:14,15        311:3 339:22             277:7 300:6
 309:19                  268:7                    346:10 347:5,24       statement (3)           study (9)
Signature (1)           Soils (1)                 353:24 386:21          365:23 370:17 411:25    253:12 267:18 269:11
 416:21                  312:5                    395:22                statements (2)            269:19 272:19,22
signed (1)              solar (2)               specifically (12)        410:13,14                274:3 276:21 370:9
 358:13                  374:16 375:15           260:8 288:3,8,13       states (17)             stuff (3)
significant (1)         solicited (1)             290:3 292:3 303:5      249:1 255:8 312:2,18    258:11 402:17 412:5
 325:22                  300:16                   333:15 346:12           325:14 331:19,21      subject (12)
silent (1)              SOLUTIA (1)               349:12 350:18,25        334:2 340:17           261:22 263:18 265:12
 269:8                   249:7                  specifics (2)             341:17 363:5 366:3      278:8 286:10
Silvergate (8)          solutions (1)            336:12 340:5             369:4 404:9 405:5       294:21 304:10
 386:8,10,17,23 387:3    378:18                 speculating (1)           407:6 410:9             309:23 383:10
   388:3,11,23          solvents (1)             397:19                 Station (4)               398:7 399:13,13
similar (1)              381:15                 speculation (1)          351:3 355:3 393:12     submit (1)
 276:21                 somebody (1)             398:5                    397:7                  409:22
simply (1)               271:23                 speed (2)               statistics (1)          submitted (4)
 266:22                 sorry (14)               264:19 277:14           341:19                  318:7,9,12 392:5
single (2)               264:8 280:24 308:11    spelled (1)             status (4)              SUBSCRIBED (1)
 323:24 362:19             308:11 323:21         393:6                   256:23 364:11,15        416:22
single-year (1)            324:6,6 349:5        spite (2)                 390:4                 subsection (5)
 276:23                    358:17 360:9 373:6    354:16 357:9           steady (1)               403:2 404:4,24
sinking (1)                383:5 388:15 402:5   split (1)                275:24                   405:12 406:5


                                     TSG Reporting - Worldwide    877-702-9580

                                                      Exhibit 1
                                                        185
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23353 Page 163 of
                                      168

                                                                                                       Page 22

Substances (1)           272:11                  413:12,19               363:21,25 368:16      Texas (1)
 340:19                 swear (1)              talked (12)               373:2 407:24           251:4
successor (1)            256:6                  259:10 260:15 261:5    term (7)                text (1)
 405:24                 swimming (4)             263:16 339:13          268:6,16 272:2          409:2
suffice (1)              411:21,22 412:5,13      342:5,6,8 348:11        281:12 377:4,5        thank (12)
 351:22                 Switzer (1)              353:15 405:2 407:7      395:7                  256:18 276:5 285:3
sufficiency (1)          312:10                talking (13)            terminal (23)             306:24 339:1
 273:6                  Switzer-1 (1)           278:2,4,7 285:20        260:10,11 307:19,24      353:14 359:24
sufficient (5)           312:20                  290:6 303:5 340:16      308:5,21 313:18         369:9,9,10 413:11
 261:12,17 262:14       sworn (3)                342:3 350:25 354:7      315:10 317:6 319:3      413:14
  272:15 410:10          256:8 415:4 416:22      377:10 390:22           319:17 320:5          theme (1)
suggest (1)             systems (4)              404:8                   329:14,25 361:11       276:11
 269:3                   378:5,12 383:2        talks (9)                 361:21,25 362:1,10    theoretical (1)
suggests (3)              405:22                324:13 393:25 396:22     363:21,25 368:17       275:4
 317:24 383:1 408:3                              397:12 398:15,21        373:2                 theory (1)
suited (1)                       T               404:4 408:2 409:13    terminals (9)            258:3
 304:23                 T (2)                  TAMT (3)                 295:25 296:3 322:3,7   thereabouts (1)
summary (2)              253:6 254:1            310:9 389:18 390:7       322:20 329:7,12,20     338:2
 312:1 313:23           tab (1)                targeting (1)             329:24                they'd (2)
sunk (1)                 313:21                 346:13                 terminate (3)            356:18,18
 398:14                 tabbed (5)             TDY (1)                  348:7 368:4 389:23     thin (1)
Sunroad (1)              264:5 311:24 313:21    375:15                 terminated (2)           325:9
 406:18                   332:4 333:24         Tech (2)                 362:17 368:6           thing (1)
Superfund (2)           table (14)              307:18 310:8           terminology (2)          279:15
 258:21,22               264:13 290:5 313:23   technical (1)            272:1 399:25           things (8)
supply (1)                313:25 314:4,7        310:25                 terms (34)               264:19 278:18 288:10
 272:15                   315:2,20 316:4       teens (1)                257:13 260:21 262:8      308:15 318:3
support (4)               332:7,7,10,11,11      362:18                   262:16,19 263:11        320:15 373:23
 262:21,24 271:19       tables (2)             Teledyne (4)              264:11 269:2 273:7      405:15
  281:1                  278:25 279:16          380:16 392:6,18          273:19 275:16,20      think (64)
supporting (1)          tail (1)                 398:20                  276:22 284:21          256:14 258:8 261:15
 277:19                  345:4                 tell (6)                  297:11,24 305:10        263:4,5 266:25
sure (9)                take (15)               261:7 297:16 345:12      305:22 306:14           267:6 268:10,21
 256:16 264:10 319:22    257:18 263:20 274:8     358:16 371:4 372:9      309:12 317:4 319:6      274:5,24 276:17
  323:19 328:14           274:12 288:4,9       ten (5)                   327:3 331:2 335:19      277:1,13 282:13
  356:7 368:23            306:20 332:2 346:2    322:24 325:22 338:8      341:3 347:14            285:22 287:5
  397:14 412:23           359:4 366:10 372:1     412:24,25               350:24 351:17           295:23 299:12
surface (2)               372:2 397:22         ten-acre (1)              364:10 376:2            304:22 305:2
 316:10 317:17            412:22                393:11                   383:18 384:22           306:22 310:19
surprising (2)          taken (15)             tenant (1)                385:25                  316:6 325:15
 395:20 398:3            250:12 263:5 271:21    303:15                 tested (2)                326:12,20 327:20
surrounding (2)           290:9 291:3,7        tenants (8)              363:15 380:14            327:21 335:9
 372:19 381:6             295:23 307:2          294:15 303:8,11,14     testified (5)             337:13 338:2,5
survey (2)                327:25 336:15          303:18 356:11          256:8 304:16 305:25      347:7,23 350:11
 270:8 271:6              358:1 390:18 397:6     366:6 386:2             335:9 399:8             351:15,23 353:9
surveys (3)               407:16 413:8         tending (1)             testify (2)               361:13 366:23
 266:21 269:21 271:7    takes (2)               274:20                  285:12 334:19            367:2 371:8,12
suspect (2)              313:8 336:1           tenets (1)              testifying (2)            372:12 374:4,5
 322:19 402:22          talk (21)               328:17                  399:19,22                380:6,7 385:8
suspected (1)            256:20 258:25 259:3   tenth (22)              testimony (5)             388:12 390:1,17
 341:15                   259:7,11 262:3        260:10 307:19,23        266:10 282:19 327:2      394:24 397:13,20
suspender (1)             280:12 286:6           308:5,20 313:18         402:22 415:4            400:14 402:3
 325:13                   290:20,23 308:8        315:10 317:6 319:3    testing (3)               411:12 412:3,17
sustain (1)               330:5 332:5 337:23     319:17 320:4           308:6 315:9 390:22       413:13,22,24
 275:16                   345:4 361:3 377:9      352:16 361:11,21      Tetra (2)               thinking (2)
sustained (1)             391:23 403:10          361:24,25 362:9        307:18 310:8            315:13,14


                                     TSG Reporting - Worldwide   877-702-9580

                                                     Exhibit 1
                                                       186
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23354 Page 164 of
                                      168

                                                                                                          Page 23

third (4)                   409:9 413:3,7,10,14     312:18 403:8            256:17 266:10           275:8 364:14
 266:19 271:3 394:10        414:10                totally (1)              trying (7)             unbinding (1)
   404:17                timeline (2)              383:25                   277:3 290:7 310:3     415:12
third-party (1)           390:7,11                touched (1)                346:22,23 364:9      uncertain (2)
 314:10                  tires (1)                 339:15                    398:24               274:7,24
thorough (1)              395:13                  Tow (15)                 TSCA (1)               uncertainty (1)
 370:9                   tissue (1)                261:5,7,8,10,20 262:9    340:19                274:10
thought (2)               347:25                    262:13 292:18          TSG (2)                undergo (1)
 323:22 324:5            title (1)                  297:7 337:14 380:7      255:15,17             346:15
thousands (1)             311:3                     380:10 383:17          turbine (1)            understand (23)
 341:13                  TMDL (7)                   404:25 405:4            375:15                256:15 277:3 278:3
three (12)                320:13 322:2 323:11     towed (1)                turn (12)                283:15,17 293:1,19
 283:4,19,22 306:16         323:19,20 324:11       397:6                    265:20 271:2 276:3      295:18 297:23
   317:5,7,16 348:11        404:22                toxic (3)                  323:20 340:4,13        304:20 305:7,8
   369:25 403:11,12      today (37)                324:14 325:1 340:19       371:10 373:9           310:17 314:4,6
   407:9                  257:10,24 266:11        track (1)                  379:12 386:6 393:7     316:12 319:22
Thursday (1)                275:3,6 283:18         297:17                    396:19                 323:11 346:23
 414:3                      286:8 287:13 290:8    traffic (10)             twice (1)                350:5 363:20 374:7
tidal (1)                   301:1,4,5,5 305:23     260:11 331:8 336:1,1     328:15                  412:10
 360:7                      306:17 319:12,14        336:12 346:24,24       two (27)               understanding (27)
tideland (15)               326:19 336:7,19         350:13,16,17            257:6 258:20,23       264:11 266:21 271:10
 359:16 361:18 362:11       339:8,9 348:4         training (3)               265:21 279:16,16       275:22 278:12
   362:15,23 363:2,10       349:10 364:7           280:5 408:9 409:7         282:24 283:21          281:21 298:9 305:1
   363:15,22 364:2,18       365:15 372:24         transaction (1)            296:5 308:8,16         305:1,5,10 316:13
   365:10 368:5             382:24 383:16          391:15                    310:2,17,19 311:2      317:4 329:6 331:1
   369:19 373:3             384:8 388:24 399:9    transcribed (1)            318:15 329:24          332:23 334:8
tidelands (22)              399:19,22 401:16       415:5                     332:11 338:22          335:13,25 341:20
 339:25 358:6 359:25        405:18 412:10         transcript (3)             348:18 350:19          375:21 377:13
   360:4 362:7 364:8     today's (2)               392:9 396:20 415:13       360:3,3 369:25         378:10 379:22
   364:23 365:6,20        361:17 414:8            transcription (1)          371:12 394:11          391:24 404:13
   366:6,11,13 367:12    told (1)                  415:6                     407:9                  408:14
   367:21 369:7,13        259:16                  transformers (3)         type (2)               understood (2)
   370:18 371:20         Toll (4)                  341:14,22 379:1          272:16 378:8          334:20 380:4
   372:1 387:17           258:3,6,9,19            transient (3)            types (2)              undertake (1)
   391:16,19             Toll's (2)                268:1 411:13 412:9       268:6 274:23          364:1
tied (1)                  257:12,19               translate (1)            typically (2)          undertaken (5)
 272:17                  tomorrow (4)              273:19                   316:25 385:16         288:15 289:14 290:21
time (56)                 413:21,23 414:1,2       tremendously (1)                                  290:24 310:9
 256:15,17 260:23        top (1)                   268:22                            U            underwater (1)
   268:19 283:14          360:25                  trend (3)                U.S (11)               264:15
   291:22 298:17         topic (25)                268:23,25 275:20        294:1 331:13 333:1     undoubtedly (1)
   307:1,8 310:20         277:17 285:13,17,18     trends (3)                 334:20,24 339:16     370:12
   316:17,20 317:1,5        285:22 286:5           275:23 276:1 277:22       339:20 350:1 351:2   unfortunately (1)
   317:16,18,23,24          287:22,23 288:2,3     Tricia (5)                 381:10 393:12        308:12
   318:4 325:4 327:8,9      288:14,18,22           249:24 250:15 255:16    UCLA (2)               Unified (10)
   327:17,18 343:3          289:21,24 290:8,18      415:1,18               374:5 375:1            249:3,14 250:10
   344:6 353:18             291:18,21 304:11      tried (1)                Uh-huh (3)               251:2 255:6,7,20
   357:25 358:3 360:6       304:12,23 305:15       345:10                  259:17 360:10,16         307:23 320:25
   363:9 366:14 367:2       305:17 391:23         true (4)                 ultimately (1)           402:11
   368:5 371:21          topics (6)                355:22 377:17 383:8     405:7                  United (4)
   375:23 376:4,15        277:13 278:13 290:13      415:7                  un (1)                 249:1 255:8 331:19
   379:12 380:10            290:15 305:4          trust (3)                273:8                    331:21
   382:8 391:1,18           413:16                 277:23 391:4,4          unable (1)             university-based (1)
   392:21 394:14         total (9)                trustee (1)              267:11                 267:5
   395:2 399:1 400:22     261:16 263:18,20         298:23                  unaware (6)            unmiti (2)
   404:10 406:11            264:14,15 271:8,8     try (2)                  257:8,8 273:22,25      273:9,9


                                      TSG Reporting - Worldwide      877-702-9580

                                                        Exhibit 1
                                                          187
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23355 Page 165 of
                                      168

                                                                                                      Page 24

 unmitigated (2)         316:5 380:11             295:23                368:18 382:15         308:7 367:1 368:8
 273:9,9                 variety (1)            voluminous (1)         wastes (2)               380:6 389:9 391:14
 unqualified (1)         312:11                 308:2                  363:1 378:18           west (3)
 314:24                  various (4)            voluntary (6)          Watch (1)              251:10 382:4 393:12
 unsealing (1)           326:25 340:16 380:14   301:22 302:11,14,16    260:24                 western (1)
 415:12                    383:10                 302:20 326:8         water (16)             394:2
 untreated (1)           vegetation (1)         vs (2)                 253:14 263:21 264:6    whereof (1)
 378:17                  276:14                 249:6 255:7             264:11,14 265:1       415:15
 up-close (1)            vessel (6)                                     272:6,14 291:5        White (2)
 371:14                  260:11,14 331:8                  W             293:7,12 310:14       251:22 255:24
 upland (10)               333:16 346:24,24     wait-and-see (1)        311:5 347:8 372:11    wide (1)
 307:20 311:4,12,13      vessels (30)           319:24                  389:14                381:16
   312:4,9,15,25 313:7   325:5,10 330:2,6,10    walk (2)               waterfront (2)         Wildlife (1)
   354:6                   330:14 331:2,14      392:24 402:21          359:21 361:17          294:2
 uplands (2)               333:7,11,13,16       walked (1)             waterside (3)          Williams (2)
 311:8,24                  334:9,12 335:11,14   368:23                 352:20 354:8,9         251:22 255:25
 upper (1)                 335:19 336:12,13     Walking (1)            Watkins (3)            willing (1)
 393:23                    336:16 337:1,1       365:18                 251:16 256:1,4         413:15
 upstairs (1)              342:21 345:11        walks (1)              way (14)               Windward (12)
 279:7                     394:13,14,21 395:4   403:8                  277:6 278:10 279:18    258:2,10 306:14
 usage (1)                 395:6,21             walls (1)               279:22 292:4            307:21 309:7,20
 274:18                  vicinity (1)           409:18                  308:10 355:15           310:12 311:5,9
 use (22)                366:7                  wandered (1)            364:7 365:16,17         313:16,20 319:5
 302:20 326:14 334:23    video (2)              277:1                   370:25 372:23         withdraw (1)
   339:17 340:7          255:15 342:25          want (20)               382:8 415:10          411:9
   341:11 345:9          video-recorded (1)     263:2 264:10,21,22     ways (1)               witness (202)
   348:12 349:13         255:5                   299:13 308:8,18       256:14                 253:2 256:6 259:23
   352:10 371:25         Videographer (12)       323:18 332:4 338:6    we'll (11)               260:5 261:3,15,22
   373:2 399:14,24,24    252:2 255:4 256:5       338:7 339:10          256:17 264:1 320:11      262:16,23 263:1,14
   400:4,7,10,13,17,22     306:25 307:7 343:1    340:25 345:4 358:8     338:3,10,22 340:4       265:4 266:2,6,25
   401:16                  344:4 357:24 358:2    393:5 394:11           342:25 359:2            267:24 269:7
 uses (18)                 413:6,9 414:8         402:21 403:10          412:25,25               272:10,24 273:22
 261:12 262:14 274:22    videotaped (1)          412:16                we're (22)               274:5,14 275:8,18
   277:20,23 278:2,2,5   414:9                  wanted (3)             257:18 269:14 277:19     277:10 278:1,4
   278:9 282:11          view (7)               257:22 345:8 391:2      278:8 286:6 306:21      280:2,10 281:19
   285:21 351:18         282:9 359:20 373:19    war (33)                321:17 322:16           282:2,13 283:9
   354:3,24 355:24         382:22 388:22        342:6 373:9,10 374:9    336:20 348:19           284:8 285:7,12,14
   371:19 399:20,23        399:12 405:18         374:20 375:5,12,20     358:5 360:11,12         285:15,20 286:16
 usually (3)             viewing (2)             375:21,22 376:13       373:13 402:3,5          287:11 288:17,20
 268:7 317:1 397:23      359:15,22               376:16 377:9,12        412:17,18 413:13        289:6,20 290:13,14
 Utilization (1)         views (1)               378:3,10,18 379:1,8    413:13,22,23            290:19,21 291:10
 269:20                  384:23                  379:18,18,20,22       we've (6)                291:12,17 292:5,8
                         violations (1)          380:9,11 381:5,9,14   256:24,25,25 307:17      294:11 295:1,6,11
            V            384:16                  381:14 382:7,23        359:12 360:3            295:16 296:12,19
 value (6)               virtue (4)              383:21 384:10         website (4)              296:24 298:5,13,20
 271:21 314:11,11,17     349:13 350:22 355:21   ward (2)               264:5 284:3 321:1,22     299:2,7 300:14,20
   314:17,24               357:11               325:5,13               Wednesday (5)            301:4,25 302:13
 values (2)              visual (3)             warned (3)             249:18 250:4,15          303:20 304:1,10,16
 315:15,23               339:10 350:24 387:19   285:4,9,25              255:1 344:1             304:18 305:18,21
 Vantuna (10)            visually (1)           WARREN (1)             week (1)                 305:25 306:24
 253:12 269:11,19,25     349:11                 251:3                  374:3                    313:4,13 314:9,23
   270:10,13,20,24       void (1)               wasn't (3)             well-balanced (1)        315:13 316:16
   275:11,12             415:14                 315:11,13 398:13       284:17                   317:12 318:24
 variability (1)         volume (6)             waste (7)              well-thought-out (1)     319:9 320:8,18
 274:17                  249:16 250:11 262:11   300:4 340:1 362:11     328:18                   321:18 323:16
 variation (2)             272:14 294:16         362:25 367:20         went (6)                 326:5,12 327:8,20


                                     TSG Reporting - Worldwide    877-702-9580

                                                     Exhibit 1
                                                       188
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23356 Page 166 of
                                      168

                                                                                                     Page 25

  328:17 329:3,16,22    401:3,3                            Z          258:8,13 306:11        1950s (1)
  330:17 331:5,10,16    WQH-AGS (1)                                     307:18               378:17
  331:24 333:4,9,15     249:5                              0          12:17 (2)              1960s (1)
  333:22 334:14,23      wrap (1)               0.32 (1)               343:3,5                394:16
  335:6,16 336:19       412:18                 265:1                  12:30 (1)              1980s (1)
  337:3,9 338:12        wreckage (1)           02110 (1)              338:1                  296:1
  340:11 341:8,25       395:13                 251:23                 12670 (1)              1982 (2)
  342:23 344:15,19      written (1)                                   251:16                 260:25 401:8
  344:21 345:15         309:22                             1          12th (1)               1985 (2)
  346:18 347:7,17,23    wrote (2)              1 (14)                 409:5                  392:10 396:21
  348:9 349:15,17       264:20 399:1           249:18 250:4,15        13 (3)                 1990s (2)
  351:11 352:24                                  255:1,5,12 258:1     314:18 358:18 368:24   380:21 382:9
  353:8,20 356:1,7,17            X               264:9 283:18 343:2   132 (1)                1992 (2)
  357:1,7,17 361:5      X (3)                    344:1 373:19 393:7   332:6                  392:4,18
  362:13 363:5,18       253:1,6 254:1            407:16               14 (5)                 1994 (2)
  364:5,14 365:2                               1,490 (1)              314:5,18 315:24,25     338:14,17
  366:1,20 367:10,16               Y           315:25                   403:9                1995 (2)
  367:24 368:8,13,21    Yacht (5)              1.1 (1)                1444 (1)               265:25 266:5
  369:22 370:22         320:13 322:2 324:12    393:7                  407:24                 1996 (2)
  371:23 373:7 376:6      404:18,19            1.6 (1)                15 (3)                 266:18 267:10
  376:19 377:21         Yanochik (5)           312:19                 314:19 340:18 374:11
  378:7,22 379:5,15     251:5 307:3,14,14      1:06 (3)               153 (3)                           2
  380:1,23,25 381:12      360:14               343:5 344:2,6          315:3 316:2,10         2 (6)
  381:21 382:12,19      Yeah (27)              1:25 (2)               160068 (1)             264:6 271:2 284:12
  383:14,24 384:13      264:10 268:18 277:5    357:25 358:1           249:25                   344:5 370:7 373:19
  384:19 385:1,8,19       279:9 283:16 305:2   1:27 (2)               17 (1)                 2-3-foot (1)
  390:1 391:10            307:11 308:11        358:1,3                387:7                  316:11
  394:24 396:2,8,14       310:7 314:23         10 (1)                 19 (1)                 2:43 (2)
  399:17 400:3,14,17      318:13 321:11,17     341:10                 285:18                 413:7,8
  401:12 402:1,4          328:4 337:13 352:7   10,532 (3)             1906 (2)               20 (1)
  409:2 410:22 411:4      353:13 356:17        264:16,21,25           387:7,22               256:24
  413:14 415:15           360:20,23 361:9      10:00 (5)              1910s (1)              2000 (1)
 Wonderful (1)            362:21 364:5         250:5,14 255:2,13      372:23                 261:1
 338:4                    371:14 376:7           413:25               1916 (1)               2001 (3)
 wood (1)                 380:23 398:22        100 (2)                359:22                 322:11 323:5 332:2
 395:15                 year (4)               271:19 334:14          1920s (1)              2005 (1)
 work (27)              268:23,23 408:18       101 (1)                372:22                 271:6
 256:17 257:19,19         409:9                251:23                 1922 (5)               2006 (2)
  261:10 266:9 276:7    year's (1)             10891 (4)              358:11,18 365:19       261:1 409:13
  278:23 297:4,7,8,22   268:19                 249:24 250:16 415:3      368:24 369:19        2013 (7)
  297:23 303:22         years (14)               415:19               1925 (1)               280:18,19 281:4
  304:3 305:5 306:7     256:24 258:8,14        11 (5)                 387:14                   282:9,20 283:21
  306:15,17 310:4,5,7     266:16 274:12,18     403:2,9 410:3,5,15     1930s (1)                284:6
  310:14 311:5 340:8      276:4 306:11 317:9   11:11 (2)              372:23                 2015 (7)
  346:5 385:5 407:16      317:9 334:6 340:18   307:1,2                1935 (2)               269:11,19,22 270:8
 worked (6)               362:20 368:9         11:28 (2)              358:23 370:6             271:5 403:15 407:3
 258:6,13,16,18         yesterday (18)         307:2,8                1937 (3)               2016 (3)
  269:16 279:22         256:19 257:21 259:19   113 (1)                374:11 379:20 382:8    266:19 270:8 403:15
 workers (1)              260:15 261:5         332:18                 1939 (1)               2017 (1)
 367:6                    263:16 265:22        11440 (1)              359:18                 264:4
 working (2)              279:13,17 282:14     251:10                 1940 (1)               2018 (3)
 319:2 368:16             295:18 306:1 315:8   117,726 (1)            362:19                 307:22 309:9 318:7
 World (4)                339:13 342:3         271:9                  1940-something (1)     2019 (12)
 375:22 376:13 377:12     390:12 394:25        11th (1)               373:20                 249:18 250:4,15
  379:18                  395:2                408:8                  1940s (2)                255:1,12 258:1
 wouldn't (2)                                  12 (4)                 370:1 373:22             283:19 307:19


                                    TSG Reporting - Worldwide    877-702-9580

                                                     Exhibit 1
                                                       189
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23357 Page 167 of
                                      168

                                                                                                 Page 26

  344:1 412:11        249:13 250:9 344:15   373 (1)               45 (1)                 375:1,3
  415:16 416:23         344:19,20           254:9                 253:25                 52G (3)
2022 (1)              307 (2)               375 (1)               46 (6)                 254:10 375:4,8
323:13                253:15,16             254:9                 254:3 277:17,18        53 (2)
21 (3)                30s (4)               38 (10)                 355:2,2,4            254:11 387:13
311:25 312:2 313:8    363:13,13 366:23      253:17 320:20,21,22   47 (5)                 53A (3)
22 (4)                  379:21                320:23,25 321:22    254:4 277:18,22        254:11 387:6,12
263:3,4,9 311:25      30th (2)                322:24 323:8          355:5,7              53B (2)
24 (2)                358:11 365:19           325:21              48 (5)                 387:13,18
266:16 276:4          31 (9)                387 (1)               254:5 358:10,10,15     53C (3)
24-inch (1)           253:10 265:21,24      254:11                  365:18               254:11 387:19,23
387:10                  266:1,9,14 267:15   388 (2)               49 (4)                 54 (6)
256 (1)                 269:24 278:24       253:20,21             254:6 358:18,21        254:12 392:3,3,4,8,17
253:4                 3165 (2)              39 (5)                  368:24               55 (6)
264 (1)               250:13 255:11         253:18 322:4,5,6,20                          254:13 392:9,11
253:8                 32 (7)                392 (1)                          5             401:21 402:3,4
265 (1)               253:11 265:21 266:3   254:12                5 (1)                  56 (2)
253:9                   266:7,9 276:3                             264:6                  402:5,6
266 (2)                 278:24                        4           5.93 (1)               58 (1)
253:10,11             320 (1)               4 (1)                 314:5                  312:20
269 (1)               253:17                358:22                50 (8)                 59 (2)
253:12                322 (2)               4-3 (1)               254:7 317:9 332:14     360:11,12
27 (1)                253:18,19             313:25                  332:19,19 358:22
316:1                 33 (8)                4-58 (1)                358:25 370:6                   6
28 (1)                253:12 269:12,15,18   299:14                500 (3)                6 (2)
332:12                  270:5,5,7,8         4.3 (1)               394:14 398:21 401:7    392:10 415:16
280 (1)               33.8 (3)              313:22                51 (3)                 60 (1)
253:13                263:20 264:20,25      40 (5)                254:8 359:1 360:14     317:9
29 (6)                34 (6)                253:19 322:10,13      515 (1)                60-inch (1)
253:8 264:1,1,2       253:13 270:6 280:13     323:5 332:3         251:3                  378:13
  315:21,22             280:14 285:2,3      401 (2)               51A (5)                600,000 (1)
299 (1)               345 (1)               291:5 293:11          254:8 359:2,5,13       404:10
253:14                253:4                 402 (1)                 370:24               65 (11)
                      348 (2)               254:13                51B (2)                286:5 287:22,24
           3          253:23,24             404 (2)               359:6,17                 288:2,14 289:24
3 (6)                 35 (6)                291:5 293:6           51C (2)                  290:6,8,18 291:21
323:18,19,20 324:12   253:14 271:10,18      41 (5)                359:7,20                 304:12
  340:13 393:23         275:13 299:9,10     253:20 338:13,21      51D (3)                69 (9)
3:01 (2)              35,100,000 (1)          340:3 362:19        359:8,25 371:5         287:23 288:3 289:21
413:8,10              271:9                 42 (1)                51E (4)                  290:3,4,11 291:18
3:02 (5)              352 (2)               253:21                359:9 360:4,15 371:5     304:11 305:15
250:14 255:2 344:2    315:4 316:11          42-inch (1)           51F (3)                69's (1)
  414:10,12           355 (2)               384:4                 254:8 359:10 360:6     290:4
3:15-cv-00578 (1)     254:3,4               42A (8)               52 (1)
249:4                 358 (3)               253:22 338:23,24      254:9                            7
3:15-cv-00578-WQ...   254:5,6,7               339:2,5,5 345:7,9   52A (4)                7 (3)
255:10                359 (1)               42B (6)               254:10 373:14,15,17    307:22 309:9 318:7
3:30 (1)              254:8                 253:22 338:23,25      52B (2)                75 (1)
256:16                36 (7)                  339:3,8 345:7       374:7,10               286:6
30 (6)                253:15 307:5,18       43 (8)                52C (2)                76 (1)
253:9 265:18,19         310:4,7 311:23      253:23 348:20,21,23   374:11,15              323:13
  266:14 362:20         316:7                 349:11 350:20,24    52D (2)                77 (1)
  373:20              37 (7)                  393:19              374:16,18              332:14
30-inch (1)           253:16 307:6,21       44 (5)                52E (3)                77027 (1)
382:4                   308:1 310:4,11      253:24 348:24 349:1   374:19,22,25           251:4
30(b)(6) (5)            319:7                 351:5 352:8         52F (2)


                                  TSG Reporting - Worldwide   877-702-9580

                                                  Exhibit 1
                                                    190
Case 3:15-cv-00578-WQH-AGS Document 425-1 Filed 08/02/19 PageID.23358 Page 168 of
                                      168

                                                                       Page 27

           8
 800 (1)
 334:4
 80s (2)
 296:2 380:8
 84 (3)
 313:1,4,9
 85 (2)
 402:18,25
 86 (1)
 410:7

           9
 9 (6)
 320:12,13,16 324:1,9
   324:12
 9:00 (1)
 413:23
 92101 (1)
 255:12
 92127 (1)
 251:11
 92130 (1)
 251:17
 99 (1)
 391:23
 99.7 (1)
 265:11




                          TSG Reporting - Worldwide   877-702-9580

                                        Exhibit 1
                                          191
